Exhibit 10.3

 

 

 

 

 

[g208341ku01i001.jpg]

CREDIT AGREEMENT

 

 

 

by and among

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

 

as Administrative Agent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

as Sole Lead Arranger,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Sole Book Runner,

 

THE LENDERS THAT ARE PARTIES HERETO

 

as the Lenders,

 

RNGR ENERGY SERVICES, LLC,

 

RANGER ENERGY SERVICES, LLC,

 

TORRENT ENERGY SERVICES, LLC

 

RANGER ENERGY LEASING, LLC

 

RANGER ENERGY PROPERTIES, LLC

 

ACADEMY OILFIELD RENTALS, LLC

 

MALLARD COMPLETIONS, LLC

 

AND

 

RANGER ENERGY EQUIPMENT, LLC

 

as Borrowers

 

Dated as of August 16, 2017

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

1.

DEFINITIONS AND CONSTRUCTION

1

 

 

 

1.1.

Definitions

1

1.2.

Accounting Terms

52

1.3.

Code

53

1.4.

Construction

53

1.5.

Time References

54

1.6.

Schedules and Exhibits

54

 

 

 

2.

LOANS AND TERMS OF PAYMENT

54

 

 

 

2.1.

Revolving Loans

54

2.2.

[Intentionally Omitted]

55

2.3.

Borrowing Procedures and Settlements

55

2.4.

Payments; Reductions of Commitments; Prepayments

63

2.5.

Promise to Pay; Promissory Notes

67

2.6.

Interest Rates and Letter of Credit Fee: Rates, Payments, and Calculations

68

2.7.

Crediting Payments

69

2.8.

Designated Account

70

2.9.

Maintenance of Loan Account; Statements of Obligations

70

2.10.

Fees

70

2.11.

Letters of Credit

71

2.12.

LIBOR Option

81

2.13.

Capital Requirements

83

2.14.

Incremental Facilities

84

2.15.

Joint and Several Liability of Borrowers

86

 

 

 

3.

CONDITIONS; TERM OF AGREEMENT

90

 

 

 

3.1.

Conditions Precedent to the Initial Extension of Credit

90

3.2.

Conditions Precedent to all Extensions of Credit

90

3.3.

Maturity

91

3.4.

Effect of Maturity

91

3.5.

Early Termination by Borrowers

91

3.6.

Conditions Subsequent

91

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

92

 

 

 

4.1.

Due Organization and Qualification; Subsidiaries

92

4.2.

Due Authorization; No Conflict

93

4.3.

Governmental Consents

93

4.4.

Binding Obligations; Perfected Liens

93

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

4.5.

Title to Assets; No Encumbrances

94

4.6.

Litigation

94

4.7.

Compliance with Laws

94

4.8.

No Material Adverse Effect

94

4.9.

Solvency

95

4.10.

Employee Benefits

95

4.11.

Environmental Condition

95

4.12.

Complete Disclosure

96

4.13.

Patriot Act

96

4.14.

Indebtedness

97

4.15.

Payment of Taxes

97

4.16.

Margin Stock

97

4.17.

Governmental Regulation

97

4.18.

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

97

4.19.

Employee and Labor Matters

98

4.20.

[Intentionally Omitted]

98

4.21.

[Intentionally Omitted]

98

4.22.

Eligible Accounts

98

 

 

 

5.

AFFIRMATIVE COVENANTS

98

 

 

 

5.1.

Financial Statements, Reports, Certificates

99

5.2.

Reporting

99

5.3.

Existence

99

5.4.

Maintenance of Properties

99

5.5.

Taxes

99

5.6.

Insurance

99

5.7.

Inspection

100

5.8.

Compliance with Laws

100

5.9.

Environmental

101

5.10.

Disclosure Updates

101

5.11.

Formation of Subsidiaries

101

5.12.

Further Assurances

102

5.13.

Lender Meetings

102

5.14.

Location of Tangible Property; Chief Executive Office

102

5.15.

OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering Laws

102

5.16.

Compliance with ERISA and the IRC

103

5.17.

Primary Treasury Management Relationship

103

 

 

 

6.

NEGATIVE COVENANTS

103

 

 

 

6.1.

Indebtedness

103

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

6.2.

Liens

103

6.3.

Restrictions on Fundamental Changes

104

6.4.

Disposal of Assets

104

6.5.

Nature of Business

104

6.6.

Prepayments and Amendments

104

6.7.

Restricted Payments

105

6.8.

Accounting Methods

107

6.9.

Investments

107

6.10.

Transactions with Affiliates

107

6.11.

Use of Proceeds

108

6.12.

Limitation on Issuance of Equity Interests

108

6.13.

Employee Benefits

108

 

 

 

7.

FINANCIAL COVENANTS

109

 

 

 

8.

EVENTS OF DEFAULT

109

 

 

 

8.1.

Payments

109

8.2.

Covenants

109

8.3.

Judgments

110

8.4.

Voluntary Bankruptcy, etc.

110

8.5.

Involuntary Bankruptcy, etc.

110

8.6.

Default Under Other Agreements

110

8.7.

Representations, etc.

110

8.8.

Guaranty

111

8.9.

Security Documents

111

8.10.

Loan Documents

111

8.11.

Change of Control

111

8.12.

ERISA

111

 

 

 

9.

RIGHTS AND REMEDIES

111

 

 

 

9.1.

Rights and Remedies

111

9.2.

Remedies Cumulative

112

9.3.

Curative Equity

113

 

 

 

10.

WAIVERS; INDEMNIFICATION

114

 

 

 

10.1.

Demand; Protest; etc.

114

10.2.

The Lender Group’s Liability for Collateral

115

10.3.

Indemnification

115

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

11.

NOTICES

116

 

 

 

12.

CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER

117

 

 

 

13.

ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS

118

 

 

 

13.1.

Assignments and Participations

118

13.2.

Successors

123

 

 

 

14.

AMENDMENTS; WAIVERS

123

 

 

 

14.1.

Amendments and Waivers

123

14.2.

Replacement of Certain Lenders

125

14.3.

No Waivers; Cumulative Remedies

126

 

 

 

15.

AGENT; THE LENDER GROUP

126

 

 

 

15.1.

Appointment and Authorization of Agent

126

15.2.

Delegation of Duties

127

15.3.

Liability of Agent

127

15.4.

Reliance by Agent

128

15.5.

Notice of Default or Event of Default

128

15.6.

Credit Decision

128

15.7.

Costs and Expenses; Indemnification

129

15.8.

Agent in Individual Capacity

130

15.9.

Successor Agent

130

15.10.

Lender in Individual Capacity

131

15.11.

Collateral Matters

131

15.12.

Restrictions on Actions by Lenders; Sharing of Payments

133

15.13.

Agency for Perfection

134

15.14.

Payments by Agent to the Lenders

134

15.15.

Concerning the Collateral and Related Loan Documents

134

15.16.

Field Examination Reports; Confidentiality; Disclaimers by Lenders; Other
Reports and Information

135

15.17.

Several Obligations; No Liability

136

 

 

 

16.

WITHHOLDING TAXES

136

 

 

 

16.1.

Payments

136

16.2.

Exemptions

137

16.3.

Reductions

139

16.4.

Refunds

139

 

 

 

17.

GENERAL PROVISIONS

140

 

 

 

17.1.

Effectiveness

140

17.2.

Section Headings

140

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS
(Continued)

 

17.3.

Interpretation

140

17.4.

Severability of Provisions

140

17.5.

Bank Product Providers

140

17.6.

Debtor-Creditor Relationship

141

17.7.

Counterparts; Electronic Execution

141

17.8.

Revival and Reinstatement of Obligations; Certain Waivers

141

17.9.

Confidentiality

142

17.10.

Survival

144

17.11.

Patriot Act; Due Diligence

144

17.12.

Integration

144

17.13.

RNGR Energy Services, LLC as Agent for Borrowers

144

17.14.

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

145

 

v

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A-1

 

Form of Assignment and Acceptance

Exhibit B-1

 

Form of Borrowing Base Certificate

Exhibit B-2

 

Form of Bank Product Provider Agreement

Exhibit C-1

 

Form of Compliance Certificate

Exhibit L-1

 

Form of LIBOR Notice

Exhibit J-1

 

Form of Joinder

Exhibit P-1

 

Form of Perfection Certificate

 

 

 

Schedule A-1

 

Agent’s Account

Schedule A-2

 

Authorized Persons

Schedule C-1

 

Commitments

Schedule D-1

 

Designated Account

Schedule P-1

 

Permitted Investments

Schedule P-2

 

Permitted Liens

Schedule 3.1

 

Conditions Precedent

Schedule 3.6

 

Conditions Subsequent

Schedule 4.1(b)

 

Capitalization of Borrowers

Schedule 4.1(c)

 

Capitalization of Borrowers’ Subsidiaries

Schedule 4.1(d)

 

Subscriptions, Options, Warrants, Calls

Schedule 4.6

 

Litigation

Schedule 4.10

 

Employee Benefits

Schedule 4.11

 

Environmental Matters

Schedule 4.14

 

Permitted Indebtedness

Schedule 5.1

 

Financial Statements, Reports, Certificates

Schedule 5.2

 

Collateral Reporting

Schedule 6.10

 

Transactions with Affiliates

 

vi

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT, is entered into as of August 16, 2017 by and among the
lenders identified on the signature pages hereof (each of such lenders, together
with its successors and permitted assigns, is referred to hereinafter as a
“Lender”, as that term is hereinafter further defined), WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for each member of the Lender Group and the Bank Product Providers (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as sole
lead arranger (in such capacity, together with its successors and assigns in
such capacity, the “Sole Lead Arranger”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as sole book runner (in such
capacity, together with its successors and assigns in such capacity, the “Sole
Book Runner”), RNGR ENERGY SERVICES, LLC, a Delaware limited liability company
(“Parent”), RANGER ENERGY SERVICES, LLC, a Delaware limited liability company
(“Ranger”), TORRENT ENERGY SERVICES, LLC, a Delaware limited liability company
(“Torrent”), RANGER ENERGY LEASING, LLC, a Delaware limited liability company
(“Leasing”); RANGER ENERGY PROPERTIES, LLC, a Delaware limited liability company
(“Properties”); ACADEMY OILFIELD RENTALS, LLC, a Delaware limited liability
company (“Academy”); RANGER ENERGY EQUIPMENT, LLC, a Delaware limited liability
company (“Equipment”); MALLARD COMPLETIONS, LLC, a Delaware limited liability
company (“Mallard”);and those additional entities (the “Additional Borrowers”)
that hereafter become parties hereto as Borrowers in accordance with the terms
hereof by executing the form of Joinder attached hereto as Exhibit J-1 (each of
Parent, Ranger, Torrent, Leasing, Properties, Academy, Equipment, Mallard and
each Additional Borrower, a “Borrower” and individually and collectively,
jointly and severally, the “Borrowers”).

 

The parties agree as follows:

 

1.                                      DEFINITIONS AND CONSTRUCTION.

 

1.1.                                                    Definitions.  As used in
this Agreement, the following terms shall have the following definitions:

 

“ABL Collateral” means all of each and every Loan Party’s right, title, and
interest in and to the following types of property of such Loan Party, wherever
located and whether now owned by such Loan Party or hereafter acquired:

 

(a)                                 all Accounts, credit card receivables and
all amounts payable in respect of the sale, lease, assignment, license or other
disposition of Inventory or services rendered or to be rendered (collectively,
the “Receivables”);

 

(b)                                 all Inventory;

 

(c)                                  all Deposit Accounts and Securities
Accounts into which any proceeds of Receivables, Inventory and other ABL
Collateral are deposited (including any cash and other funds or other property
held in or on deposit therein);

 

--------------------------------------------------------------------------------


 

(d)                                 to the extent related to, substituted or
exchanged for, evidencing, supporting or arising from any of the items referred
to in the preceding clauses (a)-(d), all chattel paper, documents, letter of
credit rights, instruments and rights to payment evidenced thereby, payment
intangibles, supporting obligations and books and records, including customer
lists;

 

(e)                                  to the extent attributed or pertaining to
any ABL Collateral, all commercial tort claims;

 

(f)                                   business interruption insurance proceeds;
and

 

(g)                                  all substitutions, replacements,
accessions, products, or proceeds of any of the foregoing, in any form,
including insurance proceeds and all claims against third parties for loss or
damage to, or destruction of, or other involuntary conversion (including claims
in respect of condemnation or expropriation) of any kind or nature of any or all
of the foregoing.

 

“Account” means an account (as that term is defined in the Code).

 

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

 

“Account Party” has the meaning specified therefor in Section 2.11(h) of this
Agreement.

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions).

 

“Acquired Indebtedness” means Indebtedness of a Person whose assets or Equity
Interests are acquired (including by way of merger or consolidation) by a Loan
Party or any of its Subsidiaries in a Permitted Acquisition; provided, that,
such Indebtedness (a) is not secured by a Lien on any ABL Collateral, (b) was in
existence on or prior to the date of such Permitted Acquisition, and (c) was not
incurred in connection with, or in contemplation of, such Permitted Acquisition.

 

“Acquisition” means (a) the purchase or other acquisition by a Person or its
Subsidiaries of all or substantially all of the assets of (or any division or
business line of) any other Person, or (b) the purchase or other acquisition
(whether by means of a merger, consolidation, or otherwise) by a Person or its
Subsidiaries of all of the Equity Interests of any other Person.

 

“Additional Documents” has the meaning specified therefor in Section 5.12 of
this Agreement.

 

“Administrative Borrower” has the meaning specified therefor in Section 17.13 of
this Agreement.

 

2

--------------------------------------------------------------------------------


 

“Administrative Questionnaire” has the meaning specified therefor in
Section 13.1(a) of this Agreement.

 

“Affected Lender” has the meaning specified therefor in Section 2.13(b) of this
Agreement.

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person.  For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Equity Interests, by contract, or
otherwise; provided, that for purposes of the definition of Eligible Accounts
and Section 6.10 of this Agreement:  (a) each director (or comparable manager)
of a Person shall be deemed to be an Affiliate of such Person, and (b) each
partnership in which a Person is a general partner shall be deemed an Affiliate
of such Person.

 

“Agent” has the meaning specified therefor in the preamble to this Agreement.

 

“Agent-Related Persons” means Agent, together with its Affiliates, officers,
directors, employees, attorneys, and agents.

 

“Agent’s Account” means the Deposit Account of Agent identified on Schedule A-1
to this Agreement (or such other Deposit Account of Agent that has been
designated as such, in writing, by Agent to Borrowers and the Lenders).

 

“Agent’s Liens” means the Liens granted by each Loan Party or its Subsidiaries
to Agent under the Loan Documents and securing the Obligations.

 

“Agreement” means this Credit Agreement, as amended, restated, amended and
restated, supplemented or otherwise modified from time to time.

 

“Anti-Corruption Laws” means the FCPA, the U.K. Bribery Act of 2010, as amended,
and all other applicable laws and regulations or ordinances concerning or
relating to bribery, money laundering or corruption in any jurisdiction in which
any Loan Party or any of its Subsidiaries or Affiliates is located or is doing
business.

 

“Anti-Money Laundering Laws” means the applicable laws or regulations in any
jurisdiction in which any Loan Party or any of its Subsidiaries or Affiliates is
located or is doing business that relates to money laundering, any predicate
crime to money laundering, or any financial record keeping and reporting
requirements related thereto.

 

“Applicable Margin” means, as of any date of determination and with respect to
Base Rate Loans or LIBOR Rate Loans, as applicable, the applicable margin set
forth in the following table that corresponds to the Average Excess Availability
of Borrowers for the most recently completed calendar quarter; provided, that
for the period from the Closing Date through and including August 31, 2018, the
Applicable Margin shall be set at the margin in the row styled “Level I”:

 

3

--------------------------------------------------------------------------------


 

Level

 

Average Excess
Availability

 

Applicable Margin for
Base Rate Loans which
are Revolving Loans
(the “Revolving Loan
Base Rate Margin”)

 

Applicable Margin for
LIBOR Rate Loans which
are Revolving Loans
(the “Revolving Loan
LIBOR Rate Margin”)

 

I

 

> $25,000,000

 

0.50 percentage points

 

1.50 percentage points

 

II

 

< 25,000,000 and > $12,500,000

 

0.75 percentage points

 

1.75 percentage points

 

III

 

< $12,500,000

 

1.00 percentage points

 

2.00 percentage points

 

 

The Applicable Margin shall be re-determined as of the first day of each
calendar quarter.

 

“Applicable Unused Line Fee Percentage” means, as of any date of determination,
the applicable percentage set forth in the following table that corresponds to
the Average Revolver Usage of Borrowers for the most recently completed month as
determined by Agent in its Permitted Discretion; provided, that for the period
from the Closing Date through and including September   , 2017, the Applicable
Unused Line Fee Percentage shall be set at the rate in the row styled “Level
II”:

 

Level

 

Average Revolver Usage

 

Applicable Unused Line
Fee Percentage

 

I

 

> 50% of the Maximum Revolver Amount

 

0.375 percentage points

 

II

 

< 50% of the Maximum Revolver Amount

 

0.50 percentage points

 

 

The Applicable Unused Line Fee Percentage shall be re-determined on the first
day of each calendar month by Agent.

 

“Application Event” means the occurrence of (a) a failure by Borrowers to repay
all of the Obligations in full on the Maturity Date, or (b) an Event of Default
and the election by Agent or the Required Lenders to require that payments and
proceeds of Collateral be applied pursuant to Section 2.4(b)(iii) of this
Agreement.

 

“Assignee” has the meaning specified therefor in Section 13.1(a) of this
Agreement.

 

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-1 to this Agreement.

 

“Authorized Person” means any one of the individuals identified as an officer of
a Borrower on Schedule A-2 to this Agreement, or any other individual identified
by

 

4

--------------------------------------------------------------------------------


 

Administrative Borrower as an authorized person and authenticated through
Agent’s electronic platform or portal in accordance with its procedures for such
authentication.

 

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as Revolving Loans under Section 2.1 of this Agreement
(after giving effect to the then outstanding Revolver Usage).

 

“Available Increase Amount” means, as of any date of determination, an amount
equal to the result of (a) $25,000,000, minus (b) the aggregate principal amount
of Increases to the Revolver Commitments previously made pursuant to
Section 2.14 of this Agreement.

 

“Average Excess Availability” means, with respect to any period, the sum of the
aggregate amount of Excess Availability for each day in such period (as
calculated by Agent as of the end of each respective day) divided by the number
of days in such period.

 

“Average Revolver Usage” means, with respect to any period, the sum of the
aggregate amount of Revolver Usage for each day in such period (calculated as of
the end of each respective day) divided by the number of days in such period.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bank Product” means any one or more of the following financial products or
accommodations extended to any Loan Party or any of its Subsidiaries by a Bank
Product Provider:  (a) credit cards (including commercial cards (including
so-called “purchase cards”, “procurement cards” or “p-cards”)), (b) payment card
processing services, (c) debit cards, (d) stored value cards, (e) Cash
Management Services, or (f) transactions under Hedge Agreements.

 

“Bank Product Agreements” means those agreements entered into from time to time
by any Loan Party or any of its Subsidiaries with a Bank Product Provider in
connection with the obtaining of any of the Bank Products.

 

“Bank Product Collateralization” means providing cash collateral (pursuant to
documentation reasonably satisfactory to Agent) to be held by Agent for the
benefit of the Bank Product Providers (other than the Hedge Providers) in an
amount determined by Agent as sufficient to satisfy the reasonably estimated
credit exposure, operational risk or processing risk with respect to the then
existing Bank Product Obligations (other than Hedge Obligations).

 

“Bank Product Obligations” means (a) all obligations, liabilities, reimbursement
obligations, fees, or expenses owing by each Loan Party and its Subsidiaries to
any Bank Product Provider pursuant to or evidenced by a Bank Product Agreement
and irrespective of whether for

 

5

--------------------------------------------------------------------------------


 

the payment of money, whether direct or indirect, absolute or contingent, due or
to become due, now existing or hereafter arising, (b) all Hedge Obligations, and
(c) all amounts that Agent or any Lender is obligated to pay to a Bank Product
Provider as a result of Agent or such Lender purchasing participations from, or
executing guarantees or indemnities or reimbursement obligations to, a Bank
Product Provider with respect to the Bank Products provided by such Bank Product
Provider to a Loan Party or its Subsidiaries.

 

“Bank Product Provider” means any Lender or any of its Affiliates, including
each of the foregoing in its capacity, if applicable, as a Hedge Provider;
provided, that no such Person (other than Wells Fargo or its Affiliates) shall
constitute a Bank Product Provider with respect to a Bank Product unless and
until Agent receives a Bank Product Provider Agreement from such Person (a) on
or prior to the Closing Date (or such later date as Agent shall agree to in
writing in its sole discretion) with respect to Bank Products provided on or
prior to the Closing Date, or (b) on or prior to the date that is 10 days after
the provision of such Bank Product to a Loan Party or its Subsidiaries (or such
later date as Agent shall agree to in writing in its sole discretion) with
respect to Bank Products provided after the Closing Date; provided further, that
if, at any time, a Lender ceases to be a Lender under this Agreement (prior to
the payment in full of the Obligations), then, from and after the date on which
it so ceases to be a Lender hereunder, neither it nor any of its Affiliates
shall constitute Bank Product Providers and the obligations with respect to Bank
Products provided by such former Lender or any of its Affiliates shall no longer
constitute Bank Product Obligations.

 

“Bank Product Provider Agreement” means an agreement in substantially the form
attached hereto as Exhibit B-2 to this Agreement, in form and substance
satisfactory to Agent, duly executed by the applicable Bank Product Provider,
the applicable Loan Parties, and Agent.

 

“Bank Product Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate to establish (based upon the Bank
Product Providers’ determination of the liabilities and obligations of each Loan
Party and its Subsidiaries in respect of Bank Product Obligations) in respect of
Bank Products then provided or outstanding.

 

“Bankruptcy Code” means title 11 of the United States Code, as in effect from
time to time.

 

“Base Rate” means the greatest of (a) the Federal Funds Rate plus ½%, (b) the
LIBOR Rate (which rate shall be calculated based upon an Interest Period of one
month and shall be determined on a daily basis), plus one percentage point, and
(c) the rate of interest announced, from time to time, within Wells Fargo at its
principal office in San Francisco as its “prime rate”, with the understanding
that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the
lowest of such rates) and serves as the basis upon which effective rates of
interest are calculated for those loans making reference thereto and is
evidenced by the recording thereof after its announcement in such internal
publications as Wells Fargo may designate (and, if any such announced rate is
below zero, then the rate determined pursuant to this clause (c) shall be deemed
to be zero).

 

6

--------------------------------------------------------------------------------


 

“Base Rate Loan” means each portion of the Revolving Loans that bears interest
at a rate determined by reference to the Base Rate.

 

“Base Rate Margin” means the Revolving Loan Base Rate Margin.

 

“Board of Directors” means, as to any Person, the board of directors (or
comparable managers) of such Person, or any committee thereof duly authorized to
act on behalf of the board of directors (or comparable managers).

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States (or any successor).

 

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to this Agreement.

 

“Borrower Materials” has the meaning specified therefor in Section 17.9(c) of
this Agreement.

 

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a
Swing Loan, or by Agent in the case of an Extraordinary Advance.

 

“Borrowing Base” means, as of any date of determination, the result of:

 

(a)                                 85% of the amount of Eligible Accounts, less
the amount, if any, of the Dilution Reserve, minus

 

(b)                                 the aggregate amount of Reserves, if any,
established by Agent from time to time under Section 2.1(c) of this Agreement.

 

“Borrowing Base Certificate” means a certificate in the form of Exhibit B-1 to
this Agreement.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the State of New York, except
that, if a determination of a Business Day shall relate to a LIBOR Rate Loan,
the term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, the
amount of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP,
whether such expenditures are paid in cash or financed, but excluding, without
duplication, (a) with respect to the purchase price of assets that are purchased
substantially contemporaneously with the trade-in of existing assets during such
period, the amount that the gross amount of such purchase price is reduced by
the credit granted by the seller of such assets for the assets being traded in
at such time, (b) expenditures made during such period to consummate one or more
Permitted Acquisitions, and

 

7

--------------------------------------------------------------------------------


 

(c) expenditures during such period that, pursuant to a written agreement, are
reimbursed by a third Person (excluding any Loan Party or any of its
Affiliates).

 

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

 

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.  Notwithstanding the foregoing, if
GAAP lease accounting rules that are amended or adopted after the date hereof
shall require a lease previously determined to be an operating lease to be
recorded on a balance sheet in accordance with such rules, such lease shall not
be treated as a Capital Lease for purposes of this Agreement or the other Loan
Documents.

 

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within one year from the date of acquisition thereof, (b) marketable
direct obligations issued or fully guaranteed by any state of the United States
or any political subdivision of any such state or any public instrumentality
thereof maturing within one year from the date of acquisition thereof and, at
the time of acquisition, having one of the two highest ratings obtainable from
either Standard & Poor’s Rating Group (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s”), (c) commercial paper maturing no more than 270 days from the date
of creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s, (d) certificates of deposit, time
deposits, overnight bank deposits or bankers’ acceptances maturing within one
year from the date of acquisition thereof issued by any bank organized under the
laws of the United States or any state thereof or the District of Columbia or
any United States branch of a foreign bank having at the date of acquisition
thereof combined capital and surplus of not less than $500,000,000, (e) Deposit
Accounts maintained with (i) any bank that satisfies the criteria described in
clause (d) above, or (ii) any other bank organized under the laws of the United
States or any state thereof so long as the full amount maintained with any such
other bank is insured by the Federal Deposit Insurance Corporation,
(f) repurchase obligations of any commercial bank satisfying the requirements of
clause (d) of this definition or of any recognized securities dealer having
combined capital and surplus of not less than $500,000,000, having a term of not
more than seven days, with respect to securities satisfying the criteria in
clauses (a) or (d) above, (g) debt securities with maturities of six months or
less from the date of acquisition backed by standby letters of credit issued by
any commercial bank satisfying the criteria described in clause (d) above, and
(h) Investments in money market funds substantially all of whose assets are
invested in the types of assets described in clauses (a) through (g) above.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement,  merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

 

8

--------------------------------------------------------------------------------


 

“CFC” means a controlled foreign corporation (as that term is defined in the
IRC) in which Public Parent, any Subsidiary of Public Parent or any Loan Party
is a “United States shareholder” within the meaning of Section 951(b) of the
IRC.

 

“Change of Control” means that:

 

(a)                                 any Person (as that term is used in
Section 13(d)(3) of the Exchange Act) (other than Permitted Holders), shall have
acquired beneficial ownership, directly or indirectly, of Equity Interests of
Public Parent (or other securities convertible into such Equity Interests)
representing more than 50% of the combined voting power of all Equity Interests
of Public Parent entitled (without regard to the occurrence of any contingency)
to vote for the election of members of the Board of Directors of Public Parent,

 

(b)                                 Public Parent ceases to be the sole managing
member of Parent,

 

(c)                                  during any period of 24 consecutive months
commencing on or after the Closing Date, the occurrence of a change in the
composition of the Board of Directors of Public Parent such that a majority of
the members of such Board of Directors are not Continuing Directors,

 

(d)                                 Parent fails to own and control, directly or
indirectly, 100% of the Equity Interests of each other Borrower (other than as a
result of a sale of all of the Equity Interests of such Borrower permitted under
Section 6.3 or Section 6.4),

 

(e)                                  the occurrence of any “Change of Control”
as defined in any Secured Debt Documents, or

 

(f)                                   the occurrence of any “Change of Control”
(as defined in the Tax Receivable Agreement) or similarly defined term contained
in the Tax Receivable Agreement.

 

“Change in Law” means the occurrence after the date of this Agreement of: 
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation, judicial
ruling, judgment or treaty or in the administration, interpretation,
implementation or application by any Governmental Authority of any law, rule,
regulation, guideline or treaty, or (c) the making or issuance by any
Governmental Authority of any request, rule, guideline or directive, whether or
not having the force of law; provided, that notwithstanding anything in this
Agreement to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith, and (ii) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities shall,
in each case, be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date on which Agent sends Borrowers a written notice
that each of the conditions precedent set forth on Schedule 3.1 to this
Agreement either have been satisfied or have been waived.

 

9

--------------------------------------------------------------------------------


 

“Code” means the New York Uniform Commercial Code, as in effect from time to
time.

 

“Collateral” means all assets and interests in assets and proceeds thereof now
owned or hereafter acquired by any Loan Party or its Subsidiaries in or upon
which a Lien is granted by such Person in favor of Agent or the Lenders under
any of the Loan Documents.  As of the Closing Date, the Collateral consists of
the ABL Collateral.

 

“Collateral Access Agreement” means a landlord waiver, bailee letter, or
acknowledgement agreement of any lessor, warehouseman, processor, consignee, or
other Person in possession of, having a Lien upon, or having rights or interests
in any Loan Party’s or its Subsidiaries’ books and records, Inventory or other
Collateral, in each case, in form and substance reasonably satisfactory to
Agent.

 

“Commitment” means, with respect to each Lender, its Revolver Commitment and,
with respect to all Lenders, their Revolver Commitments, in each case as such
Dollar amounts are set forth beside such Lender’s name under the applicable
heading on Schedule C-1 to this Agreement or in the Assignment and Acceptance
pursuant to which such Lender became a Lender under this Agreement, as such
amounts may be reduced or increased from time to time pursuant to assignments
made in accordance with the provisions of Section 13.1 of this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C-1 to this Agreement delivered by the chief financial officer or
treasurer of Parent to Agent.

 

“Confidential Information” has the meaning specified therefor in
Section 17.9(a) of this Agreement.

 

“Consolidated Tangible Assets” means, at any date of determination, the amount
of total assets included in the most recent monthly, quarterly or annual
consolidated balance sheet of the Parent and its Subsidiaries prepared in
accordance with GAAP, less applicable reserves reflected in such balance sheet,
after deducting the amount of all goodwill, trademarks, patents, copyrights,
unamortized debt discounts and expenses and any other like intangibles reflected
in such balance sheet.

 

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Public Parent on the Closing Date, and
(b) any individual who becomes a member of the Board of Directors after the
Closing Date if such individual was approved, appointed or nominated for
election to the Board of Directors by either the Permitted Holders or a majority
of the Continuing Directors.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by a Loan Party or one of its
Subsidiaries, Agent, and the applicable securities intermediary (with respect to
a Securities Account) or bank (with respect to a Deposit Account).

 

10

--------------------------------------------------------------------------------


 

“Covenant Testing Period” means a period (a) commencing on the last day of the
fiscal month of Parent most recently ended prior to a Covenant Trigger Event for
which Borrowers are required to deliver to Agent monthly, quarterly or annual
financial statements pursuant to Schedule 5.1 to this Agreement, and
(b) continuing through and including the first day after such Covenant Trigger
Event that Liquidity has equaled or exceeded $10,000,000 for 30 consecutive
days; provided, that, no Covenant Testing Period shall be in effect at any time
Revolver Usage is $0 and Qualified Cash is equal to or greater than $20,000,000.

 

“Covenant Trigger Event” means if at any time Liquidity is less than
$10,000,000.

 

“Curative Equity” means the net amount of common equity contributions made to
Parent in immediately available funds which is designated “Curative Equity” by
Borrowers under Section 9.3 of this Agreement at the time it is contributed. 
For the avoidance of doubt, the forgiveness of antecedent debt (whether
Indebtedness, trade payables, or otherwise) shall not constitute Curative
Equity.

 

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies Agent and
Administrative Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Agent, Issuing Bank, or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit) within two Business Days of the date when
due, (b) has notified any Borrower, Agent or Issuing Bank in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable Default or
Event of Default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by Agent or Administrative Borrower, to confirm in writing
to Agent and Administrative Borrower that it will comply with its prospective
funding obligations hereunder (provided, that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Agent and Administrative Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of any Insolvency
Proceeding, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity, or (iii) become the subject of a
Bail-in Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of

 

11

--------------------------------------------------------------------------------


 

judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by Agent that a Lender
is a Defaulting Lender under any one or more of clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to Administrative Borrower, Issuing Bank, and each Lender.

 

“Defaulting Lender Rate” means (a) for the first three days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to Revolving Loans that are Base Rate Loans
(inclusive of the Base Rate Margin applicable thereto).

 

“Deposit Account” means any deposit account (as that term is defined in the
Code).

 

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1 to this Agreement (or such other Deposit Account of
Administrative Borrower located at Designated Account Bank that has been
designated as such, in writing, by Borrowers to Agent).

 

“Designated Account Bank” has the meaning specified therefor in Schedule D-1 to
this Agreement (or such other bank that is located within the United States that
has been designated as such, in writing, by Borrowers to Agent).

 

“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 12 months (or, prior to October 31, 2017, 6
months), that is the result of dividing the Dollar amount of (a) bad debt
write-downs, discounts, advertising allowances, credits, or other dilutive items
with respect to Borrowers’ Accounts during such period, by (b) Borrowers’
billings with respect to Accounts during such period.

 

“Dilution Reserve” means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by the extent to which
Dilution is in excess of 5%.

 

“Disqualified Equity Interests” means any Equity Interests that, by their terms
(or by the terms of any security or other Equity Interests into which they are
convertible or for which they are exchangeable), or upon the happening of any
event or condition (a) matures or are mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), (b) are redeemable at the option of the holder thereof (other
than solely for Qualified Equity Interests), in whole or in part, (c) provide
for the scheduled payments of dividends in cash, or (d) are or become
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is 120 days after the Maturity Date; provided that if any such Equity
Interest is issued pursuant to a plan for the benefit of the employees,

 

12

--------------------------------------------------------------------------------


 

directors, officers, managers or consultants of any Borrower or any Subsidiary
or by any such plan to such Persons, such Equity Interest shall not be regarded
as an Equity Interest constituting a Disqualified Equity Interest solely because
it may be required to be repurchased by Parent, any Borrower, or its
Subsidiaries in order to satisfy applicable employment or regulatory
obligations.

 

“Disqualified Institution” means, on any date, (a) any Person designated by
Administrative Borrower as a “Disqualified Institution” by written notice
delivered to Agent prior to the date hereof, and (b) those Persons who are
direct competitors of the Borrowers identified in writing by Administrative
Borrower to Agent from time to time, subject to the written consent of Agent;
provided, that “Disqualified Institutions” shall exclude any Person that
Administrative Borrower has designated as no longer being a “Disqualified
Institution” by written notice delivered to Agent from time to time;
provided further, that in connection with any assignment or participation, the
Assignee or Participant with respect to such proposed assignment or
participation that is an investment bank, a commercial bank, a finance company,
a fund, or other Person which merely has an economic interest in any such direct
competitor, and is not itself such a direct competitor of Borrower or its
Subsidiaries, shall not be deemed to be a Disqualified Institution for the
purposes of this definition.

 

“Dollars” or “$” means United States dollars.

 

“Domestic Subsidiary” means any Subsidiary of any Loan Party that is not a
Foreign Subsidiary.

 

“Drawing Document” means any Letter of Credit or other document presented for
purposes of drawing under any Letter of Credit, including by electronic
transmission such as SWIFT, electronic mail, facsimile or computer generated
communication.

 

“Earn-Outs” means unsecured liabilities of a Loan Party arising under an
agreement to make any deferred payment as a part of the purchase price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in each case in an amount
that is subject to or contingent upon the revenues, income, cash flow or profits
(or the like) of the target of such Permitted Acquisition.

 

“EBITDA” means, with respect to any fiscal period and with respect to Parent and
its Subsidiaries determined on a consolidated basis in accordance with GAAP:

 

(a)                                 Parent’s consolidated net income (or loss)
(excluding extraordinary or non-recurring gains and non-cash losses, gains and
non-cash losses from the disposition of assets (other than any gains from sales
of Inventory in the ordinary course of business), gains and non-cash losses from
discontinued operations and interest income); provided, that, the net income a
Subsidiary that is not wholly-owned (other than a Loan Party), directly or
indirectly, by Parent shall be included only to the extent of the amount of
dividends or distributions or other payments paid in cash (or to the extent
converted into cash) to Parent or a wholly-owned Subsidiary of Parent during
such period, plus

 

13

--------------------------------------------------------------------------------


 

(b)                                 without duplication and, except with respect
to clause (viii) below, to the extent deducted in determining such net income
(or loss) for such period, each of the following items:

 

(i)                                     all Interest Expense,

 

(ii)                                  tax expense based on income, profits or
capital, including federal, state, franchise and similar taxes,,

 

(iii)                               depreciation and amortization expense,

 

(iv)                              reimbursements paid to Sponsor or Public
Parent for reasonable out-of-pocket expenses incurred for the benefit of Parent
and its Subsidiaries so long as such expenses would not otherwise be incurred by
Parent or its Subsidiaries,

 

(v)                                 transaction expenses (including payments to
Sponsor for fees earned) incurred in connection with the transactions
contemplated by this Agreement (including Public Parent’s initial public
offering and the related reorganization) to occur on the Closing Date and
post-closing matters related thereto and paid within 180 days following the
Closing Date (except for any portion thereof in excess of $4,000,000 not paid on
or prior to the Closing Date),

 

(vi)                              transaction expenses (including payments made
to Sponsor for fees earned) incurred in connection with any Permitted
Acquisition or Permitted Investment, disposition, reorganization,
recapitalization or the incurrence or repayment or amendment of Indebtedness
permitted to be incurred hereunder (including a refinancing thereof) or
amendments or waivers with respect to the Loan Documents, in each case whether
or not consummated,

 

(vii)                           non-recurring expenses for severance,
recruitment and hiring of senior management (including signing bonuses in
connection therewith) and do not exceed, together with the aggregate amount
added back to EBITDA pursuant to clause (x) and clause (xiv) below, the greater
of (A) $4,000,000 until August 16, 2018 and $2,000,000 thereafter and (B) 15.0%
of EBITDA for such period (prior to giving effect to the addbacks pursuant to
this clause (vii) and clauses (x) and (xiv)),

 

(viii)                        proceeds of business interruption insurance
received by a Loan Party (to the extent such proceeds of business interruption
insurance are not included in income of Parent and its Subsidiaries),

 

(ix)                              expenses paid in cash and actually reimbursed
during such period pursuant to any contractual indemnification provided to
Parent or a Subsidiary of Parent by a Person in an arm’s length transaction,

 

(x)                                 non-recurring cash losses, charges and
expenses which are factually supportable as non-recurring and certified as such
by the chief financial officer of Parent and do not exceed, together with the
aggregate amount added back to EBITDA pursuant to clause (vii) above and clause
(xiv) below, the greater of (A) $4,000,000 until August 16, 2018

 

14

--------------------------------------------------------------------------------


 

and $2,000,000 thereafter and (B) 15.0% of EBITDA for such period (prior to
giving effect to the addbacks pursuant to this clause (x) and clauses (vii) and
(xiv)),

 

(xi)                              non-cash charges and losses, excluding
write-downs of Accounts or Inventory (provided, that to the extent any non-cash
item added back to EBITDA in any period results in a cash payment in such period
or a subsequent period such cash payment shall result in a reduction of EBITDA
in the period when such payment is made),

 

(xii)                           fees, costs, charges and expenses, in respect of
Earn-Outs incurred in connection with any Permitted Acquisition to the extent
permitted to be incurred under the Agreement that are required by the
application of FAS 141R to be and are expensed by Parent and its Subsidiaries;

 

(xiii)                        any costs or expense incurred pursuant to any
management equity plan or stock option plan or other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement;
and

 

(xiv)                       the amount of “run-rate” cost savings, operating
expense reductions, restructuring charges and expenses and cost-saving synergies
projected by Parent in good faith to be realized, as a result of actions taken
or expected to be taken, within 12 months of the end of such period (calculated
on a pro forma basis as though such cost savings, operating expense reductions,
restructuring charges and expenses and cost-saving synergies had been realized
on the first day of such period), net of the amount of actual benefits realized
during such period from such actions; provided that (1) such cost savings,
operating expense reductions, restructuring charges and expenses and cost-saving
synergies are reasonably identifiable and factually supportable, (2) no cost
savings, operating expense reductions, restructuring charges and expenses and
cost-saving synergies may be added pursuant to this clause (xiv) to the extent
duplicative of any expenses or charges relating thereto that are either excluded
in computing consolidated net income or included (i.e., added back) in computing
EBITDA for such period, (3) such adjustments may be incremental to (but not
duplicative of) pro forma adjustments made in connection with Permitted
Acquisitions and (4) the aggregate amount of cost savings, operating expense
reductions and cost saving synergies added pursuant to this clause (xiv) shall
not exceed, together with the aggregate amount added back to EBITDA pursuant to
clauses (vii) and (x) above, the greater of (A) $4,000,000 until August 16, 2018
and $2,000,000 thereafter and (B) 15.0% of EBITDA for such period (prior to
giving effect to the addbacks pursuant to clauses (vii) and (x) above and this
clause (xiv) plus (B) the amount of any such cost savings, operating expense
reductions, restructuring charges and expenses and cost-savings synergies that
would be permitted to be included in financial statements prepared in accordance
with Regulation S-X under the Securities Act;

 

In addition, notwithstanding the foregoing, (a) EBITDA for July 2016, shall be
deemed to be $193,704, (b) EBITDA for August 2016, shall be deemed to be
$432,497, (c) EBITDA for September 2016, shall be deemed to be $699,112,
(d) EBITDA for October 2016, shall be deemed to be $539,415, (e) EBITDA for
November 2016, shall be deemed to be $731,639, (f) EBITDA for December 2016,
shall be deemed to be $1,147,090, (f) EBITDA for January 2017, shall be deemed
to be $264,518, (g) EBITDA for February 2017, shall be deemed to be $188,666,
(h) EBITDA for March 2017, shall be deemed to be $915,304,  (i) EBITDA for

 

15

--------------------------------------------------------------------------------


 

April 2017, shall be deemed to be $1,166,266, (j) EBITDA for May 2017, shall be
deemed to be $1,547,792, (k) EBITDA for June 2017 shall be deemed to be
$1,874,615, and (l) EBITDA for all periods thereafter and prior to the Closing
Date shall be actual EBITDA for such period calculated after giving pro forma
effect to the Esco Acquisition.

 

For the purposes of calculating the Leverage Ratio as of the last day of any
period, if at any time during such period (and after the Closing Date), any Loan
Party shall have made a Permitted Acquisition, EBITDA for such period shall be
calculated after giving pro forma effect thereto (including pro forma
adjustments arising out of events which are directly attributable to such
Permitted Acquisition, are factually supportable, and are expected to have a
continuing impact, in each case to be mutually and reasonably agreed upon by the
Parent and Agent) or in such other manner acceptable to Agent as if any such
Permitted Acquisition or adjustment occurred on the first day of such period.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Accounts” means those Accounts created by a Borrower in the ordinary
course of its business, that arise out of such Borrower’s sale or rental of
goods or rendition of services, that comply with each of the representations and
warranties respecting Eligible Accounts made in the Loan Documents, and that are
not excluded as ineligible by virtue of one or more of the excluding criteria
set forth below; provided, that such criteria may be revised from time to time
by Agent in Agent’s Permitted Discretion to address the results of any
information with respect to the Borrowers’ business or assets of which Agent
first becomes aware after the Closing Date, including any field examination
performed by (or on behalf of) Agent from time to time after the Closing Date. 
In determining the amount to be included, Eligible Accounts shall be calculated
net of customer deposits, unapplied cash, taxes, finance charges, service
charges, discounts, credits, allowances, and rebates.  Eligible Accounts shall
not include the following:

 

(a)                                 Accounts that the Account Debtor has failed
to pay within 90 days of original invoice date or 60 days of due date,

 

(b)                                 Accounts owed by an Account Debtor (or its
Affiliates) where 50% or more of all Accounts owed by that Account Debtor (or
its Affiliates) are deemed ineligible under clause (a) above,

 

(c)                                  [Intentionally Omitted],

 

16

--------------------------------------------------------------------------------


 

(d)                                 Accounts with respect to which the Account
Debtor is an Affiliate of any Borrower or an employee or agent of any Borrower
or any Affiliate of any Borrower,

 

(e)                                  Accounts (i) arising in a transaction
wherein goods are placed on consignment or are sold pursuant to a guaranteed
sale, a sale or return, a sale on approval, a bill and hold, or any other terms
by reason of which the payment by the Account Debtor may be conditional, or
(ii) with respect to which the payment terms are “C.O.D.”, cash on delivery or
other similar terms,

 

(f)                                   Accounts that are not payable in Dollars,

 

(g)                                  Accounts with respect to which the Account
Debtor either (i) does not maintain its chief executive office in the United
States or Canada, or (ii) is not organized under the laws of the United States
or Canada or any state or province thereof, or (iii) is the government of any
foreign country or sovereign state, or of any state, province, municipality, or
other political subdivision thereof, or of any department, agency, public
corporation, or other instrumentality thereof (for avoidance of doubt, other
than a Subsidiary of Statoil organized under the laws of the United States, any
state thereof or the District of Columbia), unless (A) the Account is supported
by an irrevocable letter of credit reasonably satisfactory to Agent (as to form,
substance, and issuer or domestic confirming bank) that has been delivered to
Agent and, if requested by Agent, is directly drawable by Agent, or (B) the
Account is covered by credit insurance in form, substance, and amount, and by an
insurer, reasonably satisfactory to Agent,

 

(h)                                 Accounts with respect to which the Account
Debtor is either (i) the United States or any department, agency, or
instrumentality of the United States (exclusive, however, of Accounts with
respect to which Borrowers have complied, to the reasonable satisfaction of
Agent, with the Assignment of Claims Act, 31 USC §3727), or (ii) any state of
the United States or any other Governmental Authority and applicable law of such
state or other Governmental Authority restricts or does not allow (A) an
assignment of Accounts owing by such Account Debtor or (B) the exercise of
rights or remedies of a secured party with respect to Accounts owing by such
Account Debtor,

 

(i)                                     Accounts with respect to which the
Account Debtor is a creditor of a Borrower, has or has asserted a right of
recoupment or setoff, or has disputed its obligation to pay all or any portion
of the Account, in each case to the extent of such claim, right of recoupment or
setoff, or dispute,

 

(j)                                    Accounts with respect to an Account
Debtor whose Eligible Accounts owing to Borrowers exceed 25% (or, in the case of
PDC Energy, 30%) (such percentage, as applied to a particular Account Debtor,
being subject to reduction by Agent in its Permitted Discretion if the
creditworthiness of such Account Debtor deteriorates) of all Eligible Accounts,
to the extent of the obligations owing by such Account Debtor in excess of such
percentage; provided, that in each case, the amount of Eligible Accounts that
are excluded because they exceed the foregoing percentage shall be determined by
Agent based on all of the otherwise Eligible Accounts prior to giving effect to
any eliminations based upon the foregoing concentration limit,

 

17

--------------------------------------------------------------------------------


 

(k)                                 Accounts with respect to which the Account
Debtor is subject to an Insolvency Proceeding, is not Solvent, has gone out of
business, or as to which any Borrower has received notice of an imminent
Insolvency Proceeding or a material impairment of the financial condition of
such Account Debtor, in each case unless the Account from such Account Debtor
arises subsequent to a decree or order for relief with respect to such Account
Debtor under the federal bankruptcy laws, as now or hereafter in effect, and
Agent shall have determined in its sole discretion that the timely payment and
collection of such Account will not be impaired

 

(l)                                     Accounts, the collection of which,
Agent, in its Permitted Discretion, believes to be doubtful, including by reason
of the Account Debtor’s financial condition,

 

(m)                             Accounts that are not subject to a valid and
perfected first priority Agent’s Lien,

 

(n)                                 Accounts with respect to which (i) the goods
giving rise to such Account have not been shipped and billed to the Account
Debtor, (ii) the services giving rise to such Account have not been performed
and billed to the Account Debtor, or (iii) in the case of such Accounts relating
to the rental of goods, the transactions giving rise to such Account have not
been completed in accordance with the terms and provisions contained in any
documents related thereto,

 

(o)                                 Accounts with respect to which the Account
Debtor is a Sanctioned Person or Sanctioned Entity,

 

(p)                                 Accounts (i) that represent the right to
receive progress payments or other advance billings that are due prior to the
completion of performance by the applicable Borrower of the subject contract for
goods or services, or (ii) that represent credit card sales, or

 

(q)                                 Accounts owned by a target acquired in
connection with a Permitted Acquisition or Permitted Investment, or Accounts
owned by a Person that is joined to this Agreement as a Borrower pursuant to the
provisions of this Agreement, until the completion of a field examination with
respect to such Accounts (which field examination may be conducted prior to the
closing of such Permitted Acquisition or joinder), in each case, satisfactory to
Agent in its Permitted Discretion.

 

Notwithstanding the foregoing, Borrowers may include Accounts acquired as part
of the EsCo Acquisition satisfying all the criteria set forth above as Eligible
Accounts other than the completion of a field examination satisfactory to Agent;
provided, that the aggregate amount of such Accounts that constitute Eligible
Accounts shall not exceed $5,800,000 at any time.

 

“Eligible Transferee” means (a) any Lender (other than a Defaulting Lender), any
Affiliate of any Lender (other than a Defaulting Lender) and any Related Fund of
any Lender (other than a Defaulting Lender); (b) (i) a commercial bank organized
under the laws of the United States or any state thereof, and having total
assets in excess of $1,000,000,000; (ii) a savings and loan association or
savings bank organized under the laws of the United States or any state thereof,
and having total assets in excess of $1,000,000,000; (iii) a commercial bank
organized under the laws of any other country or a political subdivision
thereof; provided, that (A) (x) such bank is acting through a branch or agency
located in the United States, or (y) such

 

18

--------------------------------------------------------------------------------


 

bank is organized under the laws of a country that is a member of the
Organization for Economic Cooperation and Development or a political subdivision
of such country, and (B) such bank has total assets in excess of $1,000,000,000;
(c) any other entity (other than a natural person) that is an “accredited
investor” (as defined in Regulation D under the Securities Act) that extends
credit or buys loans as one of its businesses including insurance companies,
investment or mutual funds and lease financing companies, and having total
assets in excess of $1,000,000,000; and (d) during the continuation of an Event
of Default, any other Person approved by Agent; provided, that (i) no Sponsor
Affiliated Entity shall qualify as an Eligible Transferee, and (ii) no
Disqualified Institution shall qualify as an Eligible Transferee unless an Event
of Default under Section 8.1, 8.4 or 8.5 exists and is continuing and such
Person is approved by Agent.

 

“Employee Benefit Plan” means any employee benefit plan within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA, (a) that is or within
the preceding 6 years has been sponsored, maintained or contributed to by any
Loan Party or ERISA Affiliate or (b) to which any Loan Party or ERISA Affiliate
has, or has had at any time within the preceding 6 years, any liability,
contingent or otherwise.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority, or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of any Borrower, any Subsidiary of any Borrower, or any of their
predecessors in interest, (b) from adjoining properties or businesses, or
(c) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of any Borrower, or any of their predecessors in
interest.

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to the environment, the effect of the
environment on employee health, or Hazardous Materials, in each case as amended
from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” means equipment (as that term is defined in the Code).

 

19

--------------------------------------------------------------------------------


 

“Equity Interests” means, with respect to a Person, all of the shares, options,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the SEC under the Exchange Act).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

 

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Loan Party or
its Subsidiaries under IRC Section 414(b), (b) any trade or business subject to
ERISA whose employees are treated as employed by the same employer as the
employees of any Loan Party or its Subsidiaries under IRC Section 414(c),
(c) solely for purposes of Section 302 of ERISA and Section 412 of the IRC, any
organization subject to ERISA that is a member of an affiliated service group of
which any Loan Party or any of its Subsidiaries is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Loan Party or any of its Subsidiaries and whose employees
are aggregated with the employees of such Loan Party or its Subsidiaries under
IRC Section 414(o).

 

“EsCo Purchase Agreement” means that certain Amended and Restated Asset Purchase
Agreement dated as of July 31, 2017 by and among EsCo Leasing, LLC and Ranger

 

“EsCo Acquisition” means the Acquisition by Ranger of certain assets from EsCo
Leasing, LLC pursuant to the EsCo Purchase Agreement.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” has the meaning specified therefor in Section 8 of this
Agreement.

 

“Excess” has the meaning specified therefor in Section 2.14 of this Agreement.

 

“Excess Availability” means, as of any date of determination, the amount, if
any, by which the lesser of (a) the Maximum Revolver Amount and (b) the
Borrowing Base, exceeds the Revolver Usage.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

 

“Excluded Domestic Person” means any direct or indirect Domestic Subsidiary that
holds no material assets other than equity or indebtedness of one or more direct
or indirect CFCs.

 

20

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means (a) Immaterial Subsidiaries, (b) any Subsidiary of a
Loan Party to the extent that the burden or cost (including any potential tax
liability) of obtaining a guarantee outweighs the benefit afforded thereby as
reasonably determined by Borrowers and Agent, (c) any Excluded Domestic Persons,
(d) any Foreign Subsidiary of a Loan Party that is a CFC, (e) any Subsidiary of
a Loan Party that is a direct or indirect subsidiary of a Foreign Subsidiary
that is a CFC, (f) any not-for-profit subsidiary or captive insurance subsidiary
or (g) any Subsidiary that is not wholly-owned, directly or indirectly, by
Parent; provided, that no Person which has guaranteed or is otherwise liable for
any of the Secured Debt shall be an Excluded Subsidiary.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the guaranty of such
Loan Party of (including by virtue of the joint and several liability provisions
of Section 2.15), or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guaranty thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guaranty
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation.  If a Swap Obligation arises under a master
agreement governing more than one swap, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to swaps for which such
guaranty or security interest is or becomes illegal.

 

“Excluded Taxes” means (i) any Taxes imposed on or measured by net income or net
profits (in each case, however denominated), franchise Taxes and branch profit
Taxes, in each case (x) imposed by the jurisdiction (or by any political
subdivision or taxing authority thereof) in which any Lender or any Agent is
organized or the jurisdiction (or by any political subdivision or taxing
authority thereof) in which such Lender’s or such Agent’s principal office is
located in or as a result of a present or former connection between such Lender
or such Agent and the jurisdiction or taxing authority imposing the Tax (other
than any such connection arising solely from such Lender or such Agent having
executed, delivered or performed its obligations or received payment under, or
enforced its rights or remedies under this Agreement or any other Loan
Document), (ii) United States Taxes that would not have been imposed but for a
Lender’s or Agent’s failure to comply with the requirements of Section 16.2 of
this Agreement, (iii) any United States federal withholding Taxes that would be
imposed on amounts payable to or for the account of a Lender with respect to an
applicable interest in a Loan or Commitment pursuant to the applicable law in
effect on the date on which (x) such Lender acquires such interest in the Loan
or Commitment or (y) such Lender designates a new lending office, except that
Excluded Taxes shall not include (A) any amount that such Lender’s assignor was
previously entitled to receive pursuant to Section 16.1 of this Agreement, if
any, with respect to such U.S. federal withholding Tax at the time such Lender
becomes a party to this Agreement or (B) such Lender was entitled to received
pursuant to Section 16.1 at the time it designates a new lending office, and
(iv) any United States federal withholding Taxes imposed under FATCA.

 

“Existing Credit Facilities” means, collectively, (a) that certain Credit
Agreement, dated as of April 30, 2015, between Ranger and Iberiabank, as amended
or otherwise modified

 

21

--------------------------------------------------------------------------------


 

from time to time, (b) that certain Loan Agreement, dated as of February 22,
2017, between Ranger and Bayou Well Holding Company, LLC, as amended or
otherwise modified from time to time, (c) that certain Loan Agreement, dated as
of February 22, 2017, between Ranger and CSL Energy Holdings II, LLC, as amended
or otherwise modified from time to time, and (d) that certain Loan Agreement,
dated as of February 22, 2017, between Ranger and CSL Energy Opportunities Fund
II, L.P., as amended or otherwise modified from time to time.

 

“Extraordinary Advances” has the meaning specified therefor in
Section 2.3(d)(iii) of this Agreement.

 

“FATCA” means Sections 1471 through 1474 of the IRC, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and (a) any current or future
regulations or official interpretations thereof, (b) any agreements entered into
pursuant to Section 1471(b)(1) of the IRC, and (c) any intergovernmental
agreement entered into by the United States (or any fiscal or regulatory
legislation, rules, or practices adopted pursuant to any such intergovernmental
agreement entered into in connection therewith).

 

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

 

“Fee Letter” means that certain fee letter, dated as of even date with this
Agreement, among Borrowers and Agent, in form and substance reasonably
satisfactory to Agent.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Agent from three Federal funds brokers of recognized
standing selected by it (and, if any such rate is below zero, then the rate
determined pursuant to this definition shall be deemed to be zero).

 

“Fixed Charges” means, with respect to any fiscal period and with respect to
Parent determined on a consolidated basis in accordance with GAAP, the sum,
without duplication, of (a) Interest Expense paid (other than interest
paid-in-kind, amortization of financing fees, and other non-cash Interest
Expense) during such period, (b) scheduled principal payments in respect of
Indebtedness that are required to be paid during such period (excluding deferred
purchase payments in respect of rigs required to be paid prior to the beginning
of the applicable Covenant Testing Period), (c) all federal, state, and local
income taxes paid in cash during such period, and (d) all Restricted Payments
paid (whether in cash or other property, other than common Equity Interests)
during such period.  Notwithstanding the foregoing, Fixed Charges for each month
commencing with July 2016 through and including July 2017 shall be deemed to be
$80,000.

 

22

--------------------------------------------------------------------------------


 

“Fixed Charge Coverage Ratio” means, with respect to any fiscal period and with
respect to Parent determined on a consolidated basis in accordance with GAAP,
the ratio of (a) EBITDA for such period minus with respect to any portion of
such period occurring prior to the beginning of the applicable Covenant Testing
Period, Maintenance Capital Expenditures made (to the extent not already
incurred in a prior period) or incurred during such period, and for any portion
of such period occurring thereafter, Unfinanced Capital Expenditures made (to
the extent not already incurred in a prior period) or incurred during such
period, to (b) Fixed Charges for such period. In addition, notwithstanding the
foregoing, (a) Maintenance Capital Expenditures for July 2016, shall be deemed
to be $59,023, (b) Maintenance Capital Expenditures for August 2016, shall be
deemed to be $62,523, (c) Maintenance Capital Expenditures for September 2016,
shall be deemed to be $66,023, (d) Maintenance Capital Expenditures for
October 2016, shall be deemed to be $70,723, (e) Maintenance Capital
Expenditures for November 2016, shall be deemed to be $74,223, (f) Maintenance
Capital Expenditures for December 2016, shall be deemed to be $77,723,
(f) Maintenance Capital Expenditures for January 2017, shall be deemed to be
$91,623, (g) Maintenance Capital Expenditures for February 2017, shall be deemed
to be $100,923, (h) Maintenance Capital Expenditures for March 2017, shall be
deemed to be $110,223, (i) Maintenance Capital Expenditures for April 2017 shall
be deemed to be $95,023, (j) Maintenance Capital Expenditures for May 2017 shall
be deemed to be $102,123, (k) Maintenance Capital Expenditures for June 2017
shall be deemed to be $109,223, and (l) Maintenance Capital Expenditures for all
periods thereafter and prior to the Closing Date shall be actual Maintenance
Capital Expenditures for such period calculated after giving pro forma effect to
the Esco Acquisition.

 

“Flow of Funds Agreement” means a flow of funds agreement, dated as of even date
with this Agreement, in form and substance reasonably satisfactory to Agent,
executed and delivered by Borrowers and Agent.

 

“Foreign Lender” means any Lender or Participant that is not a United States
person within the meaning of IRC section 7701(a)(30).

 

“Foreign Subsidiary” means any direct or indirect subsidiary of any Loan Party
that is organized under the laws of any jurisdiction other than the United
States, any state thereof or the District of Columbia.

 

“Funded Indebtedness” means all Indebtedness of Parent and its Subsidiaries
described in clauses (a), (b) or (c) of the definition thereof.

 

“Funding Date” means the date on which a Borrowing occurs.

 

“Funding Losses” has the meaning specified therefor in Section 2.12(b)(ii) of
this Agreement.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

 

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

23

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of any nation or any political
subdivision thereof, whether at the national, state, territorial, provincial,
county, municipal or any other level, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of, or pertaining to, government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Guarantor” means (a) each Person that guaranties all or a portion of the
Obligations, including any Person that is a “Guarantor” under the Guaranty and
Security Agreement, and (b) each other Person that becomes a guarantor after the
Closing Date pursuant to Section 5.11 of this Agreement.

 

“Guaranty and Security Agreement” means a guaranty and security agreement, dated
as of even date with this Agreement, in form and substance reasonably
satisfactory to Agent, executed and delivered by each of the Loan Parties to
Agent.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

“Hedge Obligations” means any and all obligations or liabilities, whether
absolute or contingent, due or to become due, now existing or hereafter arising,
of each Loan Party and its Subsidiaries arising under, owing pursuant to, or
existing in respect of Hedge Agreements entered into with one or more of the
Hedge Providers.

 

“Hedge Provider” means any Bank Product Provider that is a party to a Hedge
Agreement with a Loan Party or its Subsidiaries or otherwise provides Bank
Products under clause (f) of the definition thereof; provided, that if, at any
time, a Lender ceases to be a Lender under this Agreement (prior to the payment
in full of the Obligations), then, from and after the date on which it ceases to
be a Lender thereunder, neither it nor any of its Affiliates shall constitute
Hedge Providers and the obligations with respect to Hedge Agreements entered
into with such former Lender or any of its Affiliates shall no longer constitute
Hedge Obligations.

 

“Immaterial Subsidiary” means each Subsidiary of a Borrower that is not a
Material Subsidiary.

 

“Increase” has the meaning specified therefor in Section 2.14.

 

24

--------------------------------------------------------------------------------


 

“Increase Date” has the meaning specified therefor in Section 2.14.

 

“Increase Joinder” has the meaning specified therefor in Section 2.14.

 

“Increased Reporting Event” means if at any time Excess Availability is less
than the greater of 12.5% of the Line Cap and $6,250,000.

 

“Increased Reporting Period” means the period commencing after the continuance
of an Increased Reporting Event and continuing until the date when no Increased
Reporting Event has occurred for 30 consecutive days; provided, that, no
Increased Reporting Event shall be in effect at any time Revolver Usage is $0
and Qualified Cash is equal to or greater than $20,000,000.

 

“Indebtedness” as to any Person means (a) all obligations of such Person for
borrowed money, (b) all obligations of such Person evidenced by bonds,
debentures, notes, or other similar instruments and all reimbursement or other
obligations in respect of letters of credit, bankers acceptances, or similar
financial products, (c) all obligations of such Person as a lessee under Capital
Leases, (d) all obligations or liabilities of others secured by a Lien on any
asset of such Person, irrespective of whether such obligation or liability is
assumed, (e) all obligations of such Person to pay the deferred purchase price
of assets (other than trade payables and accrued expenses incurred in the
ordinary course of business and repayable in accordance with customary trade
practices and, for the avoidance of doubt, other than royalty payments payable
in the ordinary course of business in respect of non-exclusive licenses) and any
earn out or similar obligations, (f) all monetary obligations of such Person
owing under Hedge Agreements (which amount shall be calculated based on the
amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Disqualified Equity Interests
of such Person, and (h) any obligation of such Person guaranteeing or intended
to guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above.  For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
which is limited or is non-recourse to a Person or for which recourse is limited
to an identified asset shall be valued at the lesser of (A) if applicable, the
limited amount of such obligations, and (B) if applicable, the fair market value
of such assets securing such obligation.

 

“Indemnified Liabilities” has the meaning specified therefor in Section 10.3 of
this Agreement.

 

“Indemnified Person” has the meaning specified therefor in Section 10.3 of this
Agreement.

 

“Indemnified Taxes” means, (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by, or on account of any obligation of, any
Loan Party under

 

25

--------------------------------------------------------------------------------


 

any Loan Document, and (b) to the extent not otherwise described in the
foregoing clause (a), Other Taxes.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

“Intentional Overadvances” has the meaning specified therefor in
Section 2.3(d)(ii) of this Agreement.

 

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with this Agreement, executed and delivered by
each Loan Party and each of its Subsidiaries, and Agent, the form and substance
of which is reasonably satisfactory to Agent.

 

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent for such period, determined on a consolidated basis in accordance with
GAAP.

 

“Interest Period” means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Base Rate Loan to a
LIBOR Rate Loan) and ending 1, 2, 3, or 6 months thereafter; provided, that
(a) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (b) any Interest Period that would end on
a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day, (c) with
respect to an Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period), the Interest Period shall
end on the last Business Day of the calendar month that is 1, 2, 3 or 6 months
after the date on which the Interest Period began, as applicable, and
(d) Borrowers may not elect an Interest Period which will end after the Maturity
Date.

 

“Inventory” means inventory (as that term is defined in the Code).

 

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, capital contributions (excluding (a) commission, travel, and similar
advances to officers and employees of such Person made in the ordinary course of
business, and (b) bona fide accounts receivable arising in the ordinary course
of business), or acquisitions of Indebtedness, Equity Interests, or all or
substantially all of the assets of such other Person (or of any division or
business line of such other Person), and any other items that are or would be
classified as investments on a balance sheet prepared in accordance with GAAP. 
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustment for

 

26

--------------------------------------------------------------------------------


 

increases or decreases in value, or write-ups, write-downs, or write-offs with
respect to such Investment.

 

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

 

“ISP” means, with respect to any Letter of Credit, the International Standby
Practices 1998 (International Chamber of Commerce Publication No. 590) and any
version or revision thereof accepted by the Issuing Bank for use.

 

“Issuer Document” means, with respect to any Letter of Credit, a letter of
credit application, a letter of credit agreement, or any other document,
agreement or instrument entered into (or to be entered into) by a Borrower in
favor of Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent, agrees, in such Lender’s sole
discretion, to become an Issuing Bank for the purpose of issuing Letters of
Credit pursuant to Section 2.11 of this Agreement, and Issuing Bank shall be a
Lender.

 

“Joinder” means a joinder agreement substantially in the form of Exhibit J-1 to
this Agreement.

 

“Landlord Reserve” means, with respect to the Parent’s headquarters only (so
long as all books and records relating to Accounts are accessible at such
location and, if not, with respect to such additional locations as are necessary
to access all books and records relating to Accounts) if a Collateral Access
Agreement has not been received by Agent therefor, a reserve in an amount equal
to 3 months’ rent, storage charges, fees or other amounts under the lease or
other applicable agreement relative to such location.

 

“Lender” has the meaning set forth in the preamble to this Agreement, shall
include Issuing Bank and the Swing Lender, and shall also include any other
Person made a party to this Agreement pursuant to the provisions of Section 13.1
of this Agreement and “Lenders” means each of the Lenders or any one or more of
them.

 

“Lender Group” means each of the Lenders (including Issuing Bank and the Swing
Lender) and Agent, or any one or more of them.

 

“Lender Group Expenses” means all (a) costs or expenses (including taxes and
insurance premiums paid by Agent or Lenders on behalf of Loan Parties) required
to be paid by any Loan Party or its Subsidiaries under any of the Loan Documents
that are paid, advanced, or incurred by the Lender Group, (b) documented
out-of-pocket fees or charges paid or incurred by Agent in connection with the
Lender Group’s transactions with each Loan Party and its Subsidiaries under any
of the Loan Documents, including, photocopying, notarization, couriers and
messengers, telecommunication, public record searches, filing fees, recording
fees, and publication, (c) Agent’s customary fees and charges imposed or
incurred in connection with any background checks or OFAC/PEP searches related
to any Loan Party or its Subsidiaries, (d) Agent’s customary fees and charges
(as adjusted from time to time) with respect to the disbursement of funds (or
the receipt of funds) to or for the account of any Borrower (whether by

 

27

--------------------------------------------------------------------------------


 

wire transfer or otherwise), together with any out-of-pocket costs and expenses
incurred in connection therewith, (e) customary charges imposed or incurred by
Agent resulting from the dishonor of checks payable by or to any Loan Party,
(f) reasonable, documented out-of-pocket costs and expenses paid or incurred by
the Lender Group to correct any default or enforce any provision of the Loan
Documents, or during the continuance of an Event of Default, in gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale, or advertising to sell the Collateral, or any portion
thereof, irrespective of whether a sale is consummated, (g) field examination
fees and expenses of Agent related to any field examinations to the extent of
the fees and charges (and up to the amount of any limitation) provided in
Section 2.10 of this Agreement, (h) Agent’s and Lenders’ reasonable, documented 
out-of-pocket costs and expenses (including reasonable and documented attorneys’
fees and expenses) relative to third party claims or any other lawsuit or
adverse proceeding paid or incurred, whether in enforcing or defending the Loan
Documents or otherwise in connection with the transactions contemplated by the
Loan Documents, Agent’s Liens in and to the Collateral, or the Lender Group’s
relationship with any Loan Party or any of its Subsidiaries, (i) Agent’s
reasonable and documented out-of-pocket costs and expenses (including reasonable
and documented attorneys’ fees and due diligence expenses) incurred in advising,
structuring, drafting, reviewing, administering (including travel, meals, and
lodging), syndicating (including reasonable costs and expenses relative to
CUSIP, DXSyndicate™, SyndTrak or other communication costs incurred in
connection with a syndication of the loan facilities), or amending, waiving, or
modifying the Loan Documents, and (j) Agent’s and each Lender’s reasonable and
documented out-of-pocket costs and expenses (including reasonable and documented
attorneys, accountants, consultants, and other advisors fees and expenses)
incurred in terminating, enforcing (including attorneys, accountants,
consultants, and other advisors fees and expenses incurred in connection with a
“workout,” a “restructuring,” or an Insolvency Proceeding concerning any Loan
Party or any of its Subsidiaries or in exercising rights or remedies under the
Loan Documents), or defending the Loan Documents, irrespective of whether a
lawsuit or other adverse proceeding is brought, or in taking any enforcement
action or any Remedial Action with respect to the Collateral (provided, that, in
each case, the fees and expenses of counsel that shall constitute Lender Group
Expenses shall in any event be limited to one primary counsel to Agent, one
local counsel to Agent in each reasonably necessary jurisdiction, one specialty
counsel to Agent in each reasonably necessary specialty area, and one or more
additional counsel to Lenders if one or more conflicts of interest arise) and in
the case of the enforcement, collection or protection of the rights of Lenders,
in addition, one counsel for Lenders as a group.

 

“Lender Group Representatives” has the meaning specified therefor in
Section 17.9 of this Agreement.

 

“Lender-Related Person” means, with respect to any Lender, such Lender, together
with such Lender’s Affiliates, officers, directors, employees, attorneys, and
agents.

 

“Letter of Credit” means a letter of credit (as that term is defined in the
Code) issued by Issuing Bank.

 

“Letter of Credit Collateralization” means either (a) providing cash collateral
(pursuant to documentation reasonably satisfactory to Agent (including that
Agent has a first

 

28

--------------------------------------------------------------------------------


 

priority perfected Lien in such cash collateral), including provisions that
specify that the Letter of Credit Fees and all commissions, fees, charges and
expenses provided for in Section 2.11(k) of this Agreement (including any
fronting fees) will continue to accrue while the Letters of Credit are
outstanding) to be held by Agent for the benefit of the Revolving Lenders in an
amount equal to 103% of the then existing Letter of Credit Usage, (b) delivering
to Agent documentation executed by all beneficiaries under the Letters of
Credit, in form and substance reasonably satisfactory to Agent and Issuing Bank,
terminating all of such beneficiaries’ rights under the Letters of Credit, or
(c) providing Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Agent, from a commercial bank acceptable to Agent (in
its sole discretion) in an amount equal to 103% of the then existing Letter of
Credit Usage (it being understood that the Letter of Credit Fee and all fronting
fees set forth in this Agreement will continue to accrue while the Letters of
Credit are outstanding and that any such fees that accrue must be an amount that
can be drawn under any such standby letter of credit).

 

“Letter of Credit Disbursement” means a payment made by Issuing Bank pursuant to
a Letter of Credit.

 

“Letter of Credit Exposure” means, as of any date of determination with respect
to any Lender, such Lender’s Pro Rata Share of the Letter of Credit Usage
pursuant to Section 2.11(e) on such date.

 

“Letter of Credit Fee” has the meaning specified therefor in Section 2.6(b) of
this Agreement.

 

“Letter of Credit Indemnified Costs” has the meaning specified therefor in
Section 2.11(f) of this Agreement.

 

“Letter of Credit Related Person” has the meaning specified therefor in
Section 2.11(f) of this Agreement.

 

“Letter of Credit Sublimit” means $15,000,000.

 

“Letter of Credit Usage” means, as of any date of determination, the sum of
(a) the aggregate undrawn amount of all outstanding Letters of Credit, plus
(b) the aggregate amount of outstanding reimbursement obligations with respect
to Letters of Credit which remain unreimbursed or which have not been paid
through a Revolving Loan.

 

“Leverage Ratio” means, as of any date of determination the ratio of (a) the
amount of Parent’s consolidated Indebtedness as of such date, in an amount that
would be reflected on a balance sheet prepared as of such date on a consolidated
basis in accordance with GAAP minus the amount of Qualified Cash, to (b) EBITDA
for the 12 month period ended as of such date.

 

“LIBOR Deadline” has the meaning specified therefor in Section 2.12(b)(i) of
this Agreement.

 

“LIBOR Notice” means a written notice in the form of Exhibit L-1 to this
Agreement.

 

29

--------------------------------------------------------------------------------


 

“LIBOR Option” has the meaning specified therefor in Section 2.12(a) of this
Agreement.

 

“LIBOR Rate” means the rate per annum as published by ICE Benchmark
Administration Limited (or any successor page or other commercially available
source as the Agent may designate from time to time) as of 11:00 a.m., London
time, two Business Days prior to the commencement of the requested Interest
Period, for a term, and in an amount, comparable to the Interest Period and the
amount of the LIBOR Rate Loan requested (whether as an initial LIBOR Rate Loan
or as a continuation of a LIBOR Rate Loan or as a conversion of a Base Rate Loan
to a LIBOR Rate Loan) by Borrowers in accordance with this Agreement (and, if
any such published rate is below zero, then the rate shall be deemed to be
zero).  Each determination of the LIBOR Rate shall be made by the Agent and
shall be conclusive in the absence of manifest error.

 

“LIBOR Rate Loan” means each portion of a Revolving Loan that bears interest at
a rate determined by reference to the LIBOR Rate.

 

“LIBOR Rate Margin” means the Revolving Loan LIBOR Rate Margin.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement of any kind or nature whatsoever,
including any conditional sale   contract or other title retention agreement,
the interest of a lessor under a Capital Lease and any synthetic or other
financing lease having substantially the same economic effect as any of the
foregoing.  In no event will a right of first refusal or an operating lease be
deemed to constitute a Lien.

 

“Line Cap” means, at any time of determination, the lesser of (a) the Maximum
Revolver Amount and (b) the Borrowing Base as of such date of determination.

 

“Liquidity” means, as of any date of determination, the sum of (a) Excess
Availability and (b) the lesser of (i) Qualified Cash and (ii) $3,750,000.

 

“Loan” means any Revolving Loan, Swing Loan or Extraordinary Advance.

 

“Loan Account” has the meaning specified therefor in Section 2.9 of this
Agreement.

 

“Loan Documents” means this Agreement, the Control Agreements, any Borrowing
Base Certificate, the Fee Letter, the Guaranty and Security Agreement, the
Intercompany Subordination Agreement, any Issuer Documents, the Letters of
Credit, any note or notes executed by Borrowers in connection with this
Agreement and payable to any member of the Lender Group, and any other
instrument or agreement (including security agreements, pledge agreements,
mortgages and deeds of trust) entered into, now or in the future, by any Loan
Party or any of its Subsidiaries and any member of the Lender Group in
connection with this Agreement (but specifically excluding Bank Product
Agreements).

 

“Loan Party” means any Borrower or any Guarantor.

 

30

--------------------------------------------------------------------------------


 

“Maintenance Capital Expenditures” means Unfinanced Capital Expenditures
excluding Unfinanced Capital Expenditures incurred in connection with the
purchase of rigs.

 

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

 

“Material Adverse Effect” means (a) a material adverse effect in the business,
operations, assets, liabilities or financial condition of the Loan Parties and
their Subsidiaries, taken as a whole, (b) a material impairment of the Loan
Parties’ and their Subsidiaries’ ability to perform their payment and other
material obligations under the Loan Documents to which they are parties or of
the Lender Group’s ability to enforce the Obligations or realize upon the
Collateral (other than as a result of an action taken or not taken that is
solely in the control of Agent), or (c) a material impairment of the
enforceability or priority of Agent’s Liens with respect to all or a material
portion of the Collateral (other than as a result of an action taken or not
taken that is solely in the control of Agent).

 

“Material Subsidiary” means (a) each Borrower, and (b) each Subsidiary of a Loan
Party that (i) owns at least 5.00% of the consolidated total assets of the Loan
Parties and their Subsidiaries, (ii) generates at least 5.00% of the
consolidated revenues of the Loan Parties and their Subsidiaries, (iii) is the
owner of Equity Interests of any Subsidiary of a Loan Party that otherwise
constitutes a Material Subsidiary, or (iv) any group comprising Subsidiaries of
a Loan Party that each would not have been a Material Subsidiary under clauses
(i), (ii), or (iii) but that, taken together, had revenues or total assets in
excess of 50% of the consolidated revenues or total assets, as applicable, of
the Loan Parties and their Subsidiaries.

 

“Maturity Date” means August 16, 2022.

 

“Maximum Revolver Amount” means $50,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
this Agreement and increased by the amount of any Increase made in accordance
with Section 2.14 of this Agreement.

 

“Moody’s” has the meaning specified therefor in the definition of Cash
Equivalents.

 

“Multiemployer Plan” means any multiemployer plan within the meaning of
4001(a)(3) of ERISA with respect to which any Loan Party has an obligation to
contribute or has any liability, (including on behalf of an ERISA Affiliate) or
could be assessed withdrawal liability assuming a complete withdrawal from any
such multiemployer plan.

 

“Non-Consenting Lender” has the meaning specified therefor in Section 14.2(a) of
this Agreement.

 

“Non-Defaulting Lender” means each Lender other than a Defaulting Lender.

 

“Notification Event” means (a) the occurrence of a “reportable event” described
in Section 4043(c) of ERISA for which the 30-day notice requirement has not been
waived by applicable regulations issued by the PBGC, (b) the withdrawal of any
Loan Party or ERISA

 

31

--------------------------------------------------------------------------------


 

Affiliate from a Pension Plan during a plan year in which it was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA, (c) the termination of a
Pension Plan, the filing of a notice of intent to terminate a Pension Plan or
the treatment of a Pension Plan amendment as a termination, under Section 4041
of ERISA, if the plan assets are not sufficient to pay all plan liabilities,
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC or any Pension Plan or
Multiemployer Plan administrator, (e) any other event or condition that would
constitute grounds under Section 4042(a) of ERISA for the termination of, or the
appointment of a trustee to administer, any Pension Plan, (f) the imposition of
a Lien pursuant to the IRC or ERISA in connection with any Employee Benefit Plan
or the existence of any facts or circumstances that could reasonably be expected
to result in the imposition of a Lien, (g) the partial or complete withdrawal of
any Loan Party or ERISA Affiliate from a Multiemployer Plan (other than any
withdrawal that would not constitute an Event of Default under Section 8.12),
(h) any event or condition that results in the termination of a Multiemployer
Plan under Section 4041A of ERISA or the institution by the PBGC of proceedings
to terminate or to appoint a trustee to administer a Multiemployer Plan under
ERISA, (i) any Pension Plan being in “at risk status” within the meaning of IRC
Section 430(i), (j) any Multiemployer Plan being in “endangered status” or
“critical status” within the meaning of IRC Section 432(b) or the determination
that any Multiemployer Plan is or is expected to be insolvent within the meaning
of Section 4245 of ERISA, (k) with respect to any Pension Plan, any Loan Party
or ERISA Affiliate incurring a substantial cessation of operations within the
meaning of ERISA Section 4062(e), (l) an “accumulated funding deficiency” within
the meaning of the IRC or ERISA (including Section 412 of the IRC or Section 302
of ERISA) or the failure of any Pension Plan or Multiemployer Plan to meet the
minimum funding standards within the meaning of the IRC or ERISA (including
Section 412 of the IRC or Section 302 of ERISA), in each case, whether or not
waived, (m) the filing of an application for a waiver of the minimum funding
standards within the meaning of the IRC or ERISA (including Section 412 of the
IRC or Section 302 of ERISA) with respect to any Pension Plan or Multiemployer
Plan, (n) the failure to make by its due date a required payment or contribution
with respect to any Pension Plan or Multiemployer Plan, or (o) any event that
results in or could reasonably be expected to result in a liability by a Loan
Party pursuant to Title I of ERISA or the excise tax provisions of the IRC
relating to Employee Benefit Plans or any event that results in or could
reasonably be expected to result in a liability to any Loan Party or ERISA
Affiliate pursuant to Title IV of ERISA or Section 401(a)(29) of the IRC.

 

“Obligations” means (a) all loans (including the Revolving Loans (inclusive of
Extraordinary Advances and Swing Loans)), debts, principal, interest (including
any interest that accrues after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), reimbursement or indemnification obligations with
respect to Letters of Credit (irrespective of whether contingent), premiums,
liabilities (including all amounts charged to the Loan Account pursuant to this
Agreement), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), Lender Group Expenses (including any
fees or expenses that accrue after the commencement of an Insolvency Proceeding,
regardless of whether allowed or allowable in whole or in part as a claim in any
such Insolvency Proceeding), guaranties, and all covenants and duties of any
other kind and description owing by any Loan Party arising out of, under,
pursuant to, in connection with, or evidenced by this Agreement or any of the
other Loan Documents and irrespective of whether for the payment of money,
whether direct or indirect,

 

32

--------------------------------------------------------------------------------


 

absolute or contingent, due or to become due, now existing or hereafter arising,
and including all interest not paid when due and all other expenses or other
amounts that any Loan Party is required to pay or reimburse by the Loan
Documents or by law or otherwise in connection with the Loan Documents, and
(b) all Bank Product Obligations; provided that, anything to the contrary
contained in the foregoing notwithstanding, the Obligations shall exclude any
Excluded Swap Obligation.  Without limiting the generality of the foregoing, the
Obligations of Borrowers under the Loan Documents include the obligation to pay
(i) the principal of the Revolving Loans, (ii) interest accrued on the Revolving
Loans, (iii) the amount necessary to reimburse Issuing Bank for amounts paid or
payable pursuant to Letters of Credit, (iv) Letter of Credit commissions, fees
(including fronting fees) and charges, (v) Lender Group Expenses, (vi) fees
payable under this Agreement or any of the other Loan Documents, and
(vii) indemnities and other amounts payable by any Loan Party under any Loan
Document.  Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.  Notwithstanding anything to the contrary contained
herein or any other Loan Document, no Bank Product Obligations shall constitute
“Obligations” from and after payment in full of all Obligations (including,
without limitation, the Bank Product Collateralization of the Bank Product
Obligations to the extent required by the applicable Bank Product Providers) and
termination of the Commitments in accordance with Section 1.4.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Originating Lender” has the meaning specified therefor in Section 13.1(e) of
this Agreement.

 

“Other Taxes” means all present or future stamp, court, documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are imposed with respect to an
assignment by a Lender under Section 13.1 after the date hereof (other than any
assignment made at the request of any Loan Party under Section 14.2 or during an
Event of Default described in Sections 8.1, 8.4, 8.5, 8.8, 8.9, and 8.10) as a
result of a present or former connection between such Lender or such Agent and
the jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Agent having executed,
delivered, or performed its obligations or received payment under, or enforced
its rights or remedies under this Agreement or any other Loan Document).

 

“Overadvance” means, as of any date of determination, that the Revolver Usage is
greater than any of the limitations set forth in Section 2.1 or Section 2.11 of
this Agreement.

 

“Parent” has the meaning specified therefor in the preamble to this Agreement.

 

“Participant” has the meaning specified therefor in Section 13.1(e) of this
Agreement.

 

33

--------------------------------------------------------------------------------


 

“Participant Register” has the meaning set forth in Section 13.1(i) of this
Agreement.

 

“Patriot Act” has the meaning specified therefor in Section 4.13 of this
Agreement.

 

“Payment Conditions” means, at the time of determination with respect to a
proposed payment to fund a Specified Transaction, that:

 

(a)           no Default or Event of Default then exists or would arise as a
result of the consummation of such Specified Transaction,

 

(b)           either

 

(i)            Excess Availability, (x) at all times during the 30 consecutive
days (or, in connection a Specified Transaction consisting of a prepayment in
respect of Indebtedness or a Restricted Payment, 90 consecutive days)
immediately preceding the date of such proposed payment and the consummation of
such Specified Transaction, calculated on a pro forma basis as if such proposed
payment was made, and the Specified Transaction was consummated, on the first
day of such period, and (y) after giving effect to such proposed payment and
Specified Transaction, in each case, is not less than (X) in the case of a
Specified Transaction consisting of an Acquisition or other Investment, the
greater of (1) 20% of the Line Cap and (2) $9,000,000, and (Y) in the case of a
Specified Transaction consisting of a prepayment in respect of Indebtedness or a
Restricted Payment, the greater of (1) 22.5% of the Line Cap, and
(2) $10,000,000, or

 

(ii)           both (A) the Fixed Charge Coverage Ratio of Parent and its
Subsidiaries is equal to or greater than 1.00:1.00 for the trailing 12 month
period most recently ended for which financial statements are required to have
been delivered to Agent pursuant to Schedule 5.1 to this Agreement (calculated
on a pro forma basis as if such proposed Restricted Payment is a Fixed Charge
made on the last day of such 12 month period (it being understood that such
proposed Restricted Payment shall also be a Fixed Charge made on the last day of
such 12 month period for purposes of calculating the Fixed Charge Coverage Ratio
under this clause (ii) for any subsequent proposed payment to fund a Specific
Transaction in the relevant period)), and (B) Excess Availability, (x) at all
times during the 30 consecutive days (or, in connection a Specified Transaction
consisting of a prepayment in respect of Indebtedness or a Restricted Payment,
90 consecutive days) immediately preceding the date of such proposed payment and
the consummation of such Specified Transaction, calculated on a pro forma basis
as if such proposed payment was made, and the Specified Transaction was
consummated, on the first day of such period, and (y) after giving effect to
such proposed payment and Specified Transaction, in each case, is not less than
(1) in the case of a Specified Transaction consisting of an Acquisition or other
Investment, the greater of (X) 15% of the Line Cap, and (Y) $6,000,000, and
(2) in the case of a Specified Transaction consisting of a prepayment in respect
of Indebtedness or a Restricted Payment, the greater of (X) 17.5% of the Line
Cap, and (Y) $7,000,000; provided, that, no Specified Transaction consisting of
a prepayment in respect of Indebtedness or a Restricted Payment may be made in
reliance on this clause (ii) prior to the earlier of (x) August 16, 2018 or
(y) such time that the Fixed Charge Coverage Ratio of Parent

 

34

--------------------------------------------------------------------------------


 

and its Subsidiaries is equal to or greater than 1.00:1.00 for the trailing 12
month period ending as of the last day of two consecutive quarters (calculated
on a pro forma basis as if such proposed Restricted Payment is a Fixed Charge
made on the last day of such 12 month period (it being understood that such
proposed Restricted Payment shall also be a Fixed Charge made on the last day of
such 12 month period for purposes of calculating the Fixed Charge Coverage Ratio
under this clause (ii) for any subsequent proposed payment to fund a Specific
Transaction in the relevant period)), and

 

(c)           Administrative Borrower has delivered a certificate to Agent
certifying that all conditions described in clauses (a) and (b) above have been
satisfied.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV or Section 302 of ERISA or
Sections 412 or 430 of the Code sponsored, maintained, or contributed to by any
Loan Party or which any Loan Party has any liability (including on behalf of an
ERISA Affiliate).

 

“Perfection Certificate” means a certificate in the form of Exhibit P-1 to this
Agreement.

 

“Permitted Acquisition” means:

 

(a)           to the extent the EsCo Acquisition has not been consummated prior
to the Closing Date, the EsCo Acquisition so long as (x) the sum of Excess
Availability plus Qualified Cash after giving effect to such Acquisition
(including any cash payments made in connection with such Acquisition) is equal
to or greater than $30,000,000, and (y) the representations made by or on behalf
EsCo Leasing, LLC in the EsCo Purchase Agreement as are material to the
interests of the Lenders are true and correct, but only to the extent that a
Borrower has the right to decline to consummate the EsCo Acquisition as a result
of a breach or inaccuracy of such representations in the EsCo Purchase
Agreement; and

 

(b)           any other Acquisition so long as:

 

(i)            no Default or Event of Default shall have occurred and be
continuing or would result from the consummation of the proposed Acquisition and
the proposed Acquisition is consensual,

 

(ii)           Borrowers have provided Agent with its due diligence package
relative to the proposed Acquisition, including forecasted balance sheets,
profit and loss statements, and cash flow statements of the Person or assets to
be acquired, all prepared on a basis consistent with such Person’s (or assets’)
historical financial statements, together with appropriate supporting details
and a statement of underlying assumptions for the one year period following the
date of the proposed Acquisition, on a quarter by quarter basis); provided that
such due diligence package shall only be required to be delivered by Borrowers
for Acquisitions (x) with a purchase price consideration in excess of

 

35

--------------------------------------------------------------------------------


 

$5,000,000 and (y) made in reliance on clause (b)(ii) of the definition of
Payment Conditions,

 

(iii)          Borrowers have provided Agent with written notice of the proposed
Acquisition at least 5 Business Days prior to the anticipated closing date of
the proposed Acquisition and, upon request by Agent, copies of the acquisition
agreement and other material documents relative to the proposed Acquisition,

 

(iv)          the assets being acquired (other than a de minimis amount of
assets in relation to Borrowers’ and their Subsidiaries’ total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of the Loan Parties and their Subsidiaries or a
business reasonably related thereto,

 

(v)           the assets being acquired (other than a de minimis amount of
assets in relation to the assets being acquired) are located within the United
States or the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States,

 

(vi)          the subject assets or Equity Interests, as applicable, are being
acquired directly by a Borrower or one of its Subsidiaries that is a Loan Party,
and, in connection therewith, the applicable Loan Party shall have complied with
Section 5.11 or 5.12 of this Agreement, as applicable, of this Agreement and, in
the case of an acquisition of Equity Interests, the Person whose Equity
Interests are acquired shall become a Loan Party, and

 

(vii)         either (x) the consideration such Acquisition, together with the
aggregate consideration for all Acquisitions in such fiscal year, shall not
exceed $15,000,000 or (y) the Payment Conditions are satisfied.

 

“Permitted Discretion” means a determination made in good faith in the exercise
of reasonable (from the perspective of a secured asset-based lender) business
judgment.

 

“Permitted Dispositions” means:

 

(a)           sales, abandonment, or other dispositions of property (other than
ABL Collateral) that is substantially worn, damaged, or obsolete or no longer
used or useful in the ordinary course of business and leases or subleases of
Real Property not useful in the conduct of the business of the Loan Parties and
their Subsidiaries,

 

(b)           sales of Inventory to buyers in the ordinary course of business,

 

(c)           the use or transfer of money or Cash Equivalents in a manner that
is not prohibited by the terms of this Agreement or the other Loan Documents,

 

(d)           the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business,

 

(e)           the granting of Permitted Liens,

 

36

--------------------------------------------------------------------------------


 

(f)            the sale or discount, in each case without recourse, of accounts
receivable (other than Eligible Accounts) arising in the ordinary course of
business, but only in connection with the compromise or collection thereof,

 

(g)           any involuntary loss, damage or destruction of property,

 

(h)           any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property,

 

(i)            the leasing or subleasing of assets of any Loan Party or its
Subsidiaries in the ordinary course of business,

 

(j)            the sale or issuance of Equity Interests (other than Disqualified
Equity Interests) of Parent,

 

(k)           (i) the lapse of registered patents, trademarks, copyrights and
other intellectual property of any Loan Party or any of its Subsidiaries to the
extent not economically desirable in the conduct of its business, or (ii) the
abandonment of patents, trademarks, copyrights, or other intellectual property
rights in the ordinary course of business so long as (in each case under clauses
(i) and (ii)), (A) with respect to copyrights, such copyrights are not material
revenue generating copyrights, and (B) such lapse is not materially adverse to
the interests of the Lender Group,

 

(l)            the making of Restricted Payments that are expressly permitted to
be made pursuant to this Agreement,

 

(m)          the making of Permitted Investments,

 

(n)           transfers of assets (i) from any Loan Party or any of its
Subsidiaries to a Loan Party, and (ii) from any Subsidiary of any Loan Party
that is not a Loan Party to any other Subsidiary of any Loan Party,

 

(o)           dispositions of Equipment or Real Property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property, or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property,

 

(p)           dispositions of assets (other than Accounts) acquired by Loan
Parties and their Subsidiaries pursuant to a Permitted Acquisition consummated
within 12 months of the date of the proposed disposition so long as (i) the
consideration received for the assets to be so disposed is at least equal to the
fair market value of such assets, (ii) the assets to be so disposed are not
necessary or economically desirable in connection with the business of Loan
Parties and their Subsidiaries, and (iii) the assets to be so disposed are
readily identifiable as assets acquired pursuant to the subject Permitted
Acquisition,

 

(q)           other dispositions in arm’s length transactions of assets (other
than Accounts), provided that (i) after giving effect to such disposition Excess
Availability (A) at all times during the 30 consecutive days immediately
preceding the date of the consummation of

 

37

--------------------------------------------------------------------------------


 

such disposition, calculated on a pro forma basis as if such disposition  was
consummated, on the first day of such period, and (B) after giving effect to the
consummation of such disposition, in each case, is not less than the greater of
(1) 20% of the Maximum Revolver Amount, and (2) $10,000,000 (it being understood
and agreed that the Net Cash Proceeds from such dispositions may be used to
repay the Obligations in order to satisfy the foregoing Excess Availability
condition), (ii) not less than 75% of the total consideration received is cash
or Cash Equivalents (excluding (x) any customary escrow for indemnification or
similar obligations in connection therewith and (y) any indemnities,
representations and warranties, covenants, noncompete provisions and similar
provisions customary therefor), and (iii) all of the consideration received is
at least equal to the fair market value of the assets Disposed, and

 

(r)            other dispositions in arm’s length transactions of assets (other
than ABL Collateral), not otherwise permitted in clauses (a) through (q) above
so long as made at fair market value and the aggregate fair market value of all
assets disposed of in any fiscal year (including the proposed disposition) would
not exceed five (5%) percent of Consolidated Tangible Assets as of the date of
the most recent monthly financial statements delivered pursuant to Section 5.1
hereof.

 

“Permitted Holder” means Sponsor and Sponsor Affiliated Entities.

 

“Permitted Indebtedness” means:

 

(a)           Indebtedness in respect of the Obligations,

 

(b)           Indebtedness as of the Closing Date set forth on Schedule 4.14 to
this Agreement and any Refinancing Indebtedness in respect of such Indebtedness,

 

(c)           Permitted Purchase Money Indebtedness and any Refinancing
Indebtedness in respect of such Indebtedness,

 

(d)           Indebtedness arising in connection with the endorsement of
instruments or other payment items for deposit,

 

(e)           Indebtedness consisting of (i) unsecured guarantees incurred in
the ordinary course of business with respect to surety and appeal bonds,
performance bonds, bid bonds, appeal bonds, completion guarantee and similar
obligations; (ii) unsecured guarantees arising with respect to customary
indemnification obligations to purchasers in connection with Permitted
Dispositions; and (iii) guarantees with respect to Indebtedness of any Loan
Party or one of its Subsidiaries, to the extent that the Person that is
obligated under such guaranty could have incurred such underlying Indebtedness,

 

(f)            unsecured Indebtedness of any Loan Party that is incurred on the
date of the consummation of a Permitted Acquisition and owing to the sellers in
such Permitted Acquisition solely for the purpose of consummating such Permitted
Acquisition so long as (i) such unsecured Indebtedness is not incurred for
working capital purposes, (ii) such unsecured Indebtedness does not mature prior
to the date that is 6 months after the Maturity Date, (iii) such unsecured
Indebtedness does not amortize until 6 months after the Maturity Date, (iv) such
unsecured Indebtedness does not provide for the payment of interest thereon in
cash or Cash

 

38

--------------------------------------------------------------------------------


 

Equivalents prior to the date that is 6 months after the Maturity Date, and
(v) such Indebtedness is subordinated in right of payment to the Obligations on
terms and conditions reasonably satisfactory to Agent and is otherwise on terms
and conditions (including economic terms and absence of covenants) reasonably
satisfactory to Agent,

 

(g)                                  Acquired Indebtedness in an amount not to
exceed $20,000,000 outstanding at any one time,

 

(h)                                 Indebtedness incurred in the ordinary course
of business under performance, surety, statutory, or appeal bonds,

 

(i)                                     Indebtedness owed to any Person
providing property, casualty, liability, or other insurance to any Loan Party or
any of its Subsidiaries, so long as the amount of such Indebtedness shall be
incurred only to defer the cost of, such insurance for the year in which such
Indebtedness is incurred and such Indebtedness is outstanding only during such
year,

 

(j)                                    the incurrence by any Loan Party or its
Subsidiaries of Indebtedness under Hedge Agreements that is incurred for the
bona fide purpose of hedging the interest rate, commodity, or foreign currency
risks associated with such Loan Party’s or such Subsidiary’s operations and not
for speculative purposes,

 

(k)                                 Indebtedness incurred in the ordinary course
of business in respect of credit cards, credit card processing services, debit
cards, stored value cards, commercial cards (including so-called “purchase
cards”, “procurement cards” or “p-cards”), or Cash Management Services,

 

(l)                                     unsecured Indebtedness of any Loan Party
owing to employees, former employees, former officers, directors, or former
directors (or any spouses, ex-spouses, or estates of any of the foregoing)
incurred in connection with the repurchase or redemption by such Loan Party of
the Equity Interests of Parent or Public Parent that has been issued to such
Persons, so long as (i) no Default or Event of Default has occurred and is
continuing or would result from the incurrence of such Indebtedness, and
(ii) the aggregate amount of all such Indebtedness outstanding at any one time
does not exceed $1,500,000,

 

(m)                             contingent liabilities in respect of any
indemnification obligation, adjustment of purchase price, non-compete, or
similar obligation of any Loan Party incurred in connection with the
consummation of one or more Permitted Acquisitions,

 

(n)                                 Indebtedness arising directly from Permitted
Investments,

 

(o)                                 unsecured Indebtedness incurred in respect
of netting services, overdraft protection, and other like services, in each
case, incurred in the ordinary course of business,

 

(p)                                 unsecured Indebtedness of any Loan Party or
its Subsidiaries in respect of Earn-Outs owing to sellers of assets or Equity
Interests to such Loan Party or its Subsidiaries that is incurred in connection
with the consummation of one or more Permitted Acquisitions so long as such
unsecured Indebtedness is paid within 60 days after such amount becomes due;

 

39

--------------------------------------------------------------------------------


 

(q)                                 accrual of interest, accretion or
amortization of original issue discount, or the payment of interest in kind, in
each case, on Indebtedness that otherwise constitutes Permitted Indebtedness,

 

(r)                                    Indebtedness in respect of Permitted
Intercompany Advances,

 

(s)                                   other Indebtedness so long as (A) after
giving effect to the incurrence thereof, the Leverage Ratio for the most recent
12 month period ending prior to such incurrence for which Agent has received
financial statements of Parent and calculated on a pro forma basis as if such
Indebtedness was incurred on the last day of such period is no more than 4.50
(and Borrowers shall have delivered to Agent a Compliance Certificate evidencing
such Leverage Ratio), (B) the maturity date of such other Indebtedness is no
earlier than 3 months following the Maturity Date, and (C) if such Indebtedness
is secured by a Lien on the ABL Collateral, the holder of such Lien has entered
into an intercreditor agreement, in form and substance satisfactory to Agent,
subordinating the Lien of such holder to the Lien of Agent in such ABL
Collateral (provided, that, for the avoidance of doubt, such Indebtedness may be
secured by a first lien on assets that does not constitute ABL Collateral),

 

(t)                                    Subordinated Indebtedness, and

 

(u)                                 other Indebtedness in an aggregate
outstanding principal amount not to exceed $25,000,000 at any time outstanding.

 

“Permitted Intercompany Advances” means loans made by (a) a Loan Party to
another Loan Party, (b) a Subsidiary of a Loan Party that is not a Loan Party to
another Subsidiary of a Loan Party that is not a Loan Party, (c) a Subsidiary of
a Loan Party that is not a Loan Party to a Loan Party, so long as the parties
thereto are party to the Intercompany Subordination Agreement, and (d) a Loan
Party to a Subsidiary of a Loan Party that is not a Loan Party so long as (i) at
the time of the making of such loan, no Event of Default has occurred and is
continuing or would result therefrom, and (ii) Borrowers have Excess
Availability of $TBD or greater immediately after giving effect to each such
loan.

 

“Permitted Investments” means:

 

(a)                                 Investments in cash and Cash Equivalents,

 

(b)                                 Investments in negotiable instruments
deposited or to be deposited for collection in the ordinary course of business,

 

(c)                                  advances made in connection with purchases
of goods or services in the ordinary course of business,

 

(d)                                 Investments received in settlement of
amounts due to any Loan Party or any of its Subsidiaries effected in the
ordinary course of business or owing to any Loan Party or any of its
Subsidiaries as a result of Insolvency Proceedings involving an account debtor
or upon the foreclosure or enforcement of any Lien in favor of a Loan Party or
its Subsidiaries,

 

40

--------------------------------------------------------------------------------


 

(e)                                  Investments owned by any Loan Party or any
of its Subsidiaries on the Closing Date and set forth on Schedule P-1 to this
Agreement,

 

(f)                                   guarantees permitted under the definition
of Permitted Indebtedness,

 

(g)                                  Permitted Intercompany Advances,

 

(h)                                 Equity Interests or other securities
acquired in connection with the satisfaction or enforcement of Indebtedness or
claims due or owing to a Loan Party or its Subsidiaries (in bankruptcy of
customers or suppliers or otherwise outside the ordinary course of business) or
as security for any such Indebtedness or claims,

 

(i)                                     deposits of cash made in the ordinary
course of business to secure performance of operating leases,

 

(j)                                    (i) non-cash loans and advances to
employees, officers, and directors of a Loan Party or any of its Subsidiaries
for the purpose of purchasing Equity Interests in Parent or Public Parent so
long as the proceeds of such loans are used in their entirety to purchase such
Equity Interests in Parent or Public Parent, and (ii) loans and advances to
employees and officers of a Loan Party or any of its Subsidiaries in the
ordinary course of business for any other business purpose and in an aggregate
amount not to exceed $1,500,000 at any one time,

 

(k)                                 Permitted Acquisitions,

 

(l)                                     Investments (i) made by any Loan Party
in any other Loan Party or (ii) made by any Subsidiary of Parent that is not a
Loan Party to any other Subsidiary of Parent that is not a Loan Party,

 

(m)                             Investments resulting from entering into
(i) Bank Product Agreements, or (ii) agreements relative to obligations
permitted under clause (j) of the definition of Permitted Indebtedness,

 

(n)                                 equity Investments by any Loan Party in any
Subsidiary of such Loan Party which is required by law to maintain a minimum net
capital requirement or as may be otherwise required by applicable law,

 

(o)                                 Investments held by a Person acquired in a
Permitted Acquisition to the extent that such Investments were not made in
contemplation of or in connection with such Permitted Acquisition and were in
existence on the date of such Permitted Acquisition,

 

(p)                                 so long as no Event of Default has occurred
and is continuing or would result therefrom, any other Investments in an
aggregate amount not to exceed $1,500,000 outstanding at any time,

 

(q)                                 Investments consisting of non-cash
consideration received in connection with Permitted Dispositions, so long as the
non-cash consideration received in connection with any Permitted Disposition
does not exceed 25% of the total consideration received in connection with such
Permitted Disposition,

 

41

--------------------------------------------------------------------------------


 

(r)                                    to the extent constituting Investments,
transactions expressly permitted by Section 6.3,

 

(s)                                   any Investment to the extent that payment
for such Investment is made solely with the cash proceeds of any equity
investments in Parent by Persons who are not Loan Parties (other than
Disqualified Equity Interests), provided that such cash proceeds are used
substantially contemporaneously to make such Investment,

 

(t)                                    Investments to the extent that payment of
such Investments is made solely with Equity Interests (other than Disqualified
Equity Interests) of the Parent and no Change of Control results therefrom,

 

(u)                                 Investments consisting of pledges or
deposits to secure the performance of bids, trade contracts, statutory
obligations, surety and appeal bonds, performance bonds, utilities and other
obligations of a like nature, in each case in the ordinary course of business or
letters of credit or guarantees issued in lieu thereof,

 

(v)                                 Investments consisting of pledges and
deposits made in the ordinary course of business in compliance with workers’
compensation, unemployment insurance and other social security laws or
regulations or letters of credit or guarantees issued in lieu thereof, and

 

(w)                               other Investments so long as the Payment
Conditions are satisfied.

 

“Permitted Liens” means:

 

(a)                                 Liens granted to, or for the benefit of,
Agent to secure the Obligations,

 

(b)                                 Liens for unpaid taxes, assessments, or
other governmental charges or levies that either (i) are not yet delinquent, or
(ii) are not material with respect to which the underlying taxes, assessments,
or charges or levies are the subject of Permitted Protests,

 

(c)                                  judgment Liens arising solely as a result
of the existence of judgments, orders, or awards that do not constitute an Event
of Default under Section 8.3 of this Agreement,

 

(d)                                 Liens set forth on Schedule P-2 to this
Agreement; provided, that to qualify as a Permitted Lien, any such Lien
described on Schedule P-2 to this Agreement shall only secure the Indebtedness
that it secures on the Closing Date and any Refinancing Indebtedness in respect
thereof,

 

(e)                                  (i) the interests of lessors under
operating leases and non-exclusive licensors under license agreements and
(ii) the filing of UCC financing statement solely as a precautionary measure in
connection with operating leases or consignment of goods,

 

(f)                                   purchase money Liens on fixed assets or
the interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as (i) such
Lien attaches only to the fixed asset purchased, constructed, improved or
acquired and the proceeds thereof, and (ii) such Lien only secures the
Indebtedness

 

42

--------------------------------------------------------------------------------


 

that was incurred to acquire, construct or improve the fixed asset or any
Refinancing Indebtedness in respect thereof; provided, that individual
financings under this clause (f) provided by one financing provider may be cross
collateralized to other financings hereunder provided by such financing
provider,

 

(g)                                  Liens arising by operation of law or, other
than with respect to ABL Collateral, contract in favor of warehousemen,
landlords, carriers, mechanics, materialmen, laborers, or suppliers, incurred in
the ordinary course of business and not in connection with the borrowing of
money, and which Liens either (i) are for sums not yet delinquent, or (ii) are
the subject of Permitted Protests,

 

(h)                                 Liens on amounts deposited to secure
Parent’s and its Subsidiaries obligations in connection with worker’s
compensation or other unemployment insurance,

 

(i)                                     Liens on amounts deposited to secure
Parent’s and its Subsidiaries obligations in connection with the making or
entering into of bids, tenders, or leases in the ordinary course of business and
not in connection with the borrowing of money,

 

(j)                                    Liens on amounts deposited to secure
Parent’s and its Subsidiaries reimbursement obligations with respect to surety
or appeal bonds obtained in the ordinary course of business,

 

(k)                                 with respect to any Real Property,
easements, rights of way, and zoning restrictions that do not materially
interfere with or impair the use or operation thereof,

 

(l)                                     non-exclusive licenses of patents,
trademarks, copyrights, and other intellectual property rights in the ordinary
course of business,

 

(m)                             Liens that are replacements of Permitted Liens
to the extent that the original Indebtedness is the subject of permitted
Refinancing Indebtedness and so long as the replacement Liens only encumber
those assets (or types of assets) that secured the original Indebtedness,

 

(n)                                 rights of setoff or bankers’ liens upon
deposits of funds in favor of banks or other depository institutions, solely to
the extent incurred in connection with the maintenance of such Deposit Accounts
in the ordinary course of business,

 

(o)                                 Liens granted in the ordinary course of
business on insurance policies (including proceeds and the unearned portion of
insurance premiums) securing the financing of insurance premiums in respect of
such policies to the extent the financing is permitted under the definition of
Permitted Indebtedness,

 

(p)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods,

 

(q)                                 Liens solely on any cash earnest money
deposits made by a Loan Party or any of its Subsidiaries in connection with any
letter of intent or purchase agreement with respect to a Permitted Acquisition,

 

43

--------------------------------------------------------------------------------


 

(r)                                    Liens assumed by any Loan Party or its
Subsidiaries in connection with a Permitted Acquisition that secure Acquired
Indebtedness that is Permitted Indebtedness,

 

(s)                                   Liens securing the Secured Debt so long as
such Liens are subject to the intercreditor agreements referenced in clause
(s) of the definition of Permitted Indebtedness,

 

(t)                                    Liens securing Indebtedness permitted
under clause (u) of the definition of Permitted Indebtedness so long as, in the
case of a Lien on ABL Collateral, the holder of such Liens has entered into an
intercreditor agreement, in form and substance satisfactory to Agent,
subordinating the Lien of such holder to the Lien of Agent in the ABL
Collateral; and

 

(u)                                 other Liens as to which the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$1,000,000.

 

“Permitted Protest” means the right of any Loan Party or any of its Subsidiaries
to protest any Lien (other than any Lien that secures the Obligations), taxes,
or rental payment; provided, that (a) a reserve with respect to such obligation
is established on such Loan Party’s or its Subsidiaries’ books and records in
such amount as is required under GAAP, and (b) any such protest is instituted
promptly and prosecuted diligently by such Loan Party or its Subsidiary, as
applicable, in good faith.

 

“Permitted Purchase Money Indebtedness” means, as of any date of
determination, Indebtedness (other than the Obligations, but including
Capitalized Lease Obligations), incurred after the Closing Date and at the time
of, or within 90 days after, the acquisition, construction or improvement of any
fixed or capital assets for the purpose of financing all or any part of the
acquisition, construction or improvement cost thereof, in an aggregate principal
amount outstanding at any one time not in excess of $TBD.

 

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

 

“Platform” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

 

“Post-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.14 of this Agreement.

 

“Pre-Increase Revolver Lenders” has the meaning specified therefor in
Section 2.14 of this Agreement.

 

“Projections” means Parent’s forecasted (a) balance sheets, (b) profit and loss
statements, and (c) cash flow statements, all prepared on a basis consistent
with Parent’s historical financial statements, together with appropriate
supporting details and a statement of underlying assumptions.

 

44

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, as of any date of determination:

 

(a)                                 with respect to a Lender’s obligation to
make all or a portion of the Revolving Loans, with respect to such Lender’s
right to receive payments of interest, fees, and principal with respect to the
Revolving Loans, and with respect to all other computations and other matters
related to the Revolver Commitments or the Revolving Loans, the percentage
obtained by dividing (i) the Revolving Loan Exposure of such Lender, by (ii) the
aggregate Revolving Loan Exposure of all Lenders,

 

(b)                                 with respect to a Lender’s obligation to
participate in the Letters of Credit, with respect to such Lender’s obligation
to reimburse Issuing Bank, and with respect to such Lender’s right to receive
payments of Letter of Credit Fees, and with respect to all other computations
and other matters related to the Letters of Credit, the percentage obtained by
dividing (i) the Revolving Loan Exposure of such Lender, by (ii) the aggregate
Revolving Loan Exposure of all Lenders; provided, that if all of the Revolving
Loans have been repaid in full and all Revolver Commitments have been
terminated, but Letters of Credit remain outstanding, Pro Rata Share under this
clause shall be the percentage obtained by dividing (A) the Letter of Credit
Exposure of such Lender, by (B) the Letter of Credit Exposure of all Lenders,
and

 

(c)                                  with respect to all other matters and for
all other matters as to a particular Lender (including the indemnification
obligations arising under Section 15.7 of this Agreement), the percentage
obtained by dividing (i) the Revolving Loan Exposure of such Lender, by (ii) the
aggregate Revolving Loan Exposure of all Lenders, in any such case as the
applicable percentage may be adjusted by assignments permitted pursuant to
Section 13.1; provided, that if all of the Loans have been repaid in full and
all Commitments have been terminated, Pro Rata Share under this clause shall be
the percentage obtained by dividing (A) the Letter of Credit Exposure of such
Lender, by (B) the Letter of Credit Exposure of all Lenders.

 

“Protective Advances” has the meaning specified therefor in Section 2.3(d)(i) of
this Agreement.

 

“Public Lender” has the meaning specified therefor in Section 17.9(c) of this
Agreement.

 

“Public Parent” means Ranger Energy Services, Inc., a Delaware corporation.

 

“Qualified Cash” means, as of any date of determination (a) on or before the
90th day after the Closing Date, unrestricted cash and Cash Equivalents of the
Borrowers and (b) after the 90th day after the Closing Date, the amount of
unrestricted cash and Cash Equivalents of the Loan Parties and their
Subsidiaries that, with respect to this clause (b), is in Deposit Accounts or in
Securities Accounts, or any combination thereof, and which such Deposit Account
or Securities Account is the subject of a Control Agreement and is maintained by
a branch office of the bank or securities intermediary located within the United
States.

 

“Qualified Equity Interests” means and refers to any Equity Interests issued by
Parent (and not by one or more of its Subsidiaries) that is not a Disqualified
Equity Interest.

 

45

--------------------------------------------------------------------------------


 

“Real Property” means any estates or interests in real property now owned or
hereafter acquired by any Loan Party or one of its Subsidiaries and the
improvements thereto.

 

“Receivables Reserves” means, as of any date of determination, those reserves
that Agent deems necessary or appropriate, in its Permitted Discretion and
subject to Section 2.1(c), to establish and maintain (including Landlord
Reserves for books and records locations and reserves for rebates, discounts,
warranty claims, and returns) with respect to the Eligible Accounts or the
Maximum Revolver Amount.

 

“Record” means information that is inscribed on a tangible medium or that is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Refinancing Indebtedness” means refinancings, renewals, or extensions of
Indebtedness so long as:

 

(a)                                 such refinancings, renewals, or extensions
do not result in an increase in the principal amount of the Indebtedness so
refinanced, renewed, or extended, other than by the amount of premiums paid
thereon and the fees and expenses (including arrangement, structuring, agency,
commitment and syndication fees) incurred in connection therewith and by the
amount of unfunded commitments with respect thereto,

 

(b)                                 such refinancings, renewals, or extensions
do not result in a shortening of the final stated maturity or the average
weighted maturity (measured as of the refinancing, renewal, or extension) of the
Indebtedness so refinanced, renewed, or extended, nor are they on terms or
conditions that, taken as a whole, are or could reasonably be expected to be
materially adverse to the interests of the Lenders,

 

(c)                                  if the Indebtedness that is refinanced,
renewed, or extended was subordinated in right of payment to the Obligations,
then the terms and conditions of the refinancing, renewal, or extension must
include subordination terms and conditions that are at least as favorable to the
Lender Group as those that were applicable to the refinanced, renewed, or
extended Indebtedness,

 

(d)                                 the Indebtedness that is refinanced,
renewed, or extended is not recourse to any Person that is liable on account of
the Obligations other than those Persons which were obligated with respect to
the Indebtedness that was refinanced, renewed, or extended,

 

(e)                                  if the Indebtedness that is refinanced,
renewed or extended was unsecured, such refinancing, renewal or extension shall
be unsecured, and

 

(f)                                   if the Indebtedness that is refinanced,
renewed, or extended was secured (i) such refinancing, renewal, or extension
shall be secured by substantially the same or less collateral as secured such
refinanced, renewed or extended Indebtedness on terms no less favorable to Agent
or the Lender Group and (ii) the Liens securing such refinancing, renewal or
extension shall not have a priority more senior than the Liens securing such
Indebtedness that is refinanced, renewed or extended.

 

“Register” has the meaning set forth in Section 13.1(h) of this Agreement.

 

46

--------------------------------------------------------------------------------


 

“Registered Loan” has the meaning set forth in Section 13.1(h) of this
Agreement.

 

“Related Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course and that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Replacement Lender” has the meaning specified therefor in Section 2.13(b) of
this Agreement.

 

“Report” has the meaning specified therefor in Section 15.16 of this Agreement.

 

“Required Availability” means that the sum of (a) Excess Availability, plus
(b) Qualified Cash exceeds $30,000,000.

 

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the sum of the aggregate Revolving Loan Exposure of all Lenders; provided,
that (i) the Revolving Loan Exposure of any Defaulting Lender shall be
disregarded in the determination of the Required Lenders, and (ii) at any time
there are two or more Lenders (who are not Affiliates of one another or
Defaulting Lenders), “Required Lenders” must include at least two Lenders (who
are not Affiliates of one another).

 

“Reserves” means, as of any date of determination, Receivables Reserves, Bank
Product Reserves and, without duplication, those other reserves that Agent deems
necessary or appropriate, in its Permitted Discretion and subject to
Section 2.1(c), to establish and maintain (including reserves with respect to
(a) sums that any Loan Party or its Subsidiaries are required to pay under any
Section of this Agreement or any other Loan Document (such as taxes,
assessments, insurance premiums, or, in the case of leased assets, rents or
other amounts payable under such leases) and has failed to pay, and (b) amounts
owing by any Loan Party or its Subsidiaries to any Person to the extent secured
by a Lien on, or trust over, any of the ABL Collateral (other than a Permitted
Lien), which Lien or trust, in the Permitted Discretion of Agent likely would
have a priority superior to the Agent’s Liens (such as Liens or trusts in favor
of landlords, warehousemen, carriers, mechanics, materialmen, laborers, or
suppliers, or Liens or trusts for ad valorem, excise, sales, or other taxes
where given priority under applicable law) in and to such item of the ABL
Collateral) with respect to the Borrowing Base or the Maximum Revolver Amount. 
To the extent that an event, condition or matter as to any Account is

 

47

--------------------------------------------------------------------------------


 

addressed pursuant to the treatment thereof within the definition of “Eligible
Accounts,” Agent will not also establish a Reserve to address the same event,
condition or matter.

 

“Restricted Payment” means (a) any payment of any dividend or the making of any
other payment or distribution, directly or indirectly, on account of Equity
Interests issued by Parent (including any payment in connection with any merger
or consolidation involving Parent) or to the direct or indirect holders of
Equity Interests issued by Parent in their capacity as such (other than
dividends or distributions payable in Qualified Equity Interests issued by
Parent, or (b) any purchase, redemption, making of any sinking fund or similar
payment, or other acquisition or retirement for value (including in connection
with any merger or consolidation involving Parent) any Equity Interests issued
by Parent, or (c) any making of any payment to retire, or to obtain the
surrender of, any outstanding warrants, options, or other rights to acquire
Equity Interests of Parent now or hereafter outstanding.

 

“Revolver Commitment” means, with respect to each Revolving Lender, its Revolver
Commitment, and, with respect to all Revolving Lenders, their Revolver
Commitments, in each case as such Dollar amounts are set forth beside such
Revolving Lender’s name under the applicable heading on Schedule C-1 to this
Agreement or in the Assignment and Acceptance or Increase Joinder pursuant to
which such Revolving Lender became a Revolving Lender under this Agreement, as
such amounts may be reduced or increased from time to time pursuant to
assignments made in accordance with the provisions of Section 13.1 of this
Agreement, and as such amounts may be decreased by the amount of reductions in
the Revolver Commitments made in accordance with Section 2.4(c) hereof.

 

“Revolver Usage” means, as of any date of determination, the sum of (a) the
amount of outstanding Revolving Loans (inclusive of Swing Loans and Protective
Advances), plus (b) the amount of the Letter of Credit Usage.

 

“Revolving Lender” means a Lender that has a Revolving Loan Exposure or Letter
of Credit Exposure.

 

“Revolving Loan Base Rate Margin” has the meaning set forth in the definition of
Applicable Margin.

 

“Revolving Loan Exposure” means, with respect to any Revolving Lender, as of any
date of determination (a) prior to the termination of the Revolver Commitments,
the amount of such Lender’s Revolver Commitment, and (b) after the termination
of the Revolver Commitments, the aggregate outstanding principal amount of the
Revolving Loans of such Lender.

 

“Revolving Loan LIBOR Rate Margin” has the meaning set forth in the definition
of Applicable Margin.

 

“Revolving Loans” has the meaning specified therefor in Section 2.1(a) of this
Agreement.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a

 

48

--------------------------------------------------------------------------------


 

country or its government, or (d) a Person resident in or determined to be
resident in a country, in each case of clauses (a) through (d) that is a target
of Sanctions, including a target of any country sanctions program administered
and enforced by OFAC.

 

“Sanctioned Person” means, at any time (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC, OFAC’s
consolidated Non-SDN list or any other Sanctions-related list maintained by any
Governmental Authority, (b) a Person or legal entity that is a target of
Sanctions, (c) any Person operating, organized or resident in a Sanctioned
Entity, or (d) any Person directly or indirectly owned or controlled
(individually or in the aggregate) by or acting on behalf of any such Person or
Persons described in clauses (a) through (c) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic sanctions, trade sanctions, financial sanctions, sectorial sanctions,
secondary sanctions, trade embargoes anti-terrorism laws and other sanctions
laws, regulations or embargoes, including those imposed, administered or
enforced from time to time by:  (a) the United States of America, including
those administered by OFAC, the U.S. Department of State, the U.S. Department of
Commerce, or through any existing or future executive order, (b) the United
Nations Security Council, (c) the European Union or any European Union member
state, (d) Her Majesty’s Treasury of the United Kingdom, or (d) any other
Governmental Authority with jurisdiction over any member of Lender Group or any
Loan Party or any of their respective Subsidiaries or Affiliates.

 

“S&P” has the meaning specified therefor in the definition of Cash Equivalents.

 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“Secured Debt” means the Indebtedness incurred pursuant to clause (s) of the
definition of Permitted Indebtedness.

 

“Secured Debt Collateral” means the existing or hereafter acquired property of a
Loan Party securing any of the Secured Debt.

 

“Secured Debt Documents” means the agreements, instruments and documents
evidencing or securing the Secured Debt.

 

“Securities Account” means a securities account (as that term is defined in the
Code).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Settlement” has the meaning specified therefor in Section 2.3(e)(i) of this
Agreement.

 

“Settlement Date” has the meaning specified therefor in Section 2.3(e)(i) of
this Agreement.

 

49

--------------------------------------------------------------------------------


 

“Solvent” means, with respect to any Person as of any date of determination,
that (a) at fair valuations, the sum of such Person’s debts (including
contingent liabilities) is less than all of such Person’s assets, (b) such
Person is not engaged or about to engage in a business or transaction for which
the remaining assets of such Person are unreasonably small in relation to the
business or transaction or for which the property remaining with such Person is
an unreasonably small capital, (c) such Person has not incurred and does not
intend to incur, or reasonably believe that it will incur, debts beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” or not “insolvent”, as applicable within the
meaning given those terms and similar terms under applicable laws relating to
fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Transaction” means, any Investment (including any Permitted
Acquisition), prepayment of Indebtedness or Restricted Payment.

 

“Sponsor” means CSL Capital Management, CSL Energy Opportunities Fund II, L.P.,
CSL Energy Holdings II, LLC and their Affiliates.

 

“Sponsor Affiliated Entity” means Sponsor or any of its Affiliates (other than
Loan Parties or their Subsidiaries and other than operating portfolio companies
of Sponsor and its Affiliates).

 

“Standard Letter of Credit Practice” means, for Issuing Bank, any domestic or
foreign law or letter of credit practices applicable in the city in which
Issuing Bank issued the applicable Letter of Credit or, for its branch or
correspondent, such laws and practices applicable in the city in which it has
advised, confirmed or negotiated such Letter of Credit, as the case may be, in
each case, (a) which letter of credit practices are of banks that regularly
issue letters of credit in the particular city, and (b) which laws or letter of
credit practices are required or permitted under ISP or UCP, as chosen in the
applicable Letter of Credit.

 

“Subordinated Indebtedness” means any unsecured Indebtedness of any Loan Party
or its Subsidiaries incurred from time to time that is subordinated in right of
payment to the Obligations and (a) that is only guaranteed by the Guarantors,
(b) that is not subject to scheduled amortization, redemption, sinking fund or
similar payment and does not have a final maturity, in each case, on or before
the date that is six months after the Maturity Date, (c) that does not include
any covenant or agreement that is more restrictive or onerous on any Loan Party
in any material respect than any comparable covenant in this Agreement,
(d) shall be limited to cross-acceleration to designated “senior debt”
(including the Obligations), and (e) the terms and conditions of the
subordination are reasonably acceptable to Agent.

 

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the Equity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation, partnership, limited liability
company, or other entity.

 

50

--------------------------------------------------------------------------------


 

“Supermajority Lenders” means, at any time, Revolving Lenders having or holding
more than 66 2/3% of the aggregate Revolving Loan Exposure of all Revolving
Lenders; provided, that (i) the Revolving Loan Exposure of any Defaulting Lender
shall be disregarded in the determination of the Supermajority Lenders, and
(ii) at any time there are two or more Revolving Lenders (who are not Affiliates
of one another), “Supermajority Lenders” must include at least two Revolving
Lenders (who are not Affiliates of one another or Defaulting Lenders).

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Lender” means Wells Fargo or any other Lender that, at the request of
Borrowers and with the consent of Agent agrees, in such Lender’s sole
discretion, to become the Swing Lender under Section 2.3(b) of this Agreement.

 

“Swing Loan” has the meaning specified therefor in Section 2.3(b) of this
Agreement.

 

“Swing Loan Exposure” means, as of any date of determination with respect to any
Lender, such Lender’s Pro Rata Share of the Swing Loans on such date.

 

“Taxes” means any taxes, levies, imposts, duties, fees, assessments or other
charges of whatever nature now or hereafter imposed by any jurisdiction or by
any political subdivision or taxing authority thereof or therein, and all
interest, penalties or additions to tax with respect thereto.

 

“Tax Lender” has the meaning specified therefor in Section 14.2(a) of this
Agreement.

 

“Tax Receivable Agreement” means the Tax Receivable Agreement dated as of
August 16, 2017 by and among Public Parent and the other parties thereto.

 

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits 2007 Revision, International Chamber of
Commerce Publication No. 600 and any version or revision thereof accepted by
Issuing Bank for use.

 

“Unfinanced Capital Expenditures” means, for any period, the Capital
Expenditures made by Parent and its Subsidiaries during such period, which
Capital Expenditures (a) are not financed substantially contemporaneously with
the proceeds of any Indebtedness (other than the Loans, it being understood and
agreed that, to the extent financed with Loans, such Capital Expenditures shall
be deemed Unfinanced Capital Expenditures), the proceeds of any sale or issuance
of Equity Interests or equity contributions (for avoidance of doubt, excluding
proceeds of Public Parent’s initial public offering), the proceeds of any asset
sale (including any substantially contemporaneous trade-in of assets) or any
insurance proceeds, and (b) that are not reimbursed by a third person (excluding
any Loan Party or any of its Affiliates) in the period such expenditures are
made pursuant to a written agreement; provided, that, for the avoidance of
doubt, deferred purchase payments in respect of Rigs that are included

 

51

--------------------------------------------------------------------------------


 

in (or would be included in but for the parenthetical in clause (b) thereof)
Fixed Charges shall not constitute Unfinanced Capital Expenditures.

 

“United States” means the United States of America.

 

“Unused Line Fee” has the meaning specified therefor in Section 2.10(b) of this
Agreement.

 

“Voidable Transfer” has the meaning specified therefor in Section 17.8 of this
Agreement.

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

 

“Withdrawal Liability” means liability with respect to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2.                                                    Accounting Terms.  All
accounting terms not specifically defined herein shall be construed in
accordance with GAAP; provided, that if Administrative Borrower notifies Agent
that Borrowers request an amendment to any provision hereof to eliminate the
effect of any Accounting Change occurring after the Closing Date or in the
application thereof on the operation of such provision (or if Agent notifies
Administrative Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such Accounting Change or in the application thereof, then
Agent and Borrowers agree that they will negotiate in good faith amendments to
the provisions of this Agreement that are directly affected by such Accounting
Change with the intent of having the respective positions of the Lenders and
Borrowers after such Accounting Change conform as nearly as possible to their
respective positions immediately before such Accounting Change took effect and,
until any such amendments have been agreed upon and agreed to by the Required
Lenders, the provisions in this Agreement shall be calculated as if no such
Accounting Change had occurred.  When used herein, the term “financial
statements” shall include the notes and schedules thereto.  Whenever the term
“Parent” is used in respect of a GAAP financial statement determination,
financial covenant, financial calculation or financial ratio, or a related
definition, it shall be understood to mean the Loan Parties and their
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise.  Notwithstanding anything to the contrary contained herein, (a) all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards Board’s
Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof,

 

52

--------------------------------------------------------------------------------


 

(b) the term “unqualified opinion” as used herein to refer to opinions or
reports provided by accountants shall mean an opinion or report that is
(i) unqualified, and (ii) does not include any explanation, supplemental
comment, or other comment concerning the ability of the applicable Person to
continue as a going concern or concerning the scope of the audit (except as may
be required as a result of a prospective default with respect to the impending
scheduled maturity of any Indebtedness), and (c) no operating Leases shall be
characterized as capital leases after the Closing Date as a result of ASC Topic
842.

 

1.3.                                                    Code.  Any terms used in
this Agreement that are defined in the Code shall be construed and defined as
set forth in the Code unless otherwise defined herein; provided, that to the
extent that the Code is used to define any term herein and such term is defined
differently in different Articles of the Code, the definition of such term
contained in Article 9 of the Code shall govern.

 

1.4.                                                    Construction.  Unless
the context of this Agreement or any other Loan Document clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the terms “includes” and  “including” are not
limiting, and the term “or” has, except where otherwise indicated, the inclusive
meaning represented by the phrase “and/or.”  The words “hereof,” “herein,”
“hereby,” “hereunder,” and similar terms in this Agreement or any other Loan
Document refer to this Agreement or such other Loan Document, as the case may
be, as a whole and not to any particular provision of this Agreement or such
other Loan Document, as the case may be.  Section, subsection, clause, schedule,
and exhibit references herein are to this Agreement unless otherwise specified. 
Any reference in this Agreement or in any other Loan Document to any agreement,
instrument, or document shall include all alterations, amendments, changes,
extensions, modifications, renewals, replacements, substitutions, joinders, and
supplements, thereto and thereof, as applicable (subject to any restrictions on
such alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein).  The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties.  Any reference herein or in any other Loan Document to the
satisfaction, repayment, or payment in full of the Obligations (including, for
clarity, in Section 3.4, Section 5, Section 6, Section 7 and Section 15.11)
shall mean (a) the payment or repayment in full in immediately available funds
of (i) the principal amount of, and interest accrued and unpaid with respect to,
all outstanding Loans, together with the payment of any premium applicable to
the repayment of the Loans, (ii) all Lender Group Expenses that have accrued and
are unpaid regardless of whether demand has been made therefor, and (iii) all
fees or charges that have accrued hereunder or under any other Loan Document
(including the Letter of Credit Fee and the Unused Line Fee) and are unpaid,
(b) in the case of contingent reimbursement obligations with respect to
outstanding Letters of Credit, providing Letter of Credit Collateralization,
(c) in the case of obligations with respect to Bank Products (other than Hedge
Obligations), providing Bank Product Collateralization, (d) the receipt by Agent
of cash collateral in order to secure any other contingent Obligations for which
a claim or demand for payment has been made on or prior to such time or in
respect of matters or circumstances known to Agent or a Lender at such time that
are reasonably expected to result in any loss, cost, damage, or expense
(including attorneys’ fees and legal expenses), such cash collateral to be in
such amount as Agent reasonably determines is appropriate to secure such
contingent Obligations, (e) the payment or repayment in full in immediately
available funds of all other

 

53

--------------------------------------------------------------------------------


 

outstanding Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Obligations) under Hedge Agreements provided by Hedge
Providers) other than, in each case, (i) unasserted contingent indemnification
Obligations, (ii) any Bank Product Obligations (other than Hedge Obligations)
that, at such time, are allowed by the applicable Bank Product Provider to
remain outstanding without being required to be repaid or cash collateralized,
and (iii) any Hedge Obligations that, at such time, are allowed by the
applicable Hedge Provider to remain outstanding without being required to be
repaid, and (f) the termination of all of the Commitments of the Lenders.  Any
reference herein to any Person shall be construed to include such Person’s
successors and assigns.  Any requirement of a writing contained herein or in any
other Loan Document shall be satisfied by the transmission of a Record.

 

1.5.                                                    Time References.  Unless
the context of this Agreement or any other Loan Document clearly requires
otherwise, all references to time of day refer to Eastern standard time or
Eastern daylight saving time, as in effect in Atlanta, Georgia on such day.  For
purposes of the computation of a period of time from a specified date to a later
specified date, unless otherwise expressly provided, the word “from” means “from
and including” and the words “to” and “until” each means “to and including”;
provided, that with respect to a computation of fees or interest payable to
Agent or any Lender, such period shall in any event consist of at least one full
day.

 

1.6.                                                    Schedules and Exhibits. 
All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

 

2.                                      LOANS AND TERMS OF PAYMENT.

 

2.1.                                                    Revolving Loans.

 

(a)                                 Subject to the terms and conditions of this
Agreement, and during the term of this Agreement, each Revolving Lender agrees
(severally, not jointly or jointly and severally) to make revolving loans
(“Revolving Loans”) to Borrowers in an amount at any one time outstanding not to
exceed the lesser of:

 

(i)                                     such Lender’s Revolver Commitment, or

 

(ii)                                  such Lender’s Pro Rata Share of an amount
equal to the lesser of:

 

(A)                               the amount equal to (1) the Maximum Revolver
Amount, less (2) the sum of (y) the Letter of Credit Usage at such time, plus
(z) the principal amount of Swing Loans outstanding at such time, and

 

(B)                               the amount equal to (1) the Borrowing Base as
of such date (based upon the most recent Borrowing Base Certificate delivered by
Borrowers to Agent, as adjusted for Reserves established by Agent in accordance
with Section 2.1(c)), less (2) the sum of (x) the Letter of Credit Usage at such
time, plus (y) the principal amount of Swing Loans outstanding at such time.

 

(b)                                 Amounts borrowed pursuant to this
Section 2.1 may be repaid and, subject to the terms and conditions of this
Agreement, reborrowed at any time during the term of this

 

54

--------------------------------------------------------------------------------


 

Agreement.  The outstanding principal amount of the Revolving Loans, together
with interest accrued and unpaid thereon, shall constitute Obligations and shall
be due and payable on the Maturity Date or, if earlier, on the date on which
they otherwise become due and payable pursuant to the terms of this Agreement.

 

(c)                                  Anything to the contrary in this
Section 2.1 notwithstanding, Agent shall have the right (but not the obligation)
at any time, in the exercise of its Permitted Discretion, to establish and
increase or decrease Reserves against the Borrowing Base or the Maximum Revolver
Amount; provided, that Agent shall notify Administrative Borrower at least three
(3) Business Days prior to the date on which Agent establishes any new
categories of Reserves after the Closing Date (and will consult with Parent in
connection with the basis for such new categories of Reserves);
provided further, that (A) the Borrowers may not obtain any new Revolving Loans
(including Swing Loans) or Letters of Credit to the extent that such Revolving
Loan (including Swing Loans) or Letter of Credit would cause an Overadvance
after giving effect to the establishment or increase of such Reserve as set
forth in such notice; (B) no such prior notice shall be required for changes to
any Reserves resulting solely by virtue of mathematical calculations of the
amount of the Reserve in accordance with the methodology of calculation set
forth in this Agreement or previously utilized; and (C) no such prior notice
shall be required during the continuance of any Event of Default and (D) no such
prior notice shall be required with respect to any Reserve established in
respect of any Lien that has priority over Agent’s Liens on the ABL Collateral. 
The amount of any Reserve established by Agent shall have a reasonable
relationship to the event, condition, other circumstance, or fact that is the
basis for such reserve and shall not be duplicative of any other reserve
established and currently maintained or eligibility criteria; provided that
circumstances, conditions, events or contingencies existing or arising prior to
the Closing Date and, in each case, disclosed in writing in the field
examination conducted by the Agent in connection herewith prior to the Closing
Date, shall not be the basis for any establishment of any Reserves after the
Closing Date, unless such circumstances, conditions, events or contingencies
shall have changed in a material respect since the Closing Date (it being
understood, however, that the forgoing shall not restrict or affect changes in
Reserves by Agent solely by virtue of mathematical calculations of the amount of
such Reserves).

 

2.2.                                                    [Intentionally Omitted].

 

2.3.                                                    Borrowing Procedures and
Settlements.

 

(a)                                 Procedure for Borrowing Revolving Loans. 
Each Borrowing shall be made by a written request by an Authorized Person
delivered to Agent (which may be delivered through Agent’s electronic platform
or portal) and received by Agent no later than 11:00 a.m. (i) on the Business
Day that is the requested Funding Date in the case of a request for a Swing
Loan, (ii) on the Business Day that is one Business Day prior to the requested
Funding Date in the case of a request for a Base Rate Loan, and (iii) on the
Business Day that is three Business Days prior to the requested Funding Date in
the case of all other requests, specifying (A) the amount of such Borrowing, and
(B) the requested Funding Date (which shall be a Business Day); provided, that
Agent may, in its sole discretion, elect to accept as timely requests that are
received later than 11:00 a.m. on the applicable Business Day.  All Borrowing
requests which are not made on-line via Agent’s electronic platform or portal
shall be subject to (and unless Agent

 

55

--------------------------------------------------------------------------------


 

elects otherwise in the exercise of its sole discretion, such Borrowings shall
not be made until the completion of) Agent’s authentication process (with
results satisfactory to Agent) prior to the funding of any such requested 
Revolving Loan.

 

(b)                                 Making of Swing Loans.  In the case of a
Revolving Loan and so long as any of (i) the aggregate amount of Swing Loans
made since the last Settlement Date, minus all payments or other amounts applied
to Swing Loans since the last Settlement Date, plus the amount of the requested
Swing Loan does not exceed 10% of the Maximum Revolver Amount, or (ii) Swing
Lender, in its sole discretion, agrees to make a Swing Loan notwithstanding the
foregoing limitation, Swing Lender shall make a Revolving Loan (any such
Revolving Loan made by Swing Lender pursuant to this Section 2.3(b) being
referred to as a “Swing Loan” and all such Revolving Loans being referred to as
“Swing Loans”) available to Borrowers on the Funding Date applicable thereto by
transferring immediately available funds in the amount of such Borrowing to the
Designated Account.  Each Swing Loan shall be deemed to be a Revolving Loan
hereunder and shall be subject to all the terms and conditions (including
Section 3) applicable to other Revolving Loans, except that all payments
(including interest) on any Swing Loan shall be payable to Swing Lender solely
for its own account.  Subject to the provisions of Section 2.3(d)(ii), Swing
Lender shall not make and shall not be obligated to make any Swing Loan if Swing
Lender has actual knowledge that (i) one or more of the applicable conditions
precedent set forth in Section 3 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (ii) the requested Borrowing would exceed
the Availability on such Funding Date.  Swing Lender shall not otherwise be
required to determine whether the applicable conditions precedent set forth in
Section 3 have been satisfied on the Funding Date applicable thereto prior to
making any Swing Loan.  The Swing Loans shall be secured by Agent’s Liens,
constitute Revolving Loans and Obligations, and bear interest at the rate
applicable from time to time to Revolving Loans that are Base Rate Loans.

 

(c)                                  Making of Revolving Loans.

 

(i)                                     In the event that Swing Lender is not
obligated to make a Swing Loan, then after receipt of a request for a Borrowing
pursuant to Section 2.3(a)(i), Agent shall notify the Lenders by telecopy,
telephone, email, or other electronic form of transmission, of the requested
Borrowing; such notification to be sent on the Business Day that is (A) in the
case of a Base Rate Loan, at least one Business Day prior to the requested
Funding Date, or (B) in the case of a LIBOR Rate Loan, prior to 11:00 a.m. at
least three Business Days prior to the requested Funding Date.  If Agent has
notified the Lenders of a requested Borrowing on the Business Day that is one
Business Day prior to the Funding Date, then each Lender shall make the amount
of such Lender’s Pro Rata Share of the requested Borrowing available to Agent in
immediately available funds, to Agent’s Account, not later than 10:00 a.m. on
the Business Day that is the requested Funding Date.  After Agent’s receipt of
the proceeds of such Revolving Loans from the Lenders, Agent shall make the
proceeds thereof available to Borrowers on the applicable Funding Date by
transferring immediately available funds equal to such proceeds received by
Agent to the Designated Account; provided, that subject to the provisions of
Section 2.3(d)(ii), no Lender shall have an obligation to make any Revolving
Loan, if (1) one or more of the applicable conditions precedent set forth in
Section 3 will not be satisfied on the requested Funding Date for the applicable
Borrowing unless such condition has been waived, or (2) the requested Borrowing
would exceed the Availability on such Funding Date.

 

56

--------------------------------------------------------------------------------


 

(ii)                                  Unless Agent receives notice from a Lender
prior to 9:30 a.m. on the Business Day that is the requested Funding Date
relative to a requested Borrowing as to which Agent has notified the Lenders of
a requested Borrowing that such Lender will not make available as and when
required hereunder to Agent for the account of Borrowers the amount of that
Lender’s Pro Rata Share of the Borrowing, Agent may assume that each Lender has
made or will make such amount available to Agent in immediately available funds
on the Funding Date and Agent may (but shall not be so required), in reliance
upon such assumption, make available to Borrowers a corresponding amount.  If,
on the requested Funding Date, any Lender shall not have remitted the full
amount that it is required to make available to Agent in immediately available
funds and if Agent has made available to Borrowers such amount on the requested
Funding Date, then such Lender shall make the amount of such Lender’s Pro Rata
Share of the requested Borrowing available to Agent in immediately available
funds, to Agent’s Account, no later than 10:00 a.m. on the Business Day that is
the first Business Day after the requested Funding Date (in which case, the
interest accrued on such Lender’s portion of such Borrowing for the Funding Date
shall be for Agent’s separate account).  If any Lender shall not remit the full
amount that it is required to make available to Agent in immediately available
funds as and when required hereby and if Agent has made available to Borrowers
such amount, then that Lender shall be obligated to immediately remit such
amount to Agent, together with interest at the Defaulting Lender Rate for each
day until the date on which such amount is so remitted.  A notice submitted by
Agent to any Lender with respect to amounts owing under this
Section 2.3(c)(ii) shall be conclusive, absent manifest error.  If the amount
that a Lender is required to remit is made available to Agent, then such payment
to Agent shall constitute such Lender’s Revolving Loan for all purposes of this
Agreement.  If such amount is not made available to Agent on the Business Day
following the Funding Date, Agent will notify Administrative Borrower of such
failure to fund and, upon demand by Agent, Borrowers shall pay such amount to
Agent for Agent’s account, together with interest thereon for each day elapsed
since the date of such Borrowing, at a rate per annum equal to the interest rate
applicable at the time to the Revolving Loans composing such Borrowing.

 

(d)                                 Protective Advances and Optional
Overadvances.

 

(i)                                     Any contrary provision of this Agreement
or any other Loan Document notwithstanding (but subject to Section 2.3(d)(iv)),
at any time (A) after the occurrence and during the continuance of a Default or
an Event of Default, or (B) that any of the other applicable conditions
precedent set forth in Section 3 are not satisfied, Agent hereby is authorized
by Borrowers and the Lenders, from time to time, in Agent’s sole discretion, to
make Revolving Loans to, or for the benefit of, Borrowers, on behalf of the
Revolving Lenders, that Agent, in its Permitted Discretion, deems necessary or
desirable (1) to preserve or protect the Collateral, or any portion thereof, or
(2) to enhance the likelihood of repayment of the Obligations (other than the
Bank Product Obligations) (the Revolving Loans described in this
Section 2.3(d)(i) shall be referred to as “Protective Advances”).  Agent’s
authorization to make Protective Advances may be revoked at any time by the
Required Lenders delivering written notice of such revocation to Agent.  Any
such revocation shall become effective prospectively upon Agent’s receipt
thereof.  Notwithstanding the foregoing, the aggregate amount of all Protective
Advances outstanding at any one time shall not exceed 10% of the Maximum
Revolver Amount (unless Required Lenders otherwise agree to a higher amount (it
being understood that Borrowers’ agreement to such higher amount shall not be
required)).

 

57

--------------------------------------------------------------------------------


 

(ii)                                  Any contrary provision of this Agreement
or any other Loan Document notwithstanding, the Lenders hereby authorize Agent
or Swing Lender, as applicable, and either Agent or Swing Lender, as applicable,
may, but is not obligated to, knowingly and intentionally, continue to make
Revolving Loans (including Swing Loans) (such Revolving Loans and Swing Loans,
the “Intentional Overadvances”) to Borrowers notwithstanding that an Overadvance
exists or would be created thereby, so long as (A) the aggregate principal
amount of Intentional Overadvances outstanding does not exceed 10% of the
Borrowing Base (unless Required Lenders otherwise agree to a higher amount (it
being understood that Borrowers’ agreement to such higher amount shall not be
required)), and (B) subject to Section 2.3(d)(iv) below, after giving effect to
such Intentional Overadvances, the outstanding Revolver Usage (except for and
excluding amounts charged to the Loan Account for interest, fees, or Lender
Group Expenses) does not exceed the Maximum Revolver Amount (provided, that
Agent may (but shall not be obligated to) make Intentional Overadvances in
excess of the limitations set forth in the preceding clauses (A) and (B) if
Agent believes that the failure to do so could result in imminent harm to the
Collateral or its value).  Agent shall provide notice of Intentional
Overadvances to Revolving Lenders as promptly as practicable thereafter.  The
foregoing provisions are meant for the benefit of the Lenders and Agent and are
not meant for the benefit of Borrowers, which shall continue to be bound by the
provisions of Section 2.4(e)(1).  Agent’s and Swing Lender’s authorization to
make Intentional Overadvances may be revoked at any time by the Required Lenders
delivering written notice of such revocation to Agent.  Any such revocation
shall become effective prospectively upon Agent’s receipt thereof.

 

(iii)                               Each Protective Advance and each Overadvance
(each, an “Extraordinary Advance”) shall be deemed to be a Revolving Loan
hereunder, except that no Extraordinary Advance shall be eligible to be a LIBOR
Rate Loan.  Prior to Settlement of any Extraordinary Advance, all payments with
respect thereto, including interest thereon, shall be payable to Agent solely
for its own account.  Each Revolving Lender shall be obligated to settle with
Agent as provided in Section 2.3(e) (or Section 2.3(g), as applicable) for the
amount of such Lender’s Pro Rata Share of any Extraordinary Advance.  The
Extraordinary Advances shall be repayable on demand, secured by Agent’s Liens,
constitute Obligations hereunder, and bear interest at the rate applicable from
time to time to Revolving Loans that are Base Rate Loans.  The provisions of
this Section 2.3(d) are for the exclusive benefit of Agent, Swing Lender, and
the Lenders and are not intended to benefit Borrowers (or any other Loan Party)
in any way.

 

(iv)                              Notwithstanding anything contained in this
Agreement or any other Loan Document to the contrary, except as otherwise
provided in Section 2.3(d)(ii), no Extraordinary Advance may be made by Agent if
such Extraordinary Advance would cause the aggregate Revolver Usage to exceed
the Maximum Revolver Amount or any Lender’s Pro Rata Share of the Revolver Usage
to exceed such Lender’s Revolver Commitments; provided that Agent may make
Extraordinary Advances in excess of the foregoing limitations so long as such
Extraordinary Advances that cause the aggregate Revolver Usage to exceed the
Maximum Revolver Amount or a Lender’s Pro Rata Share of the Revolver Usage to
exceed such Lender’s Revolver Commitments are for Agent’s sole and separate
account and not for the account of any Lender.  No Lender shall have an
obligation to settle with Agent for such Extraordinary Advances that cause the
aggregate Revolver Usage to exceed the Maximum Revolver Amount or a Lender’s Pro
Rata Share of the Revolver Usage to exceed such Lender’s Revolver Commitments as
provided in Section 2.3(e) (or Section 2.3(g), as applicable).

 

58

--------------------------------------------------------------------------------


 

(e)                                  Settlement.  It is agreed that each
Lender’s funded portion of the Revolving Loans is intended by the Lenders to
equal, at all times, such Lender’s Pro Rata Share of the outstanding Revolving
Loans.  Such agreement notwithstanding, Agent, Swing Lender, and the other
Lenders agree (which agreement shall not be for the benefit of Borrowers) that
in order to facilitate the administration of this Agreement and the other Loan
Documents, settlement among the Lenders as to the Revolving Loans (including
Swing Loans and Extraordinary Advances) shall take place on a periodic basis in
accordance with the following provisions:

 

(i)                                     Agent shall request settlement
(“Settlement”) with the Lenders on a weekly basis, or on a more frequent basis
if so determined by Agent in its sole discretion (1) on behalf of Swing Lender,
with respect to the outstanding Swing Loans, (2) for itself, with respect to the
outstanding Extraordinary Advances, and (3) with respect to any Loan Party’s or
any of their Subsidiaries’ payments or other amounts received, as to each by
notifying the Lenders by telecopy, telephone, or other similar form of
transmission, of such requested Settlement, no later than 2:00 p.m. on the
Business Day immediately prior to the date of such requested Settlement (the
date of such requested Settlement being the “Settlement Date”).  Such notice of
a Settlement Date shall include a summary statement of the amount of outstanding
Revolving Loans (including Swing  Loans and Extraordinary Advances) for the
period since the prior Settlement Date.  Subject to the terms and conditions
contained herein (including Section 2.3(g)):  (y) if the amount of the Revolving
Loans (including Swing Loans and Extraordinary Advances) made by a Lender that
is not a Defaulting Lender exceeds such Lender’s Pro Rata Share of the Revolving
Loans (including Swing Loans and Extraordinary Advances) as of a Settlement
Date, then Agent shall, by no later than 12:00 p.m. on the Settlement Date,
transfer in immediately available funds to a Deposit Account of such Lender (as
such Lender may designate), an amount such that each such Lender shall, upon
receipt of such amount, have as of the Settlement Date, its Pro Rata Share of
the Revolving Loans (including Swing Loans and Extraordinary Advances), and
(z) if the amount of the Revolving Loans (including Swing Loans and
Extraordinary Advances) made by a Lender is less than such Lender’s Pro Rata
Share of the Revolving Loans (including Swing Loans and Extraordinary Advances)
as of a Settlement Date, such Lender shall no later than 12:00 p.m. on the
Settlement Date transfer in immediately available funds to Agent’s Account, an
amount such that each such Lender shall, upon transfer of such amount, have as
of the Settlement Date, its Pro Rata Share of the Revolving Loans (including
Swing Loans and Extraordinary Advances).  Such amounts made available to Agent
under clause (z) of the immediately preceding sentence shall be applied against
the amounts of the applicable Swing Loans or Extraordinary Advances and,
together with the portion of such Swing Loans or Extraordinary Advances
representing Swing Lender’s Pro Rata Share thereof, shall constitute Revolving
Loans of such Lenders.  If any such amount is not made available to Agent by any
Lender on the Settlement Date applicable thereto to the extent required by the
terms hereof, Agent shall be entitled to recover for its account such amount on
demand from such Lender together with interest thereon at the Defaulting Lender
Rate.

 

(ii)                                  In determining whether a Lender’s balance
of the Revolving Loans (including Swing Loans and Extraordinary Advances) is
less than, equal to, or greater than such Lender’s Pro Rata Share of the
Revolving Loans (including Swing Loans and Extraordinary Advances) as of a
Settlement Date, Agent shall, as part of the relevant Settlement, apply to such
balance the portion of payments actually received in good funds by Agent with
respect to

 

59

--------------------------------------------------------------------------------


 

principal, interest, fees payable by Borrowers and allocable to the Lenders
hereunder, and proceeds of Collateral.

 

(iii)                               Between Settlement Dates, Agent, to the
extent Extraordinary Advances or Swing Loans are outstanding, may pay over to
Agent or Swing Lender, as applicable, any payments or other amounts received by
Agent, that in accordance with the terms of this Agreement would be applied to
the reduction of the Revolving Loans, for application to the Extraordinary
Advances or Swing Loans.  Between Settlement Dates, Agent, to the extent no
Extraordinary Advances or Swing Loans are outstanding, may pay over to Swing
Lender any payments or other amounts received by Agent, that in accordance with
the terms of this Agreement would be applied to the reduction of the Revolving
Loans, for application to Swing Lender’s Pro Rata Share of the Revolving Loans. 
If, as of any Settlement Date, payments or other amounts of the Loan Parties or
their Subsidiaries received since the then immediately preceding Settlement Date
have been applied to Swing Lender’s Pro Rata Share of the Revolving Loans other
than to Swing Loans, as provided for in the previous sentence, Swing Lender
shall pay to Agent for the accounts of the Lenders, and Agent shall pay to the
Lenders (other than a Defaulting Lender if Agent has implemented the provisions
of Section 2.3(g)), to be applied to the outstanding Revolving Loans of such
Lenders, an amount such that each such Lender shall, upon receipt of such
amount, have, as of such Settlement Date, its Pro Rata Share of the Revolving
Loans.  During the period between Settlement Dates, Swing Lender with respect to
Swing Loans, Agent with respect to Extraordinary Advances, and each Lender with
respect to the Revolving Loans other than Swing Loans and Extraordinary
Advances, shall be entitled to interest at the applicable rate or rates payable
under this Agreement on the daily amount of funds employed by Swing Lender,
Agent, or the Lenders, as applicable.

 

(iv)                              Anything in this Section 2.3(e) to the
contrary notwithstanding, in the event that a Lender is a Defaulting Lender,
Agent shall be entitled to refrain from remitting settlement amounts to the
Defaulting Lender and, instead, shall be entitled to elect to implement the
provisions set forth in Section 2.3(g).

 

(f)                                   Notation.  Consistent with
Section 13.1(h), Agent, as a non-fiduciary agent for Borrowers, shall maintain a
register showing the principal amount and stated interest of the Revolving
Loans, owing to each Lender, including the Swing Loans owing to Swing Lender,
and Extraordinary Advances owing to Agent, and the interests therein of each
Lender, from time to time and such register shall, absent manifest error,
conclusively be presumed to be correct and accurate.

 

(g)                                  Defaulting Lenders.

 

(i)                                     Notwithstanding the provisions of
Section 2.4(b)(iii), Agent shall not be obligated to transfer to a Defaulting
Lender any payments made by Borrowers to Agent for the Defaulting Lender’s
benefit or any proceeds of Collateral that would otherwise be remitted hereunder
to the Defaulting Lender, and, in the absence of such transfer to the Defaulting
Lender, Agent shall transfer any such payments (A) first, to Agent to the extent
of any Extraordinary Advances that were made by Agent and that were required to
be, but were not, paid by Defaulting Lender, (B) second, to Swing Lender to the
extent of any Swing Loans that were made by Swing Lender and that were required
to be, but were not, paid by the Defaulting

 

60

--------------------------------------------------------------------------------


 

Lender,  (C) third, to Issuing Bank, to the extent of the portion of a Letter of
Credit Disbursement that was required to be, but was not, paid by the Defaulting
Lender, (D) fourth, to each Non-Defaulting Lender ratably in accordance with
their Commitments (but, in each case, only to the extent that such Defaulting
Lender’s portion of a Revolving Loan (or other funding obligation) was funded by
such other Non-Defaulting Lender), (E) fifth, in Agent’s sole discretion, to a
suspense account maintained by Agent, the proceeds of which shall be retained by
Agent and may be made available to be re-advanced to or for the benefit of
Borrowers (upon the request of Borrowers and subject to the conditions set forth
in Section 3.2) as if such Defaulting Lender had made its portion of Revolving
Loans (or other funding obligations) hereunder, and (F) sixth, from and after
the date on which all other Obligations have been paid in full, to such
Defaulting Lender in accordance with tier (L) of Section 2.4(b)(iii).  Subject
to the foregoing, Agent may hold and, in its discretion, re-lend to Borrowers
for the account of such Defaulting Lender the amount of all such payments
received and retained by Agent for the account of such Defaulting Lender. 
Solely for the purposes of voting or consenting to matters with respect to the
Loan Documents (including the calculation of Pro Rata Share in connection
therewith) and for the purpose of calculating the fee payable under
Section 2.10(b), such Defaulting Lender shall be deemed not to be a “Lender” and
such Lender’s Commitment shall be deemed to be zero; provided, that the
foregoing shall not apply to any of the matters governed by
Section 14.1(a)(i) through (iii).  The provisions of this Section 2.3(g) shall
remain effective with respect to such Defaulting Lender until the earlier of
(y) the date on which all of the Non-Defaulting Lenders, Agent, Issuing Bank,
and Borrowers shall have waived, in writing, the application of this
Section 2.3(g) to such Defaulting Lender, or (z) the date on which such
Defaulting Lender makes payment of all amounts that it was obligated to fund
hereunder, pays to Agent all amounts owing by Defaulting Lender in respect of
the amounts that it was obligated to fund hereunder, and, if requested by Agent,
provides adequate assurance of its ability to perform its future obligations
hereunder (on which earlier date, so long as no Event of Default has occurred
and is continuing, any remaining cash collateral held by Agent pursuant to
Section 2.3(g)(ii) shall be released to Borrowers).  The operation of this
Section 2.3(g) shall not be construed to increase or otherwise affect the
Commitment of any Lender, to relieve or excuse the performance by such
Defaulting Lender or any other Lender of its duties and obligations hereunder,
or to relieve or excuse the performance by any Borrower of its duties and
obligations hereunder to Agent, Issuing Bank, or to the Lenders other than such
Defaulting Lender.  Any failure by a Defaulting Lender to fund amounts that it
was obligated to fund hereunder shall constitute a material breach by such
Defaulting Lender of this Agreement and shall entitle Borrowers, at their
option, upon written notice to Agent, to arrange for a substitute Lender to
assume the Commitment of such Defaulting Lender, such substitute Lender to be
reasonably acceptable to Agent.  In connection with the arrangement of such a
substitute Lender, the Defaulting Lender shall have no right to refuse to be
replaced hereunder, and agrees to execute and deliver a completed form of
Assignment and Acceptance in favor of the substitute Lender (and agrees that it
shall be deemed to have executed and delivered such document if it fails to do
so) subject only to being paid its share of the outstanding Obligations (other
than Bank Product Obligations, but including (1) all interest, fees, and other
amounts that may be due and payable in respect thereof, and (2) an assumption of
its Pro Rata Share of its participation in the Letters of Credit); provided,
that any such assumption of the Commitment of such Defaulting Lender shall not
be deemed to constitute a waiver of any of the Lender Groups’ or Borrowers’
rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund.

 

61

--------------------------------------------------------------------------------


 

In the event of a direct conflict between the priority provisions of this
Section 2.3(g) and any other provision contained in this Agreement or any other
Loan Document, it is the intention of the parties hereto that such provisions be
read together and construed, to the fullest extent possible, to be in concert
with each other.  In the event of any actual, irreconcilable conflict that
cannot be resolved as aforesaid, the terms and provisions of this
Section 2.3(g) shall control and govern.

 

(ii)                                  If any Swing Loan or Letter of Credit is
outstanding at the time that a Lender becomes a Defaulting Lender then:

 

(A)                               such Defaulting Lender’s Swing Loan Exposure
and Letter of Credit Exposure shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Pro Rata Shares but only to the
extent (x) the sum of all Non-Defaulting Lenders’ Pro Rata Share of Revolver
Usage plus such Defaulting Lender’s Swing Loan Exposure and Letter of Credit
Exposure does not exceed the total of all Non-Defaulting Lenders’ Revolver
Commitments and (y) the conditions set forth in Section 3.2 are satisfied at
such time;

 

(B)                               if the reallocation described in clause
(A) above cannot, or can only partially, be effected, Borrowers shall within one
Business Day following notice by the Agent (x) first, prepay such Defaulting
Lender’s Swing Loan Exposure (after giving effect to any partial reallocation
pursuant to clause (A) above), and (y) second, cash collateralize such
Defaulting Lender’s Letter of Credit Exposure (after giving effect to any
partial reallocation pursuant to clause (A) above), pursuant to a cash
collateral agreement to be entered into in form and substance reasonably
satisfactory to the Agent, for so long as such Letter of Credit Exposure is
outstanding; provided, that Borrowers shall not be obligated to cash
collateralize any Defaulting Lender’s Letter of Credit Exposure if such
Defaulting Lender is also Issuing Bank;

 

(C)                               if Borrowers cash collateralize any portion of
such Defaulting Lender’s Letter of Credit Exposure pursuant to this
Section 2.3(g)(ii), Borrowers shall not be required to pay any Letter of Credit
Fees to Agent for the account of such Defaulting Lender pursuant to
Section 2.6(b) with respect to such cash collateralized portion of such
Defaulting Lender’s Letter of Credit Exposure during the period such Letter of
Credit Exposure is cash collateralized;

 

(D)                               to the extent the Letter of Credit Exposure of
the Non-Defaulting Lenders is reallocated pursuant to this Section 2.3(g)(ii),
then the Letter of Credit Fees payable to the Non-Defaulting Lenders pursuant to
Section 2.6(b) shall be adjusted in accordance with such Non-Defaulting Lenders’
Letter of Credit Exposure;

 

(E)                                to the extent any Defaulting Lender’s Letter
of Credit Exposure is neither cash collateralized nor reallocated pursuant to
this Section 2.3(g)(ii), then, without prejudice to any rights or remedies of
Issuing Bank or any Lender hereunder, all Letter of Credit Fees that would have
otherwise been payable to such Defaulting Lender under Section 2.6(b) with
respect to such portion of such Letter of Credit Exposure shall instead be
payable to Issuing Bank until such portion of such Defaulting Lender’s Letter of
Credit Exposure is cash collateralized or reallocated;

 

62

--------------------------------------------------------------------------------


 

(F)                                 so long as any Lender is a Defaulting
Lender, the Swing Lender shall not be required to make any Swing Loan and
Issuing Bank shall not be required to issue, amend, or increase any Letter of
Credit, in each case, to the extent (x) the Defaulting Lender’s Pro Rata Share
of such Swing Loans or Letter of Credit cannot be reallocated pursuant to this
Section 2.3(g)(ii), or (y) the Swing Lender or Issuing Bank, as applicable, has
not otherwise entered into arrangements reasonably satisfactory to the Swing
Lender or Issuing Bank, as applicable, and Borrowers to eliminate the Swing
Lender’s or Issuing Bank’s risk with respect to the Defaulting Lender’s
participation in Swing Loans or Letters of Credit; and

 

(G)                               Agent may release any cash collateral provided
by Borrowers pursuant to this Section 2.3(g)(ii) to Issuing Bank and Issuing
Bank may apply any such cash collateral to the payment of such Defaulting
Lender’s Pro Rata Share of any Letter of Credit Disbursement that is not
reimbursed by Borrowers pursuant to Section 2.11(d).  Subject to Section 17.14,
no reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(h)                                 Independent Obligations.  All Revolving
Loans (other than Swing Loans and Extraordinary Advances) shall be made by the
Lenders contemporaneously and in accordance with their Pro Rata Shares.  It is
understood that (i) no Lender shall be responsible for any failure by any other
Lender to perform its obligation to make any Revolving Loan (or other extension
of credit) hereunder, nor shall any Commitment of any Lender be increased or
decreased as a result of any failure by any other Lender to perform its
obligations hereunder, and (ii) no failure by any Lender to perform its
obligations hereunder shall excuse any other Lender from its obligations
hereunder.

 

2.4.                                                    Payments; Reductions of
Commitments; Prepayments.

 

(a)                                 Payments by Borrowers.

 

(i)                                     Except as otherwise expressly provided
herein, all payments by Borrowers shall be made to Agent’s Account for the
account of the Lender Group and shall be made in immediately available funds, no
later than 1:30 p.m. on the date specified herein.  Any payment received by
Agent later than 1:30 p.m. shall be deemed to have been received (unless Agent,
in its sole discretion, elects to credit it on the date received) on the
following Business Day and any applicable interest or fee shall continue to
accrue until such following Business Day.

 

(ii)                                  Unless Agent receives notice from
Borrowers prior to the date on which any payment is due to the Lenders that
Borrowers will not make such payment in full as and when required, Agent may
assume that Borrowers have made (or will make) such payment in full to Agent on
such date in immediately available funds and Agent may (but shall not be so
required), in reliance upon such assumption, distribute to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent Borrowers do not make such payment in full to Agent on the date when due,
each Lender severally shall repay to Agent on demand such amount distributed to
such Lender, together with interest thereon at the

 

63

--------------------------------------------------------------------------------


 

Defaulting Lender Rate for each day from the date such amount is distributed to
such Lender until the date repaid.

 

(b)                                 Apportionment and Application.

 

(i)                                     So long as no Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, all principal and interest payments received by Agent
shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Obligations to which such payments relate held by each
Lender) and all payments of fees and expenses received by Agent (other than fees
or expenses that are for Agent’s separate account or for the separate account of
Issuing Bank) shall be apportioned ratably among the Lenders having a Pro Rata
Share of the type of Commitment or Obligation to which a particular fee or
expense relates.

 

(ii)                                  Subject to Section 2.4(b)(v),
Section 2.4(d)(ii), and Section 2.4(e), all payments to be made hereunder by
Borrowers shall be remitted to Agent and all such payments, and all proceeds of
Collateral received by Agent, shall be applied, so long as no Application Event
has occurred and is continuing and except as otherwise provided herein with
respect to Defaulting Lenders, to reduce the balance of the Revolving Loans
outstanding and, thereafter, to Borrowers (to be wired to the Designated
Account) or such other Person entitled thereto under applicable law.

 

(iii)                               At any time that an Application Event has
occurred and is continuing and except as otherwise provided herein with respect
to Defaulting Lenders, all payments remitted to Agent and all proceeds of
Collateral received by Agent shall be applied as follows:

 

(A)                               first, to pay any Lender Group Expenses
(including cost or expense reimbursements) or indemnities then due to Agent
under the Loan Documents and to pay interest and principal on Extraordinary
Advances that are held solely by Agent pursuant to the terms of
Section 2.4(d)(iv), until paid in full,

 

(B)                               second, to pay any fees or premiums then due
to Agent under the Loan Documents, until paid in full,

 

(C)                               third, to pay interest due in respect of all
Protective Advances, until paid in full,

 

(D)                               fourth, to pay the principal of all Protective
Advances, until paid in full,

 

(E)                                fifth, ratably, to pay any Lender Group
Expenses (including cost or expense reimbursements) or indemnities then due to
any of the Lenders under the Loan Documents, until paid in full,

 

(F)                                 sixth, ratably, to pay any fees or premiums
then due to any of the Lenders under the Loan Documents, until paid in full,

 

64

--------------------------------------------------------------------------------


 

(G)                               seventh, to pay interest accrued in respect of
the Swing Loans, until paid in full,

 

(H)                              eighth, to pay the principal of all Swing
Loans, until paid in full,

 

(I)                                   ninth, ratably, to pay interest accrued in
respect of the Revolving Loans (other than Protective Advances), until paid in
full,

 

(J)                                   tenth, ratably

 

i.                                          ratably, to pay the principal of all
Revolving Loans, until paid in full,

 

ii.                                       to Agent, to be held by Agent, for the
benefit of Issuing Bank (and for the ratable benefit of each of the Lenders that
have an obligation to pay to Agent, for the account of Issuing Bank, a share of
each Letter of Credit Disbursement), as cash collateral in an amount up to 103%
of the Letter of Credit Usage (to the extent permitted by applicable law, such
cash collateral shall be applied to the reimbursement of any Letter of Credit
Disbursement as and when such disbursement occurs and, if a Letter of Credit
expires undrawn, the cash collateral held by Agent in respect of such Letter of
Credit shall, to the extent permitted by applicable law, be reapplied pursuant
to this Section 2.4(b)(iii), beginning with tier (A) hereof),

 

iii.                                    ratably up to the amount of the
aggregate Bank Product Reserves then existing, to Agent, to be held by Agent,
for the ratable benefit of each of the Bank Product Providers (such ratable
benefit for any Bank Product Provider to be calculated by dividing the amount of
the aggregate Bank Product Reserves then existing for Bank Products provided by
such Bank Product Provider by the amount of the aggregate Bank Product Reserves
then existing for all Bank Products) as cash collateral (which cash collateral
may be released by Agent to the applicable Bank Product Provider and applied by
such Bank Product Provider to the payment or reimbursement of any amounts due
and payable with respect to Bank Product Obligations owed to the applicable Bank
Product Provider (for which a Bank Product Reserve was established and then
exists up to the amount of such Bank Product Reserve) as and when such amounts
first become due and payable and, if and at such time as all such Bank Product
Obligations are paid or otherwise satisfied in full, the cash collateral held by
Agent in respect of such Bank Product Obligations shall be reapplied pursuant to
this Section 2.4(b)(iii), beginning with tier (A) hereof,

 

(K)                               eleventh, to pay any other Obligations other
than Obligations owed to Defaulting Lenders (including being paid, ratably, to
the Bank Product Providers on account of all amounts then due and payable in
respect of Bank Product Obligations, with any balance to be paid to Agent, to be
held by Agent, for the ratable benefit of the Bank Product Providers, as cash
collateral (which cash collateral may be released by Agent to the applicable
Bank Product Provider and applied by such Bank Product Provider to the payment
or reimbursement of any amounts due and payable with respect to Bank Product
Obligations owed to the applicable Bank Product Provider as and when such
amounts first

 

65

--------------------------------------------------------------------------------


 

become due and payable and, if and at such time as all such Bank Product
Obligations are paid or otherwise satisfied in full, the cash collateral held by
Agent in respect of such Bank Product Obligations shall be reapplied pursuant to
this Section 2.4(b)(iii), beginning with tier (A) hereof),

 

(L)                                twelfth, ratably to pay any Obligations owed
to Defaulting Lenders; and

 

(M)                            thirteenth, to Borrowers (to be wired to the
Designated Account) or such other Person entitled thereto under applicable law.

 

(iv)                              Agent promptly shall distribute to each
Lender, pursuant to the applicable wire instructions received from each Lender
in writing, such funds as it may be entitled to receive, subject to a Settlement
delay as provided in Section 2.3(e).

 

(v)                                 In each instance, so long as no Application
Event has occurred and is continuing, Section 2.4(b)(ii) shall not apply to any
payment made by Borrowers to Agent and specified by Borrowers to be for the
payment of specific Obligations then due and payable (or prepayable) under any
provision of this Agreement or any other Loan Document.

 

(vi)                              For purposes of Section 2.4(b)(iii), “paid in
full” of a type of Obligation means payment in cash or immediately available
funds of all amounts owing on account of such type of Obligation, including
interest accrued after the commencement of any Insolvency Proceeding, default
interest, interest on interest, and expense reimbursements, irrespective of
whether any of the foregoing would be or is allowed or disallowed in whole or in
part in any Insolvency Proceeding.

 

(vii)                           In the event of a direct conflict between the
priority provisions of this Section 2.4 and any other provision contained in
this Agreement or any other Loan Document, it is the intention of the parties
hereto that such provisions be read together and construed, to the fullest
extent possible, to be in concert with each other.  In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, if the conflict
relates to the provisions of Section 2.3(g) and this Section 2.4, then the
provisions of Section 2.3(g) shall control and govern, and if otherwise, then
the terms and provisions of this Section 2.4 shall control and govern.

 

(c)                                  Reduction of Commitments.  The Revolver
Commitments shall terminate on the Maturity Date or earlier termination thereof
pursuant to the terms of this Agreement.  Borrowers may reduce the Revolver
Commitments, without premium or penalty, to an amount (which may be zero) not
less than the sum of (A) the Revolver Usage as of such date, plus (B) the
principal amount of all Revolving Loans not yet made as to which a request has
been given by Borrowers under Section 2.3(a), plus (C) the amount of all Letters
of Credit not yet issued as to which a request has been given by Borrowers
pursuant to Section 2.11(a).  Each such reduction shall be in an amount which is
not less than $5,000,000 (unless the Revolver Commitments are being reduced to
zero and the amount of the Revolver Commitments in effect immediately prior to
such reduction are less than $5,000,000), shall be made by providing not less
than three Business Days prior written notice to Agent (or such shorter time as
Agent may permit in its reasonable discretion), and shall be irrevocable;
provided, that any such notice may

 

66

--------------------------------------------------------------------------------


 

state that such notice is contingent on the effectiveness of other credit
facilities or the occurrence of certain other events, in which case such notice
may be revoked by Borrowers (by notice to Agent on or prior to the specified
effective date) if such contingency is not satisfied.  The Revolver Commitments,
once reduced, may not be increased.  Each such reduction of the Revolver
Commitments shall reduce the Revolver Commitments of each Lender proportionately
in accordance with its ratable share thereof. In connection with any reduction
in the Revolver Commitments prior to the Maturity Date, if any Loan Party or any
of its Subsidiaries owns any Margin Stock, Borrowers shall deliver to Agent an
updated Form U-1 (with sufficient additional originals thereof for each Lender),
duly executed and delivered by the Borrowers, together with such other
documentation as Agent shall reasonably request, in order to enable Agent and
the Lenders to comply with any of the requirements under Regulations T, U or X
of the Federal Reserve Board.

 

(d)                                 Optional Prepayments.  Borrowers may prepay
the principal of any Revolving Loan at any time in whole or in part, without
premium or penalty.

 

(e)                                  Mandatory Prepayments.  If, at any time,
(A) the Revolver Usage on such date exceeds (B) the lesser of (x) the Borrowing
Base reflected in the Borrowing Base Certificate most recently delivered by
Borrowers to Agent, as adjusted for Reserves established by Agent in accordance
with Section 2.1(c), or (y) the Maximum Revolver Amount, as adjusted for
Reserves established by Agent in accordance with Section 2.1(c), then Borrowers
shall, within one Business Day, prepay the Obligations in accordance with
Section 2.4(f) in an aggregate amount equal to the amount of such excess.

 

(f)                                   Application of Payments.  Each prepayment
pursuant to Section 2.4(e) or Section 9.3(b) shall, (1) so long as no
Application Event shall have occurred and be continuing, be applied, first, to
the outstanding principal amount of the Revolving Loans until paid in full, and
second, to cash collateralize the Letters of Credit in an amount equal to 103%
of the then outstanding Letter of Credit Usage, and (2) if an Application Event
shall have occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(iii).

 

2.5.                                                    Promise to Pay;
Promissory Notes.

 

(a)                                 Borrowers agree to pay the Lender Group
Expenses on the earlier of (i) the first Business Day of the month following the
date on which the applicable Lender Group Expenses were first incurred, or
(ii) the date on which demand therefor is made by Agent (it being acknowledged
and agreed that any charging of such costs, expenses or Lender Group Expenses to
the Loan Account pursuant to the provisions of Section 2.6(d) shall be deemed to
constitute a demand for payment thereof for the purposes of this subclause
(ii)).  Borrowers promise to pay all of the Obligations (including principal,
interest, premiums, if any, fees, costs, and expenses (including Lender Group
Expenses)) in full on the Maturity Date or, if earlier, on the date on which the
Obligations (other than the Bank Product Obligations) become due and payable
pursuant to the terms of this Agreement.  Borrowers agree that their obligations
contained in the first sentence of this Section 2.5(a) shall survive payment or
satisfaction in full of all other Obligations.

 

67

--------------------------------------------------------------------------------


 

(b)                                 Any Lender may request that any portion of
its Commitments or the Loans made by it be evidenced by one or more promissory
notes.  In such event, Borrowers shall execute and deliver to such Lender the
requested promissory notes payable to such Lender in a form furnished by Agent
and reasonably satisfactory to Borrowers.  Thereafter, the portion of the
Commitments and Loans evidenced by such promissory notes and interest thereon
shall at all times be represented by one or more promissory notes in such form
payable to the payee named therein.

 

2.6.                                                    Interest Rates and
Letter of Credit Fee:  Rates, Payments, and Calculations.

 

(a)                                 Interest Rates.  Except as provided in
Section 2.6(c), all Loans, and all Obligations (except for undrawn Letters of
Credit) that have been charged to the Loan Account pursuant to the terms hereof,
shall bear interest as follows:

 

(i)                                     if the relevant Obligation is a LIBOR
Rate Loan, at a per annum rate equal to the LIBOR Rate plus the LIBOR Rate
Margin, and

 

(ii)                                  otherwise, at a per annum rate equal to
the Base Rate plus the Base Rate Margin.

 

(b)                                 Letter of Credit Fee.  Borrowers shall pay
Agent (for the ratable benefit of the Revolving Lenders), a Letter of Credit fee
(the “Letter of Credit Fee”) (which fee shall be in addition to the fronting
fees and  commissions, other fees, charges and expenses set forth in
Section 2.11(k)) that shall accrue at a per annum rate equal to the LIBOR Rate
Margin times the average daily undrawn amount of all outstanding Letters of
Credit during the immediately preceding month.

 

(c)                                  Default Rate.  Upon (i) the occurrence and
during the continuation of an Event of Default under Section 8.4 or 8.5
automatically and without further direction by Agent or Lenders and (ii) the
occurrence and during the continuation of any other Event of Default (other than
an Event of Default under Section 8.4 or 8.5),  at the election of Agent or the
Required Lenders, and upon written notice by Agent to Borrowers of such election
(provided, that such notice shall not be required for any Event of Default under
Section 8.1), (A) all Loans, and all Obligations (except for undrawn Letters of
Credit) that have been charged to the Loan Account pursuant to the terms hereof,
shall bear interest at a per annum rate equal to two percentage points above the
per annum rate otherwise applicable hereunder, and (B) the Letter of Credit Fee
shall be increased to two percentage points above the per annum rate otherwise
applicable hereunder.

 

(d)                                 Payment.  Except to the extent provided to
the contrary in Section 2.10, Section 2.11(k) or Section 2.12(a), (i) all
interest and all other fees payable hereunder or under any of the other Loan
Documents (other than Letter of Credit Fees) shall be due and payable, in
arrears, on the first Business Day of each month, (ii) all Letter of Credit Fees
payable hereunder, and all fronting fees and all commissions, other fees,
charges and expenses provided for in Section 2.11(k)  shall be due and payable,
in arrears, on the first Business Day of each month, and (iii) all costs and
expenses payable hereunder or under any of the other Loan Documents,

 

68

--------------------------------------------------------------------------------


 

and all other Lender Group Expenses shall be due and payable on the earlier of
(x) the first Business Day of the month following the date on which the
applicable costs, expenses, or Lender Group Expenses were first incurred, or
(y) the date on which demand therefor is made by Agent (it being acknowledged
and agreed that any charging of such costs, expenses or Lender Group Expenses to
the Loan Account pursuant to the provisions of the following sentence shall be
deemed to constitute a demand for payment thereof for the purposes of this
subclause (y)).  Borrowers hereby authorize Agent, from time to time without
prior notice to Borrowers, to charge to the Loan Account (A) on the first
Business Day of each month, all interest accrued during the prior month on the
Revolving Loans, (B) on the first Business Day of each month, all Letter of
Credit Fees accrued or chargeable hereunder during the prior month, (C) as and
when incurred or accrued, all fees and costs provided for in Section 2.10(a) or
(c), (D) on the first Business Day of each month, the Unused Line Fee accrued
during the prior month pursuant to Section 2.10(b), (E) as and when due and
payable, all other fees payable hereunder or under any of the other Loan
Documents, (F) as and when incurred or accrued, all other Lender Group Expenses,
and (G) as and when due and payable all other payment obligations payable under
any Loan Document or any Bank Product Agreement (including any amounts due and
payable to the Bank Product Providers in respect of Bank Products).  All amounts
(including interest, fees, costs, expenses, Lender Group Expenses, or other
amounts payable hereunder or under any other Loan Document or under any Bank
Product Agreement) charged to the Loan Account shall thereupon constitute
Revolving Loans hereunder, shall constitute Obligations hereunder, and shall
initially accrue interest at the rate then applicable to Revolving Loans that
are Base Rate Loans (unless and until converted into LIBOR Rate Loans in
accordance with the terms of this Agreement).

 

(e)                                  Computation.  All interest and fees
chargeable under the Loan Documents shall be computed on the basis of a 360 day
year, in each case, for the actual number of days elapsed in the period during
which the interest or fees accrue (other than for Base Rate Loans which shall be
calculated on the basis of 365 or 366 day year, as applicable, and actual days
elapsed).  In the event the Base Rate is changed from time to time hereafter,
the rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

 

(f)                                   Intent to Limit Charges to Maximum Lawful
Rate.  In no event shall the interest rate or rates payable under this
Agreement, plus any other amounts paid in connection herewith, exceed the
highest rate permissible under any law that a court of competent jurisdiction
shall, in a final determination, deem applicable.  Borrowers and the Lender
Group, in executing and delivering this Agreement, intend legally to agree upon
the rate or rates of interest and manner of payment stated within it; provided,
that anything contained herein to the contrary notwithstanding, if such rate or
rates of interest or manner of payment exceeds the maximum allowable under
applicable law, then, ipso facto, as of the date of this Agreement, Borrowers
are and shall be liable only for the payment of such maximum amount as is
allowed by law, and payment received from Borrowers in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
the Obligations to the extent of such excess.

 

2.7.                                                    Crediting Payments.  The
receipt of any payment item by Agent shall not be required to be considered a
payment on account unless such payment item is a wire transfer of immediately
available funds made to Agent’s Account or unless and until such payment item is

 

69

--------------------------------------------------------------------------------


 

honored when presented for payment.  Should any payment item not be honored when
presented for payment, then Borrowers shall be deemed not to have made such
payment.  Anything to the contrary contained herein notwithstanding, any payment
item shall be deemed received by Agent only if it is received into Agent’s
Account on a Business Day on or before 1:30 p.m.  If any payment item is
received into Agent’s Account on a non-Business Day or after 1:30 p.m. on a
Business Day (unless Agent, in its sole discretion, elects to credit it on the
date received), it shall be deemed to have been received by Agent as of the
opening of business on the immediately following Business Day.

 

2.8.                                                    Designated Account. 
Agent is authorized to make the Revolving Loans, and Issuing Bank is authorized
to issue the Letters of Credit, under this Agreement based upon telephonic or
other instructions received from anyone purporting to be an Authorized Person
or, without instructions, if pursuant to Section 2.6(d).  Borrowers agree to
establish and maintain the Designated Account with the Designated Account Bank
for the purpose of receiving the proceeds of the Revolving Loans requested by
Borrowers and made by Agent or the Lenders hereunder.  Unless otherwise agreed
by Agent and Borrowers, any Revolving Loan or Swing Loan requested by Borrowers
and made by Agent or the Lenders hereunder shall be made to the Designated
Account.

 

2.9.                                                    Maintenance of Loan
Account; Statements of Obligations.  Agent shall maintain an account on its
books in the name of Borrowers (the “Loan Account”) on which Borrowers will be
charged with all Revolving Loans (including Extraordinary Advances and Swing
Loans) made by Agent, Swing Lender, or the Lenders to Borrowers or for
Borrowers’ account, the Letters of Credit issued or arranged by Issuing Bank for
Borrowers’ account, and with all other payment Obligations hereunder or under
the other Loan Documents, including, accrued interest, fees and expenses, and
Lender Group Expenses.  In accordance with Section 2.7, the Loan Account will be
credited with all payments received by Agent from Borrowers or for Borrowers’
account.  Agent shall make available to Borrowers monthly statements regarding
the Loan Account, including the principal amount of the Revolving Loans,
interest accrued hereunder, fees accrued or charged hereunder or under the other
Loan Documents, and a summary itemization of all charges and expenses
constituting Lender Group Expenses accrued hereunder or under the other Loan
Documents, and each such statement, absent manifest error, shall be conclusively
presumed to be correct and accurate and constitute an account stated between
Borrowers and the Lender Group unless, within 30 days after Agent first makes
such a statement available to Borrowers, Borrowers shall deliver to Agent
written objection thereto describing the error or errors contained in such
statement.

 

2.10.                                             Fees.

 

(a)                                 Agent Fees.  Borrowers shall pay to Agent,
for the account of Agent, as and when due and payable under the terms of the Fee
Letter, the fees set forth in the Fee Letter.

 

(b)                                 Unused Line Fee.  Borrowers shall pay to
Agent, for the ratable account of the Revolving Lenders, an unused line fee (the
“Unused Line Fee”) in an amount equal to the Applicable Unused Line Fee
Percentage per annum times the result of (i) the aggregate amount of the
Revolver Commitments, less (ii) the Average Revolver Usage during the
immediately preceding month (or portion thereof), which Unused Line Fee shall be
due and payable, in

 

70

--------------------------------------------------------------------------------


 

arrears, on the first Business Day of each month from and after the Closing Date
up to the first Business Day of the month prior to the date on which the
Obligations are paid in full and on the date on which the Obligations are paid
in full.

 

(c)                                  Field Examination and Other Fees. 
Borrowers shall pay to Agent, field examination fees and charges, as and when
incurred or chargeable, as follows (i) a fee of $1,000 per day, per examiner,
plus out-of-pocket expenses (including travel, meals, and lodging) for each
field examination of any Loan Party or its Subsidiaries performed by or on
behalf of Agent, and (ii) the out-of-pocket fees, charges or expenses paid or
incurred by Agent) if it elects to employ the services of one or more third
Persons to perform a field examinations of the Loan Parties; provided, that, so
long as no Event of Default shall have occurred and be continuing, Borrowers
shall not be obligated to reimburse Agent for more than one (1) field
examination during any period of twelve (12) consecutive months (except for
field examinations conducted in connection with a Permitted Acquisition);
provided, however, that if Excess Availability is less than the greater of 15%
of the Line Cap and $6,250,000 at any time during any calendar year, then
Borrowers shall be obligated to reimburse Agent for an additional field
examination during such calendar year.  In addition to the foregoing, the Loan
Parties and their Subsidiaries shall in no event be obligated to pay or
reimburse any Lender or any representatives or agents of any Lender (other than,
in each case, Wells Fargo in its capacity as Agent), for any visit, inspection
or examination of the Loan Parties or their Subsidiaries or their properties,
books or records.

 

2.11.                                             Letters of Credit.

 

(a)                                 Subject to the terms and conditions of this
Agreement, upon the request of Borrowers made in accordance herewith, and prior
to the Maturity Date, Issuing Bank agrees to issue a requested standby Letter of
Credit or a sight commercial Letter of Credit for the account of Borrowers.  By
submitting a request to Issuing Bank for the issuance of a Letter of Credit,
Borrowers shall be deemed to have requested that Issuing Bank issue the
requested Letter of Credit.  Each request for the issuance of a Letter of
Credit, or the amendment, renewal, or extension of any outstanding Letter of
Credit, shall be (i) irrevocable and  made in writing by an Authorized Person,
(ii) delivered to Agent and Issuing Bank via telefacsimile or other electronic
method of transmission reasonably acceptable to Agent and Issuing Bank and
reasonably in advance of the requested date of issuance, amendment, renewal, or
extension, and (iii) subject to Issuing Bank’s authentication procedures with
results satisfactory to Issuing Bank.  Each such request shall be in form and
substance reasonably satisfactory to Agent and Issuing Bank and (i) shall
specify (A) the amount of such Letter of Credit, (B) the date of issuance,
amendment, renewal, or extension of such Letter of Credit, (C) the proposed
expiration date of such Letter of Credit, (D) the name and address of the
beneficiary of the Letter of Credit, and (E) such other information (including,
the conditions to drawing, and, in the case of an amendment, renewal, or
extension, identification of the Letter of Credit to be so amended, renewed, or
extended) as shall be necessary to prepare, amend, renew, or extend such Letter
of Credit, and (ii) shall be accompanied by such Issuer Documents as Agent or
Issuing Bank may request or require, to the extent that such requests or
requirements are consistent with the Issuer Documents that Issuing Bank
generally requests for Letters of Credit in similar circumstances.  Issuing
Bank’s records of the content of any such request will be conclusive.  Anything
contained herein to the contrary notwithstanding, Issuing Bank may, but shall
not be obligated to, issue a Letter of Credit that supports the obligations of a
Loan Party or one of its Subsidiaries in respect of (x) a lease of real

 

71

--------------------------------------------------------------------------------


 

property to the extent that the face amount of such Letter of Credit exceeds the
highest rent (including all rent-like charges) payable under such lease for a
period of one year, or (y) an employment contract to the extent that the face
amount of such Letter of Credit exceeds the highest compensation payable under
such contract for a period of one year.

 

(b)                                 Issuing Bank shall have no obligation to
issue a Letter of Credit if any of the following would result after giving
effect to the requested issuance:

 

(i)                                     the Letter of Credit Usage would exceed
the Letter of Credit Sublimit, or

 

(ii)                                  the Letter of Credit Usage would exceed
the Maximum Revolver Amount less the outstanding amount of Revolving Loans
(including Swing Loans), or

 

(iii)                               the Letter of Credit Usage would exceed the
Borrowing Base at such time less the outstanding principal balance of the
Revolving Loans (inclusive of Swing Loans) at such time.

 

(c)                                  In the event there is a Defaulting Lender
as of the date of any request for the issuance of a Letter of Credit, Issuing
Bank shall not be required to issue or arrange for such Letter of Credit to the
extent (i) the Defaulting Lender’s Letter of Credit Exposure with respect to
such Letter of Credit may not be reallocated pursuant to Section 2.3(g)(ii), or
(ii) Issuing Bank has not otherwise entered into arrangements reasonably
satisfactory to it and Borrowers to eliminate Issuing Bank’s risk with respect
to the participation in such Letter of Credit of the Defaulting Lender, which
arrangements may include Borrowers cash collateralizing such Defaulting Lender’s
Letter of Credit Exposure in accordance with Section 2.3(g)(ii). 
Additionally, Issuing Bank shall have no obligation to issue or extend a Letter
of Credit if (A) any order, judgment, or decree of any Governmental Authority or
arbitrator shall, by its terms, purport to enjoin or restrain Issuing Bank from
issuing such Letter of Credit, or any law applicable to Issuing Bank or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over Issuing Bank shall prohibit or
request that Issuing Bank refrain from the issuance of letters of credit
generally or such Letter of Credit in particular, (B) the issuance of such
Letter of Credit would violate one or more policies of Issuing Bank applicable
to letters of credit generally, or (C) if amounts demanded to be paid under any
Letter of Credit will not or may not be in United States Dollars.

 

(d)                                 Any Issuing Bank (other than Wells Fargo or
any of its Affiliates) shall notify Agent in writing no later than the Business
Day prior to the Business Day on which such Issuing Bank issues any Letter of
Credit.  In addition, each Issuing Bank (other than Wells Fargo or any of its
Affiliates) shall, on the first Business Day of each week, submit to Agent a
report detailing the daily undrawn amount of each Letter of Credit issued by
such Issuing Bank during the prior calendar week.  Each Letter of Credit shall
be in form and substance reasonably acceptable to Issuing Bank, including the
requirement that the amounts payable thereunder must be payable in Dollars.  If
Issuing Bank makes a payment under a Letter of Credit, Borrowers shall pay to
Agent an amount equal to the applicable Letter of Credit Disbursement on the
Business Day such Letter of Credit Disbursement is made and, in the absence of
such payment, the amount of the Letter of Credit Disbursement immediately and
automatically shall be deemed

 

72

--------------------------------------------------------------------------------


 

to be a Revolving Loan hereunder (notwithstanding any failure to satisfy any
condition precedent set forth in Section 3) and, initially, shall bear interest
at the rate then applicable to Revolving Loans that are Base Rate Loans. If a
Letter of Credit Disbursement is deemed to be a Revolving Loan hereunder,
Borrowers’ obligation to pay the amount of such Letter of Credit Disbursement to
Issuing Bank shall be automatically converted into an obligation to pay the
resulting Revolving Loan.  Promptly following receipt by Agent of any payment
from Borrowers pursuant to this paragraph, Agent shall distribute such payment
to Issuing Bank or, to the extent that Revolving Lenders have made payments
pursuant to Section 2.11(e) to reimburse Issuing Bank, then to such Revolving
Lenders and Issuing Bank as their interests may appear.

 

(e)                                  Promptly following receipt of a notice of a
Letter of Credit Disbursement pursuant to Section 2.11(d), each Revolving Lender
agrees to fund its Pro Rata Share of any Revolving Loan deemed made pursuant to
Section 2.11(d) on the same terms and conditions as if Borrowers had requested
the amount thereof as a Revolving Loan and Agent shall promptly pay to Issuing
Bank the amounts so received by it from the Revolving Lenders.  By the issuance
of a Letter of Credit (or an amendment, renewal, or extension of a Letter of
Credit) and without any further action on the part of Issuing Bank or the
Revolving Lenders, Issuing Bank shall be deemed to have granted to each
Revolving Lender, and each Revolving Lender shall be deemed to have purchased, a
participation in each Letter of Credit issued by Issuing Bank, in an amount
equal to its Pro Rata Share of such Letter of Credit, and each such Revolving
Lender agrees to pay to Agent, for the account of Issuing Bank, such Revolving
Lender’s Pro Rata Share of any Letter of Credit Disbursement made by Issuing
Bank under the applicable Letter of Credit.  In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to Agent, for the account of Issuing Bank, such Revolving Lender’s
Pro Rata Share of each Letter of Credit Disbursement made by Issuing Bank and
not reimbursed by Borrowers on the date due as provided in Section 2.11(d), or
of any reimbursement payment that is required to be refunded (or that Agent or
Issuing Bank elects, based upon the advice of counsel, to refund) to Borrowers
for any reason.  Each Revolving Lender acknowledges and agrees that its
obligation to deliver to Agent, for the account of Issuing Bank, an amount equal
to its respective Pro Rata Share of each Letter of Credit Disbursement pursuant
to this Section 2.11(e) shall be absolute and unconditional and such remittance
shall be made notwithstanding the occurrence or continuation of an Event of
Default or Default or the failure to satisfy any condition set forth in
Section 3.  If any such Revolving Lender fails to make available to Agent the
amount of such Revolving Lender’s Pro Rata Share of a Letter of Credit
Disbursement as provided in this Section, such Revolving Lender shall be deemed
to be a Defaulting Lender and Agent (for the account of Issuing Bank) shall be
entitled to recover such amount on demand from such Revolving Lender together
with interest thereon at the Defaulting Lender Rate until paid in full.

 

(f)                                   Each Borrower agrees to indemnify, defend
and hold harmless each member of the Lender Group (including Issuing Bank and
its branches, Affiliates, and correspondents) and each such Person’s respective
directors, officers, employees, attorneys and agents (each, including Issuing
Bank, a “Letter of Credit Related Person”) (to the fullest extent permitted by
law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable fees and disbursements of attorneys, experts, or consultants
and all other costs and expenses actually incurred in connection therewith or in
connection with the enforcement of this indemnification

 

73

--------------------------------------------------------------------------------


 

(as and when they are incurred and irrespective of whether suit is brought),
which may be incurred by or awarded against any such Letter of Credit Related
Person (other than Taxes), which shall be governed by Section 16) (the “Letter
of Credit Indemnified Costs”), and which arise out of or in connection with, or
as a result of:

 

(i)                                     any Letter of Credit or any pre-advice
of its issuance;

 

(ii)                                  any transfer, sale, delivery, surrender or
endorsement (or lack thereof) of any Drawing Document at any time(s) held by any
such Letter of Credit Related Person in connection with any Letter of Credit;

 

(iii)                               any action or proceeding arising out of, or
in connection with, any Letter of Credit (whether administrative, judicial or in
connection with arbitration), including any action or proceeding to compel or
restrain any presentation or payment under any Letter of Credit, or for the
wrongful dishonor of, or honoring a presentation under, any Letter of Credit;

 

(iv)                              any independent undertakings issued by the
beneficiary of any Letter of Credit;

 

(v)                                 any unauthorized instruction or request made
to Issuing Bank in connection with any Letter of Credit or requested Letter of
Credit, or any error, omission, interruption or delay in such instruction or
request, whether transmitted by mail, courier, electronic transmission, SWIFT,
or any other telecommunication including communications through a correspondent;

 

(vi)                              an adviser, confirmer or other nominated
person seeking to be reimbursed, indemnified or compensated;

 

(vii)                           any third party seeking to enforce the rights of
an applicant, beneficiary, nominated person, transferee, assignee of Letter of
Credit proceeds or holder of an instrument or document;

 

(viii)                        the fraud, forgery or illegal action of parties
other than the Letter of Credit Related Person;

 

(ix)                              any prohibition on payment or delay in payment
of any amount payable by Issuing Bank to a beneficiary or transferee beneficiary
of a Letter of Credit arising out of Anti-Corruption Laws, Anti-Money Laundering
Laws, or Sanctions;

 

(x)                                 Issuing Bank’s performance of the
obligations of a confirming institution or entity that wrongfully dishonors a
confirmation;

 

(xi)                              any foreign language translation provided to
Issuing Bank in connection with any Letter of Credit;

 

(xii)                           any foreign law or usage as it relates to
Issuing Bank’s issuance of a Letter of Credit in support of a foreign guaranty
including without limitation the expiration of

 

74

--------------------------------------------------------------------------------


 

such guaranty after the related Letter of Credit expiration date and any
resulting drawing paid by Issuing Bank in connection therewith; or

 

(xiii)                        the acts or omissions, whether rightful or
wrongful, of any present or future de jure or de facto governmental or
regulatory authority or cause or event beyond the control of the Letter of
Credit Related Person;

 

provided, that such indemnity shall not be available to any Letter of Credit
Related Person claiming indemnification under clauses (i) through (x) above to
the extent that such Letter of Credit Indemnified Costs may be finally
determined in a final, non-appealable judgment of a court of competent
jurisdiction to have resulted directly from the gross negligence or willful
misconduct of the Letter of Credit Related Person claiming indemnity.  Borrowers
hereby agree to pay the Letter of Credit Related Person claiming indemnity on
demand from time to time all amounts owing under this Section 2.11(f).  If and
to the extent that the obligations of Borrowers under this Section 2.11(f) are
unenforceable for any reason, Borrowers agree to make the maximum contribution
to the Letter of Credit Indemnified Costs permissible under applicable law. 
This indemnification provision shall survive termination of this Agreement and
all Letters of Credit.

 

(g)                                  The liability of Issuing Bank (or any other
Letter of Credit Related Person) under, in connection with or arising out of any
Letter of Credit (or pre-advice), regardless of the form or legal grounds of the
action or proceeding, shall be limited to direct damages suffered by Borrowers
that are caused directly by Issuing Bank’s gross negligence or willful
misconduct in (i) honoring a presentation under a Letter of Credit that on its
face does not at least substantially comply with the terms and conditions of
such Letter of Credit, (ii) failing to honor a presentation under a Letter of
Credit that strictly complies with the terms and conditions of such Letter of
Credit, or (iii) retaining Drawing Documents presented under a Letter of
Credit.  Borrowers’ aggregate remedies against Issuing Bank and any Letter of
Credit Related Person for wrongfully honoring a presentation under any Letter of
Credit or wrongfully retaining honored Drawing Documents shall in no event
exceed the aggregate amount paid by Borrowers to Issuing Bank in respect of the
honored presentation in connection with such Letter of Credit under
Section 2.11(d), plus interest at the rate then applicable to Base Rate Loans
hereunder.  Borrowers shall take action to avoid and mitigate the amount of any
damages claimed against Issuing Bank or any other Letter of Credit Related
Person, including by enforcing its rights against the beneficiaries of the
Letters of Credit.  Any claim by Borrowers under or in connection with any
Letter of Credit shall be reduced by an amount equal to the sum of (x) the
amount (if any) saved by Borrowers as a result of the breach or alleged wrongful
conduct complained of, and (y) the amount (if any) of the loss that would have
been avoided had Borrowers taken all reasonable steps to mitigate any loss, and
in case of a claim of wrongful dishonor, by specifically and timely authorizing
Issuing Bank to effect a cure.

 

(h)                                 Borrowers are responsible for the final text
of the Letter of Credit as issued by Issuing Bank, irrespective of any
assistance Issuing Bank may provide such as drafting or recommending text or by
Issuing Bank’s use or refusal to use text submitted by Borrowers. Borrowers
understand that the final form of any Letter of Credit may be subject to such
revisions and changes as are deemed necessary or appropriate by Issuing Bank,
and Borrowers hereby consent to such revisions and changes not materially
different from the application executed in

 

75

--------------------------------------------------------------------------------


 

connection therewith. Borrowers are solely responsible for the suitability of
the Letter of Credit for Borrowers’ purposes.  If Borrowers request Issuing Bank
to issue a Letter of Credit for an affiliated or unaffiliated third party (an
“Account Party”), (i) such Account Party shall have no rights against Issuing
Bank; (ii) Borrowers shall be responsible for the application and obligations
under this Agreement; and (iii) communications (including notices) related to
the respective Letter of Credit shall be among Issuing Bank and Borrowers. 
Borrowers will examine the copy of the Letter of Credit and any other documents
sent by Issuing Bank in connection therewith and shall promptly notify Issuing
Bank (not later than three (3) Business Days following Borrowers’ receipt of
documents from Issuing Bank) of any non-compliance with Borrowers’ instructions
and of any discrepancy in any document under any presentment or other
irregularity.  Borrowers understand and agree that Issuing Bank is not required
to extend the expiration date of any Letter of Credit for any reason. With
respect to any Letter of Credit containing an “automatic amendment” to extend
the expiration date of such Letter of Credit, Issuing Bank, in its sole and
absolute discretion, may give notice of nonrenewal of such Letter of Credit and,
if Borrowers do not at any time want the then current expiration date of such
Letter of Credit to be extended, Borrowers will so notify Agent and Issuing Bank
at least 30 calendar days before Issuing Bank is required to notify the
beneficiary of such Letter of Credit or any advising bank of such non-extension
pursuant to the terms of such Letter of Credit.

 

(i)                                     Borrowers’ reimbursement and payment
obligations under this Section 2.11 are absolute, unconditional and irrevocable
and shall be performed strictly in accordance with the terms of this Agreement
under any and all circumstances whatsoever, including:

 

(i)                                     any lack of validity, enforceability or
legal effect of any Letter of Credit, any Issuer Document, this Agreement, or
any Loan Document, or any term or provision therein or herein;

 

(ii)                                  payment against presentation of any draft,
demand or claim for payment under any Drawing Document that does not comply in
whole or in part with the terms of the applicable Letter of Credit or which
proves to be fraudulent, forged or invalid in any respect or any statement
therein being untrue or inaccurate in any respect, or which is signed, issued or
presented by a Person or a transferee of such Person purporting to be a
successor or transferee of the beneficiary of such Letter of Credit;

 

(iii)                               Issuing Bank or any of its branches or
Affiliates being the beneficiary of any Letter of Credit;

 

(iv)                              Issuing Bank or any correspondent honoring a
drawing against a Drawing Document up to the amount available under any Letter
of Credit even if such Drawing Document claims an amount in excess of the amount
available under the Letter of Credit;

 

(v)                                 the existence of any claim, set-off, defense
or other right that any Loan Party or any of its Subsidiaries may have at any
time against any beneficiary or transferee beneficiary, any assignee of
proceeds, Issuing Bank or any other Person;

 

(vi)                              Issuing Bank or any correspondent honoring a
drawing upon receipt of an electronic presentation under a Letter of Credit
requiring the same, regardless of

 

76

--------------------------------------------------------------------------------


 

whether the original Drawing Documents arrive at Issuing Bank’s counters or are
different from the electronic presentation;

 

(vii)                           any other event, circumstance or conduct
whatsoever, whether or not similar to any of the foregoing that might, but for
this Section 2.11(i), constitute a legal or equitable defense to or discharge
of, or provide a right of set-off against, any Borrower’s or any of its
Subsidiaries’ reimbursement and other payment obligations and liabilities,
arising under, or in connection with, any Letter of Credit, whether against
Issuing Bank, the beneficiary or any other Person; or

 

(viii)                        the fact that any Default or Event of Default
shall have occurred and be continuing;

 

provided, that subject to Section 2.11(g) above, the foregoing shall not release
Issuing Bank from such liability to Borrowers as may be finally determined in a
final, non-appealable judgment of a court of competent jurisdiction against
Issuing Bank following reimbursement or payment of the obligations and
liabilities, including reimbursement and other payment obligations, of Borrowers
to Issuing Bank arising under, or in connection with, this Section 2.11 or any
Letter of Credit.

 

(j)                                    Without limiting any other provision of
this Agreement, Issuing Bank and each other Letter of Credit Related Person (if
applicable) shall not be responsible to Borrowers for, and Issuing Bank’s rights
and remedies against Borrowers and the obligation of Borrowers to reimburse
Issuing Bank for each drawing under each Letter of Credit shall not be impaired
by:

 

(i)                                     honor of a presentation under any Letter
of Credit that on its face substantially complies with the terms and conditions
of such Letter of Credit, even if the Letter of Credit requires strict
compliance by the beneficiary;

 

(ii)                                  honor of a presentation of any Drawing
Document that appears on its face to have been signed, presented or issued
(A) by any purported successor or transferee of any beneficiary or other Person
required to sign, present or issue such Drawing Document or (B) under a new name
of the beneficiary;

 

(iii)                               acceptance as a draft of any written or
electronic demand or request for payment under a Letter of Credit, even if
nonnegotiable or not in the form of a draft or notwithstanding any requirement
that such draft, demand or request bear any or adequate reference to the Letter
of Credit;

 

(iv)                              the identity or authority of any presenter or
signer of any Drawing Document or the form, accuracy, genuineness or legal
effect of any Drawing Document (other than Issuing Bank’s determination that
such Drawing Document appears on its face substantially to comply with the terms
and conditions of the Letter of Credit);

 

(v)                                 acting upon any instruction or request
relative to a Letter of Credit or requested Letter of Credit that Issuing Bank
in good faith believes to have been given by a Person authorized to give such
instruction or request;

 

77

--------------------------------------------------------------------------------


 

(vi)                              any errors, omissions, interruptions or delays
in transmission or delivery of any message, advice or document (regardless of
how sent or transmitted) or for errors in interpretation of technical terms or
in translation or any delay in giving or failing to give notice to any Borrower;

 

(vii)                           any acts, omissions or fraud by, or the
insolvency of, any beneficiary, any nominated person or entity or any other
Person or any breach of contract between any beneficiary and any Borrower or any
of the parties to the underlying transaction to which the Letter of Credit
relates;

 

(viii)                        assertion or waiver of any provision of the ISP or
UCP that primarily benefits an issuer of a letter of credit, including any
requirement that any Drawing Document be presented to it at a particular hour or
place;

 

(ix)                              payment to any presenting bank (designated or
permitted by the terms of the applicable Letter of Credit) claiming that it
rightfully honored or is entitled to reimbursement or indemnity under Standard
Letter of Credit Practice applicable to it;

 

(x)                                 acting or failing to act as required or
permitted under Standard Letter of Credit Practice applicable to where Issuing
Bank has issued, confirmed, advised or negotiated such Letter of Credit, as the
case may be;

 

(xi)                              honor of a presentation after the expiration
date of any Letter of Credit notwithstanding that a presentation was made prior
to such expiration date and dishonored by Issuing Bank if subsequently Issuing
Bank or any court or other finder of fact determines such presentation should
have been honored;

 

(xii)                           dishonor of any presentation that does not
strictly comply or that is fraudulent, forged or otherwise not entitled to
honor; or

 

(xiii)                        honor of a presentation that is subsequently
determined by Issuing Bank to have been made in violation of international,
federal, state or local restrictions on the transaction of business with certain
prohibited Persons.

 

(k)                                 Borrowers shall pay immediately upon demand
to Agent for the account of Issuing Bank as non-refundable fees, commissions,
and charges (it being acknowledged and agreed that any charging of such fees,
commissions, and charges to the Loan Account pursuant to the provisions of
Section 2.6(d) shall be deemed to constitute a demand for payment thereof for
the purposes of this Section 2.11(k)):  (i) a fronting fee which shall be
imposed by Issuing Bank equal to 0.125% per annum times the average daily
undrawn amount of all outstanding Letters of Credit during the immediately
preceding month, plus (ii) any and all other customary commissions, fees and
charges then in effect imposed by, and any and all expenses incurred by, Issuing
Bank, or by any adviser, confirming institution or entity or other nominated
person, relating to Letters of Credit, at the time of issuance of any Letter of
Credit and upon the occurrence of any other activity with respect to any Letter
of Credit (including transfers, assignments of proceeds, amendments, drawings,
renewals or cancellations).

 

78

--------------------------------------------------------------------------------


 

(l)                                     If by reason of (x) any Change in Law,
or (y) compliance by Issuing Bank or any other member of the Lender Group with
any direction, request, or requirement (irrespective of whether having the force
of law) of any Governmental Authority or monetary authority including,
Regulation D of the Board of Governors as from time to time in effect (and any
successor thereto):

 

(i)                                     any reserve, deposit, or similar
requirement is or shall be imposed or modified in respect of any Letter of
Credit issued or caused to be issued hereunder or hereby, or any Loans or
obligations to make Loans hereunder or hereby, or

 

(ii)                                  there shall be imposed on Issuing Bank or
any other member of the Lender Group any other condition regarding any Letter of
Credit, Loans, or obligations to make Loans hereunder,

 

and the result of the foregoing is to increase, directly or indirectly, the cost
to Issuing Bank or any other member of the Lender Group of issuing, making,
participating in, or maintaining any Letter of Credit or to reduce the amount
receivable in respect thereof (in each case, other than Taxes, then, and in any
such case, Agent may, at any time within a reasonable period after the
additional cost is incurred or the amount received is reduced, notify Borrowers,
and Borrowers shall pay within 30 days after demand therefor, such amounts as
Agent may specify to be necessary to compensate Issuing Bank or any other member
of the Lender Group for such additional cost or reduced receipt, together with
interest on such amount from the date of such demand until payment in full
thereof at the rate then applicable to Base Rate Loans hereunder; provided, that
(A) Borrowers shall not be required to provide any compensation pursuant to this
Section 2.11(l) for any such amounts incurred more than 180 days prior to the
date on which the demand for payment of such amounts is first made to Borrowers,
and (B) if an event or circumstance giving rise to such amounts is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.  The determination by Agent of any amount
due pursuant to this Section 2.11(l), as set forth in a certificate setting
forth the calculation thereof in reasonable detail, shall, in the absence of
manifest or demonstrable error, be final and conclusive and binding on all of
the parties hereto.

 

(m)                             Each standby Letter of Credit shall expire not
later than the date that is 12 months after the date of the issuance of such
Letter of Credit; provided, that any standby Letter of Credit may provide for
the automatic extension thereof for any number of additional periods each of up
to one year in duration; provided further, that with respect to any Letter of
Credit which extends beyond the Maturity Date, Letter of Credit
Collateralization shall be provided therefor on or before the date that is five
Business Days prior to the Maturity Date.  Each commercial Letter of Credit
shall expire on the earlier of (i) 120 days after the date of the issuance of
such commercial Letter of Credit and (ii) five Business Days prior to the
Maturity Date.

 

(n)                                 If (i) any Event of Default shall occur and
be continuing, or (ii) Availability shall at any time be less than zero, then on
the Business Day following the date when the Administrative Borrower receives
notice from Agent or the Required Lenders (or, if the maturity of the
Obligations has been accelerated, Revolving Lenders with Letter of Credit
Exposure representing greater than 50% of the total Letter Credit Exposure)
demanding Letter of

 

79

--------------------------------------------------------------------------------


 

Credit Collateralization pursuant to this Section 2.11(n) upon such demand,
Borrowers shall provide Letter of Credit Collateralization with respect to the
then existing Letter of Credit Usage.  If Borrowers are required to provide
Letter of Credit Collateralization hereunder as a result of the occurrence of an
Event of Default, any cash collateral held by Agent as a result of such Letter
of Credit Collateralization shall be returned by Agent to Borrowers promptly,
but in no event later than seven Business Days, after such Event of Default has
been waived in accordance with this Agreement.  If Borrowers fail to provide
Letter of Credit Collateralization as required by this Section 2.11(n), the
Revolving Lenders may (and, upon direction of Agent, shall) advance, as
Revolving Loans the amount of the cash collateral required pursuant to the
Letter of Credit Collateralization provision so that the then existing Letter of
Credit Usage is cash collateralized in accordance with the Letter of Credit
Collateralization provision (whether or not the Revolver Commitments have
terminated, an Overadvance exists or the conditions in Section 3 are satisfied).

 

(o)                                 Unless otherwise expressly agreed by Issuing
Bank and Borrowers when a Letter of Credit is issued, (i) the rules of the ISP
shall apply to each standby Letter of Credit, and (ii) the rules of the UCP
shall apply to each commercial Letter of Credit.

 

(p)                                 Issuing Bank shall be deemed to have acted
with due diligence and reasonable care if Issuing Bank’s conduct is in
accordance with Standard Letter of Credit Practice or in accordance with this
Agreement.

 

(q)                                 In the event of a direct conflict between
the provisions of this Section 2.11 and any provision contained in any Issuer
Document, it is the intention of the parties hereto that such provisions be read
together and construed, to the fullest extent possible, to be in concert with
each other.  In the event of any actual, irreconcilable conflict that cannot be
resolved as aforesaid, the terms and provisions of this Section 2.11 shall
control and govern.

 

(r)                                    The provisions of this Section 2.11 shall
survive the termination of this Agreement and the repayment in full of the
Obligations with respect to any Letters of Credit that remain outstanding.

 

(s)                                   At Borrowers’ costs and expense, Borrowers
shall execute and deliver to Issuing Bank such additional certificates,
instruments and/or documents and take such additional action as may be
reasonably requested by Issuing Bank to enable Issuing Bank to issue any Letter
of Credit pursuant to this Agreement and related Issuer Document, to protect,
exercise and/or enforce Issuing Banks’ rights and interests under this Agreement
or to give effect to the terms and provisions of this Agreement or any Issuer
Document.  Each Borrower irrevocably appoints Issuing Bank as its
attorney-in-fact and authorizes Issuing Bank, without notice to Borrowers, to
execute and deliver ancillary documents and letters customary in the letter of
credit business that may include but are not limited to advisements,
indemnities, checks, bills of exchange and issuance documents.  The power of
attorney granted by the Borrowers is limited solely to such actions related to
the issuance, confirmation or amendment of any Letter of Credit and to ancillary
documents or letters customary in the letter of credit business.  This
appointment is coupled with an interest.

 

80

--------------------------------------------------------------------------------


 

2.12.                                             LIBOR Option.

 

(a)                                 Interest and Interest Payment Dates.  In
lieu of having interest charged at the rate based upon the Base Rate, Borrowers
shall have the option, subject to Section 2.12(b) below (the “LIBOR Option”) to
have interest on all or a portion of the Revolving Loans be charged (whether at
the time when made (unless otherwise provided herein), upon conversion from a
Base Rate Loan to a LIBOR Rate Loan, or upon continuation of a LIBOR Rate Loan
as a LIBOR Rate Loan) at a rate of interest based upon the LIBOR Rate.  Interest
on LIBOR Rate Loans shall be payable on the earliest of (i) the last day of the
Interest Period applicable thereto; provided, that subject to the following
clauses (ii) and (iii), in the case of any Interest Period greater than three
months in duration, interest shall be payable at three month intervals after the
commencement of the applicable Interest Period and on the last day of such
Interest Period), (ii) the date on which all or any portion of the Obligations
are accelerated pursuant to the terms hereof, or (iii) the date on which this
Agreement is terminated pursuant to the terms hereof.  On the last day of each
applicable Interest Period, unless Borrowers have properly exercised the LIBOR
Option with respect thereto, the interest rate applicable to such LIBOR Rate
Loan automatically shall convert to the rate of interest then applicable to Base
Rate Loans of the same type hereunder.  At any time that an Event of Default has
occurred and is continuing, at the written election of Agent or the Required
Lenders, Borrowers no longer shall have the option to request that Revolving
Loans bear interest at a rate based upon the LIBOR Rate.

 

(b)                                 LIBOR Election.

 

(i)                                     Borrowers may, at any time and from time
to time, so long as Borrowers have not received a notice from Agent (which
notice Agent may elect to give or not give in its discretion unless Agent is
directed to give such notice by the Required Lenders, in which case, it shall
give the notice to Borrowers), after the occurrence and during the continuance
of an Event of Default, to terminate the right of Borrowers to exercise the
LIBOR Option during the continuance of such Event of Default, elect to exercise
the LIBOR Option by notifying Agent prior to 11:00 a.m. at least three Business
Days prior to the commencement of the proposed Interest Period (the “LIBOR
Deadline”).  Notice of Borrowers’ election of the LIBOR Option for a permitted
portion of the Revolving Loans and an Interest Period pursuant to this
Section shall be made by delivery to Agent of a LIBOR Notice received by Agent
before the LIBOR Deadline.  Promptly upon its receipt of each such LIBOR Notice,
Agent shall provide a copy thereof to each of the affected Lenders.

 

(ii)                                  Each LIBOR Notice shall be irrevocable and
binding on Borrowers.  In connection with each LIBOR Rate Loan, each Borrower
shall indemnify, defend, and hold Agent and the Lenders harmless against any
loss, cost, or expense actually incurred by Agent or any Lender (but excluding
loss of Applicable Margin) as a result of (A) the payment or required assignment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (B) the conversion of any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, or (C) the failure to borrow,
convert, continue or prepay any LIBOR Rate Loan on the date specified in any
LIBOR Notice delivered pursuant hereto (such losses, costs, or expenses,
“Funding Losses”).  A certificate of Agent or a Lender delivered to Borrowers
setting forth in reasonable detail any amount or amounts that Agent or such
Lender is entitled to receive

 

81

--------------------------------------------------------------------------------


 

pursuant to this Section 2.12 shall be conclusive absent manifest error. 
Borrowers shall pay such amount to Agent or the Lender, as applicable, within 30
days of the date of its receipt of such certificate.  If a payment of a LIBOR
Rate Loan on a day other than the last day of the applicable Interest Period
would result in a Funding Loss, Agent may, in its sole discretion at the request
of Borrowers, hold the amount of such payment as cash collateral in support of
the Obligations until the last day of such Interest Period and apply such
amounts to the payment of the applicable LIBOR Rate Loan on such last day, it
being agreed that Agent has no obligation to so defer the application of
payments to any LIBOR Rate Loan and that, in the event that Agent does not defer
such application, Borrowers shall be obligated to pay any resulting Funding
Losses.

 

(iii)                               Unless Agent, in its sole discretion, agrees
otherwise, Borrowers shall have not more than five LIBOR Rate Loans in effect at
any given time.  Borrowers may only exercise the LIBOR Option for proposed LIBOR
Rate Loans of at least $1,000,000.

 

(c)                                  Conversion; Prepayment.  Borrowers may
convert LIBOR Rate Loans to Base Rate Loans or prepay LIBOR Rate Loans at any
time; provided, that in the event that LIBOR Rate Loans are converted or prepaid
on any date that is not the last day of the Interest Period applicable thereto,
including as a result of any prepayment through the required application by
Agent of any payments or proceeds of Collateral in accordance with
Section 2.4(b) or for any other reason, including early termination of the term
of this Agreement or acceleration of all or any portion of the Obligations
pursuant to the terms hereof, each Borrower shall indemnify, defend, and hold
Agent and the Lenders and their Participants harmless against any and all
Funding Losses in accordance with Section 2.12 (b)(ii).

 

(d)                                 Special Provisions Applicable to LIBOR Rate.

 

(i)                                     The LIBOR Rate may be adjusted by Agent
with respect to any Lender on a prospective basis to take into account any
additional or increased costs to such Lender of maintaining or obtaining any
eurodollar deposits or increased costs (other than Taxes which shall be governed
by Section 16), in each case, due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
any Changes in Law and changes in the reserve requirements imposed by the Board
of Governors, which additional or increased costs would increase the cost of
funding or maintaining loans bearing interest at the LIBOR Rate.  In any such
event, the affected Lender shall give Borrowers and Agent notice of such a
determination and adjustment and Agent promptly shall transmit the notice to
each other Lender and, upon its receipt of the notice from the affected Lender, 
Borrowers may, by notice to such affected Lender (A) require such Lender to
furnish to Borrowers a statement setting forth in reasonable detail the basis
for adjusting such LIBOR Rate and the method for determining the amount of such
adjustment, or (B) repay the LIBOR Rate Loans of such Lender with respect to
which such adjustment is made (together with any amounts due under
Section 2.12(b)(ii)).

 

(ii)                                  In the event that any change in market
conditions or any Change in Law shall at any time after the date hereof, in the
reasonable opinion of any Lender, make it unlawful or impractical for such
Lender to fund or maintain LIBOR Rate Loans or to continue such funding or
maintaining, or to determine or charge interest rates at the LIBOR Rate, such
Lender shall give notice of such changed circumstances to Agent and Borrowers
and Agent

 

82

--------------------------------------------------------------------------------


 

promptly shall transmit the notice to each other Lender and (y) in the case of
any LIBOR Rate Loans of such Lender that are outstanding, the date specified in
such Lender’s notice shall be deemed to be the last day of the Interest Period
of such LIBOR Rate Loans, and interest upon the LIBOR Rate Loans of such Lender
thereafter shall accrue interest at the rate then applicable to Base Rate Loans,
and (z) Borrowers shall not be entitled to elect the LIBOR Option until such
Lender determines that it would no longer be unlawful or impractical to do so.

 

(e)                                  No Requirement of Matched Funding. 
Anything to the contrary contained herein notwithstanding, neither Agent, nor
any Lender, nor any of their Participants, is required actually to acquire
eurodollar deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate.

 

2.13.                                             Capital Requirements.

 

(a)                                 If, after the date hereof, Issuing Bank or
any Lender determines that (i) any Change in Law regarding capital, liquidity or
reserve requirements for banks or bank holding companies, or (ii) compliance by
Issuing Bank or such Lender, or their respective parent bank holding companies,
with any guideline, request or directive of any Governmental Authority regarding
capital adequacy or liquidity requirements (whether or not having the force of
law) given, made, imposed, applied or otherwise taking effect after the Closing
Date, has the effect of reducing the return on Issuing Bank’s, such Lender’s, or
such holding companies’ capital or liquidity as a consequence of Issuing Bank’s
or such Lender’s commitments, Loans, participations or other obligations
hereunder to a level below that which Issuing Bank, such Lender, or such holding
companies could have achieved but for such Change in Law or compliance (taking
into consideration Issuing Bank’s, such Lender’s, or such holding companies’
then existing policies with respect to capital adequacy or liquidity
requirements and assuming the full utilization of such entity’s capital) by any
amount deemed by Issuing Bank or such Lender to be material, then Issuing Bank
or such Lender may notify Borrowers and Agent thereof.  Following receipt of
such notice, Borrowers agree to pay Issuing Bank or such Lender on demand the
amount of such reduction of return of capital as and when such reduction is
determined, payable within 30 days after presentation by Issuing Bank or such
Lender of a statement in the amount and setting forth in reasonable detail
Issuing Bank’s or such Lender’s calculation thereof and the assumptions upon
which such calculation was based (which statement shall be deemed true and
correct absent manifest error).  In determining such amount, Issuing Bank or
such Lender may use any reasonable averaging and attribution methods.  Failure
or delay on the part of Issuing Bank or any Lender to demand compensation
pursuant to this Section shall not constitute a waiver of Issuing Bank’s or such
Lender’s right to demand such compensation; provided, that Borrowers shall not
be required to compensate Issuing Bank or a Lender pursuant to this Section for
any reductions in return incurred more than 180 days prior to the date that
Issuing Bank or such Lender notifies Borrowers of such Change in Law giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further, that if such claim arises by reason of the Change in
Law that is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

 

(b)                                 If Issuing Bank or any Lender requests
additional or increased costs referred to in Section 2.11(l) or 
Section 2.12(d)(i) or amounts under Section 2.13(a) or sends a notice under
Section 2.12(d)(ii) relative to changed circumstances (such Issuing Bank or
Lender,

 

83

--------------------------------------------------------------------------------


 

an “Affected Lender”), then, at the request of Administrative Borrower, such
Affected Lender shall use reasonable efforts to promptly designate a different
one of its lending offices or to assign its rights and obligations hereunder to
another of its offices or branches, if (i) in the reasonable judgment of such
Affected Lender, such designation or assignment would eliminate or reduce
amounts payable pursuant to Section 2.11(l), Section 2.12(d)(i) or
Section 2.13(a), as applicable, or would eliminate the illegality or
impracticality of funding or maintaining LIBOR Rate Loans, and (ii) in the
reasonable judgment of such Affected Lender, such designation or assignment
would not subject it to any material unreimbursed cost or expense and would not
otherwise be materially disadvantageous to it.  Borrowers agree to pay all
reasonable out-of-pocket costs and expenses incurred by such Affected Lender in
connection with any such designation or assignment.  If, after such reasonable
efforts, such Affected Lender does not so designate a different one of its
lending offices or assign its rights to another of its offices or branches so as
to eliminate Borrowers’ obligation to pay any future amounts to such Affected
Lender pursuant to Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as
applicable, or to enable Borrowers to obtain LIBOR Rate Loans, then Borrowers
(without prejudice to any amounts then due to such Affected Lender under
Section 2.11(l), Section 2.12(d)(i) or Section 2.13(a), as applicable) may,
unless prior to the effective date of any such assignment the Affected Lender
withdraws its request for such additional amounts under Section 2.11(l), 
Section 2.12(d)(i) or Section 2.13(a), as applicable, or indicates that it is no
longer unlawful or impractical to fund or maintain LIBOR Rate Loans, may
designate a different Issuing Bank or substitute a Lender or prospective Lender,
in each case,  reasonably acceptable to Agent to purchase the Obligations owed
to such Affected Lender and such Affected Lender’s commitments hereunder (a
“Replacement Lender”), and if such Replacement Lender agrees to such purchase,
such Affected Lender shall assign to the Replacement Lender its Obligations and
commitments, and upon such purchase by the Replacement Lender, which such
Replacement Lender shall be deemed to be “Issuing Bank” or a “Lender” (as the
case may be) for purposes of this Agreement and such Affected Lender shall cease
to be “Issuing Bank” or a “Lender” (as the case may be) for purposes of this
Agreement.

 

(c)                                  Notwithstanding anything herein to the
contrary, the protection of Sections 2.11(l), 2.12(d), and 2.13 shall be
available to Issuing Bank and each Lender (as applicable) regardless of any
possible contention of the invalidity or inapplicability of the law, rule,
regulation, judicial ruling, judgment, guideline, treaty or other change or
condition which shall have occurred or been imposed, so long as it shall be
customary for issuing banks or lenders affected thereby to comply therewith. 
Notwithstanding any other provision herein, neither Issuing Bank nor any Lender
shall demand compensation pursuant to this Section 2.13 if it shall not at the
time be the general policy or practice of Issuing Bank or such Lender (as the
case may be) to demand such compensation in similar circumstances under
comparable provisions of other credit agreements, if any.

 

2.14.                                             Incremental Facilities.

 

(a)                                 At any time from and after the Closing Date,
at the option of Borrowers (but subject to the conditions set forth in clause
(b) below), the Revolver Commitments and the Maximum Revolver Amount may be
increased by an amount in the aggregate for all such increases of the Revolver
Commitments and the Maximum Revolver Amount not to exceed the Available Increase
Amount (each such increase, an “Increase”).  Agent shall invite each Lender

 

84

--------------------------------------------------------------------------------


 

to increase its Revolver Commitments (it being understood that no Lender shall
be obligated to increase its Revolver Commitments) in connection with a proposed
Increase at the interest margin proposed by Borrowers, and if sufficient Lenders
do not agree to increase their Revolver Commitments in connection with such
proposed Increase, then Agent or Borrowers may invite any prospective lender who
is reasonably satisfactory to Agent and Borrowers to become a Lender in
connection with a proposed Increase.  Any Increase shall be in an amount of at
least $10,000,000 and integral multiples of $5,000,000 in excess thereof.  In no
event may the Revolver Commitments and the Maximum Revolver Amount be increased
pursuant to this Section 2.14 on more than 2 occasions in the aggregate for all
such Increases.  Additionally, for the avoidance of doubt, it is understood and
agreed that in no event shall the aggregate amount of the Increases to the
Revolver Commitments exceed $25,000,000.

 

(b)                                 Each of the following shall be conditions
precedent to any Increase of the Revolver Commitments and the Maximum Revolver
Amount in connection therewith:

 

(i)                                     Agent or Borrowers have obtained the
commitment of one or more Lenders (or other prospective lenders) reasonably
satisfactory to Agent and Borrowers to provide the applicable Increase and any
such Lenders (or prospective lenders), Borrowers, and Agent have signed a
joinder agreement to this Agreement (an “Increase Joinder”), in form and
substance reasonably satisfactory to Agent, to which such Lenders (or
prospective lenders), Borrowers, and Agent are party,

 

(ii)                                  each of the conditions precedent set forth
in Section 3.2 are satisfied,

 

(iii)                               in connection with any Increase, if any Loan
Party or any of its Subsidiaries owns or will acquire any Margin Stock,
Borrowers shall deliver to Agent an updated Form U-1 (with sufficient additional
originals thereof for each Lender), duly executed and delivered by the
Borrowers, together with such other documentation as Agent shall reasonably
request, in order to enable Agent and the Lenders to comply with any of the
requirements under Regulations T, U or X of the Federal Reserve Board, and

 

(iv)                              Borrowers shall have reached agreement with
the Lenders (or prospective lenders) agreeing to the increased Revolver
Commitments with respect to the interest margins applicable to Revolving Loans
to be made pursuant to the increased Revolver Commitments (which interest
margins may be with respect to Revolving Loans made pursuant to the increased
Revolver Commitments, higher than or equal to the interest margins applicable to
Revolving Loans set forth in this Agreement immediately prior to the date of the
increased Revolver Commitments (the date of the effectiveness of the increased
Revolver Commitments and the Maximum Revolver Amount, the “Increase Date”)) and
shall have communicated the amount of such interest margins to Agent.  Any
Increase Joinder may, with the consent of Agent, Borrowers and the Lenders or
prospective lenders agreeing to the proposed Increase, effect such amendments to
this Agreement and the other Loan Documents as may be necessary to effectuate
the provisions of this Section 2.14 (including any amendment necessary to
effectuate the interest margins for the Revolving Loans to be made pursuant to
the increased Revolver Commitments).  Anything to the contrary contained herein
notwithstanding, if the interest margins (including floors) that is to be
applicable to the Revolving Loans to be made pursuant to the increased

 

85

--------------------------------------------------------------------------------


 

Revolver Commitments is higher than the interest margins (including floors)
applicable to the Revolving Loans immediately prior to the applicable Increase
Date (the amount by which such margin is higher, the “Excess”), then the
interest margin applicable to the Revolving Loans immediately prior to the
Increase Date shall be increased by the amount of the Excess, effective on the
applicable Increase Date, and without the necessity of any action by any party
hereto.

 

(c)                                  Unless otherwise specifically provided
herein, all references in this Agreement and any other Loan Document to
Revolving Loans shall be deemed, unless the context otherwise requires, to
include Revolving Loans made pursuant to the increased Revolver Commitments and
Maximum Revolver Amount pursuant to this Section 2.14.

 

(d)                                 Each of the Lenders having a Revolver
Commitment prior to the Increase Date (the “Pre-Increase Revolver Lenders”)
shall assign to any Lender which is acquiring a new or additional Revolver
Commitment on the Increase Date (the “Post-Increase Revolver Lenders”), and such
Post-Increase Revolver Lenders shall purchase from each Pre-Increase Revolver
Lender, at the principal amount thereof, such interests in the Revolving Loans
and participation interests in Letters of Credit on such Increase Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, such Revolving Loans and participation interests in Letters of Credit
will be held by Pre-Increase Revolver Lenders and Post-Increase Revolver Lenders
ratably in accordance with their Pro Rata Share after giving effect to such
increased Revolver Commitments.

 

(e)                                  The Revolving Loans, Revolver Commitments,
and Maximum Revolver Amount established pursuant to this Section 2.14 shall
constitute Revolving Loans, Revolver Commitments, and Maximum Revolver Amount
under, and shall be entitled to all the benefits afforded by, this Agreement and
the other Loan Documents, and shall, without limiting the foregoing, benefit
equally and ratably from any guarantees and the security interests created by
the Loan Documents.  Borrowers shall take any actions reasonably required by
Agent to ensure and demonstrate that the Liens and security interests granted by
the Loan Documents continue to be perfected under the Code or otherwise after
giving effect to the establishment of any such new Revolver Commitments and
Maximum Revolver Amount.

 

2.15.                                             Joint and Several Liability of
Borrowers.

 

(a)                                 Each Borrower is accepting joint and several
liability hereunder and under the other Loan Documents in consideration of the
financial accommodations to be provided by the Lender Group under this
Agreement, for the mutual benefit, directly and indirectly, of each Borrower and
in consideration of the undertakings of the other Borrowers to accept joint and
several liability for the Obligations.

 

(b)                                 Each Borrower, jointly and severally, hereby
irrevocably and unconditionally accepts, not merely as a surety but also as a
co-debtor, joint and several liability with the other Borrowers, with respect to
the payment and performance of all of the Obligations (including any Obligations
arising under this Section 2.15 but excluding Excluded Swap Obligations), it
being the intention of the parties hereto that all the Obligations shall be the
joint and several obligations of each Borrower without preferences or
distinction among them.

 

86

--------------------------------------------------------------------------------


 

Accordingly, each Borrower hereby waives any and all suretyship defenses that
would otherwise be available to such Borrower under applicable law.

 

(c)                                  If and to the extent that any Borrower
shall fail to make any payment with respect to any of the Obligations as and
when due, whether upon maturity, acceleration, or otherwise, or to perform any
of the Obligations in accordance with the terms thereof, then in each such event
the other Borrowers will make such payment with respect to, or perform, such
Obligations until such time as all of the Obligations are paid in full, and
without the need for demand, protest, or any other notice or formality.

 

(d)                                 The Obligations of each Borrower under the
provisions of this Section 2.15 constitute the absolute and unconditional, full
recourse Obligations of each Borrower enforceable against each Borrower to the
full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of the provisions of this Agreement (other than
this Section 2.15(d)) or any other circumstances whatsoever.

 

(e)                                  Without limiting the generality of the
foregoing and except as otherwise expressly provided in this Agreement, each
Borrower hereby waives presentments, demands for performance, protests and
notices, including notices of acceptance of its joint and several liability,
notice of any Revolving Loans or any Letters of Credit issued under or pursuant
to this Agreement, notice of the occurrence of any Default, Event of Default,
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Agreement, notices of the existence, creation, or incurring
of new or additional Obligations or other financial accommodations or of any
demand for any payment under this Agreement, notice of any action at any time
taken or omitted by Agent or Lenders under or in respect of any of the
Obligations, any right to proceed against any other Borrower or any other
Person, to proceed against or exhaust any security held from any other Borrower
or any other Person, to protect, secure, perfect, or insure any security
interest or Lien on any property subject thereto or exhaust any right to take
any action against any other Borrower, any other Person, or any collateral, to
pursue any other remedy in any member of the Lender Group’s or any Bank Product
Provider’s power whatsoever, any requirement of diligence or to mitigate damages
and, generally, to the extent permitted by applicable law, all demands, notices
and other formalities of every kind in connection with this Agreement (except as
otherwise provided in this Agreement), any right to assert against any member of
the Lender Group or any Bank Product Provider, any defense (legal or equitable),
set-off, counterclaim, or claim which each Borrower may now or at any time
hereafter have against any other Borrower or any other party liable to any
member of the Lender Group or any Bank Product Provider, any defense, set-off,
counterclaim, or claim, of any kind or nature, arising directly or indirectly
from the present or future lack of perfection, sufficiency, validity, or
enforceability of the Obligations or any security therefor, and any right or
defense arising by reason of any claim or defense based upon an election of
remedies by any member of the Lender Group or any Bank Product Provider
including any defense based upon an impairment or elimination of such Borrower’s
rights of subrogation, reimbursement, contribution, or indemnity of such
Borrower against any other Borrower.  Without limiting the generality of the
foregoing, each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
Agent or Lenders at any time or times in respect of

 

87

--------------------------------------------------------------------------------


 

any default by any Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Agent or Lenders in respect of any of the Obligations,
and the taking, addition, substitution or release, in whole or in part, at any
time or times, of any security for any of the Obligations or the addition,
substitution or release, in whole or in part, of any Borrower.  Without limiting
the generality of the foregoing, each Borrower assents to any other action or
delay in acting or failure to act on the part of any Agent or Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including any failure strictly or diligently to assert any right or
to pursue any remedy or to comply fully with applicable laws or regulations
thereunder, which might, but for the provisions of this Section 2.15 afford
grounds for terminating, discharging or relieving any Borrower, in whole or in
part, from any of its Obligations under this Section 2.15, it being the
intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.15
shall not be discharged except by performance and then only to the extent of
such performance.  The Obligations of each Borrower under this Section 2.15
shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any other Borrower or any Agent or Lender.  Each of the
Borrowers waives, to the fullest extent permitted by law, the benefit of any
statute of limitations affecting its liability hereunder or the enforcement
hereof.  Any payment by any Borrower or other circumstance which operates to
toll any statute of limitations as to any Borrower shall operate to toll the
statute of limitations as to each of the Borrowers.  Each of the Borrowers
waives any defense based on or arising out of any defense of any Borrower or any
other Person, other than payment of the Obligations to the extent of such
payment, based on or arising out of the disability of any Borrower or any other
Person, or the validity, legality, or unenforceability of the Obligations or any
part thereof from any cause, or the cessation from any cause of the liability of
any Borrower other than payment of the Obligations to the extent of such
payment.  Agent may, at the election of the Required Lenders, foreclose upon any
Collateral held by Agent by one or more judicial or nonjudicial sales or other
dispositions, whether or not every aspect of any such sale is commercially
reasonable or otherwise fails to comply with applicable law or may exercise any
other right or remedy Agent, any other member of the Lender Group, or any Bank
Product Provider may have against any Borrower or any other Person, or any
security, in each case, without affecting or impairing in any way the liability
of any of the Borrowers hereunder except to the extent the Obligations have been
paid.

 

(f)                                   Each Borrower represents and warrants to
Agent and Lenders that such Borrower is currently informed of the financial
condition of Borrowers and of all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. 
Each Borrower further represents and warrants to Agent and Lenders that such
Borrower has read and understands the terms and conditions of the Loan
Documents.  Each Borrower hereby covenants that such Borrower will continue to
keep informed of Borrowers’ financial condition and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

 

(g)                                  The provisions of this Section 2.15 are
made for the benefit of Agent, each member of the Lender Group, each Bank
Product Provider, and their respective successors and assigns, and may be
enforced by it or them from time to time against any or all Borrowers as often
as occasion therefor may arise and without requirement on the part of Agent, any
member

 

88

--------------------------------------------------------------------------------


 

of the Lender Group, any Bank Product Provider, or any of their successors or
assigns first to marshal any of its or their claims or to exercise any of its or
their rights against any Borrower or to exhaust any remedies available to it or
them against any Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy.  The
provisions of this Section 2.15 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied.  If at
any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by Agent or
any Lender upon the insolvency, bankruptcy or reorganization of any Borrower, or
otherwise, the provisions of this Section 2.15 will forthwith be reinstated in
effect, as though such payment had not been made.

 

(h)                                 Each Borrower hereby agrees that it will not
enforce any of its rights that arise from the existence, payment, performance or
enforcement of the provisions of this Section 2.15,  including rights of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of Agent, any other member of the
Lender Group, or any Bank Product Provider against any Borrower, whether or not
such claim, remedy or right arises in equity or under contract, statute or
common law, including the right to take or receive from any Borrower, directly
or indirectly, in cash or other property or by set-off or in any other manner,
payment or security solely on account of such claim, remedy or right, unless and
until such time as all of the Obligations have been paid in full in cash.  Any
claim which any Borrower may have against any other Borrower with respect to any
payments to any Agent or any member of the Lender Group hereunder or under any
of the Bank Product Agreements are hereby expressly made subordinate and junior
in right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and, in the event of any insolvency, bankruptcy, receivership,
liquidation, reorganization or other similar proceeding under the laws of any
jurisdiction relating to any Borrower, its debts or its assets, whether
voluntary or involuntary, all such Obligations shall be paid in full in cash
before any payment or distribution of any character, whether in cash, securities
or other property, shall be made to any other Borrower therefor.  If any amount
shall be paid to any Borrower in violation of the immediately preceding
sentence, such amount shall be held in trust for the benefit of Agent, for the
benefit of the Lender Group and the Bank Product Providers, and shall forthwith
be paid to Agent to be credited and applied to the Obligations and all other
amounts payable under this Agreement, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Obligations or other amounts payable under this Agreement thereafter arising. 
Notwithstanding anything to the contrary contained in this Agreement, no
Borrower may exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and may not proceed or seek
recourse against or with respect to any property or asset of, any other Borrower
(the “Foreclosed Borrower”), including after payment in full of the Obligations,
if all or any portion of the Obligations have been satisfied in connection with
an exercise of remedies in respect of the Equity Interests of such Foreclosed
Borrower whether pursuant to this Agreement or otherwise.

 

(i)                                     Notwithstanding anything to the contrary
in the foregoing, no Borrower that is not a Qualified ECP Guarantor (as defined
in the Guaranty and Security Agreement) shall be jointly and severally liable
for any Excluded Swap Obligations in respect of such Borrower.

 

89

--------------------------------------------------------------------------------


 

(j)                                    Each Borrower that is a Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Borrower to guaranty and otherwise honor all
Obligations in respect of Swap Obligations (provided, that, each Qualified ECP
Guarantor shall only be liable for the maximum amount of such liability that can
be incurred without resulting in the obligations of such Qualified ECP Guarantor
under this Section 2.14(j), or otherwise under the Loan Documents, being
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount)  The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until payment
in full of the Obligations.  Each Qualified ECP Guarantor intends that this
Section 2.15(k) constitute, and this Section 2.15(k) shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Grantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

(k)                                 Notwithstanding any other provision of this
Section 2.15, the joint and several liability of each Borrower hereunder shall
be limited to a maximum amount as would not, after giving effect to such maximum
amount, render its obligations hereunder subject to avoidance under Section 548
of the Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or comparable law. In determining the
limitations, if any, on the amount of any Borrower’s obligations hereunder
pursuant to the preceding sentence, it is the intention of the parties hereto
that any rights of subrogation, indemnification or  contribution which such
Borrower may have  under this Section 2.15, any other agreement or applicable
law shall be taken into account.  Subject to the restrictions, limitations and
other terms of this Agreement, each Borrower hereby agrees that to the extent
that a Borrower shall have paid more than its proportionate share of any payment
made hereunder, such Borrower shall be entitled to seek and receive contribution
from and against any other Borrower hereunder which has not paid its
proportionate share of such payment.

 

3.                                      CONDITIONS; TERM OF AGREEMENT.

 

3.1.                                                    Conditions Precedent to
the Initial Extension of Credit.  The obligation of each Lender to make the
initial extensions of credit provided for hereunder is subject to the
fulfillment, to the satisfaction of Agent and each Lender, of each of the
conditions precedent set forth on Schedule 3.1 to this Agreement (the making of
such initial extensions of credit by a Lender being conclusively deemed to be
its satisfaction or waiver of the conditions precedent).

 

3.2.                                                    Conditions Precedent to
all Extensions of Credit.  The obligation of the Lender Group (or any member
thereof) to make any Revolving Loans hereunder (or to extend any other credit
hereunder) at any time shall be subject to the following conditions precedent:

 

(a)                                 the representations and warranties of each
Loan Party or its Subsidiaries contained in this Agreement or in the other Loan
Documents shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) on and as of the date of such extension of credit, as though made on
and as of such date (except to the extent that such representations and
warranties relate solely to an earlier date, in

 

90

--------------------------------------------------------------------------------


 

which case such representations and warranties shall be true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date); and

 

(b)                                 no Default or Event of Default shall have
occurred and be continuing on the date of such extension of credit, nor shall
either result from the making thereof.

 

3.3.                                                    Maturity.  The
Commitments shall continue in full force and effect for a term ending on the
Maturity Date (unless terminated earlier in accordance with the terms hereof).

 

3.4.                                                    Effect of Maturity.  On
the Maturity Date, all commitments of the Lender Group to provide additional
credit hereunder shall automatically be terminated and all of the Obligations
(other than Bank Product Obligations) immediately shall become due and payable
without notice or demand and Borrowers shall be required to repay all of the
Obligations (other than Bank Product Obligations) in full.  No termination of
the obligations of the Lender Group (other than payment in full of the
Obligations and termination of the Commitments) shall relieve or discharge any
Loan Party of its duties, obligations, or covenants hereunder or under any other
Loan Document and Agent’s Liens in the Collateral shall continue to secure the
Obligations and shall remain in effect until all Obligations have been paid in
full.  When all of the Obligations have been paid in full, Agent will, at
Borrowers’ sole expense, execute and deliver any termination statements, lien
releases, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, Agent’s Liens and all notices of security
interests and liens previously filed by Agent.

 

3.5.                                                    Early Termination by
Borrowers.  Borrowers have the option, at any time upon three Business Days
prior written notice to Agent (or such lesser time as Agent may agree), to repay
all of the Obligations in full and terminate the Commitments.  The foregoing
notwithstanding, (a) Borrowers may rescind termination notices relative to
proposed payments in full of the Obligations with the proceeds of third party
Indebtedness or other events if the closing for such issuance or other event
does not happen on or before the date of the proposed termination (in which
case, a new notice shall be required to be sent in connection with any
subsequent termination), and (b) Borrowers may extend the date of termination at
any time with the consent of Agent (which consent shall not be unreasonably
withheld or delayed).

 

3.6.                                                    Conditions Subsequent. 
The obligation of the Lender Group (or any member thereof) to continue to make
Revolving Loans (or otherwise extend credit hereunder) is subject to the
fulfillment, on or before the date applicable thereto, of the conditions
subsequent set forth on Schedule 3.6 to this Agreement (the failure by Borrowers
to so perform or cause to be performed such conditions subsequent as and when
required by the terms thereof (unless such date is extended, in writing, by
Agent, which Agent may do without obtaining the consent of the other members of
the Lender Group), shall constitute an Event of Default).

 

91

--------------------------------------------------------------------------------


 

4.                                      REPRESENTATIONS AND WARRANTIES.

 

In order to induce the Lender Group to enter into this Agreement, each Borrower
makes the following representations and warranties to the Lender Group which
shall be true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Closing Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Revolving Loan (or other extension of credit) made thereafter, as though
made on and as of the date of such Revolving Loan (or other extension of credit)
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date), and such representations and warranties shall survive the execution and
delivery of this Agreement:

 

4.1.                                                    Due Organization and
Qualification; Subsidiaries.

 

(a)                                 Each Loan Party and each of its Subsidiaries
(i) is duly organized and existing and in good standing under the laws of the
jurisdiction of its organization, (ii) is qualified to do business in any state
where the failure to be so qualified could reasonably be expected to result in a
Material Adverse Effect, and (iii) has all requisite power and authority to own
and operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby.

 

(b)                                 Set forth on Schedule 4.1(b) to this
Agreement is a complete and accurate description as of the Closing Date of the
authorized (if applicable) Equity Interests of each Loan Party, by class, and a
description of the number of shares of each such class that are issued and
outstanding.

 

(c)                                  As of the Closing Date, set forth on
Schedule 4.1(c) to this Agreement, is a complete and accurate list of the Loan
Parties’ direct and indirect Subsidiaries, showing: (i) the number of shares of
each class of common and preferred Equity Interests authorized for each of such
Subsidiaries, and (ii) the number and the percentage of the outstanding shares
of each such class owned directly or indirectly by Parent.  All of the
outstanding Equity Interests of each such Subsidiary has been validly issued
and, to the extent such concept is applicable, is fully paid and non-assessable.

 

(d)                                 Except as set forth on Schedule 4.1(d) to
this Agreement, as of the Closing Date, there are no subscriptions, options,
warrants, or calls relating to any shares of any Loan Party’s or any of its
Subsidiaries’ Equity Interests, including any right of conversion or exchange
under any outstanding security or other instrument.  No Equity Interests of
Parent constitute Disqualified Equity Interests and no Loan Party (other than
Parent) is subject to any obligation

 

92

--------------------------------------------------------------------------------


 

(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of its Equity Interests or any security convertible into or exchangeable
for any of its Equity Interests.

 

4.2.                                                    Due Authorization; No
Conflict.

 

(a)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party have been duly authorized by all necessary corporate or other
organizational action on the part of such Loan Party.

 

(b)                                 As to each Loan Party, the execution,
delivery, and performance by such Loan Party of the Loan Documents to which it
is a party do not and will not (i) violate any material provision of federal,
state, or local law or regulation applicable to any Loan Party, the Governing
Documents of any Loan Party, or any order, judgment, or decree of any court or
other Governmental Authority binding on any Loan Party, (ii) conflict with,
result in a breach of, or constitute (with due notice or lapse of time or both)
a default under any material agreement of any Loan Party where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (iii) result in or require the
creation or imposition of any Lien of any nature whatsoever upon any assets of
any Loan Party, other than Permitted Liens, or (iv) require any approval of any
holder of Equity Interests of a Loan Party or any approval or consent of any
Person under any material agreement of any Loan Party, other than consents or
approvals that have been obtained and that are still in force and effect and
except, in the case of material agreements, for consents or approvals, the
failure to obtain could not individually or in the aggregate reasonably be
expected to cause a Material Adverse Effect.

 

4.3.                                                    Governmental Consents. 
The execution, delivery, and performance by each Loan Party of the Loan
Documents to which such Loan Party is a party and the consummation of the
transactions contemplated by the Loan Documents do not and will not require any
registration with, consent, or approval of, or notice to, or other action with
or by, any Governmental Authority, other than registrations, consents,
approvals, notices, or other actions that have been obtained and that are still
in force and effect and except for filings and recordings with respect to the
Collateral to be made, or otherwise delivered to Agent for filing or
recordation, as of the Closing Date.

 

4.4.                                                    Binding Obligations;
Perfected Liens.

 

(a)                                 Each Loan Document has been duly executed
and delivered by each Loan Party that is a party thereto and is the legally
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its respective terms, except as enforcement may be
limited by equitable principles or by bankruptcy, insolvency, reorganization,
moratorium, or similar laws relating to or limiting creditors’ rights generally.

 

(b)                                 Agent’s Liens are validly created and, to
the extent required pursuant to the provisions of the Guaranty and Security
Agreement, when (i) financing statements are filed in the appropriate office and
(ii) Agent takes possession or control of the Collateral with respect to which a
security interest may be perfected only by possession or control (which
possession or control shall be given to Agent to the extent possession or
control by Agent is required by the

 

93

--------------------------------------------------------------------------------


 

Guaranty and Security Agreement), such Liens will be perfected and first
priority Liens, subject only to Permitted Liens.

 

4.5.                                                    Title to Assets; No
Encumbrances.  Each of the Loan Parties and its Subsidiaries has
(a) indefeasible title to (in the case of fee interests in Real Property),
(b) valid leasehold interests in (in the case of leasehold interests in real or
personal property), and (c) good and marketable title to (in the case of all
other personal property), all of their respective assets reflected in their most
recent financial statements delivered pursuant to Section 5.1, in each case
except for assets disposed of since the date of such financial statements to the
extent permitted hereby and except for such defects in title or interests as
could not individually or in the aggregate reasonably be expected to cause a
Material Adverse Effect.  All of such assets are free and clear of Liens except
for Permitted Liens.

 

4.6.                                                    Litigation.

 

(a)                                 There are no actions, suits, or proceedings
pending or, to the knowledge of any Borrower, after due inquiry, threatened in
writing against a Loan Party or any of its Subsidiaries that either individually
or in the aggregate could reasonably be expected to result in a Material Adverse
Effect.

 

(b)                                 Schedule 4.6(b) to this Agreement sets forth
a complete and accurate description of each of the actions, suits, or
proceedings with asserted liabilities in excess of, or that could reasonably be
expected to result in liabilities in excess of, $1,000,000 that, as of the
Closing Date, is pending or, to the knowledge of any Borrower, after due
inquiry, threatened in writing against a Loan Party or any of its Subsidiaries.

 

4.7.                                                    Compliance with Laws. 
No Loan Party nor any of its Subsidiaries (a) is in violation of any applicable
laws, rules, regulations, executive orders, or codes (including Environmental
Laws) that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect.

 

4.8.                                                    No Material Adverse
Effect.  All historical financial statements relating to the Loan Parties and
their Subsidiaries that have been delivered by Borrowers to Agent have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, the Loan Parties’ and
their Subsidiaries’ consolidated financial condition as of the date thereof and
results of operations for the period then ended (provided, that, it being
acknowledged that certain financial statements prior to the Closing Date may be
on a separate basis).  Since December 31, 2016, no event, circumstance, or
change has occurred that has or could reasonably be expected to result in a
Material Adverse Effect.

 

94

--------------------------------------------------------------------------------


 

4.9.                                                    Solvency.

 

(a)                                 The Loan Parties and their Subsidiaries on a
consolidated basis are Solvent.

 

(b)                                 No transfer of property is being made by any
Loan Party and no obligation is being incurred by any Loan Party in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of such Loan Party.

 

4.10.                                             Employee Benefits.

 

(a)                                 Except as set forth on Schedule 4.10, as of
the Closing Date, no Loan Party, nor any of their Subsidiaries, maintains or
contributes to any Pension Plan or Multiemployer Plan.

 

(b)                                 Each Loan Party has complied in all material
respects with ERISA, the IRC and all applicable laws regarding each Employee
Benefit Plan, except where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect.

 

(c)                                  Each Employee Benefit Plan is, and has
been, maintained in substantial compliance with ERISA, the IRC, all applicable
laws and the terms of each such Employee Benefit Plan, except where the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

 

(d)                                 Each Employee Benefit Plan that is intended
to qualify under Section 401(a) of the IRC has received a favorable
determination letter from the Internal Revenue Service or an application for
such letter is currently being processed by the Internal Revenue Service, and
nothing has occurred which could reasonably be expected to prevent, or cause the
loss of, such qualification.

 

(e)                                  No liability to the PBGC (other than for
the payment of current premiums which are not past due) by any Loan Party or
ERISA Affiliate has been incurred or is expected by any Loan Party or ERISA
Affiliate to be incurred with respect to any Pension Plan, except to the extent
that such liability could not reasonably be expected to result in a Material
Adverse Effect.

 

(f)                                   No Notification Event exists or has
occurred in the past 6 years, except where such Notification Event could not
reasonably be expected to result in a Material Adverse Effect.

 

(g)                                  Except as could not reasonably be expected
to result in a Material Adverse Effect, no Loan Party or ERISA Affiliate has
provided any security under Section 436 of the IRC.

 

4.11.                                             Environmental Condition. 
Except as set forth on Schedule 4.11 to this Agreement, (a) to each Borrower’s
knowledge, no Loan Party’s nor any of its Subsidiaries’ properties or assets has
ever been used by a Loan Party, its Subsidiaries, or by previous owners

 

95

--------------------------------------------------------------------------------


 

or operators in the disposal of, or to produce, store, handle, treat, release,
or transport, any Hazardous Materials, where such disposal, production, storage,
handling, treatment, release or transport was in violation, in any respect, of
any applicable Environmental Law, (b) to each Borrower’s knowledge, no Loan
Party’s nor any of its Subsidiaries’ properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) no Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor
any of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, in the case of the
foregoing clauses (a) through (d), individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.

 

4.12.                                             Complete Disclosure.  All
factual information taken as a whole (other than forward-looking information and
projections and information of a general economic nature and general information
about Borrowers’ industry) furnished by or on behalf of a Loan Party or its
Subsidiaries in writing to Agent or any Lender (including all information
contained in the Schedules hereto or in the other Loan Documents) for purposes
of or in connection with this Agreement or the other Loan Documents, and all
other such factual information taken as a whole (other than forward-looking
information and projections and information of a general economic nature and
general information about Borrowers’ industry) hereafter furnished by or on
behalf of a Loan Party or its Subsidiaries in writing to Agent or any Lender
will be, true and accurate, in all material respects, on the date as of which
such information is dated or certified and not incomplete by omitting to state
any fact necessary to make such information (taken as a whole) not misleading in
any material respect at such time in light of the circumstances under which such
information was provided.  The Projections delivered to Agent on May 16, 2017
represent, and as of the date on which any other Projections are delivered to
Agent, such additional Projections will represent, Borrowers’ good faith
estimate, on the date such Projections are delivered, of the Loan Parties’ and
their Subsidiaries’ future performance for the periods covered thereby based
upon assumptions believed by Borrowers to be reasonable at the time of the
delivery thereof to Agent (it being understood that such Projections are subject
to significant uncertainties and contingencies, many of which are beyond the
control of the Loan Parties and their Subsidiaries, and no assurances can be
given that such Projections will be realized, and although reflecting Borrowers’
good faith estimate, projections or forecasts based on methods and assumptions
which Borrowers believed to be reasonable at the time such Projections were
prepared, are not to be viewed as facts, and that actual results during the
period or periods covered by the Projections may differ materially from
projected or estimated results).

 

4.13.                                             Patriot Act.  To the extent
applicable, each Loan Party is in compliance, in all material respects, with the
(a) Trading with the Enemy Act, as amended, and each of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (b) Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA Patriot Act
of 2001, as amended) (the “Patriot Act”).

 

96

--------------------------------------------------------------------------------


 

4.14.                                             Indebtedness.  Set forth on
Schedule 4.14 to this Agreement is a true and complete list of all Funded
Indebtedness of each Loan Party and each of its Subsidiaries outstanding
immediately prior to the Closing Date that is to remain outstanding immediately
after giving effect to the closing hereunder on the Closing Date and such
Schedule accurately sets forth the aggregate principal amount of such Funded
Indebtedness as of the Closing Date.

 

4.15.                                             Payment of Taxes.  Except as
otherwise permitted under Section 5.5, all material Tax returns and reports of
each Loan Party and its Subsidiaries required to be filed by any of them have
been timely filed, and all Taxes shown on such Tax returns to be due and payable
and all other material Taxes upon a Loan Party and its Subsidiaries and upon
their respective assets, income, businesses and franchises that are due and
payable have been paid when due and payable.  Each Loan Party and each of its
Subsidiaries have made adequate provision in accordance with GAAP for all Taxes
not yet due and payable.  As of the Closing Date, no Borrower knows of any
proposed material Tax assessment against a Loan Party or any of its Subsidiaries
that is not being actively contested by such Loan Party or such Subsidiary
diligently, in good faith, and by appropriate proceedings; provided, that such
reserves or other appropriate provisions, if any, as shall be required in
conformity with GAAP shall have been made or provided therefor.

 

4.16.                                             Margin Stock.  Neither any
Loan Party nor any of its Subsidiaries owns any Margin Stock or is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock.  No part of
the proceeds of the loans made to Borrowers will be used to purchase or carry
any Margin Stock or to extend credit to others for the purpose of purchasing or
carrying any Margin Stock or for any purpose that violates the provisions of
Regulation T, U or X of the Board of Governors.  Neither any Loan Party nor any
of its Subsidiaries expects to acquire any Margin Stock.

 

4.17.                                             Governmental Regulation.  No
Loan Party nor any of its Subsidiaries is subject to regulation under the
Federal Power Act or the Investment Company Act of 1940 or under any other
federal or state statute or regulation which may limit its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.  No Loan Party nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

4.18.                                             OFAC; Sanctions;
Anti-Corruption Laws; Anti-Money Laundering Laws.  No Loan Party or any of its
Subsidiaries is in violation of any Sanctions.  No Loan Party nor any of its
Subsidiaries nor, to the knowledge of such Loan Party, any director, officer,
employee, agent or Affiliate of such Loan Party or such Subsidiary (a) is a
Sanctioned Person or a Sanctioned Entity, (b) has any assets located in
Sanctioned Entities, or (c) derives revenues from investments in, or
transactions with Sanctioned Persons or Sanctioned Entities.  Each of the Loan
Parties and its Subsidiaries has implemented and maintains in effect policies
and procedures designed to ensure compliance with all Sanctions, Anti-Corruption
Laws and Anti-Money Laundering Laws.  Each of the Loan Parties and its
Subsidiaries, and to the knowledge of each such Loan Party, each director,
officer, employee, agent and Affiliate of each such Loan Party and each such
Subsidiary, is in compliance with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.  No proceeds of any Loan made or Letter of Credit
issued

 

97

--------------------------------------------------------------------------------


 

hereunder will be used to fund any operations in, finance any investments or
activities in, or make any payments to, a Sanctioned Person or a Sanctioned
Entity, or otherwise used in any manner that would result in a violation of any
Sanction, Anti-Corruption Law or Anti-Money Laundering Law by any Person
(including any Lender, Bank Product Provider, or other individual or entity
participating in any transaction).

 

4.19.                                             Employee and Labor Matters. 
There is (i) no unfair labor practice complaint pending or, to the knowledge of
any Borrower, threatened against any Loan Party or its Subsidiaries before any
Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party or its Subsidiaries which arises out of or
under any collective bargaining agreement and that could reasonably be expected
to result in a material liability, (ii) no strike, labor dispute, slowdown,
stoppage or similar action or grievance pending or threatened in writing against
any Loan Party or its Subsidiaries that could reasonably be expected to result
in a material liability, or (iii) to the knowledge of any Borrower, after due
inquiry, as of the Closing Date no union representation question existing with
respect to the employees of any Loan Party or its Subsidiaries and no union
organizing activity taking place with respect to any of the employees of any
Loan Party or its Subsidiaries.  None of any Loan Party or its Subsidiaries has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied.  The
hours worked and payments made to employees of each Loan Party and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect.  All material payments due from any Loan Party or its
Subsidiaries on account of wages and employee health and welfare insurance and
other benefits have been paid or accrued as a liability on the books of Parent,
except where the failure to do so could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

4.20.                                             [Intentionally Omitted].

 

4.21.                                             [Intentionally Omitted].

 

4.22.                                             Eligible Accounts.  As to each
Account that is identified by Borrowers as an Eligible Account in a Borrowing
Base Certificate submitted to Agent, such Account is (a) a bona fide existing
payment obligation of the applicable Account Debtor created by the sale and
delivery of Inventory or the rental of goods or the rendition of services to
such Account Debtor in the ordinary course of a Borrower’s business, (b) owed to
a Borrower without any known defenses, disputes, offsets, counterclaims, or
rights of return or cancellation (other than as disclosed or reduced in the
Borrowing Base Certificate), and (c) not excluded as ineligible by virtue of one
or more of the excluding criteria (other than any Agent-discretionary criteria)
set forth in the definition of Eligible Accounts.

 

5.                                      AFFIRMATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and payment in full of the Obligations:

 

98

--------------------------------------------------------------------------------


 

5.1.                 Financial Statements, Reports, Certificates.  Borrowers
(a) will deliver to Agent (and if so requested by Agent, with copies to each
Lender) each of the financial statements, reports, and other items set forth on
Schedule 5.1 to this Agreement no later than the times specified therein,
(b) agree that no Subsidiary of a Loan Party will have a fiscal year different
from that of Public Parent (unless such Loan Party was acquired and subsequently
converted its fiscal year to that of the Public Parent), (c) agree to maintain a
system of accounting that enables Borrowers to produce financial statements in
accordance with GAAP, and (d) agree that they will, and will cause each other
Loan Party to, (i) keep a reporting system that shows all additions, sales,
claims, returns, and allowances with respect to their and their Subsidiaries’
sales, and (ii) maintain their billing systems and practices substantially as in
effect as of the Closing Date and shall only make material modifications thereto
with notice to, and with the consent of, Agent.

 

5.2.                 Reporting.  Borrowers (a) will deliver to Agent (and if so
requested by Agent, with copies for each Lender) each of the reports set forth
on Schedule 5.2 to this Agreement at the times specified therein, and (b) agree
to use commercially reasonable efforts in cooperation with Agent to facilitate
and implement a system of electronic collateral reporting in order to provide
electronic reporting of each of the items set forth on such Schedule.

 

5.3.                 Existence.  Except as otherwise permitted under Section 6.3
or Section 6.4, each Borrower will, and will cause each of its Subsidiaries to,
at all times preserve and keep in full force and effect such Person’s valid
existence and good standing in its jurisdiction of organization and, except as
could not reasonably be expected to result in a Material Adverse Effect, good
standing with respect to all other jurisdictions in which it is qualified to do
business and any rights, franchises, permits, licenses, accreditations,
authorizations, or other approvals material to their businesses.

 

5.4.                 Maintenance of Properties.  Each Borrower will, and will
cause each of its Subsidiaries to, maintain and preserve all of its assets that
are necessary or useful in the proper conduct of its business in good working
order and condition, ordinary wear, tear, casualty, and condemnation and
Permitted Dispositions excepted (and except where the failure to so maintain and
preserve assets could not reasonably be expected to result in a Material Adverse
Effect).

 

5.5.                 Taxes.  Each Borrower will, and will cause each of its
Subsidiaries  to, pay in full before delinquency or before the expiration of any
extension period all Taxes imposed, levied, or assessed against it, or any of
its assets or in respect of any of its income, businesses, or franchises, other
than Taxes not in excess of $1,000,000 outstanding at any time and other than to
the extent that the validity of such Tax is the subject of a Permitted Protest.

 

5.6.                 Insurance.  Each Borrower will, and will cause each of its
Subsidiaries to, at Borrowers’ expense, maintain insurance respecting each of
each Loan Party’s and its Subsidiaries’ assets wherever located, covering
liabilities, losses or damages as are customarily are insured against by other
Persons engaged in same or similar businesses and similarly situated and
located.  All such policies of insurance shall be with financially sound and
reputable insurance companies reasonably acceptable to Agent (it being agreed
that, as of the Closing Date, the insurance companies set forth on the insurance
certificates delivered to Agent on or prior to the Closing Date are acceptable
to Agent) and in such amounts as is carried generally in

 

99

--------------------------------------------------------------------------------


 

accordance with sound business practice by companies in similar businesses
similarly situated and located and, in any event, in amount, adequacy, and scope
reasonably satisfactory to Agent (it being agreed that the amount, adequacy, and
scope of the policies of insurance of Borrowers in effect as of the Closing Date
are acceptable to Agent).  All property insurance policies covering the
Collateral are to be made payable to Agent for the benefit of Agent and the
Lenders, as their interests may appear, in case of loss, pursuant to a standard
lender’s loss payable endorsement with a standard non-contributory “lender” or
“secured party” clause and are to contain such other provisions as Agent may
reasonably require to fully protect the Lenders’ interest in the Collateral and
to any payments to be made under such policies.  All certificates of property
insurance covering the Collateral and general liability insurance are to be
delivered to Agent, with the lender’s loss payable and additional insured
endorsements in favor of Agent and shall provide for not less than thirty days
(ten days in the case of non-payment) prior written notice to Agent of the
exercise of any right of cancellation.  If any Loan Party or its Subsidiaries
fails to maintain such insurance, Agent may arrange for such insurance, but at
Borrowers’ expense and without any responsibility on Agent’s part for obtaining
the insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims.  Borrowers shall give Agent prompt notice
of any loss exceeding $1,000,000 covered by the casualty or business
interruption insurance of any Loan Party or its Subsidiaries.  Upon the
occurrence and during the continuance of an Event of Default, Agent shall have
the sole right to file claims under any property and general liability insurance
policies in respect of the Collateral, to receive, receipt and give acquittance
for any payments that may be payable thereunder, and to execute any and all
endorsements, receipts, releases, assignments, reassignments or other documents
that may be necessary to effect the collection, compromise or settlement of any
claims under any such insurance policies.

 

5.7.                 Inspection.

 

(a)           Each Borrower will, and will cause each of its Subsidiaries to,
permit Agent and its duly authorized representatives or agents to visit any of
its properties and inspect any of its assets or books and records, to examine
and make copies of its books and records, and to discuss its affairs, finances,
and accounts with, and to be advised as to the same by, its officers and
employees, in each case other than conducting field examination (provided, that
an authorized representative of a Borrower shall be allowed to be present) at
such reasonable times and intervals as Agent may designate and, so long as no
Event of Default has occurred and is continuing, with reasonable prior notice to
Borrowers and during regular business hours, at Borrowers’ expense.  At its sole
cost and expense, any Lender may accompany Agent on any such visit or inspection
in accordance with the above provisions of this Section 5.7.

 

(b)           Each Borrower will, and will cause each of its Subsidiaries to,
permit Agent and each of its duly authorized representatives or agents to
conduct field examinations at such reasonable times and intervals as Agent may
designate, at Borrowers’ expense subject to the limitations set forth in
Section 2.10(c).

 

5.8.                 Compliance with Laws.  Each Borrower will, and will cause
each of its Subsidiaries to, comply with the requirements of all applicable
laws, rules, regulations, and orders of any Governmental Authority, other than
laws, rules, regulations, and orders the non-

 

100

--------------------------------------------------------------------------------


 

compliance with which, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

5.9.                 Environmental.  Each Borrower will, and will cause each of
its Subsidiaries to,

 

(a)           Keep any property either owned or operated by any Loan Party or
its Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens,

 

(b)           Comply, in all material respects, with Environmental Laws and
provide to Agent documentation of such compliance which Agent reasonably
requests,

 

(c)           Promptly notify Agent of any release of which any Loan Party has
knowledge of a Hazardous Material in any reportable quantity from or onto
property owned or operated by any Loan Party or its Subsidiaries and take any
Remedial Actions required to abate said release or otherwise to come into
compliance, in all material respects, with applicable Environmental Law, and

 

(d)           Promptly, but in any event within five Business Days of its
receipt thereof, provide Agent with written notice of any of the following: 
(i) notice that an Environmental Lien has been filed against any of the real or
personal property of a Loan Party or its Subsidiaries, (ii) written notice of a
commencement of any material Environmental Action or written notice that a
material Environmental Action will be filed against a Loan Party or its
Subsidiaries, and (iii) written notice of a material violation, citation, or
other administrative order from a Governmental Authority in respect of
Environmental Law.

 

5.10.               Disclosure Updates.  Each Borrower will, promptly and in no
event later than five Business Days after obtaining knowledge thereof, notify
Agent if any written information, exhibit, or report furnished to Agent or the
Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not materially misleading, taken as a whole, in
light of the circumstances in which made.  The foregoing to the contrary
notwithstanding, any notification pursuant to the foregoing provision will not
cure or remedy the effect of the prior untrue statement of a material fact or
omission of any material fact nor shall any such notification have the effect of
amending or modifying this Agreement or any of the Schedules hereto.

 

5.11.               Formation of Subsidiaries.  Each Borrower will, at the time
that any Loan Party forms any direct or indirect Subsidiary,  acquires any
direct or indirect Subsidiary after the Closing Date, or at any time when any
direct or indirect Subsidiary of a Loan Party that previously was an Immaterial
Subsidiary becomes a Material Subsidiary, within thirty days of such event (or
such later date as permitted by Agent in its sole discretion) (a) unless such
Subsidiary is an Excluded Subsidiary, cause such new Subsidiary to, at Agent’s
election, either (i) be joined as a Borrower hereunder, and provide to Agent a
Joinder to this Agreement, or (ii) be joined as a Guarantor, and provide to
Agent a joinder to the Guaranty and Security Agreement, in each case, together
with such other security agreements, as well as appropriate financing
statements, all in form and substance reasonably satisfactory to Agent
(including being

 

101

--------------------------------------------------------------------------------


 

sufficient to grant Agent a Lien (subject to Permitted Liens) in and to the ABL
Collateral of such newly formed or acquired Subsidiary), and (b) provide to
Agent all other documentation, including the Governing Documents of such
Subsidiary and one or more customary opinions of counsel reasonably satisfactory
to Agent as are appropriate with respect to the execution and delivery of the
applicable documentation referred to above.  Any document, agreement, or
instrument executed or issued pursuant to this Section 5.11 shall constitute a
Loan Document.

 

5.12.               Further Assurances.  Each Borrower will, and will cause each
of the other Loan Parties to, at any time upon the reasonable request of Agent,
execute or deliver to Agent any and all financing statements, security
agreements, pledges, assignments, opinions of counsel, and all other documents
(the “Additional Documents”) that Agent may reasonably request in form and
substance reasonably satisfactory to Agent, to create, perfect, and continue
perfected or to better perfect (to the extent required by the Guaranty and
Security Agreement) Agent’s Liens in all of the ABL Collateral (whether now
owned or hereafter arising or acquired, tangible or intangible) (other than any
assets expressly excluded from the Collateral (as defined in the Guaranty and
Security Agreement) pursuant to Section 3 of the Guaranty and Security
Agreement), and in order to fully consummate all of the transactions
contemplated hereby and under the other Loan Documents.  To the maximum extent
permitted by applicable law, if any Borrower or any other Loan Party refuses or
fails to execute or deliver any reasonably requested Additional Documents within
a reasonable period of time not to exceed 5 Business Days following the request
to do so, each Borrower and each other Loan Party hereby authorizes Agent to
execute any such Additional Documents in the applicable Loan Party’s name and
authorizes Agent to file such executed Additional Documents in any appropriate
filing office.  In furtherance of, and not in limitation of, the foregoing, each
Loan Party shall take such actions as Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by the ABL Collateral (in each case, other than with respect to any
assets expressly excluded from the Collateral (as defined in the Guaranty and
Security Agreement) pursuant to Section 3 of the Guaranty and Security
Agreement).

 

5.13.               Lender Meetings.  Borrowers will, within 90 days after the
close of each fiscal year of Parent, at the request of Agent or of the Required
Lenders and upon reasonable prior notice, hold a meeting (at a mutually
agreeable location and time or, at the option of Agent, by conference call) with
all Lenders who choose to attend such meeting at which meeting shall be reviewed
the financial results of the previous fiscal year and the financial condition of
the Loan Parties and their Subsidiaries and the projections presented for the
current fiscal year of Parent.

 

5.14.               Location of Tangible Property; Chief Executive Office.  Each
Borrower will, and will cause each of the other Loan Parties to, keep their
respective chief executive offices only at the locations identified on Schedule
2 to the Guaranty and Security Agreement (as updated by not less than 10 days’
prior written notice to Agent).  Each Borrower will, and will cause each Loan
Party to, use their commercially reasonable efforts to obtain Collateral Access
Agreements for each of the chief executive office locations identified on
Schedule 2 to the Guaranty and Security Agreement.

 

5.15.               OFAC; Sanctions; Anti-Corruption Laws; Anti-Money Laundering
Laws.  Each Borrower will, and will cause each of its Subsidiaries to comply
with all applicable

 

102

--------------------------------------------------------------------------------


 

Sanctions, Anti-Corruption Laws and Anti-Money Laundering Laws.  Each of the
Loan Parties and its Subsidiaries shall implement and maintain in effect
policies and procedures designed to ensure compliance by the Loan Parties and
their Subsidiaries and their respective directors, officers, employees, agents
and Affiliates with all Sanctions, Anti-Corruption Laws and Anti-Money
Laundering Laws.  Each of the Loan Parties shall and shall cause their
respective Subsidiaries to comply with all Sanctions, Anti-Corruption Laws and
Anti-Money Laundering Laws.

 

5.16.               Compliance with ERISA and the IRC.  In addition to and
without limiting the generality of Section 5.8, each Borrower will, and will
cause each of its Subsidiaries to, (a) comply in all material respects with
applicable provisions of ERISA and the IRC with respect to all Employee Benefit
Plans, (b) not take any action or fail to take action the result of which could
result in a Loan Party or ERISA Affiliate incurring a material liability to the
PBGC or to a Multiemployer Plan (other than to pay contributions or premiums
payable in the ordinary course), (c) allow any facts or circumstances to exist
with respect to one or more Employee Benefit Plans that, in the aggregate,
reasonably could be expected to result in a Material Adverse Effect, (d) not
participate in any prohibited transaction that could result in a material civil
penalty excise tax, fiduciary liability or correction obligation under ERISA or
the IRC, (e) operate each Employee Benefit Plan in such a manner that will not
incur any material tax liability under the IRC (including Section 4980B of the
IRC), and (f) furnish to Agent upon Agent’s written request such additional
information about any Employee Benefit Plan for which any Loan Party or ERISA
Affiliate could reasonably expect to incur any material liability.  With respect
to each Pension Plan (other than a Multiemployer Plan) except as could not
reasonably be expected to result in material liability to the Loan Parties, the
Loan Parties shall (i) satisfy in full and in a timely manner, without incurring
any late payment or underpayment charge or penalty and without giving rise to
any Lien, all of the material contribution and funding requirements of the IRC
and of ERISA, and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any material late payment or underpayment charge or penalty,
all premiums required pursuant to ERISA.

 

5.17.               Primary Treasury Management Relationship.  On or before the
90th day after the Closing Date (or such later date as Agent shall agree to in
writing in its sole discretion), Borrowers shall establish their primary
depository and treasury management relationships with Wells Fargo or one or more
of its Affiliates and will maintain such depository and treasury management
relationships at all times during the term of the Agreement.

 

6.                                      NEGATIVE COVENANTS.

 

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations:

 

6.1.                 Indebtedness.  No Borrower will, and no Borrower will
permit any of its Subsidiaries to, create, incur, assume, suffer to exist,
guarantee, or otherwise become or remain, directly or indirectly, liable with
respect to any Indebtedness, except for Permitted Indebtedness.

 

6.2.                 Liens.  No Borrower will, and no Borrower will permit any
of its Subsidiaries to, create, incur, assume, or suffer to exist, directly or
indirectly, any Lien on or with respect to

 

103

--------------------------------------------------------------------------------


 

any of its assets, of any kind, whether now owned or hereafter acquired, or any
income or profits therefrom, except for Permitted Liens.

 

6.3.                 Restrictions on Fundamental Changes.  No Borrower will, and
no Borrower will permit any of its Subsidiaries to,

 

(a)           Other than in order to consummate a Permitted Acquisition, enter
into any merger or consolidation, except for (i) any merger or consolidation
between Loan Parties; provided, that a Borrower must be the surviving entity of
any such transaction to which it is a party, (ii) any merger or consolidation
between a Loan Party and a Subsidiary of such Loan Party that is not a Loan
Party so long as such Loan Party is the surviving entity of any such
transaction, and (iii) any merger or consolidation between Subsidiaries of any
Loan Party that are not Loan Parties, or

 

(b)           liquidate, wind up, or dissolve itself (or suffer any liquidation
or dissolution), except for (i) the liquidation or dissolution of non-operating
Subsidiaries of any Loan Party with nominal assets and nominal liabilities,
(ii) the liquidation or dissolution of a Loan Party (other than any Borrower) or
any of its wholly-owned Subsidiaries so long as all of the assets (including any
interest in any Equity Interests) of such liquidating or dissolving Loan Party
or Subsidiary are transferred to a Loan Party that is not liquidating or
dissolving, or (iii) the liquidation or dissolution of a Subsidiary of any Loan
Party that is not a Loan Party so long as all of the assets of such liquidating
or dissolving Subsidiary are transferred to a Subsidiary of a Loan Party that is
not liquidating or dissolving, or

 

(c)           suspend or cease operating a substantial portion of its or their
business, except as permitted pursuant to clauses (a) or (b) above or in
connection with a transaction otherwise expressly permitted under this
Agreement.

 

6.4.                 Disposal of Assets.  Other than Permitted Dispositions or
transactions expressly permitted by Sections 6.3 or 6.9, no Borrower will, and
no Borrower will permit any of its Subsidiaries to, convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of its or their assets.

 

6.5.                 Nature of Business.  No Borrower will, and no Borrower will
permit any of the other Loan Parties to, make any material change in the nature
of its or their business as in effect on the Closing Date; provided, that the
foregoing shall not prevent any Loan Party and its Subsidiaries from engaging in
any business that is reasonably related or ancillary to its or their business.

 

6.6.                 Prepayments and Amendments.  No Borrower will, and no
Borrower will permit any of its Subsidiaries to,

 

(a)           Except in connection with Refinancing Indebtedness permitted by
Section 6.1,

 

(i)            optionally prepay, redeem, defease, purchase, or otherwise
acquire any Indebtedness of any Loan Party or its Subsidiaries (and, for the
avoidance of doubt, any mandatory prepayment or redemption of Indebtedness
arising by virtue of any requirements

 

104

--------------------------------------------------------------------------------


 

under the terms thereof in respect of mandatory prepayments or offers to repay
or redeem in connection with any asset sale, recovery event, change of control,
or similar event shall not be prohibited hereunder), other than (A) the
Obligations in accordance with this Agreement, (B) Hedge Obligations,
(C) Permitted Intercompany Advances, or (D) other Indebtedness so long as the
Payment Conditions are satisfied, or

 

(ii)           make any payment on account of Indebtedness that has been
contractually subordinated in right of payment to the Obligations if such
payment is not permitted at such time under the subordination terms and
conditions governing such Indebtedness, or

 

(b)           Directly or indirectly, amend, modify, or change any of the terms
or provisions of:

 

(i)            any agreement, instrument, document, indenture, or other writing
evidencing  or concerning Indebtedness permitted under clauses (b), (f), (s), or
(t) of the definition of Permitted Indebtedness if (x) the effect thereof,
either individually or in the aggregate, could reasonably be expected to be
materially adverse to the interests of the Lenders or (y) such amendment,
modification or change is prohibited by the intercreditor or subordination terms
applicable to such Indebtedness, or

 

(ii)           the Governing Documents of any Loan Party or any of its
Subsidiaries if the effect thereof, either individually or in the aggregate,
could reasonably be expected to be materially adverse to the interests of the
Lenders.

 

6.7.                 Restricted Payments.  No Borrower will, and no Borrower
will permit any of its Subsidiaries to, make any Restricted Payment; provided,
that so long as it is permitted by law,

 

(a)           so long as no Default or Event of Default shall have occurred and
be continuing or would result therefrom, Borrowers may make distributions to
current or former employees, officers, or directors of any Loan Party or Public
Parent (or any spouses, ex-spouses, or estates of any of the foregoing) on
account of redemptions of Equity Interests of Parent or Public Parent held by
such Persons; provided, that the aggregate amount of such redemptions made
during the term of this Agreement plus the amount of Indebtedness outstanding
under clause (l) of the definition of Permitted Indebtedness, does not exceed
$1,500,000 in the aggregate,

 

(b)           Parent may make distributions to current or former employees,
officers, or directors of any Loan Party or Public Parent (or any spouses,
ex-spouses, or estates of any of the foregoing), solely in the form of
forgiveness of Indebtedness of such Persons owing to any Loan Party or Public
Parent on account of repurchases of the Equity Interests of Parent or Public
Parent held by such Persons; provided, that such Indebtedness was incurred by
such Persons solely to acquire Equity Interests of Parent or Public Parent,

 

(c)           Without duplication of Section 6.10(f), Parent may make
distributions to Public Parent (i) in an amount sufficient to pay taxes and
other fees required to maintain the legal existence of Public Parent to the
extent actually used by Public Parent to pay such taxes, costs and expenses (for
avoidance of doubt, without duplication of any amounts paid under clause (d)

 

105

--------------------------------------------------------------------------------


 

below), (ii) in an amount sufficient to pay out-of-pocket legal, accounting,
insurance and filing costs and other general and administrative expenses in the
nature of overhead in the ordinary course of business of Public Parent,
(iii) out-of-pocket costs and expenses of securities offerings and of exchanges
of Equity Interests, (iv) expenses for directors’ and shareholders’ meetings and
preparing corporate and similar records, (v) costs of preparing reports to, and
preparing notices to and filings with, Governmental Authorities, securities
exchanges and to its equity holders, (vi) customary indemnification to officers,
directors, employees and agents, and (vii) compensation for directors, officers,
employees and agents in the case of the foregoing clauses (i) through (vii) in
the ordinary course of business and relating to the Borrowers and their
Subsidiaries,

 

(d)           If Parent is a partnership or disregarded entity for U.S. federal
income tax purposes, Parent may make distributions to its members on a pro rata
basis in such amounts as are reasonably necessary to enable each member of
Parent to receive a distribution for each taxable period at least equal to an
amount (such amount for each member of Parent, such member’s “Assumed Tax
Liability”) equal to the product of (a) the U.S. federal taxable income
allocated by Parent to such member in such taxable period less the U.S. federal
taxable loss allocated by Parent to such member in such taxable period and any
loss carryforwards available from losses allocated to such member by Parent in
prior taxable periods to the extent not taken into account in prior taxable
periods (taking into account for purposes of clause (a) adjustments and
allocations under Sections 704(c), 734 and  743 of the Code); multiplied by
(b) the highest applicable regular combined U.S. federal, state and local income
tax rate applicable to an individual or, if higher, a corporation, resident in
New York, New York, with respect to the character of U.S. federal taxable income
or loss allocated by Parent to such member (e.g., capital gains or losses,
dividends, ordinary income, etc.); provided that, in the case of Public Parent,
such Assumed Tax Liability for a taxable period shall in no event be less than
an amount that will enable Public Parent to (i) timely satisfy all of its U.S.
federal, state and local and non-U.S. tax liabilities arising solely from its
membership interest in Parent and its obligations pursuant to the Tax Receivable
Agreement as in effect on the date hereof for such taxable period (other than
any payments made pursuant to Article IV of the Tax Receivable Agreement) and
(ii) otherwise make any payments pursuant to Article IV of the Tax Receivable
Agreement as in effect on the date hereof so long as, in the case of this clause
(ii), (x) no Default or Event of Default then exists or would arise as a result
of making the Restricted Payment attributable to clause (ii) and (y) the
Borrowers are in compliance with Section 7 of this Agreement for the most recent
12 month period ending prior to the making of such Restricted Payment for which
Agent has received financial statements of Parent on a pro forma basis after
giving effect to the making of such Restricted Payment,

 

(e)           Borrowers and their Subsidiaries may pay dividends or other
distributions payable solely in the Equity Interests of such Person (other than
Disqualified Equity Interests), including share exchanges and conversions,

 

(f)            (i) any Loan Party may pay dividends or distributions to any
other Loan Party and (ii) any Subsidiary of Parent that is not a Loan Party may
make Restricted Payments to any Loan Party or to any other Subsidiary that is
not a Loan Party,

 

(g)           Restricted Payments constituting the repurchase of Equity
Interests deemed to occur upon the exercise of stock options, warrants or
stock-based awards under equity

 

106

--------------------------------------------------------------------------------


 

plans or similar plans of Parent or Public Parent to the extent such Equity
Interests represent a portion of the exercise price of those stock options,
warrants or other similar stock-based awards under equity plans or made in lieu
of withholding Taxes resulting from the exercise or exchange of options,
warrants or other rights to purchase or acquire Equity Interests,

 

(h)           Parent may make cash payments in lieu of fractional shares in an
aggregate amount not to exceed $100,000,

 

(i)            Any Loan Party may make cash dividends or distributions not to
exceed $300,000 in the aggregate per year so long as no Default or Event of
Default then exists or would arise as a result of making such Restricted
Payment, and

 

(j)            other Restricted Payments so long as the Payment Conditions are
satisfied.

 

6.8.                 Accounting Methods.  No Borrower will, and no Borrower will
permit any of its Subsidiaries to, modify or change its fiscal year or its
method of accounting (other than as may be required to conform to GAAP);
provided that Subsidiaries of Parent may change their fiscal year to conform to
that of Parent.

 

6.9.                 Investments.  No Borrower will, and no Borrower will permit
any of its Subsidiaries to, directly or indirectly, make or acquire any
Investment except for Permitted Investments.

 

6.10.               Transactions with Affiliates.  No Borrower will, and no
Borrower will permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction with any Affiliate of any Loan Party or
any of its Subsidiaries except for:

 

(a)           transactions between such Loan Party or its Subsidiaries, on the
one hand, and any Affiliate of such Loan Party or its Subsidiaries, on the other
hand, so long as such transactions are no less favorable, taken as a whole, to
such Loan Party or its Subsidiaries, as applicable, than would be obtained in an
arm’s length transaction with a non-Affiliate,

 

(b)           any indemnity provided for the benefit of directors (or comparable
managers) of a Loan Party or one of its Subsidiaries so long as it has been
approved by such Loan Party’s or such Subsidiary’s board of directors (or
comparable governing body) in accordance with applicable law,

 

(c)           the payment of reasonable compensation, severance, or employee
benefit arrangements to employees, officers, and outside directors of a Loan
Party or one of its Subsidiaries in the ordinary course of business and
consistent with industry practice so long as it has been approved by such Loan
Party’s or such Subsidiary’s board of directors (or comparable governing body)
in accordance with applicable law,

 

(d)           (i) transactions solely among the Loan Parties, and
(ii) transactions solely among Subsidiaries of Loan Parties that are not Loan
Parties,

 

(e)           transactions permitted by Section 6.3, Section 6.7, or
Section 6.9,

 

107

--------------------------------------------------------------------------------


 

(f)            payments to Public Parent in lieu of distributions permitted
under Section 6.7(c),

 

(g)           agreements for the non-exclusive licensing of intellectual
property, or distribution of products, in each case, among the Loan Parties and
their Subsidiaries for the purpose of the counterparty thereof operating its
business, and agreements for the assignment of intellectual property from any
Loan Party or any of its Subsidiaries to any Loan Party, and

 

(h)           transactions with Public Parent pursuant to agreements in effect
on the Closing Date and described on Schedule 6.10 hereto and amendments,
renewals and replacements thereof that are not on terms that, taken as a whole,
are or could reasonably be expected to be materially adverse to the interests of
the Lenders.

 

6.11.               Use of Proceeds.  Each Loan Party will not, and will not
permit any of its Subsidiaries to, use the proceeds of any Loan made hereunder
for any purpose other than (a) on the Closing Date, (i) to repay, in full, the
outstanding principal, accrued interest, and accrued fees and expenses owing
under or in connection with the Existing Credit Facilities, and (ii) to pay the
fees, costs, and expenses incurred in connection with this Agreement, the other
Loan Documents, and the transactions contemplated hereby and thereby, in each
case, as set forth in the Flow of Funds Agreement, and (b) thereafter,
consistent with the terms and conditions hereof, for their lawful and permitted
purposes (including for Permitted Acquisitions, other Investments and Restricted
Payments permitted hereunder); provided that (x) no part of the proceeds of the
Loans will be used to purchase or carry any such Margin Stock or to extend
credit to others for the purpose of purchasing or carrying any such Margin Stock
or for any purpose that violates the provisions of Regulation T, U or X of the
Board of Governors, (y) no part of the proceeds of any Loan or Letter of Credit
will be used, directly or indirectly, to make any payments to a Sanctioned
Entity or a Sanctioned Person, to fund any investments, loans or contributions
in, or otherwise make such proceeds available to, a Sanctioned Entity or a
Sanctioned Person, to fund any operations, activities or business of a
Sanctioned Entity or a Sanctioned Person, or in any other manner that would
result in a violation of Sanctions by any Person, and (z) that no part of the
proceeds of any Loan or Letter of Credit will be used, directly or indirectly,
in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Sanctions, Anti-Corruption Laws or Anti-Money Laundering Laws.

 

6.12.               Limitation on Issuance of Equity Interests. Except for the
issuance, sale or conversion of Qualified Equity Interests by Parent, no
Borrower will, and no Borrower will permit any of its Subsidiaries to, issue or
sell any of its Equity Interests, other than issuances and sales to a Loan Party
or Subsidiary thereof or issuances expressly permitted by Sections 6.7, 6.9 or
9.3; provided that, for the avoidance of doubt, this Section 6.12 shall not
prohibit a Permitted Disposition of a Subsidiary.

 

6.13.               Employee Benefits.

 

(a)           No Borrower will, and no Borrower will permit any of its
Subsidiaries to, terminate, or permit any ERISA Affiliate to terminate, any
Pension Plan in a manner, or take any

 

108

--------------------------------------------------------------------------------


 

other action with respect to any Plan, which could reasonably be expected to
result in any material liability of any Loan Party to the PBGC.

 

(b)           No Borrower will, and no Borrower will permit any of its
Subsidiaries to, fail to make, or permit any ERISA Affiliate to fail to make,
full payment when due of all amounts which, under the provisions of any Employee
Benefit Plan, agreement relating thereto or applicable Law, any Loan Party or
ERISA Affiliate is required to pay if such failure could reasonably be expected
to have a Material Adverse Effect.

 

7.                                      FINANCIAL COVENANTS.

 

Each Borrower covenants and agrees that, until the termination of all of the
Commitments and the payment in full of the Obligations, Borrowers will maintain
a Fixed Charge Coverage Ratio, calculated for each 12 month period ending on the
first day of any Covenant Testing Period and the last day of each fiscal month
occurring until the end of any Covenant Testing Period (including the last day
thereof), in each case of at least 1.00 to 1.00.

 

8.                                      EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this Agreement:

 

8.1.                 Payments.  If Borrowers fail to pay when due and payable,
or when declared due and payable, (a) all or any portion of the Obligations
consisting of interest, fees, or charges due the Lender Group, reimbursement of
Lender Group Expenses, or other amounts (other than any portion thereof
constituting principal) constituting Obligations (including any portion thereof
that accrues after the commencement of an Insolvency Proceeding, regardless of
whether allowed or allowable in whole or in part as a claim in any such
Insolvency Proceeding), and such failure continues for a period of three
Business Days, (b) all or any portion of the principal of the Loans, or (c) any
amount payable to Issuing Bank in reimbursement of any drawing under a Letter of
Credit;

 

8.2.                 Covenants.  If any Loan Party or any of its Subsidiaries:

 

(a)           fails to perform or observe any covenant or other agreement
contained in any of (i) Sections 3.6, 5.1, 5.2, 5.3 (solely if any Borrower is
not in good standing in its jurisdiction of organization), 5.6, 5.7 (solely if
any Borrower refuses to allow Agent or its representatives or agents to visit
any Borrower’s properties, inspect its assets or books or records, examine and
make copies of its books and records, or discuss Borrowers’ affairs, finances,
and accounts with officers and employees of any Borrower), or 5.17 of this
Agreement, (ii) Section 6 of this Agreement, (iii) Section 7 of this Agreement,
or (iv) Section 7 of the Guaranty and Security Agreement;

 

(b)           fails to perform or observe any covenant or other agreement
contained in any of Sections 5.3 (other than if any Borrower is not in good
standing in its jurisdiction of organization), 5.5, 5.8, 5.12, 5.13, 5.14 and
5.16 of this Agreement and such failure continues for a period of ten days after
the earlier of (i) the date on which such failure shall first become

 

109

--------------------------------------------------------------------------------


 

known to any officer of any Borrower, or (ii) the date on which written notice
thereof is given to Borrowers by Agent; or

 

(c)           fails to perform or observe any covenant or other agreement
contained in this Agreement, or in any of the other Loan Documents, in each
case, other than any such covenant or agreement that is the subject of another
provision of this Section 8 (in which event such other provision of this
Section 8 shall govern), and such failure continues for a period of thirty days
after the earlier of (i) the date on which such failure shall first become known
to any officer of any Borrower, or (ii) the date on which written notice thereof
is given to Borrowers by Agent;

 

8.3.                 Judgments.  If one or more judgments, orders, or awards for
the payment of money involving an aggregate amount of $3,500,000, or more
(except to the extent fully covered (other than to the extent of customary
deductibles) by insurance pursuant to which the insurer has not denied coverage)
is entered or filed against a Loan Party or any of its Subsidiaries, or with
respect to any of their respective assets, and either (a) there is a period of
thirty consecutive days at any time after the entry of any such judgment, order,
or award during which (i) the same is not discharged, satisfied, vacated, or
bonded pending appeal, or (ii) a stay of enforcement thereof is not in effect,
or (b) enforcement proceedings are commenced upon such judgment, order, or
award;

 

8.4.                 Voluntary Bankruptcy, etc.  If an Insolvency Proceeding is
commenced by a Loan Party or any of its Subsidiaries;

 

8.5.                 Involuntary Bankruptcy, etc.  If an Insolvency Proceeding
is commenced against a Loan Party or any of its Subsidiaries and any of the
following events occur: (a) such Loan Party or such Subsidiary consents to the
institution of such Insolvency Proceeding against it, (b) the petition
commencing the Insolvency Proceeding is not timely controverted, (c) the
petition commencing the Insolvency Proceeding is not dismissed within sixty
calendar days of the date of the filing thereof, (d) an interim trustee is
appointed to take possession of all or any substantial portion of the properties
or assets of, or to operate all or any substantial portion of the business of,
such Loan Party or its Subsidiary, or (e) an order for relief shall have been
issued or entered therein;

 

8.6.                 Default Under Other Agreements.  If there is a default in
one or more agreements to which a Loan Party or any of its Subsidiaries is a
party with one or more third Persons relative to a Loan Party’s or any of its
Subsidiaries’ Indebtedness involving an aggregate amount of $3,500,000 or more,
and such default (a) occurs at the final maturity of the obligations thereunder,
or (b) is beyond any applicable grace periods therefor and results in a right by
such third Person, irrespective of whether exercised, to accelerate the maturity
of such Loan Party’s or its Subsidiary’s obligations thereunder;

 

8.7.                 Representations, etc.  If any warranty, representation,
certificate, statement, or Record made herein or in any other Loan Document or
delivered in writing to Agent or any Lender in connection with this Agreement or
any other Loan Document proves to be untrue in any material respect (except that
such materiality qualifier shall not be applicable to any

 

110

--------------------------------------------------------------------------------


 

representations and warranties that already are qualified or modified by
materiality in the text thereof) as of the date of issuance or making or deemed
making thereof;

 

8.8.                 Guaranty.  If the obligation of any Guarantor under the
guaranty contained in the Guaranty and Security Agreement is materially limited
or terminated by operation of law or by such Guarantor (other than in accordance
with the terms of this Agreement) or if any Guarantor repudiates or revokes or
purports to repudiate or revoke any such guaranty;

 

8.9.                 Security Documents.  .  If the Guaranty and Security
Agreement or any other Loan Document that purports to create a Lien, shall, for
any reason, fail or cease to create a valid and perfected and, (except to the
extent of Permitted Liens which are non-consensual Permitted Liens or possessory
in nature, permitted purchase money Liens or the interests of lessors under
Capital Leases) first priority Lien on the ABL Collateral covered thereby,
except (a) as a result of a disposition of the applicable ABL Collateral in a
transaction permitted under this Agreement, (b) with respect to ABL Collateral
the aggregate value of which, for all such ABL Collateral, does not exceed at
any time, $2,200,000, or (c) as the result of an action or failure to act on the
part of Agent;

 

8.10.               Loan Documents.  The validity or enforceability of any Loan
Document shall at any time for any reason (other than solely as the result of an
action or failure to act on the part of Agent) be declared to be null and void,
or a proceeding shall be commenced by a Loan Party or its Subsidiaries, or by
any Governmental Authority having jurisdiction over a Loan Party or its
Subsidiaries, seeking to establish the invalidity or unenforceability thereof,
or a Loan Party or its Subsidiaries shall deny that such Loan Party or its
Subsidiaries has any liability or obligation purported to be created under any
Loan Document; or

 

8.11.               Change of Control.  A Change of Control shall occur.

 

8.12.               ERISA.  The occurrence of any of the following events: 
(a) any Loan Party or ERISA Affiliate fails to make full payment when due of all
amounts which any Loan Party or ERISA Affiliate is required to pay as
contributions, installments, or otherwise to or with respect to a Pension Plan
or Multiemployer Plan, and such failure could reasonably be expected to result
in a Material Adverse Effect, (b) an accumulated funding deficiency or funding
shortfall occurs or exists, whether or not waived, with respect to any Pension
Plan, individually or in the aggregate of any Loan Party, and such deficiency or
shortfall could reasonably be expected to result in a Material Adverse Effect,
(c) a Notification Event, which could reasonably be expected to result in a
Material Adverse Effect, or (d) any Loan Party or ERISA Affiliate completely or
partially withdraws from one or more Multiemployer Plans, and such withdrawal
could reasonably be expected to result in a Material Adverse Effect.

 

9.                                      RIGHTS AND REMEDIES.

 

9.1.                 Rights and Remedies.  Upon the occurrence and during the
continuation of an Event of Default, Agent may, and, at the instruction of the
Required Lenders, shall, in addition to any other rights or remedies provided
for hereunder or under any other Loan Document or by applicable law, do any one
or more of the following:

 

111

--------------------------------------------------------------------------------


 

(a)           by written notice to Borrowers, (i) declare the principal of, and
any and all accrued and unpaid interest and fees in respect of, the Loans and
all other Obligations (other than the Bank Product Obligations), whether
evidenced by this Agreement or by any of the other Loan Documents to be
immediately due and payable, whereupon the same shall become and be immediately
due and payable and Borrowers shall be obligated to repay all of such
Obligations in full, without presentment, demand, protest, or further notice or
other requirements of any kind, all of which are hereby expressly waived by each
Borrower, and (ii) direct Borrowers to provide (and Borrowers agree that upon
receipt of such notice Borrowers will provide) Letter of Credit
Collateralization to Agent to be held as security for Borrowers’ reimbursement
obligations for drawings that may subsequently occur under issued and
outstanding Letters of Credit;

 

(b)           by written notice to Borrowers, declare the Commitments
terminated, whereupon the Commitments shall immediately be terminated together
with (i) any obligation of any Revolving Lender to make Revolving Loans,
(ii) the obligation of the Swing Lender to make Swing Loans, and (iii) the
obligation of Issuing Bank to issue Letters of Credit; and

 

(c)           exercise all other rights and remedies available to Agent or the
Lenders under the Loan Documents, under applicable law, or in equity;

 

provided, that with respect to any Event of Default resulting solely from
failure of Borrowers to comply with the financial covenant set forth in
Section 7, neither Agent nor the Required Lenders may exercise the foregoing
remedies in this Section 9.1 until the date that is the earlier of (i) ten
Business Days after the day on which financial statements are required to be
delivered for the applicable month (but in the case of the start of a Covenant
Testing Period that reverts to financial statements previously delivered in
respect of a prior month, ten Business Days after the start of such Covenant
Testing Period), and (ii) the date that Agent receives notice that there will
not be a Curative Equity contribution made for such month.

 

The foregoing to the contrary notwithstanding, upon the occurrence of any Event
of Default described in Section 8.4 or Section 8.5, in addition to the remedies
set forth above, without any notice to Borrowers or any other Person or any act
by the Lender Group, the Commitments shall automatically terminate and the
Obligations (other than the Bank Product Obligations), inclusive of the
principal of, and any and all accrued and unpaid interest and fees in respect
of, the Loans and all other Obligations (other than the Bank Product
Obligations), whether evidenced by this Agreement or by any of the other Loan
Documents, shall automatically become and be immediately due and payable and
Borrowers shall automatically be obligated to repay all of such Obligations in
full (including Borrowers being obligated to provide (and Borrowers agree that
they will provide) (1) Letter of Credit Collateralization to Agent to be held as
security for Borrowers’ reimbursement obligations in respect of drawings that
may subsequently occur under issued and outstanding Letters of Credit and
(2) Bank Product Collateralization to be held as security for Borrowers’ or
their Subsidiaries’ obligations in respect of outstanding Bank Products),
without presentment, demand, protest, or notice or other requirements of any
kind, all of which are expressly waived by Borrowers.

 

9.2.                 Remedies Cumulative.  The rights and remedies of the Lender
Group under this Agreement, the other Loan Documents, and all other agreements
shall be cumulative.  The Lender Group shall have all other rights and remedies
not inconsistent herewith as provided

 

112

--------------------------------------------------------------------------------


 

under the Code, by law, or in equity.  No exercise by the Lender Group of one
right or remedy shall be deemed an election, and no waiver by the Lender Group
of any Default or Event of Default shall be deemed a continuing waiver.  No
delay by the Lender Group shall constitute a waiver, election, or acquiescence
by it.

 

9.3.                 Curative Equity.

 

(a)           Subject to the limitations set forth in clauses (d) and (e) below,
Borrowers may cure (and shall be deemed to have cured) an Event of Default
arising out of a breach of the financial covenant set forth in of Section 7 (the
“Specified Financial Covenant”) if they receive the cash proceeds of an
investment of Curative Equity on or before the date that is ten Business Days
after the date that is the earlier to occur of (i) the date on which the
Compliance Certificate is delivered to Agent in respect of the fiscal month with
respect to which any such breach occurred (the “Specified Financial Month”), and
(ii) the date on which the Compliance Certificate is required to be delivered to
Agent pursuant to Section 5.1 in respect of the Specified Financial Month (such
earlier date, the “Financial Statement Delivery Date”); provided, that (A) in
the case of the start of a Covenant Testing Period that reverts to a Compliance
Certificate previously delivered in respect of a prior month, such cash proceeds
may be received on or before the date that is ten Business Days after the start
of such Covenant Testing Period, and (B) Borrowers’ right to so cure an Event of
Default shall be contingent on their timely delivery of such Compliance
Certificate and financial statements for the Specified Fiscal Month as required
under Section 5.1.

 

(b)           In connection with a cure of an Event of Default under this
Section 9.3, on or before the Financial Statement Delivery Date for the
Specified Financial Month or, in the case of the start of a Covenant Testing
Period that reverts to a Compliance Certificate previously delivered in respect
of a prior month, on or before the date that is 10 Business Days after the start
of such Covenant Testing Period, Borrowers shall deliver to Agent a
certification of an Authorized Person which contains, or Borrowers shall include
in the Compliance Certificate for the Specified Financial Month:  (i) an
indication that Borrowers will receive proceeds of Curative Equity for the
Specified Fiscal Month and a statement setting forth the anticipated amount of
such proceeds, (ii) a calculation of the financial results or prospective
financial results of Borrowers for the Specified Fiscal Month (including for
such purposes the proceeds of the Curative Equity (broken out separately) as
deemed EBITDA as if received on such date), which shall confirm that on a pro
forma basis after taking into account the receipt of the Curative Equity
proceeds, Borrowers would have been or will be in compliance with the Specified
Financial Covenant for the Specified Financial Month, (iii) a certification that
the full amount of the cash proceeds of the equity investment made by Sponsor or
other then existing shareholders of Parent in connection with such cure of the
Event of Default shall be used to prepay the Obligations in accordance with
Section 2.4(f), regardless of whether the amount of such cash proceeds is in
excess of the amount that is sufficient to cause Borrowers to be in compliance
with the Specified Financial Covenant for the Specified Fiscal Month, and (iv) a
certification that any amount of the cash proceeds of the equity investment in
excess of the amount that is sufficient to cause Borrowers to be in compliance
with the Specified Financial Covenant for the Specified Fiscal Month shall not
be included in the calculation of EBITDA for any fiscal month.

 

113

--------------------------------------------------------------------------------


 

(c)           Borrowers shall promptly notify Agent of its receipt of any
proceeds of Curative Equity (and shall immediately apply the full amount of the
cash proceeds of the equity investment made by Sponsor other than existing
shareholders of Parent to the payment of the Obligations.

 

(d)           Any investment of Curative Equity shall be in immediately
available funds and shall be in an amount that is sufficient to cause Borrowers
to be in compliance with the Specified Financial Covenant for the Specified
Fiscal Month, calculated for such purpose as if such amount of Curative Equity
were additional EBITDA of Parent as at such date.

 

(e)           Notwithstanding anything to the contrary contained herein,
regardless of whether an investment of Curative Equity is made prior to the
applicable Financial Statement Delivery Date, Borrowers’ rights under this
Section 9.3 may (i) be exercised not more than 5 times during the term of this
Agreement and (ii) not be exercised more than 2 times in any twelve fiscal month
period and not more than 2 consecutive months.  Regardless of whether an
investment of Curative Equity is made prior to the applicable Financial
Statement Delivery Date, any amount of Curative Equity that is in excess of the
amount sufficient to cause Borrowers to be in compliance with all of the
Specified Financial Covenants as at such date shall not constitute Curative
Equity (but shall be required to be used to prepay the Obligations).

 

(c)           If Borrowers have (i) delivered a certification or a Compliance
Certificate conforming to the requirements of Section 9.3(b), and (ii) received
proceeds of an investment of Curative Equity in immediately available funds on
or before the deadline set forth in Section 9.3(a) and in an amount that is
sufficient to cause Borrowers to be in compliance with the Specified Financial
Covenant for the Specified Fiscal Month, any Event of Default that occurs or has
occurred and is continuing as a result of a breach of the Specified Financial
Covenant for the Specified Fiscal Month shall be deemed cured with no further
action required by the Required Lenders.  Prior to satisfaction of the foregoing
requirements of this Section 9.3(f), any Event of Default that occurs or has
occurred as a result of a breach of the Specified Financial Covenant shall be
deemed to be continuing and, as a result, the Lenders (including the Swing
Lender and the Issuing Bank) shall have no obligation to make additional loans
or otherwise extend additional credit hereunder.  In the event Borrowers do not
cure all financial covenant violations as provided in this Section 9.3, the
existing Event(s) of Default shall continue unless waived in writing by the
Required Lenders in accordance herewith.

 

(d)           To the extent that Curative Equity is received and included in the
calculation of the Specified Financial Covenant as deemed EBITDA for any fiscal
month pursuant to this Section 9.3, such Curative Equity shall be deemed to be
EBITDA for purposes of determining compliance with the Specified Financial
Covenant for subsequent periods that include such fiscal month.  Curative Equity
shall be disregarded for purposes of determining EBITDA for any pricing,
financial covenant based conditions or any baskets with respect to the covenants
contained in this Agreement.

 

10.                               WAIVERS; INDEMNIFICATION.

 

10.1.               Demand; Protest; etc.  Each Borrower waives demand, protest,
notice of protest, notice of default or dishonor, notice of payment and
nonpayment, nonpayment at

 

114

--------------------------------------------------------------------------------


 

maturity, release, compromise, settlement, extension, or renewal of documents,
instruments, chattel paper, and guarantees at any time held by the Lender Group
on which any Borrower may in any way be liable.

 

10.2.               The Lender Group’s Liability for Collateral.  Each Borrower
hereby agrees that:  (a) so long as Agent complies with its obligations, if any,
under the Code, the Lender Group shall not in any way or manner be liable or
responsible for:  (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by the Loan
Parties.

 

10.3.               Indemnification.  Each Borrower shall pay, indemnify,
defend, and hold the Agent-Related Persons, the Lender-Related Persons, and the
Issuing Bank (each, an “Indemnified Person”) harmless (to the fullest extent
permitted by law) from and against any and all claims, demands, suits, actions,
investigations, proceedings, liabilities, fines, costs, penalties, and damages,
and all reasonable and documented out-of-pocket fees and disbursements of
attorneys, experts, or consultants and all other costs and expenses actually
incurred in connection therewith or in connection with the enforcement of this
indemnification (promptly upon demand and irrespective of whether suit is
brought), at any time asserted against, imposed upon, or incurred by any of them
(a) in connection with or as a result of or related to the execution and
delivery (provided, that Borrowers shall not be liable for costs and expenses
(including attorneys’ fees) of any Lender (other than Wells Fargo) incurred in
advising, structuring, drafting, reviewing, administering or syndicating the
Loan Documents), enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this Agreement, any of the
other Loan Documents, or the transactions contemplated hereby or thereby or the
monitoring of Loan Parties’ and their Subsidiaries’ compliance with the terms of
the Loan Documents (provided, that the indemnification in this clause (a) shall
not extend to (i) disputes solely between or among the Lenders that do not
involve any acts or omissions of any Loan Party, or (ii) disputes solely between
or among the Lenders and their respective Affiliates that do not involve any
acts or omissions of any Loan Party; it being understood and agreed that the
indemnification in this clause (a) shall extend to Agent (but not the Lenders
unless the dispute involves an act or omission of a Loan Party) relative to
disputes between or among Agent on the one hand, and one or more Lenders, or one
or more of their Affiliates, on the other hand, or (iii) any claims for Taxes,
which shall be governed by Section 16, other than Taxes which relate to non-Tax
claims), (b) with respect to any actual or prospective investigation,
litigation, or proceeding related to this Agreement, any other Loan Document,
the making of any Loans or issuance of any Letters of Credit hereunder, or the
use of the proceeds of the Loans or the Letters of Credit provided hereunder
(irrespective of whether any Indemnified Person is a party thereto), or any act,
omission, event, or circumstance in any manner related thereto, and (c) in
connection with or arising out of any presence or release of Hazardous Materials
at, on, under, to or from any assets or properties owned, leased or operated by
any Loan Party or any of its Subsidiaries or any Environmental Actions,
Environmental Liabilities or Remedial Actions related in any way to any such
assets or properties of any Loan Party or any of its Subsidiaries (each and all
of the foregoing, the “Indemnified Liabilities”).  The foregoing to the contrary
notwithstanding, no Borrower shall have any obligation to any Indemnified Person
under this Section 10.3 with respect to any Indemnified Liability that a court
of competent jurisdiction finally determines to

 

115

--------------------------------------------------------------------------------


 

have resulted from the bad faith, gross negligence or willful misconduct of such
Indemnified Person or its officers, directors, employees, attorneys, or agents. 
This provision shall survive the termination of this Agreement and the repayment
in full of the Obligations.  If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto.  WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

 

11.                               NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands relating to
this Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as a party may
designate in accordance herewith), or telefacsimile.  In the case of notices or
demands to any Loan Party or Agent, as the case may be, they shall be sent to
the respective address set forth below:

 

If to any Loan Party:

c/o RNGR ENERGY SERVICES, LLC

 

800 Gessner Street, Suite 1000

 

Houston, Texas, 77024

 

Attn: Rob Shaw

 

Fax No.:                  

 

Email: Robert.Shaw@rangerenergy.com

 

 

If to Agent:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

14241 Dallas Parkway, Suite 900

 

Dallas, TX 75254

 

Attn: Loan Portfolio Manager

 

Fax No.: (866) 718-6291

 

Email: james.r.harris@wellsfargo.com

 

 

with copies to:

GOLDBERG KOHN LTD.

 

55 East Monroe Street, Suite 3300

 

Chicago, Illinois 60603

 

Attn: Keith G. Radner, Esq.

 

Fax No.: (312) 332-2196

 

Email: keith.radner@goldbergkohn.com

 

Any party hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other
party.  All notices or

 

116

--------------------------------------------------------------------------------


 

demands sent in accordance with this Section 11, shall be deemed received on the
earlier of the date of actual receipt or three Business Days after the deposit
thereof in the mail; provided, that (a) notices sent by overnight courier
service shall be deemed to have been given when received, (b) notices by
facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient) and (c) notices by electronic mail shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment).

 

12.                               CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

(a)           THE VALIDITY OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(UNLESS EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT
OF SUCH OTHER LOAN DOCUMENT), THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF AND THEREOF, THE RIGHTS OF THE PARTIES HERETO AND THERETO WITH RESPECT TO
ALL MATTERS ARISING HEREUNDER OR THEREUNDER OR RELATED HERETO OR THERETO, AND
ANY CLAIMS, CONTROVERSIES OR DISPUTES ARISING HEREUNDER OR THEREUNDER OR RELATED
HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)           THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN
CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK; PROVIDED,
THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY
MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE AGENT
ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND.  EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE
OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS
BROUGHT IN ACCORDANCE WITH THIS SECTION 12(b).

 

(c)           TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH BORROWER
AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE RIGHTS, IF
ANY, TO A JURY TRIAL OF ANY CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS
(EACH A “CLAIM”).

 

117

--------------------------------------------------------------------------------


 

EACH BORROWER AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS
REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A
COPY OF THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

 

(d)           EACH BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS LOCATED IN THE COUNTY
OF NEW YORK AND THE STATE OF NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT
AGENT MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

(e)           NO CLAIM MAY BE MADE BY ANY PARTY HERETO AGAINST ANY OTHER
PARTY HERETO OR ANY OF THEIR RESPECTIVE AFFILIATES, DIRECTORS, OFFICERS,
EMPLOYEES, COUNSEL, REPRESENTATIVES, AGENTS, OR ATTORNEY-IN-FACTS OF ANY OF THEM
FOR ANY SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES OR
LOSSES IN RESPECT OF ANY CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF
LIABILITY ARISING OUT OF OR RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY ACT, OMISSION, OR EVENT OCCURRING
IN CONNECTION THEREWITH, AND EACH PARTY HEREBY WAIVES, RELEASES, AND AGREES NOT
TO SUE UPON ANY CLAIM FOR SUCH DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER OR
NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

 

13.                               ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

 

13.1.               Assignments and Participations.

 

(a)           (i)            Subject to the conditions set forth in clause
(a)(ii) below, any Lender may assign and delegate all or any portion of its
rights and duties under the Loan Documents (including the Obligations owed to it
and its Commitments) to one or more assignees so long as such prospective
assignee is an Eligible Transferee (each, an “Assignee”), with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

 

118

--------------------------------------------------------------------------------


 

(A)          Borrowers; provided, that no consent of Borrowers shall be required
(1) if an Event of Default has occurred and is continuing, or (2) in connection
with an assignment to a Person that is a Lender or an Affiliate (other than
natural persons) of a Lender or a Related Fund; provided further, that Borrowers
shall be deemed to have consented to a proposed assignment unless they object
thereto by written notice to Agent within five Business Days after having
received notice thereof; and

 

(B)          Agent, Swing Lender, and Issuing Bank.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          no assignment may be made to a natural person,

 

(B)          no assignment may be made to a Loan Party, an Affiliate of a Loan
Party, or any Sponsor Affiliated Entity,

 

(C)          the amount of the Commitments and the other rights and obligations
of the assigning Lender hereunder and under the other Loan Documents subject to
each such assignment (determined as of the date the Assignment and Acceptance
with respect to such assignment is delivered to Agent) shall be in a minimum
amount (unless waived by Agent) of $5,000,000 (except such minimum amount shall
not apply to (I) an assignment or delegation by any Lender to any other Lender,
an Affiliate of any Lender, or a Related Fund of such Lender, or (II) a group of
new Lenders, each of which is an Affiliate of each other or a Related Fund of
such new Lender to the extent that the aggregate amount to be assigned to all
such new Lenders is at least $5,000,000),

 

(D)          each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement,

 

(E)           the parties to each assignment shall execute and deliver to Agent
an Assignment and Acceptance; provided, that Borrowers and Agent may continue to
deal solely and directly with the assigning Lender in connection with the
interest so assigned to an Assignee until written notice of such assignment,
together with payment instructions, addresses, and related information with
respect to the Assignee, have been given to Borrowers and Agent by such Lender
and the Assignee,

 

(F)           unless waived by Agent, the assigning Lender or Assignee has paid
to Agent, for Agent’s separate account, a processing fee in the amount of
$3,500, and

 

(G)          the assignee, if it is not a Lender, shall deliver to Agent an
Administrative Questionnaire in a form approved by Agent (the “Administrative
Questionnaire”).

 

(b)           From and after the date that Agent receives the executed
Assignment and Acceptance and, if applicable, payment of the required processing
fee, (i) the Assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder have been assigned to it pursuant to such
Assignment and Acceptance, shall be a “Lender” and shall

 

119

--------------------------------------------------------------------------------


 

have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assigning Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (except with respect to
Section 10.3) and be released from any future obligations under this Agreement
(and in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement and
the other Loan Documents, such Lender shall cease to be a party hereto and
thereto); provided, that nothing contained herein shall release any assigning
Lender from obligations that survive the termination of this Agreement,
including such assigning Lender’s obligations under Section 15 and
Section 17.9(a).

 

(c)           By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows:  (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto, (ii) such assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or the performance or observance by any Loan Party of any of its
obligations under this Agreement or any other Loan Document furnished pursuant
hereto, (iii) such Assignee confirms that it has received a copy of this
Agreement, together with such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance, (iv) such Assignee will, independently and without
reliance upon Agent, such assigning Lender or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement, (v) such Assignee appoints and authorizes Agent to take such
actions and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent, by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto, and (vi) such Assignee
agrees that it will perform all of the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

(d)           Immediately upon Agent’s receipt of the required processing fee,
if applicable, and delivery of notice to the assigning Lender pursuant to
Section 13.1(b), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom.  The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.

 

(e)           Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, its Commitment, and the
other rights and interests of that Lender (the “Originating Lender”) hereunder
and under the other Loan Documents; provided, that (i) the Originating Lender
shall remain a “Lender” for all purposes of this Agreement and the other Loan
Documents and the Participant receiving the participating interest in the
Obligations, the Commitments, and the other rights and interests of the
Originating Lender hereunder shall not

 

120

--------------------------------------------------------------------------------


 

constitute a “Lender” hereunder or under the other Loan Documents and the
Originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the Originating Lender shall remain solely responsible for the performance
of such obligations, (iii) Borrowers, Agent, and the Lenders shall continue to
deal solely and directly with the Originating Lender in connection with the
Originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, (iv) no Lender shall transfer or grant any participating
interest under which the Participant has the right to approve any amendment to,
or any consent or waiver with respect to, this Agreement or any other Loan
Document, except to the extent such amendment to, or consent or waiver with
respect to this Agreement or of any other Loan Document would (A) extend the
final maturity date of the Obligations hereunder in which such Participant is
participating, (B) reduce the interest rate applicable to the Obligations
hereunder in which such Participant is participating, (C) release all or
substantially all of the Collateral or guaranties (except to the extent
expressly provided herein or in any of the Loan Documents) supporting the
Obligations hereunder in which such Participant is participating, (D) postpone
the payment of, or reduce the amount of, the interest or fees payable to such
Participant through such Lender (other than a waiver of default interest), or
(E) decreases the amount or postpones the due dates of scheduled principal
repayments or prepayments or premiums payable to such Participant through such
Lender, (v) no participation shall be sold to a natural person, (vi) no
participation shall be sold to a Loan Party, an Affiliate of a Loan Party, or
any Sponsor Affiliated Entity, and (vii) all amounts payable by Borrowers
hereunder shall be determined as if such Lender had not sold such participation,
except that, if amounts outstanding under this Agreement are due and unpaid, or
shall have been declared or shall have become due and payable upon the
occurrence of an Event of Default, each Participant shall be deemed to have the
right of set off in respect of its participating interest in amounts owing under
this Agreement to the same extent as if the amount of its participating interest
were owing directly to it as a Lender under this Agreement.  The rights of any
Participant only shall be derivative through the Originating Lender with whom
such Participant participates and no Participant shall have any rights under
this Agreement or the other Loan Documents or any direct rights as to the other
Lenders, Agent, Borrowers, the Collateral, or otherwise in respect of the
Obligations.  No Participant shall have the right to participate directly in the
making of decisions by the Lenders among themselves.

 

(f)            In connection with any such assignment or participation or
proposed assignment or participation or any grant of a security interest in, or
pledge of, its rights under and interest in this Agreement, a Lender may,
subject to the provisions of Section 17.9, disclose all documents and
information which it now or hereafter may have relating to any Loan Party and
its Subsidiaries and their respective businesses.

 

(g)           Any other provision in this Agreement notwithstanding, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement to secure obligations of such
Lender, including any pledge in favor of any Federal Reserve Bank in accordance
with Regulation A of the Federal Reserve Bank or U.S. Treasury Regulation 31 CFR
§203.24, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law; provided, that no such
pledge shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

121

--------------------------------------------------------------------------------


 

(h)           Agent (as a non-fiduciary agent on behalf of Borrowers) shall
maintain, or cause to be maintained, a register (the “Register”) on which it
enters the name and address of each Lender as the registered owner of the
Revolving Loans (and the principal amount thereof and stated interest thereon)
held by such Lender (each, a “Registered Loan”).  A Registered Loan (and the
registered note, if any, evidencing the same) may be assigned or sold in whole
or in part only by registration of such assignment or sale on the Register (and
each registered note shall expressly so provide) and any assignment or sale of
all or part of such Registered Loan (and the registered note, if any, evidencing
the same) may be effected only by registration of such assignment or sale on the
Register, together with the surrender of the registered note, if any, evidencing
the same duly recorded by (or accompanied by a written instrument of assignment
or sale duly executed by) the holder of such registered note, whereupon, at the
request of the designated assignee(s) or transferee(s), one or more new
registered notes in the same aggregate principal amount shall be issued to the
designated assignee(s) or transferee(s).  Prior to the registration of
assignment or sale of any Registered Loan (and the registered note, if any
evidencing the same), Borrowers shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered as the owner thereof for the purpose of receiving all payments
thereon and for all other purposes, notwithstanding notice to the contrary.

 

(i)            In the event that a Lender sells participations in its Registered
Loan, such Lender, as a non-fiduciary agent on behalf of Borrowers, shall
maintain (or cause to be maintained) a register on which it enters the name of
all participants in the Registered Loans held by it (and the principal amount
(and stated interest thereon) of the portion of such Registered Loans that is
subject to such participations) (the “Participant Register”).  A Registered Loan
(and the Registered Note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each registered note shall expressly so provide).  Any
participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.  No Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations or otherwise comply with the IRC.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Agent (in its capacity as Agent) shall have no responsibility for maintaining a
Participant Register.

 

(j)            The Borrowers agree that each Participant shall be entitled to
the benefits of Section 16 (subject to the requirements and limitations therein,
including the requirements under Section 16.2 (it being understood that the
documentation required under Section 16.2 shall be delivered to the
participating Lender) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Section 13.1(b); provided that such
Participant (i) agrees to be subject to the provision of Section 14.2 as if it
were an assignee under Section 13.1(b) and (ii) shall not be entitled to receive
any greater payment under Section 16 with respect

 

122

--------------------------------------------------------------------------------


 

to any participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation.

 

(k)           Agent shall make a copy of the Register available for review by
Borrowers from time to time as Borrowers may reasonably request.

 

13.2.               Successors.  This Agreement shall bind and inure to the
benefit of the respective successors and assigns of each of the parties;
provided, that no Borrower may assign this Agreement or any rights or duties
hereunder without the Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio.  No consent to assignment by the
Lenders shall release any Borrower from its Obligations.  A Lender may assign
this Agreement and the other Loan Documents and its rights and duties hereunder
and thereunder pursuant to Section 13.1 and, except as expressly required
pursuant to Section 13.1, no consent or approval by any Borrower is required in
connection with any such assignment.

 

14.                               AMENDMENTS; WAIVERS.

 

14.1.               Amendments and Waivers.

 

(a)           No amendment, waiver or other modification of any provision of
this Agreement or any other Loan Document (other than the Fee Letter), and no
consent with respect to any departure by any Borrower therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
(or by Agent at the written request of the Required Lenders) and the Loan
Parties that are party thereto and then any such waiver or consent shall be
effective, but only in the specific instance and for the specific purpose for
which given; provided, that no such waiver, amendment, or consent shall, unless
in writing and signed by all of the Lenders directly affected thereby and all of
the Loan Parties that are party thereto, do any of the following:

 

(i)            increase the amount of or extend the expiration date of any
Commitment of any Lender or amend, modify, or eliminate the second to last
sentence of Section 2.4(c)(i),

 

(ii)           postpone or delay any date fixed by this Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

 

(iii)          reduce the principal of, or the rate of interest on, any loan or
other extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document (except (y) in connection with the
waiver of applicability of Section 2.6(c) (which waiver shall be effective with
the written consent of the Required Lenders), and (z) that any amendment or
modification of defined terms used in the financial covenants or availability
determinations in this Agreement shall not constitute a reduction in the rate of
interest or a reduction of fees for purposes of this clause (iii)),

 

(iv)          amend, modify, or eliminate this Section or any provision of this
Agreement providing for consent or other action by all Lenders,

 

123

--------------------------------------------------------------------------------


 

(v)           amend, modify, or eliminate Section 3.1,

 

(vi)          amend or modify Section 15.11 to change the conditions or
circumstances that Agent’s Lien in all or substantially all of the Collateral
may be released or contractually subordinated,

 

(vii)         other than as permitted by Section 15.11, release or contractually
subordinate Agent’s Lien in all or substantially all of the Collateral,

 

(viii)        amend, modify, or eliminate the definitions of “Required Lenders”,
“Supermajority Lenders” or “Pro Rata Share”,

 

(ix)          other than in connection with a merger, liquidation, dissolution
or sale of such Person expressly permitted by the terms hereof or the other Loan
Documents, release any Borrower or any Guarantor from any obligation for the
payment of money or consent to the assignment or transfer by any Borrower or any
Guarantor of any of its rights or duties under this Agreement or the other Loan
Documents,

 

(x)           amend, modify, or eliminate any of the provisions of
Section 2.4(b)(i), (ii) or (iii), or

 

(xi)          amend, modify, or eliminate any of the provisions of Section 13.1
with respect to assignments to, or participations with, Persons who are Loan
Parties, Affiliates of a Loan Party, or Sponsor Affiliated Entities;

 

(b)           No amendment, waiver, modification, or consent shall amend,
modify, waive, or eliminate,

 

(i)            the definition of, or any of the terms or provisions of, the Fee
Letter, without the written consent of Agent and Borrowers (and shall not
require the written consent of any of the Lenders),

 

(ii)           any provision of Section 15 pertaining to Agent, or any other
rights or duties of Agent under this Agreement or the other Loan Documents,
without the written consent of Agent, Borrowers, and the Required Lenders;

 

(c)           No amendment, waiver, modification, elimination, or consent shall,
without written consent of Agent, Borrowers and the Supermajority Lenders,
amend, modify, or eliminate the definition of Borrowing Base or any of the
defined terms (including the definitions of Eligible Accounts) that are used in
such definition to the extent that any such change results in more credit being
made available to Borrowers based upon the Borrowing Base, but not otherwise, or
the definition of Maximum Revolver Amount;

 

(d)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Issuing Bank, or any other rights or duties of Issuing
Bank under this Agreement or the other Loan Documents, without the written
consent of Issuing Bank, Agent, Borrowers, and the Required Lenders;

 

124

--------------------------------------------------------------------------------


 

(e)           No amendment, waiver, modification, elimination, or consent shall
amend, modify, or waive any provision of this Agreement or the other Loan
Documents pertaining to Swing Lender, or any other rights or duties of Swing
Lender under this Agreement or the other Loan Documents, without the written
consent of Swing Lender, Agent, Borrowers, and the Required Lenders; and

 

(f)            Anything in this Section 14.1 to the contrary notwithstanding,
(i) any amendment, modification, elimination, waiver, consent, termination, or
release of, or with respect to, any provision of this Agreement or any other
Loan Document that relates only to the relationship of the Lender Group among
themselves, and that does not affect the rights or obligations of any Loan
Party, shall not require consent by or the agreement of any Loan Party, (ii) any
amendment, waiver, modification, elimination, or consent of or with respect to
any provision of this Agreement or any other Loan Document may be entered into
without the consent of, or over the objection of, any Defaulting Lender,
(iii) each Lender hereby irrevocably authorizes Agent on its behalf, and without
further consent, to enter into amendments, supplements or modifications to this
Agreement (including, without limitation, amendments to this Section 14.1) or
any of the other Loan Documents or to enter into additional Loan Documents as
Agent reasonably deems appropriate in order to effectuate the terms of
Section 2.14; provided that no amendment or modification shall result in any
increase in the amount of any Lender’s Commitment or any increase in any
Lender’s Pro Rata Share, in each case, without the written consent of such
affected Lender, and (iv) Agent and the Borrowers shall be permitted to amend
any provision of the Loan Documents (and such amendment shall become effective
without any further action or consent of any other party to any Loan Document)
if Agent and the Borrowers shall have jointly identified an obvious error or any
error or omission of a technical or immaterial nature in any such provision.

 

14.2.               Replacement of Certain Lenders.

 

(a)           If (i) any action to be taken by the Lender Group or Agent
hereunder requires the consent, authorization, or agreement of all Lenders or
all Lenders affected thereby and if such action has received the consent,
authorization, or agreement of the Required Lenders but not of all Lenders or
all Lenders affected thereby, or (ii) any Lender makes a claim for compensation
under Section 16, then Borrowers or Agent, upon at least five Business Days
prior irrevocable notice, may permanently replace any Lender that failed to give
its consent, authorization, or agreement (a “Non-Consenting Lender”) or any
Lender that made a claim for compensation (a “Tax Lender”) with one or more
Replacement Lenders, and the Non-Consenting Lender or Tax Lender, as applicable,
shall have no right to refuse to be replaced hereunder.  Such notice to replace
the Non-Consenting Lender or Tax Lender, as applicable, shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given.

 

(b)           Prior to the effective date of such replacement, the
Non-Consenting Lender or Tax Lender, as applicable, and each Replacement Lender
shall execute and deliver an Assignment and Acceptance, subject only to the
Non-Consenting Lender or Tax Lender, as applicable, being repaid in full its
share of the outstanding Obligations (without any premium or penalty of any kind
whatsoever, but including (i) all interest, fees and other amounts that may be
due and payable in respect thereof, (ii) an assumption of its Pro Rata Share of
participations in

 

125

--------------------------------------------------------------------------------


 

the Letters of Credit, and (iii) Funding Losses).  If the Non-Consenting Lender
or Tax Lender, as applicable, shall refuse or fail to execute and deliver any
such Assignment and Acceptance prior to the effective date of such replacement,
Agent may, but shall not be required to, execute and deliver such Assignment and
Acceptance in the name or and on behalf of the Non-Consenting Lender or Tax
Lender, as applicable, and irrespective of whether Agent executes and delivers
such Assignment and Acceptance, the Non-Consenting Lender or Tax Lender, as
applicable, shall be deemed to have executed and delivered such Assignment and
Acceptance.  The replacement of any Non-Consenting Lender or Tax Lender, as
applicable, shall be made in accordance with the terms of Section 13.1.  Until
such time as one or more Replacement Lenders shall have acquired all of the
Obligations, the Commitments, and the other rights and obligations of the
Non-Consenting Lender or Tax Lender, as applicable, hereunder and under the
other Loan Documents, the Non-Consenting Lender or Tax Lender, as applicable,
shall remain obligated to make the Non-Consenting Lender’s or Tax Lender’s, as
applicable, Pro Rata Share of Revolving Loans and to purchase a participation in
each Letter of Credit, in an amount equal to its Pro Rata Share of
participations in such Letters of Credit.

 

14.3.               No Waivers; Cumulative Remedies.  No failure by Agent or any
Lender to exercise any right, remedy, or option under this Agreement or any
other Loan Document, or delay by Agent or any Lender in exercising the same,
will operate as a waiver thereof.  No waiver by Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated.  No waiver by Agent or any Lender on any occasion shall affect or
diminish Agent’s and each Lender’s rights thereafter to require strict
performance by Borrowers of any provision of this Agreement.  Agent’s and each
Lender’s rights under this Agreement and the other Loan Documents will be
cumulative and not exclusive of any other right or remedy that Agent or any
Lender may have.

 

15.                               AGENT; THE LENDER GROUP.

 

15.1.               Appointment and Authorization of Agent.  Each Lender hereby
designates and appoints Wells Fargo as its agent under this Agreement and the
other Loan Documents and each Lender hereby irrevocably authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to designate, appoint, and authorize) Agent to execute and deliver each
of the other Loan Documents on its behalf and to take such other action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to
Agent by the terms of this Agreement or any other Loan Document, together with
such powers as are reasonably incidental thereto.  Agent agrees to act as agent
for and on behalf of the Lenders (and the Bank Product Providers) on the
conditions contained in this Section 15.  Any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document
notwithstanding, Agent shall not have any duties or responsibilities, except
those expressly set forth herein or in the other Loan Documents, nor shall Agent
have or be deemed to have any fiduciary relationship with any Lender (or Bank
Product Provider), and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into this Agreement or any
other Loan Document or otherwise exist against Agent.  Without limiting the
generality of the foregoing, the use of the term “agent” in this Agreement or
the other Loan Documents with reference to Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law.  Instead, such term is used merely as a matter
of market custom,

 

126

--------------------------------------------------------------------------------


 

and is intended to create or reflect only a representative relationship between
independent contracting parties.  Each Lender hereby further authorizes (and by
entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to authorize) Agent to act as the secured party under each of the Loan
Documents that create a Lien on any item of Collateral.  Except as expressly
otherwise provided in this Agreement, Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions that Agent
expressly is entitled to take or assert under or pursuant to this Agreement and
the other Loan Documents.  Without limiting the generality of the foregoing, or
of any other provision of the Loan Documents that provides rights or powers to
Agent, Lenders agree that Agent shall have the right to exercise the following
powers as long as this Agreement remains in effect:  (a) maintain, in accordance
with its customary business practices, ledgers and records reflecting the status
of the Obligations, the Collateral, payments and proceeds of Collateral, and
related matters, (b) execute or file any and all financing or similar statements
or notices, amendments, renewals, supplements, documents, instruments, proofs of
claim, notices and other written agreements with respect to the Loan Documents,
or to take any other action with respect to any Collateral or Loan Documents
which may be necessary to perfect, and maintain perfected, the security
interests and Liens upon Collateral pursuant to the Loan Documents, (c) make
Revolving Loans, for itself or on behalf of Lenders, as provided in the Loan
Documents, (d) exclusively receive, apply, and distribute payments and proceeds
of the Collateral as provided in the Loan Documents, (e) open and maintain such
bank accounts and cash management arrangements as Agent deems necessary and
appropriate in accordance with the Loan Documents for the foregoing purposes,
(f) perform, exercise, and enforce any and all other rights and remedies of the
Lender Group with respect to any Loan Party or its Subsidiaries, the
Obligations, the Collateral, or otherwise related to any of same as provided in
the Loan Documents, and (g) incur and pay such Lender Group Expenses as Agent
may deem necessary or appropriate for the performance and fulfillment of its
functions and powers pursuant to the Loan Documents.

 

15.2.               Delegation of Duties.  Agent may execute any of its duties
under this Agreement or any other Loan Document by or through agents, employees
or attorneys in fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties.  Agent shall not be responsible for the
negligence or misconduct of any agent or attorney in fact that it selects as
long as such selection was made without gross negligence or willful misconduct.

 

15.3.               Liability of Agent.  None of the Agent-Related Persons shall
(a) be liable for any action taken or omitted to be taken by any of them under
or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby (except for its own gross negligence or willful
misconduct), or (b) be responsible in any manner to any of the Lenders (or Bank
Product Providers) for any recital, statement, representation or warranty made
by any Loan Party or any of its Subsidiaries or Affiliates, or any officer or
director thereof, contained in this Agreement or in any other Loan Document, or
in any certificate, report, statement or other document referred to or provided
for in, or received by Agent under or in connection with, this Agreement or any
other Loan Document, or the validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any other Loan Document, or for any failure
of any Loan Party or its Subsidiaries or any other party to any Loan Document to
perform its obligations hereunder or thereunder.  No Agent-Related Person shall
be under any obligation to any Lenders (or Bank Product Providers) to ascertain
or to inquire as to the

 

127

--------------------------------------------------------------------------------


 

observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the books and
records or properties of any Loan Party or its Subsidiaries.  No Agent-Related
Person shall have any liability to any Lender, and Loan Party or any of their
respective Affiliates if any request for a Loan, Letter of Credit or other
extension of credit was not authorized by the applicable Borrower.  Agent shall
not be required to take any action that, in its opinion or in the opinion of its
counsel, may expose it to liability or that is contrary to any Loan Document or
applicable law or regulation.

 

15.4.               Reliance by Agent.  Agent shall be entitled to rely, and
shall be fully protected in relying, upon any writing, resolution, notice,
consent, certificate, affidavit, letter, telegram, telefacsimile or other
electronic method of transmission, telex or telephone message, statement or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent, or made by the proper Person or Persons, and upon advice
and statements of legal counsel (including counsel to Borrowers or counsel to
any Lender), independent accountants and other experts selected by Agent.  Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless Agent shall first receive such
advice or concurrence of the Lenders as it deems appropriate and until such
instructions are received, Agent shall act, or refrain from acting, as it deems
advisable.  If Agent so requests, it shall first be indemnified to its
reasonable satisfaction by the Lenders (and, if it so elects, the Bank Product
Providers) against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action.  Agent shall in all
cases be fully protected in acting, or in refraining from acting, under this
Agreement or any other Loan Document in accordance with a request or consent of
the Required Lenders and such request and any action taken or failure to act
pursuant thereto shall be binding upon all of the Lenders (and Bank Product
Providers).

 

15.5.               Notice of Default or Event of Default.  Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default, except with respect to defaults in the payment of principal, interest,
fees, and expenses required to be paid to Agent for the account of the Lenders
and, except with respect to Events of Default of which Agent has actual
knowledge, unless Agent shall have received written notice from a Lender or
Borrowers referring to this Agreement, describing such Default or Event of
Default, and stating that such notice is a “notice of default.”  Agent promptly
will notify the Lenders of its receipt of any such notice or of any Event of
Default of which Agent has actual knowledge.  If any Lender obtains actual
knowledge of any Event of Default, such Lender promptly shall notify the other
Lenders and Agent of such Event of Default.  Each Lender shall be solely
responsible for giving any notices to its Participants, if any.  Subject to
Section 15.4, Agent shall take such action with respect to such Default or Event
of Default as may be requested by the Required Lenders in accordance with
Section 9; provided, that unless and until Agent has received any such request,
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable.

 

15.6.               Credit Decision.  Each Lender (and Bank Product Provider)
acknowledges that none of the Agent-Related Persons has made any representation
or warranty to it, and that no act by Agent hereinafter taken, including any
review of the affairs of any Loan Party and its Subsidiaries or Affiliates,
shall be deemed to constitute any representation or warranty by any
Agent-Related Person to any Lender (or Bank Product Provider).  Each Lender
represents (and

 

128

--------------------------------------------------------------------------------


 

by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) to Agent that it has, independently and without reliance
upon any Agent-Related Person and based on such due diligence, documents and
information as it has deemed appropriate, made its own appraisal of, and
investigation into, the business, prospects, operations, property, financial and
other condition and creditworthiness of each Borrower or any other Person party
to a Loan Document, and all applicable bank regulatory laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to Borrowers.  Each Lender also represents (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to represent) that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of each Borrower or any other Person
party to a Loan Document.  Except for notices, reports, and other documents
expressly herein required to be furnished to the Lenders by Agent, Agent shall
not have any duty or responsibility to provide any Lender (or Bank Product
Provider) with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Borrower or any other Person party to a Loan Document
that may come into the possession of any of the Agent-Related Persons.  Each
Lender acknowledges (and by entering into a Bank Product Agreement, each Bank
Product Provider shall be deemed to acknowledge) that Agent does not have any
duty or responsibility, either initially or on a continuing basis (except to the
extent, if any, that is expressly specified herein) to provide such Lender (or
Bank Product Provider) with any credit or other information with respect to any
Borrower, its Affiliates or any of their respective business, legal, financial
or other affairs, and irrespective of whether such information came into Agent’s
or its Affiliates’ or representatives’ possession before or after the date on
which such Lender became a party to this Agreement (or such Bank Product
Provider entered into a Bank Product Agreement).

 

15.7.               Costs and Expenses; Indemnification.  Agent may incur and
pay Lender Group Expenses to the extent Agent reasonably deems necessary or
appropriate for the performance and fulfillment of its functions, powers, and
obligations pursuant to the Loan Documents, including court costs, attorneys’
fees and expenses, fees and expenses of financial accountants, advisors, and
consultants, and appraisers, costs of collection by outside collection agencies,
auctioneer fees and expenses, and costs of security guards or insurance premiums
paid to maintain the Collateral, whether or not Borrowers are obligated to
reimburse Agent or Lenders for such expenses pursuant to this Agreement or
otherwise.  Agent is authorized and directed to deduct and retain sufficient
amounts from payments or proceeds of the Collateral received by Agent to
reimburse Agent for such out-of-pocket costs and expenses prior to the
distribution of any amounts to Lenders (or Bank Product Providers).  In the
event Agent is not reimbursed for such costs and expenses by the Loan Parties
and their Subsidiaries, each Lender hereby agrees that it is and shall be
obligated to pay to Agent such Lender’s ratable share thereof.  Whether or not
the transactions contemplated hereby are consummated, each of the Lenders, on a
ratable basis, shall indemnify and defend the Agent-Related Persons (to the
extent not reimbursed by or on behalf of Borrowers and without limiting the
obligation of Borrowers to do so) from and against any and all Indemnified
Liabilities; provided, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities resulting

 

129

--------------------------------------------------------------------------------


 

solely from such Person’s gross negligence or willful misconduct nor shall any
Lender be liable for the obligations of any Defaulting Lender in failing to make
a Revolving Loan or other extension of credit hereunder.  Without limitation of
the foregoing, each Lender shall reimburse Agent upon demand for such Lender’s
ratable share of any costs or out of pocket expenses (including attorneys,
accountants, advisors, and consultants fees and expenses) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment, or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement or any other Loan Document to the extent
that Agent is not reimbursed for such expenses by or on behalf of Borrowers. 
The undertaking in this Section shall survive the payment of all Obligations
hereunder and the resignation or replacement of Agent.

 

15.8.               Agent in Individual Capacity.  Wells Fargo and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in, and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Loan Party and its Subsidiaries and
Affiliates and any other Person party to any Loan Document as though Wells Fargo
were not Agent hereunder, and, in each case, without notice to or consent of the
other members of the Lender Group.  The other members of the Lender Group
acknowledge (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to acknowledge) that, pursuant to such activities,
Wells Fargo or its Affiliates may receive information regarding a Loan Party or
its Affiliates or any other Person party to any Loan Documents that is subject
to confidentiality obligations in favor of such Loan Party or such other Person
and that prohibit the disclosure of such information to the Lenders (or Bank
Product Providers), and the Lenders acknowledge (and by entering into a Bank
Product Agreement, each Bank Product Provider shall be deemed to acknowledge)
that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver Agent will use its reasonable best
efforts to obtain), Agent shall not be under any obligation to provide such
information to them.  The terms “Lender” and “Lenders” include Wells Fargo in
its individual capacity.

 

15.9.               Successor Agent.  Agent may resign as Agent upon 30 days
(ten days if an Event of Default has occurred and is continuing) prior written
notice to the Lenders (unless such notice is waived by the Required Lenders) and
Borrowers (unless such notice is waived by Borrowers or an Event of Default has
occurred and is continuing) and without any notice to the Bank Product
Providers.  If Agent resigns under this Agreement, the Required Lenders shall be
entitled, with (so long as no Event of Default has occurred and is continuing)
the consent of Borrowers (such consent not to be unreasonably withheld, delayed,
or conditioned), appoint a successor Agent for the Lenders (and the Bank Product
Providers).  If, at the time that Agent’s resignation is effective, it is acting
as Issuing Bank or the Swing Lender, such resignation shall also operate to
effectuate its resignation as Issuing Bank or the Swing Lender, as applicable,
and it shall automatically be relieved of any further obligation to issue
Letters of Credit, or to make Swing Loans.  If no successor Agent is appointed
prior to the effective date of the resignation of Agent, Agent may appoint,
after consulting with the Lenders and Borrowers, a successor Agent.  If Agent
has materially breached or failed to perform any material provision of this
Agreement or of applicable law, the Required Lenders may agree in writing to
remove and replace Agent with a successor Agent from among the Lenders with (so
long as no Event of Default has occurred and is continuing) the consent of
Borrowers (such consent not to be unreasonably

 

130

--------------------------------------------------------------------------------


 

withheld, delayed, or conditioned).  In any such event, upon the acceptance of
its appointment as successor Agent hereunder, such successor Agent shall succeed
to all the rights, powers, and duties of the retiring Agent and the term “Agent”
shall mean such successor Agent and the retiring Agent’s appointment, powers,
and duties as Agent shall be terminated.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Section 15 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Agent under
this Agreement.  If no successor Agent has accepted appointment as Agent by the
date which is 30 days following a retiring Agent’s notice of resignation, the
retiring Agent’s resignation shall nevertheless thereupon become effective and
the Lenders shall perform all of the duties of Agent hereunder until such time,
if any, as the Lenders appoint a successor Agent as provided for above.

 

15.10.             Lender in Individual Capacity.  Any Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, provide Bank Products to, acquire Equity Interests in and
generally engage in any kind of banking, trust, financial advisory,
underwriting, or other business with any Loan Party and its Subsidiaries and
Affiliates and any other Person party to any Loan Documents as though such
Lender were not a Lender hereunder without notice to or consent of the other
members of the Lender Group (or the Bank Product Providers).  The other members
of the Lender Group acknowledge (and by entering into a Bank Product Agreement,
each Bank Product Provider shall be deemed to acknowledge) that, pursuant to
such activities, such Lender and its respective Affiliates may receive
information regarding a Loan Party or its Affiliates or any other Person party
to any Loan Documents that is subject to confidentiality obligations in favor of
such Loan Party or such other Person and that prohibit the disclosure of such
information to the Lenders, and the Lenders acknowledge (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to
acknowledge) that, in such circumstances (and in the absence of a waiver of such
confidentiality obligations, which waiver such Lender will use its reasonable
best efforts to obtain), such Lender shall not be under any obligation to
provide such information to them.

 

15.11.             Collateral Matters.

 

(a)           The Lenders hereby irrevocably authorize (and by entering into a
Bank Product Agreement, each Bank Product Provider shall be deemed to authorize)
Agent to release, and Agent shall release (and such release will be automatic
and without the need for further action by any Person) any Lien on any
Collateral (i) upon the termination of the Commitments and payment and
satisfaction in full by the Loan Parties and their Subsidiaries of all of the
Obligations, (ii) constituting property being sold or disposed of and if such
sale or disposition is permitted under Section 6.4 (and Agent may rely
conclusively on a certificate from Borrowers that such sale or disposition is
permitted under Section 6.4, without further inquiry), (iii) constituting
property in which no Loan Party or any of its Subsidiaries owned any interest at
the time Agent’s Lien was granted nor at any time thereafter, (iv) constituting
property leased or licensed to a Loan Party or its Subsidiaries under a lease or
license that has expired or is terminated in a transaction permitted under this
Agreement, or (v) in connection with a credit bid or purchase authorized under
this Section 15.11.  The Loan Parties and the Lenders hereby irrevocably
authorize (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to authorize) Agent, based upon the instruction of the
Required Lenders, to (a) consent to the sale of, credit bid, or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any sale thereof conducted under the

 

131

--------------------------------------------------------------------------------


 

provisions of the Bankruptcy Code, including Section 363 of the Bankruptcy Code,
(b) credit bid or purchase (either directly or indirectly through one or more
entities) all or any portion of the Collateral at any sale or other disposition
thereof conducted under the provisions of the Code, including pursuant to
Sections 9-610 or 9-620 of the Code, or (c) credit bid or purchase (either
directly or indirectly through one or more entities) all or any portion of the
Collateral at any other sale or foreclosure conducted or consented to by Agent
in accordance with applicable law in any judicial action or proceeding or by the
exercise of any legal or equitable remedy.  In connection with any such credit
bid or purchase, (i) the Obligations owed to the Lenders and the Bank Product
Providers shall be entitled to be, and shall be, credit bid on a ratable basis
(with Obligations with respect to contingent or unliquidated claims being
estimated for such purpose if the fixing or liquidation thereof would not impair
or unduly delay the ability of Agent to credit bid or purchase at such sale or
other disposition of the Collateral and, if such contingent or unliquidated
claims cannot be estimated without impairing or unduly delaying the ability of
Agent to credit bid at such sale or other disposition, then such claims shall be
disregarded, not credit bid, and not entitled to any interest in the Collateral
that is the subject of such credit bid or purchase) and the Lenders and the Bank
Product Providers whose Obligations are credit bid shall be entitled to receive
interests (ratably based upon the proportion of their Obligations credit bid in
relation to the aggregate amount of Obligations so credit bid) in the Collateral
that is the subject of such credit bid or purchase (or in the Equity Interests
of the any entities that are used to consummate such credit bid or purchase),
and (ii) Agent, based upon the instruction of the Required Lenders, may accept
non-cash consideration, including debt and equity securities issued by any
entities used to consummate such credit bid or purchase and in connection
therewith Agent may reduce the Obligations owed to the Lenders and the Bank
Product Providers (ratably based upon the proportion of their Obligations credit
bid in relation to the aggregate amount of Obligations so credit bid) based upon
the value of such non-cash consideration; provided, that Bank Product
Obligations not entitled to the application set forth in
Section 2.4(b)(iii)(J) shall not be entitled to be, and shall not be, credit
bid, or used in the calculation of the ratable interest of the Lenders and Bank
Product Providers in the Obligations which are credit bid.  Except as provided
in this Section 15.11(a), Agent will not execute and deliver a release of any
Lien on any Collateral without the prior written authorization of (y) if the
release is of all or substantially all of the Collateral, all of the Lenders
(without requiring the authorization of the Bank Product Providers), or
(z) otherwise, the Required Lenders (without requiring the authorization of the
Bank Product Providers).  Upon request by Agent or Borrowers at any time, the
Lenders will (and if so requested, the Bank Product Providers will) confirm in
writing Agent’s authority to release any such Liens on particular types or items
of Collateral pursuant to this Section 15.11; provided, that (1) anything to the
contrary contained in any of the Loan Documents notwithstanding, Agent shall not
be required to execute any document or take any action necessary to evidence
such release on terms that, in Agent’s good faith opinion, could expose Agent to
liability or create any obligation or entail any consequence other than the
release of such Lien without recourse, representation, or warranty, and (2) such
release shall not in any manner discharge, affect, or impair the Obligations or
any Liens (other than those expressly released) upon (or obligations of
Borrowers in respect of) any and all interests retained by any Borrower,
including, the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.  Each Lender further hereby irrevocably authorizes (and
by entering into a Bank Product Agreement, each Bank Product Provider shall be
deemed to irrevocably authorize) Agent to (x) subordinate (and/or, at its option
and in its sole discretion, release) any Lien on any

 

132

--------------------------------------------------------------------------------


 

property granted to or held by Agent under any Loan Document to the holder of
any Permitted Lien on such property if such Permitted Lien secures Permitted
Purchase Money Indebtedness (including Capitalized Lease Obligations) which
constitutes Permitted Indebtedness, (y) to the extent Agent has the authority
under this Section 15.11, to release its Lien on such property and (z) release
(and such release will be automatic and without the need for further action by
any Person) any Loan Party from its obligations under any Loan Document if such
Person ceases to be a Subsidiary or ceases to be required to be a Loan Party, in
each case, as a result of a transaction or series of transactions permitted
hereunder.

 

(b)           Agent shall have no obligation whatsoever to any of the Lenders
(or the Bank Product Providers) (i) to verify or assure that the Collateral
exists or is owned by a Loan Party or any of its Subsidiaries or is cared for,
protected, or insured or has been encumbered, (ii) to verify or assure that
Agent’s Liens have been properly or sufficiently or lawfully created, perfected,
protected, or enforced or are entitled to any particular priority, (iii) to
verify or assure that any particular items of Collateral meet the eligibility
criteria applicable in respect thereof, (iv) to impose, maintain, increase,
reduce, implement, or eliminate any particular reserve hereunder or to determine
whether the amount of any reserve is appropriate or not, or (v) to exercise at
all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to Agent pursuant to any of the Loan Documents, it being
understood and agreed that in respect of the Collateral, or any act, omission,
or event related thereto, subject to the terms and conditions contained herein,
Agent may act in any manner it may deem appropriate, in its sole discretion
given Agent’s own interest in the Collateral in its capacity as one of the
Lenders and that Agent shall have no other duty or liability whatsoever to any
Lender (or Bank Product Provider) as to any of the foregoing, except as
otherwise expressly provided herein.

 

(c)           In connection with any release by Agent of a Lien on any
Collateral or any Guarantor pursuant to Section 15.11(a), Agent will, at the
Loan Parties’ expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request and as are reasonably
satisfactory to Agent to evidence the release of such item of Collateral from
the assignment, security interest and charge granted under the Loan Documents or
to release such Guarantor from its obligations under the Guaranty and Security
Agreement or similar Loan Documents; provided, that, (i) Agent shall not be
required to execute any document containing any terms other than the release of
such Lien or the release of such Guarantor without recourse, representation, or
warranty, and (ii) such release shall not in any manner discharge, affect, or
impair the Obligations or any Liens (other than those expressly being released)
upon all interests retained by any Loan Party, including, the proceeds of any
sale, all of which shall continue to constitute part of the Collateral.

 

15.12.             Restrictions on Actions by Lenders; Sharing of Payments.

 

(a)           Each of the Lenders agrees that it shall not, without the express
written consent of Agent, and that it shall, to the extent it is lawfully
entitled to do so, upon the written request of Agent, set off against the
Obligations, any amounts owing by such Lender to any Loan Party or its
Subsidiaries or any deposit accounts of any Loan Party or its Subsidiaries now
or hereafter maintained with such Lender.  Each of the Lenders further agrees
that it shall not, unless specifically requested to do so in writing by Agent,
take or cause to be taken any action,

 

133

--------------------------------------------------------------------------------


 

including, the commencement of any legal or equitable proceedings to enforce any
Loan Document against any Borrower or any Guarantor or to foreclose any Lien on,
or otherwise enforce any security interest in, any of the Collateral.

 

(b)           If, at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such Lender from Agent pursuant to the terms of this Agreement, or
(ii) payments from Agent in excess of such Lender’s Pro Rata Share of all such
distributions by Agent, such Lender promptly shall (A) turn the same over to
Agent, in kind, and with such endorsements as may be required to negotiate the
same to Agent, or in immediately available funds, as applicable, for the account
of all of the Lenders and for application to the Obligations in accordance with
the applicable provisions of this Agreement, or (B) purchase, without recourse
or warranty, an undivided interest and participation in the Obligations owed to
the other Lenders so that such excess payment received shall be applied ratably
as among the Lenders in accordance with their Pro Rata Shares; provided, that to
the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

15.13.             Agency for Perfection.  Agent hereby appoints each other
Lender (and each Bank Product Provider) as its agent (and each Lender hereby
accepts (and by entering into a Bank Product Agreement, each Bank Product
Provider shall be deemed to accept) such appointment) for the purpose of
perfecting Agent’s Liens in assets which, in accordance with Article 8 or
Article 9, as applicable, of the Code can be perfected by possession or
control.  Should any Lender obtain possession or control of any such Collateral,
such Lender shall notify Agent thereof, and, promptly upon Agent’s request
therefor shall deliver possession or control of such Collateral to Agent or in
accordance with Agent’s instructions.

 

15.14.             Payments by Agent to the Lenders.  All payments to be made by
Agent to the Lenders (or Bank Product Providers) shall be made by bank wire
transfer of immediately available funds pursuant to such wire transfer
instructions as each party may designate for itself by written notice to Agent. 
Concurrently with each such payment, Agent shall identify whether such payment
(or any portion thereof) represents principal, premium, fees, or interest of the
Obligations.

 

15.15.             Concerning the Collateral and Related Loan Documents.  Each
member of the Lender Group authorizes and directs Agent to enter into this
Agreement and the other Loan Documents.  Each member of the Lender Group agrees
(and by entering into a Bank Product Agreement, each Bank Product Provider shall
be deemed to agree) that any action taken by Agent in accordance with the terms
of this Agreement or the other Loan Documents relating to the Collateral and the
exercise by Agent of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Lenders (and such Bank Product Provider).

 

134

--------------------------------------------------------------------------------


 

15.16.             Field Examination Reports; Confidentiality; Disclaimers by
Lenders; Other Reports and Information.  By becoming a party to this Agreement,
each Lender:

 

(a)           is deemed to have requested that Agent furnish such Lender,
promptly after it becomes available, a copy of each field examination report
respecting any Loan Party or its Subsidiaries (each, a “Report”) prepared by or
at the request of Agent, and Agent shall so furnish each Lender with such
Reports,

 

(b)           expressly agrees and acknowledges that Agent does not (i) make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report,

 

(c)           expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that Agent or other party performing any
field examination will inspect only specific information regarding the Loan
Parties and their Subsidiaries and will rely significantly upon Loan Parties’
and their Subsidiaries’ books and records, as well as on representations of
Borrowers’ personnel,

 

(d)           agrees to keep all Reports and other material, non-public
information regarding the Loan Parties and their Subsidiaries and their
operations, assets, and existing and contemplated business plans in a
confidential manner in accordance with Section 17.9, and

 

(e)           without limiting the generality of any other indemnification
provision contained in this Agreement, agrees:  (i) to hold Agent and any other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or fail to take or any conclusion the indemnifying Lender may reach or draw
from any Report in connection with any loans or other credit accommodations that
the indemnifying Lender has made or may make to Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of Borrowers, and (ii) to pay and protect, and indemnify, defend and hold
Agent, and any such other Lender preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including, attorneys’ fees and costs) incurred by Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.

 

In addition to the foregoing, (x) any Lender may from time to time request of
Agent in writing that Agent provide to such Lender a copy of any report or
document provided by any Loan Party or its Subsidiaries to Agent that has not
been contemporaneously provided by such Loan Party or such Subsidiary to such
Lender, and, upon receipt of such request, Agent promptly shall provide a copy
of same to such Lender, (y) to the extent that Agent is entitled, under any
provision of the Loan Documents, to request additional reports or information
from any Loan Party or its Subsidiaries, any Lender may, from time to time,
reasonably request Agent to exercise such right as specified in such Lender’s
notice to Agent, whereupon Agent promptly shall request of Borrowers the
additional reports or information reasonably specified by such Lender, and, upon
receipt thereof from such Loan Party or such Subsidiary, Agent promptly shall
provide a copy of same to such Lender, and (z) any time that Agent renders to
Borrowers a statement regarding the Loan Account, Agent shall send a copy of
such statement to each Lender.

 

135

--------------------------------------------------------------------------------


 

15.17.             Several Obligations; No Liability.  Notwithstanding that
certain of the Loan Documents now or hereafter may have been or will be executed
only by or in favor of Agent in its capacity as such, and not by or in favor of
the Lenders, any and all obligations on the part of Agent (if any) to make any
credit available hereunder shall constitute the several (and not joint)
obligations of the respective Lenders on a ratable basis, according to their
respective Commitments, to make an amount of such credit not to exceed, in
principal amount, at any one time outstanding, the amount of their respective
Commitments.  Nothing contained herein shall confer upon any Lender any interest
in, or subject any Lender to any liability for, or in respect of, the business,
assets, profits, losses, or liabilities of any other Lender.  Each Lender shall
be solely responsible for notifying its Participants of any matters relating to
the Loan Documents to the extent any such notice may be required, and no Lender
shall have any obligation, duty, or liability to any Participant of any other
Lender.  Except as provided in Section 15.7, no member of the Lender Group shall
have any liability for the acts of any other member of the Lender Group.  No
Lender shall be responsible to any Borrower or any other Person for any failure
by any other Lender (or Bank Product Provider) to fulfill its obligations to
make credit available hereunder, nor to advance for such Lender (or Bank Product
Provider) or on its behalf, nor to take any other action on behalf of such
Lender (or Bank Product Provider) hereunder or in connection with the financing
contemplated herein.

 

16.                               WITHHOLDING TAXES.

 

16.1.               Payments.  All payments made by any Loan Party under any
Loan Document will be made free and clear of, and without deduction or
withholding for, any Taxes, except as otherwise required by applicable law, and
in the event any deduction or withholding of Taxes is required, the applicable
Withholding Agent shall make the requisite deduction or withholding, promptly
pay over to the applicable Governmental Authority the withheld tax, and if the
deduction or withholding is made by the Loan Party, the applicable Loan Party
shall furnish to Agent as promptly as possible after the date the payment of any
such Tax is due pursuant to applicable law, certified copies of tax receipts
evidencing such payment by such Loan Party.  Furthermore, if any such Tax is an
Indemnified Tax, the Loan Parties agree to pay the full amount of such
Indemnified Tax and any additional amounts to any Lender or Agent as may be
necessary so that every payment of all amounts due under this Agreement or other
Loan Document, including any amount paid pursuant to this Section 16.1 after
withholding or deduction for or on account of any Indemnified Taxes, will be an
amount it would have received had no such deduction or withholding been made. 
The Loan Parties will promptly pay any Other Taxes or reimburse Agent for such
Other Taxes upon Agent’s demand.  The Loan Parties shall jointly and severally
indemnify any Lender or Agent for the full amount of Indemnified Taxes arising
in connection with this Agreement or any other Loan Document or breach thereof
by any Loan Party (including, without limitation, any Indemnified Taxes imposed
or asserted on, or attributable to, amounts payable under this Section 16)
imposed on, or paid by, such Lender or Agent and all reasonable and documented
out-of-pocket costs and expenses related thereto (including fees and
disbursements of attorneys and other tax professionals), as and when they are
incurred and irrespective of whether suit is brought, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority (other than Indemnified Taxes and additional amounts that
a court of competent jurisdiction finally determines to have resulted from the
gross negligence or willful misconduct of such Lender or Agent).  The
obligations of the Loan Parties under this Section 16 shall survive the
termination

 

136

--------------------------------------------------------------------------------


 

of this Agreement, the resignation and replacement of Agent, and the repayment
of the Obligations.

 

16.2.               Exemptions.

 

(a)           If a Lender is entitled to claim an exemption or reduction from
United States withholding tax, such Lender agrees with and in favor of Agent, to
deliver to Agent and the Administrative Borrower on behalf of all Borrowers one
of the following on or before the date it becomes a Lender under this Agreement:

 

(i)            if such Lender is entitled to claim an exemption from United
States withholding tax pursuant to the portfolio interest exception, (A) a
statement of the Lender signed under penalty of perjury, that it is not a (I) a
“bank” as described in Section 881(c)(3)(A) of the IRC, (II) a 10% shareholder
of the Borrowers (within the meaning of Section 871(h)(3)(B) of the IRC), or
(III) a controlled foreign corporation related to Borrowers within the meaning
of Section 864(d)(4) of the IRC, and (B) a properly completed and executed IRS
Form W-8BEN, Form W-8BEN-E or Form W-8IMY (with proper attachments as
applicable); provided, if the Lender is a partnership and one or more direct or
indirect partners of such Lender are claiming the portfolio interest exemption,
the Lender may provide the statement described in clause (A) on behalf of each
such direct or indirect partners;

 

(ii)           if such Lender is entitled to claim an exemption from, or a
reduction of, withholding tax under a United States tax treaty, a properly
completed and executed copy of IRS Form W-8BEN or Form W-8BEN-E, as applicable;

 

(iii)          if such Lender is entitled to claim that interest paid under this
Agreement is exempt from United States withholding tax because it is effectively
connected with a United States trade or business of such Lender, a properly
completed and executed copy of IRS Form W-8ECI;

 

(iv)          if such Lender is entitled to claim that interest paid under this
Agreement is exempt from United States withholding tax because such Lender
serves as an intermediary, a properly completed and executed copy of IRS
Form W-8IMY (including a withholding statement and copies of the tax
certification documentation for its beneficial owner(s) of the income paid to
the intermediary, if required based on its status provided on the Form W-8IMY);
or

 

(v)           a properly completed and executed copy of any other form or forms,
including IRS Form W-9, as may be required under the IRC or other laws of the
United States certifying that such Lender is exempt from United States federal
backup withholding tax.

 

(b)           Each Lender shall provide new forms (or successor forms) upon the
expiration or obsolescence of any previously delivered forms and to promptly
notify Agent and Administrative Borrower of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.

 

(c)           If a Lender claims an exemption from withholding tax in a
jurisdiction other than the United States, such Lender agrees with and in favor
of Agent and Borrowers, to

 

137

--------------------------------------------------------------------------------


 

deliver to Agent and Administrative Borrower any such form or forms, as may be
required under the laws of such jurisdiction as a condition to exemption from,
or reduction of, foreign withholding or backup withholding tax on or before the
date it becomes a Lender under this Agreement, but only if such Lender is
legally able to deliver such forms, or the providing of or delivery of such
forms in the Lender’s reasonable judgment would not subject such Lender to any
material unreimbursed cost or expense or materially prejudice the legal or
commercial position of such Lender; provided, further, that nothing in this
Section 16.2(c) shall require a Lender to disclose any information that it deems
to be confidential (including without limitation, its tax returns).  Each Lender
shall provide new forms (or successor forms) upon the expiration or obsolescence
of any previously delivered forms and to promptly notify Agent and
Administrative Borrower of any change in circumstances which would modify or
render invalid any claimed exemption or reduction.

 

(d)           If a Lender claims exemption from, or reduction of, withholding
tax and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations of Borrowers to such Lender, such
Lender agrees to notify Agent and Administrative Borrower of the percentage
amount in which it is no longer the beneficial owner of Obligations of Borrowers
to such Lender.  To the extent of such percentage amount, Agent and
Administrative Borrower will treat such Lender’s documentation provided pursuant
to Section 16.2(a) or 16.2(c) as no longer valid.  With respect to such
percentage amount, such Assignee may provide new documentation, pursuant to
Section 16.2(a) or 16.2(c), if applicable.

 

(e)           If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding tax imposed by FATCA if such Lender were to
fail to comply with the applicable due diligence and reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the IRC, as
applicable), such Lender shall deliver to Agent at the time or times prescribed
by law and at such time or times reasonably requested by Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the IRC) and such additional documentation
reasonably requested by Agent as may be necessary for Agent or Borrowers to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment.  Solely for purposes of this clause
(e), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

(f)            On or before the date on which Wells Fargo Bank, National
Association (and any successor or replacement Agent) becomes the Agent
hereunder, it shall deliver to the Administrative Borrower a property completed
and executed copy of (i) IRS Form W-9, or (ii) IRS Form W-8ECI (with respect to
any payments to be received on its own behalf) and IRS Form W-8IMY (for all
other payments), establishing that the Borrowers can make payments to the Agent
without deduction or withholding of any Taxes imposed by the United States,
including Taxes imposed under FATCA.  The Agent shall provide new forms (or
successor forms) upon the expiration or obsolescence of any previously delivered
forms and to promptly notify the Administrative Borrower of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.

 

138

--------------------------------------------------------------------------------


 

16.3.               Reductions.

 

(a)           If a Lender is subject to an applicable withholding tax, the
applicable Withholding Agent may deduct or withhold from any payment to such
Lender an amount equivalent to the applicable withholding tax.  If the forms or
other documentation required by Section 16.2(a) or 16.2(c) are not delivered to
Agent and the Administrative Borrower, then the applicable Withholding Agent may
deduct or withhold from any payment to such Lender not providing such forms or
other documentation an amount equivalent to the applicable withholding tax.

 

(b)           If the IRS or any other Governmental Authority of the United
States or other jurisdiction asserts a claim that Agent (or, in the case of a
Participant, to the Lender granting the participation) did not properly withhold
tax from amounts paid to or for the account of any Lender or any Participant due
to a failure on the part of the Lender or any Participant (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify Agent (or such Participant failed to notify the Lender
granting the participation) of a change in circumstances which rendered the
exemption from, or reduction of, withholding tax ineffective, or for any other
reason) such Lender shall indemnify and hold Agent harmless (or, in the case of
a Participant, such Participant shall indemnify and hold the Lender granting the
participation harmless) for all amounts paid, directly or indirectly, by Agent
(or, in the case of a Participant, to the Lender granting the participation), as
tax or otherwise, including penalties and interest, and including any taxes
imposed by any jurisdiction on the amounts payable to Agent (or, in the case of
a Participant, to the Lender granting the participation only) under this
Section 16, together with all costs and expenses (including attorneys’ fees and
expenses).  The obligation of the Lenders and the Participants under this
subsection shall survive the payment of all Obligations and the resignation or
replacement of Agent.

 

16.4.               Refunds.  If Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Indemnified Taxes to which the
Loan Parties have paid additional amounts pursuant to this Section 16, so long
as no Default or Event of Default has occurred and is continuing, it shall pay
over such refund to the Administrative Borrower on behalf of the Loan Parties
(but only to the extent of payments made, or additional amounts paid, by the
Loan Parties under this Section 16 with respect to Indemnified Taxes giving rise
to such a refund), net of all reasonable and documented out-of-pocket expenses
of Agent or such Lender and without interest (other than any interest paid by
the applicable Governmental Authority with respect to such a refund); provided,
that the Loan Parties, upon the request of Agent or such Lender, agrees to repay
the amount paid over to the Loan Parties (plus any penalties, interest or other
charges, imposed by the applicable Governmental Authority, other than such
penalties, interest or other charges imposed as a result of the willful
misconduct or gross negligence of Agent or Lender hereunder as finally
determined by a court of competent jurisdiction) to Agent or such Lender in the
event Agent or such Lender is required to repay such refund to such Governmental
Authority.  Notwithstanding anything in this Agreement to the contrary, this
Section 16 shall not be construed to require Agent or any Lender to make
available its tax returns (or any other information which it deems confidential)
to Loan Parties or any other Person or require Agent or any Lender to pay any
amount to an indemnifying party pursuant to Section 16.4, the payment of which
would place Agent or such Lender (or their Affiliates) in a less favorable net
after-Tax position than such Person would have been in if the Tax subject to
indemnification and giving

 

139

--------------------------------------------------------------------------------


 

rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.

 

17.          GENERAL PROVISIONS.

 

17.1.               Effectiveness.  This Agreement shall be binding and deemed
effective when executed by each Borrower, Agent, and each Lender whose signature
is provided for on the signature pages hereof.

 

17.2.               Section Headings.  Headings and numbers have been set forth
herein for convenience only.  Unless the contrary is compelled by the context,
everything contained in each Section applies equally to this entire Agreement.

 

17.3.               Interpretation.  Neither this Agreement nor any uncertainty
or ambiguity herein shall be construed against the Lender Group or any Borrower,
whether under any rule of construction or otherwise.  On the contrary, this
Agreement has been reviewed by all parties and shall be construed and
interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto.

 

17.4.               Severability of Provisions.  Each provision of this
Agreement shall be severable from every other provision of this Agreement for
the purpose of determining the legal enforceability of any specific provision.

 

17.5.               Bank Product Providers.  Each Bank Product Provider in its
capacity as such shall be deemed a third party beneficiary hereof and of the
provisions of the other Loan Documents for purposes of any reference in a Loan
Document to the parties for whom Agent is acting.  Agent hereby agrees to act as
agent for such Bank Product Providers and, by virtue of entering into a Bank
Product Agreement, the applicable Bank Product Provider shall be automatically
deemed to have appointed Agent as its agent and to have accepted the benefits of
the Loan Documents.  It is understood and agreed that the rights and benefits of
each Bank Product Provider under the Loan Documents consist exclusively of such
Bank Product Provider’s being a beneficiary of the Liens and security interests
(and, if applicable, guarantees) granted to Agent and the right to share in
payments and collections out of the Collateral as more fully set forth herein.
In addition, each Bank Product Provider, by virtue of entering into a Bank
Product Agreement, shall be automatically deemed to have agreed that Agent shall
have the right, but shall have no obligation, to establish, maintain, relax, or
release reserves in respect of the Bank Product Obligations and that if reserves
are established there is no obligation on the part of Agent to determine or
insure whether the amount of any such reserve is appropriate or not.  In
connection with any such distribution of payments or proceeds of Collateral,
Agent shall be entitled to assume no amounts are due or owing to any Bank
Product Provider unless such Bank Product Provider has provided a written
certification (setting forth a reasonably detailed calculation) to Agent as to
the amounts that are due and owing to it and such written certification is
received by Agent a reasonable period of time prior to the making of such
distribution.  Agent shall have no obligation to calculate the amount due and
payable with respect to any Bank Products, but may rely upon the written
certification of the amount due and payable from the applicable Bank Product
Provider.  In the absence of an updated certification, Agent shall be entitled
to assume that the amount due and payable to the applicable Bank Product
Provider is

 

140

--------------------------------------------------------------------------------


 

the amount last certified to Agent by such Bank Product Provider as being due
and payable (less any distributions made to such Bank Product Provider on
account thereof).  Borrowers may obtain Bank Products from any Bank Product
Provider, although Borrowers are not required to do so.  Each Borrower
acknowledges and agrees that no Bank Product Provider has committed to provide
any Bank Products and that the providing of Bank Products by any Bank Product
Provider is in the sole and absolute discretion of such Bank Product Provider. 
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Product shall have any voting or
approval rights hereunder (or be deemed a Lender) solely by virtue of its status
as the provider or holder of such agreements or products or the Obligations
owing thereunder, nor shall the consent of any such provider or holder be
required (other than in their capacities as Lenders, to the extent applicable)
for any matter hereunder or under any of the other Loan Documents, including as
to any matter relating to the Collateral or the release of Collateral or
Guarantors.

 

17.6.               Debtor-Creditor Relationship.  The relationship between the
Lenders and Agent, on the one hand, and the Loan Parties, on the other hand, is
solely that of creditor and debtor.  No member of the Lender Group has (or shall
be deemed to have) any fiduciary relationship or duty to any Loan Party arising
out of or in connection with the Loan Documents or the transactions contemplated
thereby, and there is no agency or joint venture relationship between the
members of the Lender Group, on the one hand, and the Loan Parties, on the other
hand, by virtue of any Loan Document or any transaction contemplated therein.

 

17.7.               Counterparts; Electronic Execution.  This Agreement may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. 
Any party delivering an executed counterpart of this Agreement by telefacsimile
or other electronic method of transmission also shall deliver an original
executed counterpart of this Agreement but the failure to deliver an original
executed counterpart shall not affect the validity, enforceability, and binding
effect of this Agreement.  The foregoing shall apply to each other Loan Document
mutatis mutandis.

 

17.8.               Revival and Reinstatement of Obligations; Certain Waivers. 
If any member of the Lender Group or any Bank Product Provider repays, refunds,
restores, or returns in whole or in part, any payment or property (including any
proceeds of Collateral) previously paid or transferred to such member of the
Lender Group or such Bank Product Provider in full or partial satisfaction of
any Obligation or on account of any other obligation of any Loan Party under any
Loan Document or any Bank Product Agreement, because the payment, transfer, or
the incurrence of the obligation so satisfied is asserted or declared to be
void, voidable, or otherwise recoverable under any law relating to creditors’
rights, including provisions of the Bankruptcy Code relating to fraudulent
transfers, preferences, or other voidable or recoverable obligations or
transfers (each, a “Voidable Transfer”), or because such member of the Lender
Group or Bank Product Provider elects to do so on the reasonable advice of its
counsel in connection with a claim that the payment, transfer, or incurrence is
or may be a Voidable Transfer, then, as to any such Voidable Transfer, or the
amount thereof that such member of the

 

141

--------------------------------------------------------------------------------


 

Lender Group or Bank Product Provider elects to repay, restore, or return
(including pursuant to a settlement of any claim in respect thereof), and as to
all reasonable costs, expenses, and attorneys’ fees of such member of the Lender
Group or Bank Product Provider related thereto, (i) the liability of the Loan
Parties with respect to the amount or property paid, refunded, restored, or
returned will automatically and immediately be revived, reinstated, and restored
and will exist, and (ii) Agent’s Liens securing such liability shall be
effective, revived, and remain in full force and effect, in each case, as fully
as if such Voidable Transfer had never been made.  If, prior to any of the
foregoing, (A) Agent’s Liens shall have been released or terminated, or (B) any
provision of this Agreement shall have been terminated or cancelled, Agent’s
Liens, or such provision of this Agreement, shall be reinstated in full force
and effect and such prior release, termination, cancellation or surrender shall
not diminish, release, discharge, impair or otherwise affect the obligation of
any Loan Party in respect of such liability or any Collateral securing such
liability. This provision shall survive the termination of this Agreement and
the repayment in full of the Obligations.

 

17.9.               Confidentiality.

 

(a)           Agent and Lenders each individually (and not jointly or jointly
and severally) agree that material, non-public information regarding the Loan
Parties and their Subsidiaries, their operations, assets, and existing and
contemplated business plans (“Confidential Information”) shall be treated by
Agent and the Lenders in a confidential manner, and shall not be disclosed by
Agent and the Lenders to Persons who are not parties to this Agreement, except: 
(i) to attorneys for and other advisors, accountants, auditors, and consultants
to any member of the Lender Group and to employees, directors and officers of
any member of the Lender Group (the Persons in this clause (i), “Lender Group
Representatives”) on a “need to know” basis in connection with this Agreement
and the transactions contemplated hereby and on a confidential basis, (ii) to
Subsidiaries and Affiliates of any member of the Lender Group (including the
Bank Product Providers); provided, that any such Subsidiary or Affiliate shall
have agreed to receive such information hereunder subject to the terms of this
Section 17.9, (iii) as may be required by regulatory authorities so long as such
authorities are informed of the confidential nature of such information, (iv) as
may be required by statute, decision, or judicial or administrative order, rule,
or regulation; provided, that (x) prior to any disclosure under this clause
(iv), the disclosing party agrees to provide Borrowers with prior notice
thereof, to the extent that it is practicable to do so and to the extent that
the disclosing party is permitted to provide such prior notice to Borrowers
pursuant to the terms of the applicable statute, decision, or judicial or
administrative order, rule, or regulation and (y) any disclosure under this
clause (iv) shall be limited to the portion of the Confidential Information as
may be required by such statute, decision, or judicial or administrative order,
rule, or regulation, (v) as may be agreed to in advance in writing by Borrowers,
(vi) as requested or required by any Governmental Authority pursuant to any
subpoena or other legal process; provided, that (x) prior to any disclosure
under this clause (vi) the disclosing party agrees to provide Borrowers with
prior written notice thereof, to the extent that it is practicable to do so and
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrowers pursuant to the terms of the subpoena or other legal
process and (y) any disclosure under this clause (vi) shall be limited to the
portion of the Confidential Information as may be required by such Governmental
Authority pursuant to such subpoena or other legal process, (vii) as to any such
information that is or becomes generally available to the public (other than as
a result of prohibited disclosure by Agent or the Lenders or

 

142

--------------------------------------------------------------------------------


 

the Lender Group Representatives), (viii) in connection with any assignment,
participation or pledge of any Lender’s interest under this Agreement; provided,
that prior to receipt of Confidential Information any such assignee,
participant, or pledgee shall have agreed in writing to receive such
Confidential Information either subject to the terms of this Section 17.9 or
pursuant to confidentiality requirements substantially similar to those
contained in this Section 17.9 (and such Person may disclose such Confidential
Information to Persons employed or engaged by them as described in clause
(i) above), (ix) in connection with any litigation or other adversary proceeding
involving parties hereto which such litigation or adversary proceeding involves
claims related to the rights or duties of such parties under this Agreement or
the other Loan Documents; provided, that prior to any disclosure to any Person
(other than any Loan Party, Agent, any Lender, any of their respective
Affiliates, or their respective counsel) under this clause (ix) with respect to
litigation involving any Person (other than any Borrower, Agent, any Lender, any
of their respective Affiliates, or their respective counsel), the disclosing
party agrees to provide Borrowers with prior written notice thereof, and (x) in
connection with, and to the extent reasonably necessary for, the exercise of any
secured creditor remedy under this Agreement or under any other Loan Document.

 

(b)           Anything in this Agreement to the contrary notwithstanding, Agent
may disclose information concerning the terms and conditions of this Agreement
and the other Loan Documents to loan syndication and pricing reporting services
or in its marketing or promotional materials, with such information to consist
of deal terms and other information customarily found in such publications or
marketing or promotional materials and may otherwise use the name, logos, and
other insignia of any Borrower or the other Loan Parties and the Commitments
provided hereunder in any “tombstone” or other advertisements, on its website or
in other marketing materials of the Agent.

 

(c)           Each Loan Party agrees that Agent may make Borrower Materials
available to the Lenders by posting the Communications on IntraLinks, SyndTrak
or a substantially similar secure electronic transmission system (the
“Platform”).  The Platform is provided “as is” and “as available.”  Agent does
not warrant the accuracy or completeness of the Borrower Materials, or the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by Agent in connection with
the Borrower Materials or the Platform.  In no event shall Agent or any of the
Agent-Related Persons have any liability to the Loan Parties, any Lender or any
other person for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Loan Party’s or Agent’s transmission
of communications through the Internet, except to the extent the liability of
such person is found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted from such person’s gross negligence or willful
misconduct.  Each Loan Party further agrees that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Loan Parties or their securities)
(each, a “Public Lender”).  The Loan Parties shall be deemed to have authorized
Agent and its Affiliates and the Lenders to treat Borrower Materials marked
“PUBLIC” or otherwise at any time filed with the SEC as not containing any
material non-public information with respect to the Loan Parties or their
securities for purposes of United States federal and state

 

143

--------------------------------------------------------------------------------


 

securities laws.  All Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Investor”
(or another similar term).  Agent and its Affiliates and the Lenders shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” or that
are not at any time filed with the SEC as being suitable only for posting on a
portion of the Platform not marked as “Public Investor” (or such other similar
term).

 

17.10.             Survival.  All representations and warranties made by the
Loan Parties in the Loan Documents and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of the Loan Documents and
the making of any Loans and issuance of any Letters of Credit, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that Agent, Issuing Bank, or any Lender may have had notice or knowledge of any
Default or Event of Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of, or any accrued interest on, any Loan or any fee or any
other amount payable under this Agreement is outstanding or unpaid or any Letter
of Credit is outstanding and so long as the Commitments have not expired or been
terminated.

 

17.11.             Patriot Act; Due Diligence.  Each Lender that is subject to
the requirements of the Patriot Act hereby notifies the Loan Parties that
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Patriot
Act.  In addition, Agent and each Lender shall have the right to periodically
conduct due diligence on all Loan Parties, their senior management and key
principals and legal and beneficial owners.  Each Loan Party agrees to cooperate
in respect of the conduct of such due diligence and further agrees that the
reasonable costs and charges for any such due diligence by Agent shall
constitute Lender Group Expenses hereunder and be for the account of Borrowers.

 

17.12.             Integration.  This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.  The foregoing to
the contrary notwithstanding, all Bank Product Agreements, if any, are
independent agreements governed by the written provisions of such Bank Product
Agreements, which will remain in full force and effect, unaffected by any
repayment, prepayments, acceleration, reduction, increase, or change in the
terms of any credit extended hereunder, except as otherwise expressly provided
in such Bank Product Agreement.

 

17.13.             RNGR Energy Services, LLC as Agent for Borrowers.  Each
Borrower hereby irrevocably appoints Parent as the borrowing agent and
attorney-in-fact for all Borrowers (the “Administrative Borrower”) which
appointment shall remain in full force and effect unless and until Agent shall
have received prior written notice signed by each Borrower that such appointment
has been revoked and that another Borrower has been appointed Administrative
Borrower.  Each Borrower hereby irrevocably appoints and authorizes the
Administrative Borrower (a) to provide Agent with all notices with respect to
Revolving Loans and Letters of Credit obtained for the benefit of any Borrower
and all other notices and instructions under this

 

144

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents (and any notice or instruction provided
by Administrative Borrower shall be deemed to be given by Borrowers hereunder
and shall bind each Borrower), (b) to receive notices and instructions from
members of the Lender Group (and any notice or instruction provided by any
member of the Lender Group to the Administrative Borrower in accordance with the
terms hereof shall be deemed to have been given to each Borrower), (c) to enter
into Bank Product Provider Agreements on behalf of Borrowers and their
Subsidiaries, and (d) to take such action as the Administrative Borrower deems
appropriate on its behalf to obtain Revolving Loans and Letters of Credit and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement.  It is understood that the handling of the Loan
Account and Collateral in a combined fashion, as more fully set forth herein, is
done solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that Lender Group shall not incur liability to any Borrower
as a result hereof.  Each Borrower expects to derive benefit, directly or
indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group.  To induce the
Lender Group to do so, and in consideration thereof, each Borrower hereby
jointly and severally agrees to indemnify each member of the Lender Group and
hold each member of the Lender Group harmless against any and all liability,
expense, loss or claim of damage or injury, made against the Lender Group by any
Borrower or by any third party whosoever, arising from or incurred by reason of
(i) the handling of the Loan Account and Collateral of Borrowers as herein
provided, or (ii) the Lender Group’s relying on any instructions of the
Administrative Borrower, except that Borrowers will have no liability to the
relevant Agent-Related Person or Lender-Related Person under this Section 17.13
with respect to any liability that has been finally determined by a court of
competent jurisdiction to have resulted solely from the gross negligence or
willful misconduct of such Agent-Related Person or Lender-Related Person, as the
case may be.

 

17.14.             Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or

 

145

--------------------------------------------------------------------------------


 

other instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

[Signature pages to follow.]

 

146

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.

 

BORROWERS:

RNGR ENERGY SERVICES, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Robert S. Shaw Jr.

 

Name: Robert S. Shaw Jr.

 

Title: Chief Financial Officer

 

 

 

 

 

RANGER ENERGY SERVICES, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Robert S. Shaw Jr.

 

Name: Robert S. Shaw Jr.

 

Title: Chief Financial Officer

 

 

 

 

 

TORRENT ENERGY SERVICES, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Robert S. Shaw Jr.

 

Name: Robert S. Shaw Jr.

 

Title: Chief Financial Officer

 

 

 

 

 

RANGER ENERGY LEASING, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Robert S. Shaw Jr.

 

Name: Robert S. Shaw Jr.

 

Title: Chief Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

RANGER ENERGY PROPERTIES, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Robert S. Shaw Jr.

 

Name: Robert S. Shaw Jr.

 

Title: Chief Financial Officer

 

 

 

 

 

ACADEMY OILFIELD RENTALS, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Robert S. Shaw Jr.

 

Name: Robert S. Shaw Jr.

 

Title: Chief Financial Officer

 

 

 

 

 

RANGER ENERGY EQUIPMENT, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Robert S. Shaw Jr.

 

Name: Robert S. Shaw Jr.

 

Title: Chief Financial Officer

 

 

 

 

 

MALLARD COMPLETIONS, LLC, a Delaware limited liability company

 

 

 

 

 

 

By:

/s/ Robert S. Shaw Jr.

 

Name: Robert S. Shaw Jr.

 

Title: Chief Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Sole Lead Arranger, as Sole Book Runner, and as a Lender

 

 

 

 

 

 

By:

/s/ S.N. Thomas, III

 

Name:

S.N. Thomas, III

 

 

Director

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC, as a Lender

 

 

 

 

 

 

By:

/s/ Marguerite Sutton

 

Name:

Marguerite Sutton

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Nupur Kumar

 

Name:

Nupur Kumar

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

By:

/s/ Lea Baerlocher

 

Name:

Lea Baerlocher

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (“Assignment Agreement”) is entered
into as of                                 between
                                (“Assignor”) and                                
(“Assignee”).  Reference is made to the Agreement described in Annex I hereto
(the “Credit Agreement”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in the Credit Agreement.

 

1.             In accordance with the terms and conditions of Section 13 of the
Credit Agreement, the Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
the Assignor’s rights and obligations under the Loan Documents as of the date
hereof with respect to the Obligations owing to the Assignor, and Assignor’s
portion of the Commitments, all to the extent specified on Annex I.

 

2.             The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the interest being assigned by it hereunder and that
such interest is free and clear of any adverse claim and (ii) it has full power
and authority, and has taken all action necessary, to execute and deliver this
Assignment Agreement and to consummate the transactions contemplated hereby;
(b) makes no representation or warranty and assumes no responsibility with
respect to (i) any statements, representations or warranties made in or in
connection with the Loan Documents, or (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Loan Documents or any
other instrument or document furnished pursuant thereto; (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of any Borrower or any Guarantor or the performance or
observance by any Borrower or any Guarantor of any of their respective
obligations under the Loan Documents or any other instrument or document
furnished pursuant thereto, and (d) represents and warrants that the amount set
forth as the Purchase Price on Annex I represents the amount owed by Borrowers
to Assignor with respect to Assignor’s share of the Revolving Loans assigned
hereunder, as reflected on Assignor’s books and records.

 

3.             The Assignee (a) confirms that it has received copies of the
Credit Agreement and the other Loan Documents, together with copies of the
financial statements referred to therein and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (b) agrees that it will,
independently and without reliance upon Agent, Assignor, or any other Lender,
based upon such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under the Loan Documents; (c) confirms that it is an Eligible Transferee;
(d) appoints and authorizes the Agent to take such action as agent on its behalf
and to exercise such powers under the Loan Documents as are delegated to Agent
by the terms thereof, together with such powers as are reasonably incidental
thereto; (e) agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Loan

 

1

--------------------------------------------------------------------------------


 

Documents are required to be performed by it as a Lender; [and (f) attaches the
forms prescribed by the Internal Revenue Service of the United States certifying
as to the Assignee’s status for purposes of determining exemption from United
States withholding taxes with respect to all payments to be made to the Assignee
under the Credit Agreement or such other documents as are necessary to indicate
that all such payments are subject to such rates at a rate reduced by an
applicable tax treaty.]

 

4.             Following the execution of this Assignment Agreement by the
Assignor and Assignee, the Assignor will deliver this Assignment Agreement to
the Agent for recording by the Agent.  The effective date of this Assignment
(the “Settlement Date”) shall be the latest to occur of (a) the date of the
execution and delivery hereof by the Assignor and the Assignee, (b) the receipt
by Agent for its sole and separate account a processing fee in the amount of
$3,500 (if required by the Credit Agreement), (c) the receipt of any required
consent of the Agent, (d) the receipt of any required consent of the Borrowers,
and (e) the date specified in Annex I.

 

5.             As of the Settlement Date (a) the Assignee shall be a party to
the Credit Agreement and, to the extent of the interest assigned pursuant to
this Assignment Agreement, have the rights and obligations of a Lender
thereunder and under the other Loan Documents, and (b) the Assignor shall, to
the extent of the interest assigned pursuant to this Assignment Agreement,
relinquish its rights (except with respect to Section 10.3 of the Credit
Agreement) and be released from its obligations under the Credit Agreement and
the other Loan Documents (and in the case of an assignment covering all or the
remaining portion of Assignor’s rights and obligations under the  Credit
Agreement and the other Loan Documents, such Assignor shall cease to be a party
thereto), provided, however, that nothing contained herein shall release any
assigning Lender from obligations that survive the termination of the Credit
Agreement, including such assigning Lender’s obligations under Article 15 and
Section 17.9(a) of the Credit Agreement.

 

6.             Upon the Settlement Date, Assignee shall pay to Assignor the
Purchase Price (as set forth in Annex I).  From and after the Settlement Date,
Agent shall make all payments that are due and payable to the holder of the
interest assigned hereunder (including payments of principal, interest, fees and
other amounts) to Assignor for amounts which have accrued up to but excluding
the Settlement Date and to Assignee for amounts which have accrued from and
after the Settlement Date.  On the Settlement Date, Assignor shall pay to
Assignee an amount equal to the portion of any interest, fee, or any other
charge that was paid to Assignor prior to the Settlement Date on account of the
interest assigned hereunder and that are due and payable to Assignee with
respect thereto, to the extent that such interest, fee or other charge relates
to the period of time from and after the Settlement Date.

 

7.             This Assignment Agreement may be executed in counterparts and by
the parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.  This Assignment Agreement may be executed and
delivered by telecopier or other facsimile transmission all with the same force
and effect as if the same were a fully executed and delivered original manual
counterpart.

 

8.             THIS ASSIGNMENT AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS
REGARDING CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET
FORTH IN SECTION 12 OF THE CREDIT AGREEMENT,

 

2

--------------------------------------------------------------------------------


 

AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement and
Annex I hereto to be executed by their respective officers, as of the first date
written above.

 

 

[NAME OF ASSIGNOR]
as Assignor

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]
as Assignee

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

4

--------------------------------------------------------------------------------


 

ACCEPTED THIS      DAY OF

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as
Agent, as Swing Lender and as Issuing Bank

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[                    ], as Administrative Borrower

 

 

 

 

 

By

 

 

 

Name:

 

 

Title:](1)

 

 

--------------------------------------------------------------------------------

(1)   Include to the extent required by Section 13.1(a)(i)(A).

 

5

--------------------------------------------------------------------------------


 

ANNEX FOR ASSIGNMENT AND ACCEPTANCE

 

ANNEX I

 

1.                                      Borrowers: RNGR ENERGY SERVICES, LLC, a
Delaware limited liability company, RANGER ENERGY SERVICES, LLC, a Delaware
limited liability company, TORRENT ENERGY SERVICES, LLC, a Delaware limited
liability company, RANGER ENERGY LEASING, LLC, a Delaware limited liability
company, RANGER ENERGY PROPERTIES, LLC, a Delaware limited liability company,
ACADEMY OILFIELD RENTALS, LLC, a Delaware limited liability company, RANGER
ENERGY EQUIPMENT, LLC, a Delaware limited liability company, MALLARD
COMPLETIONS, LLC, a Delaware limited liability company and those additional
entities that become parties to the Credit Agreement as Borrowers in accordance
with the terms thereof by executing the form of Joinder attached thereto as
Exhibit J-1

 

2.                                      Name and Date of Credit Agreement:

 

Credit Agreement dated as of August 16, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”)
by and among Borrowers, the lenders party thereto as “Lenders”, and Wells Fargo
Bank, National Association, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers, sole lead arranger, and sole book runner.

 

3.

 

Date of Assignment Agreement:

 

 

 

 

 

 

 

4.

 

Amounts:

 

 

 

 

 

 

 

 

 

(a)          Assigned Amount of Revolver Commitment

 

$

 

 

 

 

 

 

 

(b)          Assigned Amount of Revolving Loans

 

$

 

 

 

 

 

5.

 

Settlement Date:

 

 

 

 

 

 

 

6.

 

Purchase Price

 

$

 

 

 

 

 

7.

 

Notice and Payment Instructions, etc.

 

 

 

 

Assignee:

 

Assignor:

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

FORM OF BANK PRODUCT PROVIDER LETTER AGREEMENT

 

[Letterhead of Specified Bank Product Provider]

[Date]

 

Wells Fargo Bank, National Association, as Agent
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California 90404
Attention:                       
Fax No.:

 

Reference is hereby made to that certain Credit Agreement, dated as of
August 16, 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among RNGR ENERGY SERVICES, LLC, a
Delaware limited liability company (“Parent”), RANGER ENERGY SERVICES, LLC, a
Delaware limited liability company (“Ranger”), TORRENT ENERGY SERVICES, LLC, a
Delaware limited liability company (“Torrent”), RANGER ENERGY LEASING, LLC, a
Delaware limited liability company (“Leasing”), RANGER ENERGY PROPERTIES, LLC, a
Delaware limited liability company (“Properties”), ACADEMY OILFIELD RENTALS,
LLC, a Delaware limited liability company (“Academy”), RANGER ENERGY EQUIPMENT,
LLC, a Delaware limited liability company (“Equipment”), MALLARD COMPLETIONS,
LLC, a Delaware limited liability company (“Mallard”; together with Parent,
Ranger, Torrent, Leasing, Properties, Academy, Equipment and those additional
entities that become parties thereto as Borrowers in accordance with the terms
thereof by executing the form of Joinder attached thereto as Exhibit J-1, each,
a “Borrower” and individually and collectively, jointly and severally, the
“Borrowers”), the lenders identified on the signature pages thereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender” and, collectively, the “Lenders”), and Wells Fargo
Bank, National Association, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity “Agent”), sole lead arranger and sole book runner.  Capitalized terms
used herein, but not specifically defined herein, shall have the meanings
ascribed to them in the Credit Agreement.

 

Reference is also made to that certain [description of the Bank Product
Agreement or Agreements] (the “Specified Bank Product Agreement [Agreements]”)
dated as of            by and between [Lender or Affiliate of Lender] (the
“Specified Bank Products Provider”) and [identify the Loan Party].

 

1.     Appointment of Agent.  The Specified Bank Products Provider hereby
designates and appoints Agent, and Agent by its signature below hereby accepts
such appointment, as its agent under the Credit Agreement and the other Loan
Documents. The Specified Bank Products Provider hereby acknowledges that it has
reviewed Sections 15.1 through 15.15 and Sections 15.17, and 17.5 (collectively
such sections are referred to herein as the “Agency Provisions”), including, as
applicable, the defined terms used therein.  Specified Bank Products Provider
and Agent each agree that the Agency Provisions which govern the relationship,
and certain representations, acknowledgements, appointments, rights,
restrictions, and agreements,

 

1

--------------------------------------------------------------------------------


 

between the Agent, on the one hand, and the Lenders, on the other hand, shall,
from and after the date of this letter agreement, also apply to and govern,
mutatis mutandis, the relationship between the Agent, on the one hand, and the
Specified Bank Product Provider with respect to the Bank Products provided
pursuant to the Specified Bank Product Agreement[s], on the other hand.

 

2.     Acknowledgement of Certain Provisions of Credit Agreement.  The Specified
Bank Products Provider hereby acknowledges that it has reviewed the provisions
of Section 2.4(b)(ii), Section 14.1, Section 15 and Section 17.5 of the Credit
Agreement, including, as applicable, the defined terms used therein, and agrees
to be bound by the provisions thereof.  Without limiting the generality of any
of the foregoing referenced provisions, Specified Bank Product Provider
understands and agrees that its rights and benefits under the Loan Documents
consist solely of it being a beneficiary of the Liens and security interests
granted to Agent and the right to share in proceeds of the Collateral to the
extent set forth in the Credit Agreement.

 

3.     Reporting Requirements.  Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products.  On a monthly basis
(not later than the 10th Business Day of each calendar month) or as more
frequently as Agent shall request, the Specified Bank Products Provider agrees
to provide Agent with a written report, in form and substance satisfactory to
Agent, detailing Specified Bank Products Provider’s reasonable determination of
the liabilities and obligations (and mark-to-market exposure) of Borrowers and
the other Loan Parties in respect of the Bank Products provided by Specified
Bank Products Provider pursuant to the Specified Bank Products Agreement[s].  If
Agent does not receive such written report within the time period provided
above, Agent shall be entitled to assume that the reasonable determination of
the liabilities and obligations of Borrowers and the other Loan Parties with
respect to the Bank Products provided pursuant to the Specified Bank Products
Agreement[s] is zero.

 

4.     Bank Product Reserve Conditions.  Specified Bank Products Provider
further acknowledges and agrees that Agent shall have the right (to the extent
permitted pursuant to the Credit Agreement), but shall have no obligation to
establish, maintain, relax, or release reserves in respect of any of the Bank
Product Obligations and that if reserves are established there is no obligation
on the part of the Agent to determine or insure whether the amount of any such
reserve is appropriate or not (including whether it is sufficient in amount). 
If Agent chooses to implement a reserve, Specified Bank Products Provider
acknowledges and agrees that Agent shall be entitled to rely on the information
in the reports described above to establish the Bank Product Reserves.

 

5.     Bank Product Obligations.  From and after the delivery to Agent of this
agreement duly executed by Specified Bank Product Provider and the
acknowledgement of this agreement by Agent and Borrower, the obligations and
liabilities of Borrowers and the other Loan Parties to Specified Bank Product
Provider in respect of Bank Products evidenced by the Specified Bank Product
Agreement[s] shall constitute Bank Product Obligations (and which, in turn,
shall constitute Obligations), and Specified Bank Product Provider shall
constitute a Bank Product Provider until such time as Specified Bank Products
Provider or its Affiliate is no longer a Lender. Specified Bank Products
Provider acknowledges that other Bank Products (which may or may not be
Specified Bank Products) may exist at any time.

 

2

--------------------------------------------------------------------------------


 

6.     Notices.  All notices and other communications provided for hereunder
shall be given in the form and manner provided in Section 11 of the Credit
Agreement, and, if to Agent, shall be mailed, sent, or delivered to Agent in
accordance with Section 11 in the Credit Agreement, if to any Borrower, shall be
mailed, sent, or delivered to Borrowers in accordance with Section 11 in the
Credit Agreement, and, if to Specified Bank Products Provider, shall be mailed,
sent or delivered to the address set forth below, or, in each case as to any
party, at such other address as shall be designated by such party in a written
notice to the other party.

 

If to Specified Bank
Products Provider:

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Fax No.

 

 

7.     Miscellaneous. This agreement shall bind and inure to the benefit of the
respective successors and assigns of each of the parties hereto (including any
successor agent pursuant to Section 15.9 of the Credit Agreement); provided,
that Borrowers may not assign this agreement or any rights or duties hereunder
without the other parties’ prior written consent and any prohibited assignment
shall be absolutely void ab initio.  Unless the context of this agreement
clearly requires otherwise, references to the plural include the singular,
references to the singular include the plural, the terms “includes” and
“including” are not limiting, and the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.”   This
agreement may be executed in any number of counterparts and by different parties
on separate counterparts.  Each of such counterparts shall be deemed to be an
original, and all of such counterparts, taken together, shall constitute but one
and the same agreement.  Delivery of an executed counterpart of this letter by
telefacsimile or other means of electronic transmission shall be equally
effective as delivery of a manually executed counterpart.

 

8.     Governing Law.

 

(a)   THE VALIDITY OF THIS AGREEMENT, THE CONSTRUCTION, INTERPRETATION, AND
ENFORCEMENT HEREOF, THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS
ARISING HEREUNDER OR RELATED HERETO, AND ANY CLAIMS, CONTROVERSIES OR DISPUTES
ARISING HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

(b)   THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION
WITH THIS AGREEMENT SHALL BE TRIED AND LITIGATED ONLY IN THE STATE AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW
YORK, STATE OF NEW YORK.  EACH PARTY HERETO WAIVES, TO THE EXTENT PERMITTED
UNDER APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON
CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN
ACCORDANCE WITH THIS SECTION 8(b).

 

3

--------------------------------------------------------------------------------


 

(c)   TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
HEREBY WAIVES ITS RIGHT, IF ANY, TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE LOAN DOCUMENTS OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY
CLAIMS.  EACH PARTY HERETO REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND
EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION, A COPY OF THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(d)   EACH BORROWER AND SPECIFIED BANK PRODUCTS PROVIDER EACH HEREBY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE AND
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK AND THE STATE OF NEW YORK, IN
ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
LOAN DOCUMENTS, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT AGENT MAY OTHERWISE HAVE TO
BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

[signature pages to follow]

 

4

--------------------------------------------------------------------------------


 

 

Sincerely,

 

 

 

[SPECIFIED BANK PRODUCTS PROVIDER]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

5

--------------------------------------------------------------------------------


 

Acknowledged, accepted, and agreed as of the date first written above:

 

 

 

 

 

[                             ], as Administrative Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------


 

Acknowledged, accepted, and agreed as of            

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF COMPLIANCE CERTIFICATE

 

[on Parent’s letterhead]

 

To:                             Wells Fargo Bank, National Association
2450 Colorado Avenue, Suite 3000 West
Santa Monica, California 90404
Attn:

 

Re:                             Compliance Certificate dated              , 20

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement, dated as of
August 16, 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among RNGR ENERGY SERVICES, LLC, a
Delaware limited liability company (“Parent”), RANGER ENERGY SERVICES, LLC, a
Delaware limited liability company (“Ranger”), TORRENT ENERGY SERVICES, LLC, a
Delaware limited liability company (“Torrent”), RANGER ENERGY LEASING, LLC, a
Delaware limited liability company (“Leasing”), RANGER ENERGY PROPERTIES, LLC, a
Delaware limited liability company (“Properties”), ACADEMY OILFIELD RENTALS,
LLC, a Delaware limited liability company (“Academy”), RANGER ENERGY EQUIPMENT,
LLC, a Delaware limited liability company (“Equipment”), MALLARD COMPLETIONS,
LLC, a Delaware limited liability company (“Mallard”; together with Parent,
Ranger, Torrent, Leasing, Properties, Academy, Equipment and those additional
entities that become parties thereto as Borrowers in accordance with the terms
thereof by executing the form of Joinder attached thereto as Exhibit J-1, each,
a “Borrower” and individually and collectively, jointly and severally, the
“Borrowers”), the lenders identified on the signature pages thereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender” and, collectively, the “Lenders”), and Wells Fargo
Bank, National Association, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity “Agent”), sole lead arranger and sole book runner.  Capitalized terms
used herein, but not specifically defined herein, shall have the meanings
ascribed to them in the Credit Agreement.

 

Pursuant to Section 5.1 of the Credit Agreement, the undersigned officer of
Administrative Borrower hereby certifies, as an officer of Administrative
Borrower, and not in his or her individual capacity, as of the date hereof,
that:

 

1.             [Attached hereto on Schedule 1 is an unaudited consolidated
balance sheet, income statement, statement of cash flow, and statement of
shareholder’s equity covering Parent’s

 

1

--------------------------------------------------------------------------------


 

and its Subsidiaries’ operations during such period and compared to the most
recently ended fiscal quarter period and plan.](2)

 

[Attached hereto on Schedule 1 are the consolidated financial statements of
Parent and its Subsidiaries for the most recently ended fiscal year, audited by
independent certified public accountants reasonably acceptable to Agent and
certified, without any qualifications (including any “going concern” or like
qualification or exception), by such accountants to have been prepared in
accordance with GAAP (provided that it shall not be a violation of the foregoing
if the certification for the fiscal year ending immediately prior to the
Maturity Date is subject to a “going concern” or other qualification solely as a
result of such impending Maturity Date and potential non-compliance with
financial covenants for future periods) (such audited financial statements to
include a balance sheet, income statement, statement of cash flow, and statement
of shareholder’s equity, and, if prepared, such accountants’ letter to
management).](3)

 

2.             Such officer has reviewed the terms of the Credit Agreement and
has made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and financial condition of Parent and its
Subsidiaries during the accounting period covered by the financial statements
delivered pursuant to Section 5.1 of the Credit Agreement.

 

3.             Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, in each case specifying the nature and period of existence thereof and
what action Parent and its Subsidiaries have taken, are taking, or propose to
take with respect thereto.

 

4.             Except as set forth on Schedule 3 attached hereto, the
representations and warranties of Parent and its Subsidiaries set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date.

 

5.             As of the date hereof, the Loan Parties are in compliance with
the covenant contained in Section 7 of the Credit Agreement, to the extent such
covenant is applicable, as demonstrated on Schedule 4 hereof.  [Notwithstanding
the foregoing, for the avoidance of doubt, no Covenant Testing Period is in
effect and the covenant set forth in Section 7 of the Credit Agreement is not in
effect.].

 

[6.           With respect to the period ending [ ]:

 

--------------------------------------------------------------------------------

(2)           To be included for quarterly certificates.

(3)           To be included for annual certificates.

 

2

--------------------------------------------------------------------------------


 

(i)            the Borrowers will receive proceeds of Curative Equity for the
month ending [ ] in an amount which is expected to equal $[ ];

 

(ii)           attached hereto are reasonably detailed financial calculations
demonstrating that, after giving effect to the receipt of such Curative Equity
proceeds, the Borrowers are in compliance with the covenant contained in
Section 7 of the Credit Agreement with respect to the month ending [ ];

 

(iii)         the full amount of the proceeds of such Curative Equity shall be
used to prepay the obligations in accordance with Section 2.4(f) of the Credit
Agreement; and

 

(iv)          any amount of proceeds of such Curative Equity in excess of the
amount required for the Borrowers to be in compliance with the Specified
Financial Covenant for the month ending [ ] shall not be included in the
calculation of EBITDA for any fiscal month.](4)

 

--------------------------------------------------------------------------------

(4)           Include to the extent Curative Equity applies pursuant to
Section 9.3.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
this       day of                ,         .

 

 

RNGR ENERGY SERVICES, LLC, a Delaware limited liability company, as
Administrative Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 1(5)

 

Financial Information

 

--------------------------------------------------------------------------------

(5)           [To include proceeds of Curative Equity deemed as EBITDA broken
out separately if required under Section 9.3 of the Credit Agreement.]

 

5

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Default or Event of Default

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Representations and Warranties

 

7

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Financial Covenant

 

Fixed Charge Coverage Ratio

 

Borrowers’ Fixed Charge Coverage Ratio, for the 12 month period ending
                , 20   , is    :1.0, which ratio [is/is not] greater than or
equal to the ratio set forth in Section 7 of the Credit Agreement for the
corresponding period. [Notwithstanding the foregoing, for the avoidance of
doubt, no Covenant Testing Period is in effect and the covenant set forth in
Section 7 of the Credit Agreement is not in effect.]

 

8

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

FORM OF JOINDER AGREEMENT

 

This JOINDER AGREEMENT (this “Agreement”), is entered into as of           ,
20  , by and among            , a          (“New Borrower”), and WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity, “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Credit Agreement, dated as of August 16, 2017
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among  the lenders identified on the signature
pages thereto (each of such lenders, together with its successor and permitted
assigns, a “Lender”), Agent, Wells Fargo, as sole lead arranger and sole book
runner, RNGR ENERGY SERVICES, LLC, a Delaware limited liability company
(“Parent”), RANGER ENERGY SERVICES, LLC, a Delaware limited liability company
(“Ranger”), TORRENT ENERGY SERVICES, LLC, a Delaware limited liability company
(“Torrent”), RANGER ENERGY LEASING, LLC, a Delaware limited liability company
(“Leasing”), RANGER ENERGY PROPERTIES, LLC, a Delaware limited liability company
(“Properties”), ACADEMY OILFIELD RENTALS, LLC, a Delaware limited liability
company (“Academy”), RANGER ENERGY EQUIPMENT, LLC, a Delaware limited liability
company (“Equipment”), MALLARD COMPLETIONS, LLC, a Delaware limited liability
company (“Mallard”; together with New Borrower, Parent, Ranger, Torrent,
Leasing, Properties, Academy, Equipment and those additional Persons that are
joined as a party to the Credit Agreement by executing the form of Joinder
attached thereto as Exhibit J-1, each, a “Borrower” and individually and
collectively, jointly and severally, the “Borrowers”), the Lender Group has
agreed to make or issue Loans, Letters of Credit and other certain financial
accommodations thereunder;

 

WHEREAS, initially capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement;

 

WHEREAS, pursuant to that certain Intercompany Subordination Agreement, dated as
of August 16, 2017 (as amended, restated, supplemented or otherwise modified
from time to time, the “Intercompany Subordination Agreement”), by and among the
Loan Parties listed on the signature pages hereto as an obligor (such Loan
Parties, together with Parent, are referred to hereinafter each individually as
a “Obligor”, and individually and collectively, jointly and severally, as
“Obligors”) and Agent, each Obligor has agreed to the subordination of
indebtedness of each other Obligor owed to such Obligor on the terms set forth
therein;

 

WHEREAS, pursuant to that certain Fee Letter, dated as of August 16, 2017  (as
amended, restated, supplemented or otherwise modified from time to the, the “Fee
Letter”), by and among Borrowers and Agent, each Borrower has agreed to pay
certain fees to Agent on the terms set forth therein;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, New Borrower is required to become a party to the Credit Agreement by,
among other things, executing and delivering this Agreement to Agent; and

 

WHEREAS, New Borrower has determined that the execution, delivery and
performance of this Agreement directly benefit, and are within the corporate
purposes and in the best interests of, New Borrower, by virtue of the financial
accommodations available to New Borrower from time to time pursuant to the terms
and conditions of the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each of the parties hereto hereby
agrees as follow:

 

1.                                      Joinder of New Borrower to the Credit
Agreement.  By its execution of this Agreement, New Borrower hereby (a) agrees
that from and after the date of this Agreement it shall be a party to the Credit
Agreement as a “Borrower” and shall be bound by all of the terms, conditions,
covenants, agreements and obligations set forth in the Credit Agreement,
(b) accepts joint and several liability for the Obligations pursuant to the
terms of the Loan Documents, and (c) confirms that, after giving effect to the
supplement to the Schedules to the Credit Agreement provided for in Section 2
below, the representations and warranties contained in Section 4 of the Credit
Agreement as they apply to New Borrower are true, correct and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of this
Agreement, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true, correct and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof).  New Borrower hereby agrees that
each reference to a “Borrower” or the “Borrowers” in the Credit Agreement and
the other Loan Documents shall include New Borrower.  New Borrower acknowledges
that it has received a copy of the Credit Agreement and the other Loan Documents
and that it has read and understands the terms thereof.

 

2.              Updated Schedules.  Attached as Exhibit A hereto are updated
copies of each of Schedule 4.1(b) and Schedule 4.1(c)(6)  to the Credit
Agreement revised to include all information required to be provided therein
including information with respect to New Borrower.  Each such Schedule shall be
attached to the Credit Agreement, and on and after the date hereof all
references in any Loan Document to any such Schedule to the Credit Agreement
shall mean such Schedule as so amended; provided, that any use of the term “as
of the date hereof” or any term of similar import, in any provision of the
Credit Agreement relating to New Borrower or any of the information amended by
such Schedule hereby, shall be deemed to refer to the date of this Agreement.

 

3.              Joinder of New Borrower to the Intercompany Subordination
Agreement.  By its execution of this Agreement, New Borrower hereby (a) agrees
that from and after the date of this Agreement it shall be an Obligor under the
Intercompany Subordination Agreement as if it

 

--------------------------------------------------------------------------------

(6)                                 Include any additional schedules to be
updated as well.

 

2

--------------------------------------------------------------------------------


 

were a signatory thereto and shall be bound by all of the provisions thereof,
and (b) agrees that it shall comply with and be subject to all the terms,
conditions, covenants, agreements and obligations set forth in the Intercompany
Subordination Agreement.  New Borrower hereby agrees that each reference to an
“Obligor” or the “Obligors” in the Intercompany Subordination Agreement shall
include New Borrower.  New Borrower acknowledges that it has received a copy of
the Intercompany Subordination Agreement and that it has read and understands
the terms thereof.

 

4.              Joinder of New Borrower to the Fee Letter.  By its execution of
this Agreement, New Borrower hereby (a) agrees that from and after the date of
this Agreement it shall be a “Borrower” party to the Fee Letter as if it were a
signatory thereto and shall be bound by all of the provisions thereof, and
(b) agrees that it shall comply with and be subject to all of the terms,
conditions, covenants, agreements and obligations set forth in the Fee Letter
applicable to Borrowers.  New Borrower hereby agrees that each reference to
“Borrower” or “Borrowers” in the Fee Letter shall include New Borrower.  New
Borrower acknowledges that it has received a copy of the Fee Letter and that it
has read and understands the terms thereof.

 

5.              Representations and Warranties of New Borrower.  New Borrower
hereby represents and warrants to Agent for the benefit of the Lender Group and
the Bank Product Providers as follows:

 

(a)         It (i) is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization, (ii) is qualified to do business
in any state where the failure to be so qualified could reasonably be expected
to result in a Material Adverse Effect, and (iii) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into this Agreement and the
other Loan Documents to which it is made a party and to carry out the
transactions contemplated hereby and thereby.

 

(b)         The execution, delivery, and performance by it of this Agreement and
any other Loan Document to which New Borrower is made a party (i) have been duly
authorized by all necessary action on the part of New  Borrower and (ii) do not
and will not (A) violate any material provision of federal, state, or local law
or regulation applicable to New Borrower or its Subsidiaries, the Governing
Documents of New Borrower or its Subsidiaries, or any order, judgment, or decree
of any court or other Governmental Authority binding on New Borrower or its
Subsidiaries, (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material agreement of New
Borrower or its Subsidiaries where any such conflict, breach or default could
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, (C) result in or require the creation or imposition of any Lien
of any nature whatsoever upon any assets of New Borrower, other than Permitted
Liens, (D) require any approval of New Borrower’s Equity Interest holders or any
approval or consent of any Person under any material agreement of New Borrower,
other than consents or approvals that have been obtained and that are still in
force and effect and except, in the case of material agreements, for consents or
approvals, the failure to obtain could not individually or in the aggregate
reasonably be expected to cause a Material Adverse Effect, or (E) require any
registration with, consent, or approval of, or notice to or other action with or
by, any Governmental Authority, other than registrations, consents, approvals,
notices, or other actions that have been

 

3

--------------------------------------------------------------------------------


 

obtained and that are still in force and effect, and except for filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Agent for filing or recordation.

 

(c)          This Agreement and each Loan Document to which New Borrower is a
party is the legally valid and binding obligation of New Borrower, enforceable
against New Borrower in accordance with its respective terms, except as
enforcement may be limited by equitable principles or by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally.

 

(d)         Each other representation and warranty applicable to New Borrower as
a Borrower under the Loan Documents is true, correct and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of this
Agreement, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true, correct and complete in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof.

 

6.              Additional Requirements.  Concurrently with the execution and
delivery of this Agreement, Agent shall have received the following, each in
form and substance satisfactory to Agent:

 

(a)         a Joinder No.    to the Guaranty and Security Agreement, dated as of
the date hereof, by and among New Borrower and Agent (“Joinder No.   “),
together with the original Equity Interest certificates, if any, representing
all of the Equity Interests of the Subsidiaries of New Borrower required to be
pledged under the Guaranty and Security Agreement and any original promissory
notes of New Borrower, accompanied by undated Equity Interest powers/transfer
forms executed in blank, and the same shall be in full force and effect, in each
case, to the extent required by the Guaranty and Security Agreement;

 

(b)         a UCC-1 financing statement to be filed in the office of the        
Secretary of State against New Borrower to perfect the Agent’s Liens in and to
the Collateral of New Borrower in which such Lien may be perfected under the
Code by the filing of a financing statement;

 

(c)          a certificate from the Secretary (or other officer) of New
Borrower, dated as of the date hereof, (i) attesting to the resolutions of New
Borrower’s [Board of Directors][Managers][Sole Member] authorizing its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which New Borrower is or will become a party, (ii) authorizing
officers of New Borrower to execute the same, and (iii) attesting to the
incumbency and signatures of such specific officers of New Borrower;

 

(d)         a certificate of status with respect to New Borrower, dated as of a
recent date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of New Borrower, which certificate shall indicate
that New Borrower is in good standing in such jurisdiction;

 

4

--------------------------------------------------------------------------------


 

(e)          certificates of status with respect to New Borrower, dated as of a
recent date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of New Borrower) in
which the failure to be duly qualified or licensed would constitute a Material
Adverse Effect, which certificates shall indicate that New Borrower is in good
standing in such jurisdictions;

 

(f)           copies of New Borrower’s Governing Documents, as amended, modified
or supplemented prior to the date hereof, certified by the Secretary (or other
officer) of New Borrower; and

 

(g)          evidence that New Borrower has been added to the Loan Parties’
existing insurance policies to the extent required by Section 5.6 of the Credit
Agreement;

 

(h)         a customary opinion of counsel regarding such matters as to New
Borrower as Agent or its counsel may reasonably request, and which is otherwise
in form and substance reasonably satisfactory to Agent (it being understood that
such opinion shall be limited to this Agreement and the documents executed or
delivered in connection herewith (including the UCC-1 financing statement filed
against New Borrower); and

 

(i)             such other agreements, instruments, approvals or other documents
reasonably requested by Agent prior to the date hereof in order to create,
perfect and establish the first priority of, or otherwise protect, any Lien
purported to be covered by any Loan Document or otherwise to effect the intent
that New Borrower shall become bound by all of the terms, covenants and
agreements contained in the Loan Documents and that, to the extent set forth in
the Credit Agreement and the Guaranty and Security Agreement, certain property
and assets of New Borrower shall become Collateral for the Obligations.

 

7.              Further Assurances.  At any time upon the reasonable request of
Agent, New Borrower shall promptly execute and deliver to Agent such Additional
Documents as Agent shall reasonably request pursuant to the Credit Agreement and
the other Loan Documents, in each case in form and substance reasonably
satisfactory to Agent.

 

8.              Notices.  Notices to New Borrower shall be given in the manner
set forth for Borrowers in Section 11 of the Credit Agreement.

 

9.              Choice of Law and Venue; Jury Trial Waiver; Judicial Reference. 
THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 12 OF THE
CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

 

10.       Binding Effect.  This Agreement shall be binding upon New Borrower,
and the other Loan Parties and shall inure to the benefit of the Agent and the
Lenders, together with their respective successors and permitted assigns.

 

5

--------------------------------------------------------------------------------


 

11.       Effect on Loan Documents.

 

(a)         Except as contemplated to be supplemented hereby, the Credit
Agreement, the Fee Letter, the Intercompany Subordination Agreement and each
other Loan Document shall continue to be, and shall remain, in full force and
effect.  Except as expressly contemplated hereby, this Agreement shall not be
deemed to be a waiver of, or consent to, or a modification or amendment of any
other term or condition of the Credit Agreement, the Fee Letter, the
Intercompany Subordination Agreement or any of the instruments or agreements
referred to therein, as the same may be amended or modified from time to time.

 

(b)         Each reference in the Credit Agreement and the other Loan Documents
to “Borrower”, “Obligor” or words of like import referring to a Borrower or an
Obligor shall include and refer to New Borrower and (b) each reference in the
Credit Agreement, the Fee Letter, Intercompany Subordination Agreement or any
other Loan Document to this “Agreement”, “hereunder”, “herein”, “hereof”,
“thereunder”, “therein”, “thereof”, or words of like import referring to the
Credit Agreement, the Fee Letter, Intercompany Subordination Agreement or any
other Loan Document shall mean and refer to such agreement as supplemented by
this Agreement.

 

12.       Miscellaneous

 

(a)         This Agreement is a Loan Document.  This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, taken together, shall constitute but one and the same
Agreement.  Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic image scan transmission (e.g., “PDF” or “tif”
via email) shall be equally effective as delivery of an original executed
counterpart of this Agreement.  Any party delivering an executed counterpart of
this Agreement by telefacsimile or other electronic image scan transmission also
shall deliver an original executed counterpart of this Agreement but the failure
to deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.

 

(b)         Any provision of this Agreement which is prohibited or unenforceable
shall be ineffective to the extent of such prohibition or unenforceability
without invalidating the remaining provisions hereof in that jurisdiction or
affecting the validity or enforceability of such provision in any other
jurisdiction.  Each provision of this Agreement shall be severable from every
other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

(c)          Headings and numbers have been set forth herein for convenience
only.  Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Agreement.

 

(d)         Neither this Agreement nor any uncertainty or ambiguity herein shall
be construed against any member of the Lender Group or New Borrower, whether
under any rule of construction or otherwise.  This Agreement has been reviewed
by all parties and shall be construed and interpreted according to the ordinary
meaning of the words used so as to accomplish fairly the purposes and intentions
of all parties hereto.

 

6

--------------------------------------------------------------------------------


 

(e)          The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

(f)           This Agreement shall be subject to the rules of construction set
forth in Section 1.4 of the Credit Agreement, and such rules of construction are
incorporated herein by this reference, mutatis mutandis.

 

[remainder of this page intentionally left blank].

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, New Borrower and Agent have caused this Agreement to be duly
executed by its authorized officer as of the day and year first above written.

 

 

NEW BORROWER:

                                                                        ,

 

a

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

8

--------------------------------------------------------------------------------


 

AGENT:

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

9

--------------------------------------------------------------------------------


 

Exhibit A

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(b)

 

CAPITALIZATION OF BORROWERS

 

11

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(c)

 

CAPITALIZATION OF BORROWERS’ SUBSIDIARIES

 

12

--------------------------------------------------------------------------------


 

EXHIBIT L-1

 

FORM OF LIBOR NOTICE

 

Wells Fargo Bank, National Association, as Agent
under the below referenced Credit Agreement
2450 Colorado Avenue
Suite 3000 West
Santa Monica, California  90404

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Credit Agreement, dated as of
August 16, 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among RNGR ENERGY SERVICES, LLC, a
Delaware limited liability company (“Parent”), RANGER ENERGY SERVICES, LLC, a
Delaware limited liability company (“Ranger”), TORRENT ENERGY SERVICES, LLC, a
Delaware limited liability company (“Torrent”), RANGER ENERGY LEASING, LLC, a
Delaware limited liability company (“Leasing”), RANGER ENERGY PROPERTIES, LLC, a
Delaware limited liability company (“Properties”), ACADEMY OILFIELD RENTALS,
LLC, a Delaware limited liability company (“Academy”), RANGER ENERGY EQUIPMENT,
LLC, a Delaware limited liability company (“Equipment”), MALLARD COMPLETIONS,
LLC, a Delaware limited liability company (“Mallard”; together with Parent,
Ranger, Torrent, Leasing, Properties, Academy, Equipment and those additional
entities that become parties thereto as Borrowers in accordance with the terms
thereof by executing the form of Joinder attached thereto as Exhibit J-1, each,
a “Borrower” and individually and collectively, jointly and severally, the
“Borrowers”), the lenders identified on the signature pages thereof (each of
such lenders, together with its successors and permitted assigns, is referred to
hereinafter as a “Lender” and, collectively, the “Lenders”), and Wells Fargo
Bank, National Association, a national banking association (“Wells Fargo”), as
administrative agent for each member of the Lender Group and the Bank Product
Providers (in such capacity, together with its successors and assigns in such
capacity “Agent”), sole lead arranger and sole book runner.  Capitalized terms
used herein, but not specifically defined herein, shall have the meanings
ascribed to them in the Credit Agreement.

 

This LIBOR Notice represents Borrowers’ request to elect the LIBOR Option with
respect to outstanding Revolving Loans in the amount of $         (the “LIBOR
Rate Advance”)[, and is a written confirmation of the telephonic notice of such
election given to Agent].

 

The LIBOR Rate Advance will have an Interest Period of [1, 2, 3, or 6]
month(s) commencing on                       .

 

This LIBOR Notice further confirms Borrowers’ acceptance, for purposes of
determining the rate of interest based on the LIBOR Rate under the Credit
Agreement, of the LIBOR Rate as determined pursuant to the Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

[Administrative Borrower represents and warrants that (i) the representations
and warranties of each Loan Party or its Subsidiaries contained in the Credit
Agreement or in the other Loan Documents are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) on and as of the date hereof, as though made on
and as of the date hereof (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof) as of such earlier date); and (ii) no Default or Event of Default shall
have occurred and be continuing on the date of such extension of credit, nor
shall either result from the making thereof.](7)

 

[Administrative Borrower represents and warrants that no Default or Event of
Default has occurred and is continuing on the date hereof, nor will any thereof
occur after giving effect to the request above.] or [As of the date hereof,
Administrative Borrower has knowledge of the existence of a Default or Event of
Default listed below, in each case specifying the nature and period of existence
thereof and what action the Loan Parties and/or their Subsidiaries have taken,
are taking, or propose to take with respect thereto.](8)

 

--------------------------------------------------------------------------------

(7)  To be provided in a new Borrowing only.

(8)  One of these statements shall be provided upon the conversion from a Base
Rate Loan to a LIBOR Rate Loan, or upon the continuation of a LIBOR Rate Loan as
a LIBOR Rate Loan

 

2

--------------------------------------------------------------------------------


 

 

Dated:

 

 

 

 

                                                                                      
            ,

 

 a                      , as Administrative Borrower

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Acknowledged by:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association, as Agent

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT P-1

 

FORM OF PERFECTION CERTIFICATE

 

[See attached]

 

1

--------------------------------------------------------------------------------


 

[FORM OF SUPPLEMENT TO PERFECTION CERTIFICATE

 

Supplement (this “Supplement”), dated as of     , 20  , to the Perfection
Certificate, dated as of         , 20   (as amended, restated, supplemented or
otherwise modified from time to time, the “Perfection Certificate”) by each of
the parties listed on the signature pages thereto and those additional entities
that thereafter become Loan Parties.

 

Reference is hereby made to that certain Credit Agreement, dated as of
August 16, 2017 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Credit Agreement”), by and among RNGR ENERGY SERVICES, LLC, a
Delaware limited liability company (“Parent”), RANGER ENERGY SERVICES, LLC, a
Delaware limited liability company (“Ranger”), TORRENT ENERGY SERVICES, LLC, a
Delaware limited liability company (“Torrent”), RANGER ENERGY LEASING, LLC, a
Delaware limited liability company (“Leasing”), RANGER ENERGY PROPERTIES, LLC, a
Delaware limited liability company (“Properties”), ACADEMY OILFIELD RENTALS,
LLC, a Delaware limited liability company (“Academy”), MALLARD COMPLETIONS, LLC,
a Delaware limited liability company, RANGER ENERGY EQUIPMENT, LLC, a Delaware
limited liability company (“Equipment”; together with Parent, Ranger, Torrent,
Leasing, Properties, Academy, Mallard and those additional entities that become
parties thereto as Borrowers in accordance with the terms thereof by executing
the form of Joinder attached thereto as Exhibit J-1, each, a “Borrower” and
individually and collectively, jointly and severally, the “Borrowers”), the
lenders identified on the signature pages thereof (each of such lenders,
together with its successors and permitted assigns, is referred to hereinafter
as a “Lender” and, collectively, the “Lenders”), and Wells Fargo Bank, National
Association, a national banking association (“Wells Fargo”), as administrative
agent for each member of the Lender Group and the Bank Product Providers (in
such capacity, together with its successors and assigns in such capacity
“Agent”), sole lead arranger and sole book runner; and (b) that certain Guaranty
and Security Agreement dated as of August 16, 2017 (as amended, restated,
supplemented, or otherwise modified from time to time, the “Guaranty and
Security Agreement”) by and among by and among Borrowers and the Subsidiaries of
Borrowers party thereto (each, a “Grantor” and collectively, the “Grantors”),
and Agent.

 

Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Credit Agreement.  Any terms (whether capitalized or
lower case) used in this Perfection Certificate that are defined in the Code
shall be construed and defined as set forth in the Code unless otherwise defined
herein or in the Credit Agreement; provided that to the extent that the Code is
used to define any term used herein and if such term is defined differently in
different Articles of the Code, the definition of such term contained in
Article 9 of the Code shall govern.  As used herein, the term “Code” shall mean
the “Code” as that term is defined in the Guaranty and Security Agreement.

 

WHEREAS, pursuant to Section 5.2 of the Credit Agreement, the Loan Parties must
execute and deliver a Perfection Certificate and the execution and delivery of
the Perfection Certificate may be accomplished by the execution of this
Supplement in favor of Agent, for the benefit of each member of the Lender Group
and the Bank Product Providers;

 

27

--------------------------------------------------------------------------------


 

In accordance with Section 5.2 of the Credit Agreement, the undersigned, the
         of          (9), hereby certify (in my capacity as            and not
in my individual capacity) to Agent and each of the other members of the Lender
Group and the Bank Product Providers as follows as of        , 20  :  [the
information in the Perfection Certificate delivered on or prior to the Closing
Date is true, correct, and complete on and as of the date hereof.] [Schedule
1(a), “Legal Names, Etc.”, Schedule 1(b), “Prior Names”, Schedule 1(c), “Changes
in Corporate Identity; Other Names”, Schedule 2, “Chief Executive Offices and
Other Collateral Locations”, Schedule 4, “Transactions Other Than in the
Ordinary Course of Business”, Schedule 5, “File Search Reports” Schedule 6, “UCC
Filings”, Schedule 7, “Schedule of Filings”, Schedule 8, “Termination
Statements”, Schedule 9(a), “Equity Interests”, Schedule 9(b), “Organizational
Chart”, Schedule 10, “Instruments and Chattel Paper”, Schedule 12, “Commercial
Tort Claims”, Schedule 13, “Deposit Accounts and Securities Accounts”, and
Schedule 14, “Letter-of-Credit Rights” attached hereto supplement Schedule 1(a),
Schedule 1(b), Schedule 1(c), Schedule 2, Schedule 4, Schedule 5, Schedule 6,
Schedule 7, Schedule 8, Schedule 9, Schedule 10, Schedule 12, Schedule 13, and
Schedule 14 respectively, to the Perfection Certificate and shall be deemed a
part thereof for all purposes of the Perfection Certificate.]

 

The undersigned officers of each of the Loan Parties hereby certify as of the
date hereof on behalf of the Loan Parties in their capacity as officers of the
Loan Parties and not in their individual capacities that no additional filings
or actions are required to create, preserve or perfect the security interests in
the Collateral granted, assigned or pledged to Agent pursuant to the Loan
Documents.

 

Except as expressly supplemented hereby, the Perfection Certificate shall remain
in full force and effect.

 

IN WITNESS WHEREOF, we have hereunto signed this Supplement to Perfection
Certificate as of this      day of                 , 20  .

 

 

 

RNGR ENERGY SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(9)           Insert appropriate officer(s), as applicable.

 

28

--------------------------------------------------------------------------------


 

 

RANGER ENERGY SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

TORRENT ENERGY SERVICES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

RANGER ENERGY LEASING, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

RANGER ENERGY PROPERTIES, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

ACADEMY OILFIELD RENTALS, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

RANGER ENERGY EQUIPMENT, LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

29

--------------------------------------------------------------------------------


 

 

MALLARD COMPLETIONS, LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

30

--------------------------------------------------------------------------------


 

Schedule 1(a)

 

Legal Names, Etc.

 

Legal Name

 

Type of Entity

 

Registered
Organization
(Yes/No)

 

Organizational
Number(10)

 

Federal Taxpayer
Identification
Number

 

Jurisdiction of
Formation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(10)         If none, so state.

 

--------------------------------------------------------------------------------


 

Schedule 1(b)

 

Prior Names

 

Loan Party/Subsidiary

 

Prior Name

 

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

Loan
Party/Subsidiary

 

Name of Entity

 

Action

 

Date of
Action

 

State of
Formation

 

List of All Other
Names Used on
Any Filings with
the Internal
Revenue Service
During Past Five
Years

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Add Information required by Section 1 to the extent required by Section 1(c) of
the Perfection Certificate]

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Chief Executive Offices

 

Loan
Party/Subsidiary

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Collateral Locations

 

Loan
Party/Subsidiary

 

Address

 

County

 

State

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 4

 

Transactions Other Than in the Ordinary Course of Business

 

Loan Party/Subsidiary

 

Description of Transaction Including
Parties Thereto

 

Date of
Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5

 

Certified File Search Reports

 

Loan
Party/Subsidiary

 

Search Report
dated

 

Prepared by

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 6

 

Copy of Financing Statements To Be Filed

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 7

 

Filings/Filing Offices

 

Type of Filing(11)

 

Entity

 

Applicable
Collateral Document
[Mortgage, Security
Agreement or
Other]

 

Jurisdictions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(11)                          UCC-1 financing statement, fixture filing,
mortgage, intellectual property filing or other necessary filing.

 

--------------------------------------------------------------------------------


 

Schedule 8

 

Attached hereto is a true copy of each termination statement filing duly
acknowledged or otherwise identified by the filing officer.

 

Termination Statement Filings

 

Debtor

 

Jurisdiction

 

Secured
Party

 

Type of Collateral

 

UCC-1
File Date

 

UCC-1
File
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 9(a)

 

(a)  Equity Interests of Loan Parties and Subsidiaries

 

Current Legal
Entities
Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Other Equity Interests

 

--------------------------------------------------------------------------------


 

Schedule 9(b)

 

Organizational Chart

 

--------------------------------------------------------------------------------


 

Schedule 10

 

Instruments and Chattel Paper

 

1.                                      Promissory Notes:

 

Entity

 

Principal
Amount

 

Date of
Issuance

 

Interest Rate

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Chattel Paper:

 

--------------------------------------------------------------------------------


 

Schedule 12

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

Schedule 13

 

Deposit Accounts and Securities Accounts

 

OWNER

 

TYPE OF
ACCOUNT

 

BANK OR
INTERMEDIARY

 

ACCOUNT
NUMBERS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 14

 

]

 

45

--------------------------------------------------------------------------------


 

SCHEDULE A-1

AGENT’S ACCOUNT

 

Bank:

Wells Fargo Bank, N.A.

420 Montgomery Street

San Francisco, CA

ABA # 121-000-248

 

Account Name:

Wells Fargo Bank, N.A.

A/C # 37235547964503603

Ref: RANGER ENERGY SERVICES, LLC - AR

 

Sch. A-1

--------------------------------------------------------------------------------


 

SCHEDULE A-2

AUTHORIZED PERSONS

 

Name

 

Title

Darron M. Anderson

 

Chief Executive Officer

Robert S. Shaw Jr.

 

Chief Financial Officer

 

Sch. A-2

--------------------------------------------------------------------------------


 

SCHEDULE C-1

COMMITMENTS

 

Lender

 

Revolver Commitment

 

WELLS FARGO BANK, N.A.

 

$

30,000,000.00

 

CREDIT SUISSE AG

 

$

10,000,000.00

 

BARCLAYS BANK PLC

 

$

10,000,000.00

 

Total:

 

$

50,000,000.00

 

 

Sch. C-1

--------------------------------------------------------------------------------


 

SCHEDULE D-1

DESIGNATED ACCOUNT

 

Name

 

Bank

 

Deposit Account

Ranger Energy Services, LLC

 

Iberia Bank

 

20001137034

 

Sch. D-1

--------------------------------------------------------------------------------


 

SCHEDULE P-1

PERMITTED INVESTMENTS

 

None.

 

Sch. P-1

--------------------------------------------------------------------------------


 

SCHEDULE P-2

PERMITTED LIENS

 

Liens arising under that certain Security Agreement, dated as of July 14, 2017,
between Ranger Energy Services, LLC, Ranger Energy Leasing, LLC and National
Oilwell Varco, L.P. encumbering certain equipment, as amended, modified,
supplemented or amended and restated from time to time.

 

Liens arising under that Security Agreement, dated as of August 16, 2017,
between Ranger Energy Services, LLC and EsCo Leasing, LLC encumbering certain
equipment, as amended, modified, supplemented or amended and restated from time
to time.

 

Liens arising under that Master Lease Agreement No. CW1211-1, dated as of
February 27, 2017, between Ranger Energy Services, LLC and M/G Finance Co., Ltd.
encumbering certain equipment, as amended, modified, supplemented or amended and
restated from time to time.

 

Sch. P-2

--------------------------------------------------------------------------------


 

SCHEDULE 3.1
CONDITIONS PRECEDENT

 

[See attached].

 

Sch. 3.1-1

--------------------------------------------------------------------------------


 

Schedule 3.1

 

The obligation of each Lender to make its initial extension of credit provided
for in the Agreement is subject to the fulfillment, to the reasonable
satisfaction of each Lender (the making of such initial extension of credit by
any Lender being conclusively deemed to be its reasonable satisfaction or waiver
of the following), of each of the following conditions precedent:

 

(a)                                 the Closing Date shall occur on or before
August 26, 2017

 

(b)                                 Agent shall have received all financing
statements in appropriate form for filing that are necessary to perfect the
Agent’s Liens in and to the Collateral and Agent shall have received evidence
reasonably satisfactory to Agent that upon such filings and recordations such
security interests constitute valid and perfected Liens thereon with respect to
all Collateral (subject to any Permitted Liens);

 

(c)                                  Agent shall have received each of the
following documents, in form and substance reasonably satisfactory to Agent,
duly executed and delivered, and each such document shall be in full force and
effect:

 

(i)                                     a completed Borrowing Base Certificate;

 

(ii)                                  the Fee Letter,

 

(iii)                               the Guaranty and Security Agreement,

 

(iv)                              the Intercompany Subordination Agreement

 

(v)                                 a Perfection Certificate,

 

(vi)                              a letter, in form and substance reasonably
satisfactory to Agent, from Iberiabank, each in its capacity as administrative
agent under the applicable Existing Credit Facility (“Existing Agent”)
respecting the amount necessary to repay in full all of the obligations of
Parent and its Subsidiaries owing under such Existing Credit Facility and obtain
a release of all of the Liens existing in favor of Existing Agent in and to the
assets of Parent and its Subsidiaries, together with termination statements and
other documentation evidencing the termination by Existing Agent of its Liens in
and to the properties and assets of Parent and its Subsidiaries,

 

(vii)                           a Closing Certificate, and

 

(viii)                        a Solvency Certificate;

 

(d)                                 Agent shall have received a certificate from
the Secretary of each Loan Party (i) attesting to the resolutions of such Loan
Party’s board of directors authorizing its execution, delivery, and performance
of the Loan Documents to which it is a party, (ii) authorizing specific officers
of such Loan Party to execute the same, and (iii) attesting to the incumbency
and signatures of such specific officers of such Loan Party;

 

Sch. 3.1-1

--------------------------------------------------------------------------------


 

(e)                                  Agent shall have received copies of each
Loan Party’s Governing Documents, as amended, modified, or supplemented to the
Closing Date, which Governing Documents shall be (i) certified by the Secretary
of such Loan Party, and (ii) with respect to Governing Documents that are
charter documents, certified as of a recent date (not more than 30 days prior to
the Closing Date) by the appropriate governmental official;

 

(f)                                   Agent shall have received a certificate of
status with respect to each Loan Party, dated within 10 days of the Closing
Date, such certificate to be issued by the appropriate officer of the
jurisdiction of organization of such Loan Party, which certificate shall
indicate that such Loan Party is in good standing in such jurisdiction;

 

(g)                                  Agent shall have received certificates of
status with respect to each Loan Party, each dated within 30 days of the Closing
Date, such certificates to be issued by the appropriate officer of the
jurisdictions (other than the jurisdiction of organization of such Loan Party)
in which its failure to be duly qualified or licensed would constitute a
Material Adverse Effect, which certificates shall indicate that such Loan Party
is in good standing in such jurisdictions;

 

(h)                                 Agent shall have received a certificate of
insurance, together with the endorsements thereto, as are required by
Section 5.6 of the Agreement, the form and substance of which shall be
satisfactory to Agent;

 

(i)                                     Agent shall have received Collateral
Access Agreements with respect to its office located at 800 Gessner Street,
Suite 1000, Houston, Texas 77024;

 

(j)                                    Agent shall have received an opinion of
the Loan Parties’ counsel in form and substance reasonably satisfactory to
Agent;

 

(k)                                 Borrowers shall have the Required
Availability after giving effect to the initial extensions of credit under the
Agreement and the payment of all fees and expenses required to be paid by
Borrowers on the Closing Date under the Agreement or the other Loan Documents;

 

(l)                                     Agent shall have completed its business,
legal, and collateral due diligence, including (i) a field examination and
review Parent’s and its Subsidiaries’ books and records and verification of Loan
Parties’ representations and warranties to Lender Group, (ii) receipt and review
of Parent’s audited financial statements for the fiscal year ending December 31,
2016, and (iii) a review of Parent’s and its Subsidiaries’ material agreements,
in each case, the results of which shall be satisfactory to Agent;

 

(m)                             Agent shall have completed (i) Patriot Act
searches, OFAC/PEP searches and customary individual background checks for each
Loan Party, and (ii) OFAC/PEP searches and customary individual background
searches for each Loan Party’s senior management and key principals,  the
results of which shall be reasonably satisfactory to Agent;

 

(n)                                 Agent shall have received a set of
Projections of Parent for the 3 year period following the Closing Date (on a
year by year basis, and for the 1 year period following

 

Sch. 3.1-2

--------------------------------------------------------------------------------


 

the Closing Date, on a month by month basis), in form and substance (including
as to scope and underlying assumptions) reasonably satisfactory to Agent;

 

(o)                                 Parent shall have paid all Lender Group
Expenses incurred in connection with the transactions evidenced by the Agreement
and the other Loan Documents;

 

(p)                                 Agent shall have received evidence in form
reasonably satisfactory to it that Public Parent has consummated its initial
public offering and has received gross cash proceeds therefrom of at least
$80,000,000;

 

(q)                                 Parent and each of its Subsidiaries shall
have received all governmental and third party approvals necessary or, in the
reasonable opinion of Agent, advisable in connection with the Agreement or the
transactions contemplated by the Loan Documents, which shall all be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or otherwise impose adverse conditions on the Credit Agreement
or the transactions contemplated by the Loan Documents; and

 

(r)                                    all other documents and legal matters in
connection with the transactions contemplated by the Agreement shall have been
delivered, executed, or recorded and shall be in form and substance reasonably
satisfactory to Agent.

 

Sch. 3.1-3

--------------------------------------------------------------------------------


 

SCHEDULE 3.6
CONDITIONS SUBSEQUENT

 

1.              Administrative Agent shall have, no later than 60 days (or such
later date as the Administrative Agent may agree in its sole discretion) after
the Closing Date, received reasonably satisfactory evidence that Academy
Oilfield Rentals, LLC is in good standing as a foreign entity in the State of
Texas.

 

2.              Borrowers shall cause to be delivered to Administrative Agent,
no later than 30 days after the Closing Date (or such later date as
Administrative Agent may agree in its sole discretion), issued endorsements with
respect to the property insurance policies of the Loan Parties naming
Administrative Agent as lender’s loss payee, in form and substance reasonably
acceptable to Administrative Agent.

 

Sch. 3.6-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(b)

CAPITALIZATION OF BORROWERS

 

 

#

 

Entity

 

Equity Interests

 

Type/Class

 

Shares Owned

 

1.

 

Ranger Energy Services, Inc.

 

RNGR Energy Services, LLC

 

Membership Interest

 

55.1

%

2.

 

Ranger Energy Holdings, LLC

 

RNGR Energy Services, LLC

 

Membership Interest

 

29.3

%

3.

 

Torrent Energy Holdings, LLC

 

RNGR Energy Services, LLC

 

Membership Interest

 

7.5

%

4.

 

CSL Energy Opportunities Fund II, L.P.

 

RNGR Energy Services, LLC

 

Membership Interest

 

5.2

%

5.

 

Bayou Well Holdings Company, LLC

 

RNGR Energy Services, LLC

 

Membership Interest

 

2.9

%

6.

 

RNGR Energy Services, LLC

 

Ranger Energy Services, LLC

 

Membership Interest

 

100

%

7.

 

Ranger Energy Services, LLC

 

Ranger Energy Properties, LLC

 

Membership Interest

 

100

%

8.

 

Ranger Energy Services, LLC

 

Ranger Energy Leasing, LLC

 

Membership Interest

 

100

%

9.

 

Ranger Energy Services, LLC

 

Academy Oilfield Rentals, LLC

 

Membership Interest

 

100

%

10.

 

Ranger Energy Services, LLC

 

Mallard Completions, LLC

 

Membership Interest

 

100

%

11.

 

Ranger Energy Services, LLC

 

Ranger Energy Equipment, LLC

 

Membership Interest

 

100

%

 

Sch. 4.1(b)-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(c)

CAPITALIZATION OF BORROWERS’ SUBSIDIARIES

 

#

 

Entity Name

 

Owner

 

Class/Type

 

Shares Owned

 

1.

 

Torrent Energy Services, LLC

 

RNGR Energy Services, LLC

 

Membership Interest

 

100

%

2.

 

Ranger Energy Services, LLC

 

RNGR Energy Services, LLC

 

Membership Interest

 

100

%

3.

 

Ranger Energy Properties, LLC

 

Ranger Energy Services, LLC

 

Membership Interest

 

100

%

4.

 

Ranger Energy Leasing, LLC

 

Ranger Energy Services, LLC

 

Membership Interest

 

100

%

5.

 

Academy Oilfield Rentals, LLC

 

Ranger Energy Services, LLC

 

Membership Interest

 

100

%

6.

 

Mallard Completions, LLC

 

Ranger Energy Services, LLC

 

Membership Interest

 

100

%

7.

 

Ranger Energy Equipment, LLC

 

Ranger Energy Services, LLC

 

Membership Interest

 

100

%

 

Sch. 4.1(c)-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.1(d)
SUBSCRIPTIONS, OPTIONS, WARRANTS, CALLS

 

1.              Rights pursuant to that certain Amended and Restated Limited
Liability Company Agreement of RNGR Energy Services, LLC dated as of August 16,
2017, as amended, supplemented, amended and restated or otherwise modified from
time to time.

 

Sch. 4.1(d)-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.6
LITIGATION

 

None.

 

Sch. 4.6-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.10
EMPLOYEE BENEFITS

 

[None.]

 

Sch. 4.10-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.11
ENVIRONMENTAL MATTERS

 

[None.]

 

Sch. 4.11-1

--------------------------------------------------------------------------------


 

SCHEDULE 4.14
PERMITTED INDEBTEDNESS

 

Indebtedness arising under that certain Promissory Note, dated as of August 16,
2017, between Ranger Energy Services, LLC and EsCo Leasing, LLC in a principal
amount of $1,250,000.00, as amended, modified, supplemented or amended and
restated from time to time.

 

Indebtedness arising under that certain Promissory Note, dated as of August 16,
2017, between Ranger Energy Services, LLC and EsCo Leasing, LLC in a principal
amount of $5,750,000.00, as amended, modified, supplemented or amended and
restated from time to time.

 

Indebtedness arising under that certain Second Amended and Restated Purchase
Agreement, dated as of July 3, 2017, by and among Ranger Energy Services, LLC,
Ranger Energy Leasing, LLC and National Oilwell Varco, L.P. in a principal
amount of $33,991,558, as amended, modified, supplemented or amended and
restated from time to time.

 

Indebtedness arising under that Master Equity Lease Agreement, dated as of
August 27, 2014, between Ranger Energy Services, LLC and Enterprise FM Trust in
a principal amount of $3,322,459, as amended, modified, supplemented or amended
and restated from time to time.

 

Indebtedness arising under that Master Lease Agreement No. CW1211-1, dated as of
February 27, 2017, between Ranger Energy Services, LLC and M/G Finance Co., Ltd.
in a principal amount of $7,767,054, as amended, modified, supplemented or
amended and restated from time to time.

 

Sch. 4.14-1

--------------------------------------------------------------------------------


 

Schedule 5.1

 

Deliver to Agent each of the financial statements, reports, or other items set
forth below at the following times in form reasonably satisfactory to Agent;
provided, that the Public Parent may provide its consolidated and consolidating
financial statements in lieu of the Parent’s financial statements as set forth
below:

 

as soon as available, but in any event within 45 days in the case of a month
that is the end of one of Parent’s fiscal quarters (and, during an Increased
Reporting Period, 30 days after the end of each month that is not the end of one
of Parent’s fiscal quarters) during each of Parent’s fiscal years,

 

(a)         an unaudited consolidated and consolidating balance sheet, income
statement, statement of cash flow, and statement of shareholder’s equity
covering Parent’s and its Subsidiaries’ operations during such period and
compared to the prior period and plan, together with a corresponding discussion
and analysis of results from management, and


(b) a Compliance Certificate along with the underlying calculations, including
the calculations to arrive at EBITDA and Fixed Charge Coverage Ratio.

 

 

 

as soon as available, but in any event within 90 days after the end of each of
Parent’s fiscal years,

 

(c)          consolidated and consolidating financial statements of Parent and
its Subsidiaries for each such fiscal year, audited by independent certified
public accountants reasonably acceptable to Agent and certified, without any
qualifications (including any (i) “going concern” or like qualification or
exception, (ii) qualification or exception as to the scope of such audit, or
(iii) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 7 of the Agreement), by such accountants to have
been prepared in accordance with GAAP (provided that it shall not be a violation
of the foregoing if the certification for the fiscal year ending immediately
prior to the Latest Maturity Date is subject to a “going concern” or other
qualification solely as a result of such impending Latest Maturity Date) (such
audited financial statements to include a balance sheet, income statement,
statement of cash flow, and statement of shareholder’s equity, and, if prepared,
such accountants’ letter to management), and


(d)         a Compliance Certificate along with the underlying calculations,
including the calculations to arrive at EBITDA and Fixed Charge Coverage Ratio.

 

Sch. 5.1-1

--------------------------------------------------------------------------------


 

as soon as available, but in any event prior to the start of each of Parent’s
fiscal years,

 

(e)          copies of Parent’s Projections, in form and substance (including as
to scope and underlying assumptions) satisfactory to Agent, in its Permitted
Discretion, for the forthcoming three years, year by year, and for the
forthcoming fiscal year, month by month, certified by the chief financial
officer of Parent as being such officer’s good faith estimate of the financial
performance of Parent and its Subsidiaries during the period covered thereby.

 

 

 

promptly, but in any event within 10 Business Days after Parent or any of its
Subsidiaries has knowledge of any event or condition that constitutes a Default
or an Event of Default,

 

(f)           notice of such event or condition and a statement of the curative
action that such Person proposes to take with respect thereto.

 

 

 

promptly after the commencement thereof, but in any event within 15 Business
Days after Parent or any of its Subsidiaries has knowledge thereof,

 

(g)          notice of all material actions, suits, or proceedings brought by or
against Parent or any of its Subsidiaries before any Governmental Authority
which reasonably could be expected to result in a Material Adverse Effect.

 

 

 

upon the request of Agent,

 

(h)         any other information reasonably requested relating to the financial
condition of Parent or its Subsidiaries.

 

Sch. 5.1-2

--------------------------------------------------------------------------------


 

SCHEDULE 5.2
COLLATERAL REPORTING

 

Provide Agent with each of the documents set forth below at the following times
in form reasonably satisfactory to Agent:

 

If (x) no Increased Reporting Period is in effect, monthly (no later than the
10th Business Day of each month), or (y) an Increased Reporting Period is in
effect, weekly (no later than the 3rd Business Day of each week, commencing with
the first such week to occur during any Increased Reporting Period),

 

(a)         an executed Borrowing Base Certificate,


(b)         a detailed aging, by total, of each Borrower’s Accounts, together
with a reconciliation and supporting documentation for any reconciling items
noted,


(c)          a monthly Account roll-forward, in a format acceptable to Agent in
its discretion, tied to the beginning and ending account receivable balances of
Borrowers’ general ledger


(d)         a detailed calculation of those Accounts that are not eligible for
the Borrowing Base,


(e)          notice of all claims, offsets, or disputes asserted by Account
Debtors with respect to each Borrower’s Accounts,


(f)           a summary aging, by vendor, of each Loan Party’s accounts payable
and any book overdraft and an aging, by vendor, of any held checks, and


(g)          a detailed report regarding each Loan Party’s and its Subsidiaries’
cash and Cash Equivalents, including an indication of which amounts constitute
Qualified Cash.

 

 

 

Monthly (no later than the 30th day of each month),

 

(h)         a reconciliation of Accounts, and accounts payable of Borrowers’
general ledger to its monthly financial statements, including any book reserves
related to each category.

 

 

 

Quarterly (no later than the 45th day after the end of each fiscal quarter),

 

(i)             a report regarding each Loan Party’s and its Subsidiaries’
accrued, but unpaid, ad valorem taxes..

 

 

 

Semiannually (no later than the 45th day after the end of each fiscal year and
after the end of the second fiscal quarter of each fiscal year),

 

(i)             a Perfection Certificate or a supplement to the Perfection
Certificate..

 

Sch. 5.2-1

--------------------------------------------------------------------------------


 

promptly but in any event within 2 days after any Loan Party acquires any Margin
Stock,

 

(k)         notice of such acquisition, together with a description of the
Margin Stock and a Form U-1 (with sufficient additional originals thereof for
each Lender) duly executed and delivered by the Borrowers, together with such
other documentation as Agent shall reasonably request, in order to enable Agent
and the Lenders to comply with any of the requirements under Regulations T, U or
X of the Federal Reserve Board.

 

 

 

Upon request by Agent

 

(l)             a detailed list of each Loan Party’s and its Subsidiaries’
customers, with address and contact information,


(m)     a detailed aging of each Borrower’s Inventory and a list of the
locations of Borrowers’ Inventory,
(n) a list of all subcontractors of Loan Parties included on the then most
recently delivered accounts payable aging,


(o)         copies of invoices together with corresponding customer documents,
and credit memos together with corresponding supporting documentation, with
respect to invoices and credit memos in excess of an amount determined in the
sole discretion of Agent, from time to time, and


(p)         such other reports as to the Collateral of any Loan Party and its
Subsidiaries, as Agent may reasonably request.

 

Sch. 5.2-2

--------------------------------------------------------------------------------


 

SCHEDULE 6.10
TRANSACTIONS WITH AFFILIATES

 

1.              That certain Master Reorganization Agreement, dated as of
August 16, 2017, by and among Ranger Energy Holdings, LLC, RNGR Energy Services,
LLC, Torrent Energy Holdings, LLC, Ranger Energy Services, Inc., and the other
parties hereto, as amended, modified, supplemented or amended and restated from
time to time and the transactions contemplated thereby.

 

Sch. 6.10-1

--------------------------------------------------------------------------------